Exhibit 10.1

SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

This SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT, dated as of
April 22, 2016 (this “Amendment”), by and among (i) THE GYMBOREE CORPORATION, a
Delaware corporation (the “Lead Borrower”), (ii) each other Borrower party to
the Credit Agreement referred to below (together with the Lead Borrower,
collectively, the “Borrowers”), (iii) GIRAFFE INTERMEDIATE B, INC., a Delaware
corporation (“Holdings”) and the other Facility Guarantors party to the Credit
Agreement referred to below (together with the Borrowers, collectively, the
“Loan Parties”), (iv) the lenders party to the Credit Agreement referred to
below (collectively, the “Lenders”), (v) BANK OF AMERICA, N.A., in its capacity
as administrative agent (in such capacity, the “Administrative Agent”) and as
collateral agent (in such capacity, the “Collateral Agent”) and (vi) PATHLIGHT
CAPITAL LLC, a Delaware limited liability company, in its capacity as agent for
the ABL Term Lenders (in such capacity, the “ABL Term Loan Agent”). Capitalized
terms used but not defined herein shall have the meanings ascribed to such terms
in the Credit Agreement referred to below.

WHEREAS, the Borrowers, the Facility Guarantors, the Lenders, the Agents and
certain other parties are party to that certain Amended and Restated Credit
Agreement, dated as of March 30, 2012, as amended by that certain First
Amendment to Amended and Restated Credit Agreement, dated September 24, 2015
(the “Existing Credit Agreement”). The Existing Credit Agreement, as amended by
this Amendment, and as may be further amended, amended and restated, restated,
supplemented, extended or otherwise modified and in effect from time to time is
referred to herein as the “Credit Agreement”.

WHEREAS, the Borrowers have requested, among other things, that the Agents and
the Lenders agree to (a) the ABL Term Lenders making the ABL Term Loan to the
Borrowers pursuant to this Amendment and (b) amend certain other provisions of
the Existing Credit Agreement, in each case, subject to the terms and conditions
set forth herein.

WHEREAS, the Borrowers, the Facility Guarantors, the Lenders, the ABL Term
Lenders, the ABL Term Loan Agent and the Agents have agreed, on the terms and
conditions set forth herein, to the ABL Term Lenders making the ABL Term Loan to
the Borrowers and to amend certain other provisions of the Existing Credit
Agreement.

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

§1. Amendments to the Credit Agreement. Effective as of the Second Amendment
Effective Date (as defined herein):

(a) The Existing Credit Agreement (excluding the schedules and exhibits thereto,
which shall remain in full force and effect, except as specifically referenced
in clauses (b) through (g) of this Section 1) is hereby amended as set forth in
Exhibit I attached hereto such that all of the newly inserted double underlined
text (indicated textually in the same manner as the following example:
double-underlined text) and any formatting changes attached hereto shall be
deemed to be inserted and all stricken text (indicated textually in the same
manner as the following example: stricken text) shall be deemed to be deleted
therefrom.

 

1



--------------------------------------------------------------------------------

(b) Schedule 1.01 (Lenders and Commitments) to the Existing Credit Agreement is
hereby deleted and replaced in its entirety by the Schedule 1.01 (Lenders and
Commitments) attached hereto as Annex I.

(c) Schedule 3.01 (Organization Information), Schedule 3.08(b)(i) (Owned Real
Estate), Schedule 3.08(b)(ii) (Leased Real Estate), Schedule 3.12 (Subsidiaries;
Equity Interests), Schedule 3.15 (Intellectual Property) to the Existing Credit
Agreement are each hereby deleted and replaced in their entirety by Schedule
3.01 (Organization Information), Schedule 3.08(b)(i) (Owned Real Estate),
Schedule 3.08(b)(ii) (Leased Real Estate), Schedule 3.12 (Subsidiaries; Equity
Interests), Schedule 3.15 (Intellectual Property) attached hereto as Annex II.

(d) The Existing Credit Agreement is hereby amended by adding a new Exhibit A-3
(Form of Assignment and Acceptance (ABL Term Loan)) to the Credit Agreement in
the form attached hereto as Annex III.

(e) Exhibit H (Form of Compliance Certificate) to the Existing Credit Agreement
is hereby deleted and replaced in its entirety by Exhibit H attached hereto as
Annex IV.

(f) Exhibit I (Form of Borrowing Base Certificate) to the Existing Credit
Agreement is hereby deleted and replaced in its entirety by Exhibit I attached
hereto as Annex V.

(g) Exhibit M (ABL Term Loan Term Sheet) to the Existing Credit Agreement is
hereby deleted and replaced in its entirety by Exhibit M attached hereto as
Annex VI (Form of EBITDA Certificate).

§2. Representations and Warranties. Each of the Loan Parties hereby represents
and warrants to the Agents, the ABL Term Loan Agent and the Lenders as of the
date hereof as follows:

(a) The execution and delivery by each Loan Party of this Amendment and all
other instruments and agreements required to be executed and delivered by such
Loan Party in connection with the transactions contemplated hereby or referred
to herein (collectively, the “Amendment Documents”), and the performance by each
of the Loan Parties of any of its obligations and agreements under the Amendment
Documents, the Credit Agreement and the other Loan Documents, as amended hereby,
(i) are within such Loan Party’s corporate or other powers and have been duly
authorized by all necessary corporate or other organizational action, and
(ii) do not and will not (x) contravene the terms of any of such Person’s
Organization Documents, (y) conflict with or result in any breach or
contravention of, or the creation of (or requirement to create) any Lien (other
than Liens permitted under Section 6.01 of the Credit Agreement) under or
require any payment to be made under (I) any contractual obligation to which
such Person is a party or affecting such Person or the properties of such Person
or any of its Restricted Subsidiaries or (II) any material order, injunction,
writ or decree of any Governmental Authority or any arbitral award to which such
Person or its property is subject; or (z) violate any material Applicable Law;
except with respect to any conflict, breach or contravention or payment (but not
creation of Liens) referred to in clause (y)(I), to the extent that such
conflict, breach, contravention or payment, individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.

 

2



--------------------------------------------------------------------------------

(b) Each of this Amendment, the other Amendment Documents, the Credit Agreement
and the other Loan Documents, as amended hereby, has been duly executed and
delivered by each Loan Party that is party thereto and constitutes a legal,
valid and binding obligation of each such Loan Party, enforceable against each
Loan Party that is party thereto in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and by general principles of equity.

(c) No approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with the execution, delivery or performance
by, or enforcement against, any Loan Party of this Amendment, the other
Amendment Documents, the Credit Agreement or any other Loan Documents, as
amended hereby, or the consummation by the Loan Parties of the transactions
among the parties contemplated hereby and thereby or referred to herein.

(d) The representations and warranties contained in the Credit Agreement and the
other Loan Documents or otherwise made in writing in connection herewith or
therewith are true and correct in all material respects on and as of the date
hereof with the same effect as if made on and as of such date, other than
representations and warranties that relate solely to an earlier date, which
shall be true and correct in all material respects as of such earlier date,
provided that any representation and warranty which is qualified as to
“materiality”, “Material Adverse Effect” or similar language shall be true and
correct in all respects on such respective dates.

(e) On the Second Amendment Effective Date, after giving effect to this
Amendment and the transaction contemplated hereby, (i) no Default or Event of
Default has occurred and is continuing and (ii) no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect has occurred since January 31, 2015.

§3. Appointment of ABL Term Loan Agent. Effective as of the Second Amendment
Effective Date (as herein defined), the Existing Credit Agreement is hereby
amended to add Pathlight Capital LLC as ABL Term Loan Agent and, from and after
such date, such Person will be bound by the terms of the Credit Agreement.

§4. Joinder of ABL Term Lenders; Acknowledgments of ABL Term Lenders.

(a) Each ABL Term Lender, by its signature below, confirms that it has agreed to
become a “Lender” and an “ABL Term Lender” under, and as defined in, the Credit
Agreement holding ABL Term Loans in the amount set forth opposite such ABL Term
Lender’s name on Schedule 1.01 attached hereto, effective on the Second
Amendment Effective Date. Each ABL Term Lender (a) acknowledges that in
connection with it becoming a Lender and an ABL Term Lender it has received a
copy of the Credit Agreement (including all schedules and exhibits thereto),
together with copies of the most recent financial statements delivered by the
Lead Borrower pursuant to the Existing Credit Agreement, and such other
documents and information as it has deemed appropriate to make its own credit
and legal analysis and decision to become a

 

3



--------------------------------------------------------------------------------

Lender and an ABL Term Lender; and (b) agrees that, upon it becoming a Lender
and an ABL Term Lender on Second Amendment Effective Date, it will,
independently and without reliance upon the Agents, the ABL Term Loan Agent, any
Issuing Bank or any other Lender and based on such documents and information as
it shall deem appropriate at the time, continue to make its own credit and legal
decisions in taking or not taking action under the Credit Agreement. In
addition, each ABL Term Lender represents and warrants that (i) it is duly
organized and existing and it has full power and authority to take, and has
taken, all action necessary to execute and deliver this Amendment and to
consummate the transactions contemplated hereby and to become a Lender and an
ABL Term Lender on the Second Amendment Effective Date and (ii) no notices to,
or consents, authorizations or approvals of, any Person are required (other than
any already given or obtained) for its due execution and delivery of this
Amendment or the performance of its obligations hereunder or as a Lender or an
ABL Term Lender under the Credit Agreement as of the date hereof. Each ABL Term
Lender acknowledges and agrees that, on the Second Amendment Effective Date,
such ABL Term Lender shall become a Lender and an ABL Term Lender and, from and
after such date such ABL Term Lender will be bound by the terms of the Credit
Agreement.

(b) Each ABL Term Lender acknowledges that is has had the opportunity to request
and has received such documents and information as it has deemed material or
desirable or otherwise appropriate in making its evaluation and credit analysis
of the Lead Borrower and the other Loan Parties and its decision to become an
ABL Term Lender and make an ABL Term Loan to the Lead Borrower. Each ABL Term
Lender has carefully reviewed such documents and information and, independently
and without reliance upon the ABL Term Loan Agent, performed its own
investigation and credit analysis of the ABL Term Loans, this Amendment and the
transactions contemplated hereby and the creditworthiness of the Lead Borrower
and the other Loan Parties. Each ABL Term Lender acknowledges that the ABL Term
Loan Agent and its Affiliates’ activities in connection with the ABL Term Loans,
this Amendment and the transactions contemplated hereby are undertaken by the
ABL Term Loan Agent or such Affiliates as a principal on an arm’s-length basis
and neither the ABL Term Loan Agent nor any of its respective Affiliates has any
fiduciary, advisory or similar responsibilities in favor of such ABL Term Lender
in connection with the ABL Term Loans, this Amendment or the transactions
contemplated hereby or the process related thereto. Each of the ABL Term Lenders
hereby waives and releases, to the fullest extent permitted by law, any claims
that it may have against the ABL Term Loan Agent or any of its Affiliates with
respect to any breach or alleged breach of agency or fiduciary duty.
Notwithstanding anything to the contrary contained in this Amendment or any of
the other Loan Documents, the ABL Term Loan Agent shall have no powers, rights,
duties, responsibilities or liabilities with respect to this Amendment and the
other Loan Documents. In connection with all aspects of each transaction
contemplated hereby, each ABL Term Lender acknowledges and agrees that: (i) the
ABL Term Loan Agent and its Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of such ABL Term
Lender and its Affiliates, and neither the ABL Term Loan Agent nor any of its
Affiliates has any obligation to disclose any of such interests by virtue of any
advisory, agency or fiduciary relationship, (ii) the ABL Term Loan Agent has not
provided and will not provide any legal, accounting, regulatory or tax advice
with respect to any of the transactions contemplated hereby and such ABL Term
Lender has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate, (iii) neither the ABL Term Loan Agent nor
any of its Affiliates bears any responsibility (or shall be liable) for the
accuracy or completeness (or lack

 

4



--------------------------------------------------------------------------------

thereof) of any documents or information provided to such ABL Term Lender in
connection with the ABL Term Loans, this Amendment and the transactions
contemplated hereby; no representation regarding any such documents or
information is made by the ABL Term Loan Agent or any of its Affiliates; neither
the ABL Term Loan Agent nor any of its Affiliates has made any independent
verification as to the accuracy or completeness of any such documents or
information; and the ABL Term Loan Agent and its Affiliates shall have no
obligation to update or supplement any such documents or information or
otherwise provide additional information. In connection with the transaction
contemplated hereby, including its decision to become an ABL Term Lender and to
make an ABL Term Loan to the Lead Borrower, each ABL Term Lender acknowledges
and agrees that it is not relying upon any representations or warranties made by
the ABL Term Loan Agent or any of its Affiliates or, except as expressly set
forth in this Amendment and the other Loan Documents, any other Person.

§5. Effectiveness. This Amendment shall become effective as of the date first
written above (the “Second Amendment Effective Date”) upon the satisfaction of
each of the following conditions precedent:

(a) Documentation. The Administrative Agent and the ABL Term Loan Agent shall
have each received all of the following, in each case, in form and substance
satisfactory to each of the Administrative Agent and the ABL Term Loan Agent:

(i) this Amendment duly executed and delivered by the Borrowers, the other Loan
Parties, the Agents, the ABL Term Loan Agent, the Issuing Bank, the Revolving
Credit Lenders and the ABL Term Lenders;

(ii) an ABL Term Note executed by the Borrowers in favor of each ABL Term Lender
requesting an ABL Term Note;

(iii) a written opinion (addressed to the Administrative Agent, the Collateral
Agent, the ABL Term Loan Agent, the Issuing Bank and the Lenders and dated the
Second Amendment Effective Date) of Ropes & Gray LLP, counsel for the Loan
Parties, and Holland & Knight LLP, substantially to the effect set forth in
Exhibits K-1 and K-2 to the Credit Agreement, respectively;

(iv) (x) a copy of the certificate or articles of incorporation or organization
(or similar organizational document), including all amendments thereto, of each
Loan Party, certified, if applicable, as of a recent date by the Secretary of
State of the state of its organization, and a certificate as to the good
standing (where relevant) of each Loan Party as of a recent date from such
Secretary of State or similar Governmental Authority; (y) a certificate of the
Secretary or Assistant Secretary of each Loan Party dated the Second Amendment
Effective Date and certifying (A) that attached thereto is a true and complete
copy of the by-laws or operating (or limited liability company) agreement of
such Loan Party as in effect on the Second Amendment Effective Date and at all
times since a date prior to the date of the resolutions described in clause
(B) below, (B) that attached thereto is a true and complete copy of resolutions
duly adopted by the board of directors (or equivalent governing body) of such
Loan Party authorizing the execution, delivery and performance of the Amendment
and the other documents executed in connection therewith to which such Person is
a party and, in the case of the Borrowers, the borrowings hereunder, and that

 

5



--------------------------------------------------------------------------------

such resolutions have not been modified, rescinded or amended and are in full
force and effect, (C) that the certificate or articles of incorporation or
organization (or similar organization document) of such Loan Party have not been
amended since the date of the last amendment thereto or filing with respect
thereto shown on the certified certificate or articles of incorporation or
organization furnished pursuant to clause (x) above, and (D) as to the
incumbency and specimen signature of each officer executing any Loan Document or
any other document delivered in connection with the Amendment on behalf of such
Loan Party; and (z) a certificate of another officer as to the incumbency and
specimen signature of the Secretary or Assistant Secretary executing the
certificate pursuant to clause (y) above;

(v) the results of (x) searches of the Uniform Commercial Code filings (or
equivalent filings) and (y) judgment and tax lien searches, made with respect to
the Loan Parties in, with respect to searches in respect of clause (x), the
states or other jurisdictions of formation of such Persons and, with respect to
searches in respect of clause (y), such other locations as are satisfactory to
the Administrative Agent and the ABL Term Loan Agent, together with copies of
the financing statements (or, in the case of clause (y), similar or equivalent
documents or filings) disclosed by such searches;

(vi) a solvency certificate, substantially in the form set forth in Exhibit J to
the Credit Agreement, from the chief financial officer or other officer with
equivalent duties of the Lead Borrower;

(vii) a Borrowing Base Certificate dated April 2, 2016, executed by a Financial
Officer of the Lead Borrower, and the Administrative Agent and the ABL Term Loan
Agent shall be satisfied that, both before and after giving effect to all
borrowings to be made on the Second Amendment Effective Date, Availability (as
such term is defined in the Existing Credit Agreement) shall not be less than
$74,000,000;

(viii) an amendment and reaffirmation agreement of the other Loan Documents duly
executed and delivered by each party thereto; and

(ix) such other items, documents, agreements, items or actions as the
Administrative Agent or the Collateral Agent or the ABL Term Loan Agent may
reasonably request in order to effectuate or in connection with the transactions
contemplated hereby.

(b) Payment of Fees. (i) The Administrative Agent, the ABL Term Loan Agent, the
Arranger and the Lenders shall have received all applicable fees and other
amounts due and payable on or prior to the Second Amendment Effective Date and
(ii) all Credit Party Expenses incurred by the Agents and the ABL Term Loan
Agent, including all reasonable fees and expenses of counsel thereto, to the
extent invoices have been presented on or prior to the Second Amendment
Effective Date shall have been reimbursed or paid.

(c) No Default. On the Second Amendment Effective Date, after giving effect to
this Amendment and the transaction contemplated hereby, no Default or Event of
Default shall have occurred and be continuing.

 

6



--------------------------------------------------------------------------------

(d) No Material Adverse Effect. Since January 31, 2015, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.

(e) Representations and Warranties. On the Second Amendment Effective Date,
after giving effect to this Amendment and the transaction contemplated hereby,
the representations and warranties set forth in Section 2 of this Amendment
shall be true and correct.

Without limiting the generality of the provisions of the last paragraph of
Section 8.06 of the Credit Agreement, for purposes of determining compliance
with the conditions specified in this Section 5, each Lender that has signed
this Agreement shall be deemed to have consented to, approved or accepted or to
be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Second Amendment Effective Date specifying its objection thereto.

§6. Miscellaneous Provisions.

(a) Each of the Loan Parties hereby ratifies and confirms all of its Obligations
to the Agents, the ABL Term Loan Agent the Issuing Bank and the Lenders under
the Credit Agreement, as amended hereby, and the other Loan Documents,
including, without limitation, the Revolving Credit Loans and other Credit
Extensions, and each of the Loan Parties hereby affirms its absolute and
unconditional promise to pay to the Lenders, the Issuing Bank, the Agents and
the ABL Term Loan Agents, as applicable, the Revolving Credit Loans, other
Credit Extensions, reimbursement obligations and all other amounts due or to
become due and payable to the Lenders, the Issuing Bank, the Agents and the ABL
Term Loan Agent, as applicable, under the Credit Agreement and the other Loan
Documents, as amended hereby and it is the intent of the parties hereto that
nothing contained herein shall constitute a novation or accord and satisfaction.
Each of the Loan Parties hereby acknowledges and confirms that the Liens,
pledges and security interests granted pursuant to the Security Documents and
the other Loan Documents are and continue to be valid, enforceable and
fully-perfect first priority Liens, pledges and security interests in the
Collateral as security for the Obligations, in each case prior and superior in
right to any other Person (subject only to (x) Permitted Encumbrances having
priority under Applicable Law and (y) with respect to the Term Priority
Collateral, the Intercreditor Agreement). Except as expressly amended hereby,
each of the Credit Agreement and the other Loan Documents shall continue in full
force and effect. This Amendment and the Credit Agreement shall hereafter be
read and construed together as a single document, and all references in the
Credit Agreement, any other Loan Document or any agreement or instrument related
to the Credit Agreement shall hereafter refer to the Credit Agreement as amended
by this Amendment. This Amendment shall constitute a Loan Document.

(b) The Loan Parties agree to pay on demand all costs and expenses, including
reasonable attorneys’ fees and expenses, of the Administrative Agent and the ABL
Term Loan Agent incurred in connection with this Amendment and the other Loan
Documents.

(c) For purposes of determining withholding Taxes imposed under FATCA, from and
after the effective date of this Amendment, the Loan Parties and the
Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) the Credit Extensions as not qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation
Section 1.1471-2(b)(2)(i) (notwithstanding whether or not the grandfathering
rules under such Treasury Regulations Section apply with respect to a particular
Credit Extension).

 

7



--------------------------------------------------------------------------------

(d) EACH PARTY HERETO HEREBY AGREES THAT THE PROVISIONS OF SECTION 9.14 AND
SECTION 9.15 OF THE CREDIT AGREEMENT SHALL APPLY TO THIS AMENDMENT.

(e) This Amendment may be executed in one or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument. Delivery by telecopier or by electronic .pdf copy of an
executed counterpart of a signature page to this Amendment shall be effective as
delivery of an original executed counterpart of this Amendment. The
Administrative Agent may also require that any such documents and signatures
delivered by telecopier be confirmed by a manually signed original thereof;
provided that the failure to request or deliver the same shall not limit the
effectiveness of any document or signature delivered by telecopier.

(f) The headings of this Amendment are for purposes of reference only and shall
not limit or otherwise affect the meaning hereof.

[Signature Pages Follow]

 

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have duly executed this Amendment as of the
date first set forth above.

 

THE GYMBOREE CORPORATION, as Lead Borrower and as a Borrower By:  

/s/ Andrew B. North

Name:   Andrew North Title:   Chief Financial Officer

[GYMBOREE - SIGNATURE PAGE TO SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT
AGREEMENT]

 



--------------------------------------------------------------------------------

BORROWERS (cont.):

GYMBOREE MANUFACTURING, INC., as a

Borrower

By: /s/ Andrew B. North                                        

Name: Andrew North

Title: Chief Financial Officer

GYMBOREE OPERATIONS, INC., as a

Borrower

By: /s/ Andrew B. North                                        

Name: Andrew North

Title: Chief Financial Officer

GYMBOREE PLAY PROGRAMS, INC., as a

Borrower

By: /s/ Andrew B. North                                         

Name: Andrew North

Title: Chief Financial Officer

GYMBOREE RETAIL STORES, INC., as a

Borrower

By: /s/ Andrew B. North                                         

Name: Andrew North

Title: Chief Financial Officer

[GYMBOREE - SIGNATURE PAGE TO SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT
AGREEMENT]



--------------------------------------------------------------------------------

BORROWERS (cont.):

GYM-CARD, LLC, as a Borrower

By: /s/ Andrew B. North                                         

Name: Andrew North

Title: Chief Financial Officer

GYM-MARK, INC., as a Borrower

By: /s/ Andrew B. North                                         

Name: Andrew North

Title: Chief Financial Officer

S.C.C. WHOLESALE, INC., as a Borrower

By: /s/ Andrew B. North                                         

Name: Andrew North

Title: Chief Financial Officer

[GYMBOREE - SIGNATURE PAGE TO SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT
AGREEMENT]



--------------------------------------------------------------------------------

FACILITY GUARANTORS: GIRAFFE INTERMEDIATE B, INC., as a Facility Guarantor

By: /s/ Andrew B. North                                         

Name: Andrew North

Title: Chief Financial Officer

[GYMBOREE - SIGNATURE PAGE TO SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT
AGREEMENT]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent, Collateral Agent and Issuing
Bank

By: /s/ Roger G. Malouf                                         

Name: Roger G. Malouf

Title: Director

[GYMBOREE - SIGNATURE PAGE TO SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT
AGREEMENT]



--------------------------------------------------------------------------------

PATHLIGHT CAPITAL LLC, as ABL Term

Loan Agent

By: /s/ Katie Hendricks                                         

Name: Katie Hendricks

Title: Director

[GYMBOREE - SIGNATURE PAGE TO SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT
AGREEMENT]



--------------------------------------------------------------------------------

LENDERS:

 

BANK OF AMERICA, N.A., as Swingline Lender

and as a Revolving Credit Lender

By:  

/s/ Roger G. Malouf

Name:   Roger G. Malouf

Title:

  Director

[GYMBOREE - SIGNATURE PAGE TO SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT
AGREEMENT]



--------------------------------------------------------------------------------

REVOLVING CREDIT LENDERS (cont.):

 

SUNTRUST BANK, as a Revolving Credit Lender

By:  

/s/ Virginia S. Singletary

Name:   Virginia S. Singletary Title:   VP

[GYMBOREE - SIGNATURE PAGE TO SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT
AGREEMENT]



--------------------------------------------------------------------------------

REVOLVING CREDIT LENDERS (cont.):

 

TD BANK, N.A., as a Revolving Credit Lender

By:  

/s/ Antimo Barbieri

Name:   Antimo Barbieri Title:   Vice President

[SIGNATURE PAGE TO SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT]



--------------------------------------------------------------------------------

REVOLVING CREDIT LENDERS (cont.):

 

SIEMANS FINANCIAL SERVICES INC.,

as a Revolving Credit Lender

By:  

/s/ Sharon Prusakowski

Name:   Sharon Prusakowski Title:   VP

[SIGNATURE PAGE TO SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT]



--------------------------------------------------------------------------------

REVOLVING CREDIT LENDERS (cont.):

 

U.S. BANK NATIONAL ASSOCIATION, as a Revolving Credit Lender

By:  

/s/ Thomas P. Chidester

Name:   Thomas P. Chidester Title:   Vice President

[SIGNATURE PAGE TO SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT]



--------------------------------------------------------------------------------

ABL TERM LENDERS:

 

PATHLIGHT CAPITAL LLC,

as an ABL Term Lender

By:  

/s/ Katie Hendricks

Name:   Katie Hendricks Title:   Director

[GYMBOREE - SIGNATURE PAGE TO SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT
AGREEMENT]



--------------------------------------------------------------------------------

EXHIBIT I

Amendments to Existing Credit Agreement

Please see attached.



--------------------------------------------------------------------------------

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

dated as of

March 30, 2012,

as amended September 24, 2015

as further amended April 22, 2016

among

THE GYMBOREE CORPORATION,

as the Lead Borrower,

THE OTHER BORROWERS PARTY HERETO

GIRAFFE INTERMEDIATE B, INC.,

THE OTHER FACILITY GUARANTORS PARTY HERETO,

THE LENDERS PARTY HERETO

and

BANK OF AMERICA, N.A.,

as Administrative Agent and Collateral Agent

and

PATHLIGHT CAPITAL LLC,

as ABL Term Loan Agent

and

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

SUNTRUST ROBINSON HUMPHREY, INC., and

U.S. BANK NATIONAL ASSOCIATION

as Joint Lead Arrangers and Joint Bookrunners

U.S. BANK NATIONAL ASSOCIATION

as Syndication Agent

SUNTRUST BANK,

as Documentation Agent

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I                     DEFINITIONS[

     1]   

SECTION 1.01

   Definitions      1   

SECTION 1.02

   Terms Generally      [60]65   

SECTION 1.03

   Accounting Terms      [61]66   

SECTION 1.04

   Rounding      [61]66   

SECTION 1.05

   Times of Day      [61]67   

SECTION 1.06

   Letter of Credit Amounts      [61]67   

SECTION 1.07

   Certifications      [62]67   

SECTION 1.08

   Currency Equivalents Generally      [62]67   

SECTION 1.09

   Change of Currency      [62]67   

SECTION 1.10

   Pro Forma Basis      [62]68   

ARTICLE II                 AMOUNT AND TERMS OF CREDIT

     [64]69   

SECTION 2.01

   Commitment of the Lenders      [64]69   

SECTION 2.02

   Increase in Total Commitments      [65]70   

SECTION 2.03

   Reserves; Changes to Reserves      [67]72   

SECTION 2.04

   Making of Revolving Credit Loans      [67]73   

SECTION 2.05

   Overadvances      [69]74   

SECTION 2.06

   Swingline Loans      [69]75   

SECTION 2.07

   Notes      [70]75   

SECTION 2.08

   Interest on [Revolving Credit ]Loans      [70]76   

SECTION 2.09

   Conversion and Continuation of Loans      [71]77   

SECTION 2.10

   Alternate Rate of Interest for Loans      [72]78   

SECTION 2.11

   Change in Legality      [72]78   

SECTION 2.12

   Default Interest      [73]79   

SECTION 2.13

   Letters of Credit      [73]79   

SECTION 2.14

   Increased Costs      [78]84   

SECTION 2.15

   Termination or Reduction of Commitments      [79]85   

SECTION 2.16

   Optional Prepayment of Loans; Reimbursement of Lenders      [80]86   

SECTION 2.17

   Mandatory Prepayments; Commitment Termination; Cash Collateral      [81]88   

SECTION 2.18

   Cash Management      [82]89   



--------------------------------------------------------------------------------

SECTION 2.19

   Fees      [85]92   

SECTION 2.20

   Maintenance of Loan Account; Statements of Account      [87]94   

SECTION 2.21

   Payments      [87]94   

SECTION 2.22

   Settlement Amongst Lenders      [88]95   

SECTION 2.23

   Taxes      [89]97   

SECTION 2.24

   Mitigation Obligations; Replacement of Lenders      [92]99   

SECTION 2.25

   Designation of Lead Borrower as Borrowers’ Agent      [93]100   

SECTION 2.26

   Canadian Credit Facility      [93]101   

SECTION 2.27

   Extensions of Commitments      [94]102   

SECTION 2.28

   Obligations of the Lenders Several      [96]104   

SECTION 2.29

   Cash Collateral Generally      [96]104   

ARTICLE III                     REPRESENTATIONS AND WARRANTIES

     [97]104   

SECTION 3.01

   Existence, Qualification and Power; Compliance with Laws[ 97]; EEA Financial
Institutions      104   

SECTION 3.02

   Authorization; No Contravention      [97]105   

SECTION 3.03

   Governmental Authorization; Other Consents      [97]105   

SECTION 3.04

   Binding Effect      [98]105   

SECTION 3.05

   Financial Statements; No Material Adverse Effect.      [98]106   

SECTION 3.06

   Litigation      [99]106   

SECTION 3.07

   No Default      [99]106   

SECTION 3.08

   Ownership of Property; Liens      [99]107   

SECTION 3.09

   Environmental Compliance      [99]107   

SECTION 3.10

   Taxes      [101]108   

SECTION 3.11

   ERISA; Plan Compliance      [101]108   

SECTION 3.12

   Subsidiaries; Equity Interests      [101]109   

SECTION 3.13

   Margin Regulations; Investment Company Act      [102]109   

SECTION 3.14

   Disclosure      [102]110   

SECTION 3.15

   Intellectual Property; Licenses, Etc      [102]110   

SECTION 3.16

   Solvency      [103]110   



--------------------------------------------------------------------------------

SECTION 3.17

   Subordination of Junior Financing      [103]111   

SECTION 3.18

   Labor Matters      [103]111   

SECTION 3.19

   Compliance with Laws and Agreements      [103]111   

SECTION 3.20

   Security Documents      [104]111   

SECTION 3.21

   Patriot Act; FCPA; OFAC      [104]112   

ARTICLE IV                     CONDITIONS

     [105]113   

SECTION 4.01

   Conditions of Effectiveness of Credit Agreement      [105]113   

SECTION 4.02

   Conditions Precedent to Each Revolving Credit Loan and Each Letter of Credit
     [107]114   

ARTICLE V                     AFFIRMATIVE COVENANTS

     [107]115   

SECTION 5.01

   Financial Statements      [108]116   

SECTION 5.02

   Certificates; Other Information      [110]118   

SECTION 5.03

   Notices      [112]120   

SECTION 5.04

   Payment of Taxes, Etc      [113]121   

SECTION 5.05

   Preservation of Existence, Etc      [113]122   

SECTION 5.06

   Maintenance of Properties      [113]122   

SECTION 5.07

   Maintenance of Insurance      [113]122   

SECTION 5.08

   Compliance with Laws      [114]123   

SECTION 5.09

   Books and Records      [114]123   

SECTION 5.10

   Inspection Rights      [114]123   

SECTION 5.11

   Covenant to Become a Loan Party and Give Security      [116]125   

SECTION 5.12

   Compliance with Environmental Laws      [118]127   

SECTION 5.13

   Further Assurances and Post-Closing Conditions      [118]127   

SECTION 5.14

   Designation of Subsidiaries      [118]127   

SECTION 5.15

   Information Regarding Collateral      [119]128   

SECTION 5.16

   Physical Inventories      [119]128   

SECTION 5.17

   Use of Proceeds      [119]128   

SECTION 5.18

   [Reserved]      [120]129   

SECTION 5.19

   [Reserved]      [120]129   

SECTION 5.20

   Pension Plans      [120]129   

ARTICLE VI                     NEGATIVE COVENANTS

     [120]129   



--------------------------------------------------------------------------------

SECTION 6.01

   Liens      [120]129      

SECTION 6.02

   Investments      [124]133      

SECTION 6.03

   Indebtedness      [126]135      

SECTION 6.04

   Fundamental Changes      [129]139      

SECTION 6.05

   Dispositions      [131]140      

SECTION 6.06

   Restricted Payments      [134]143      

SECTION 6.07

   Change in Nature of Business      [137]147      

SECTION 6.08

   Transactions with Affiliates      [138]147      

SECTION 6.09

   Burdensome Agreements      [138]148      

SECTION 6.10

   Accounting Changes      [139]149      

SECTION 6.11

   Prepayments, Etc., of Indebtedness      [140]149      

SECTION 6.12

   Equity Interests of the Lead Borrower and Restricted Subsidiaries     
[141]150      

SECTION 6.13

   Amendment of Material Documents      [141]150      

SECTION 6.14

   Designated Account      [141]151      

SECTION 6.15

   Minimum Consolidated Fixed Charge Coverage Ratio      [141]151      

SECTION 6.16

   Availability Covenants      151      

ARTICLE VII                     EVENTS OF DEFAULT

     [142]152      

SECTION 7.01

   Events of Default      [142]152      

SECTION 7.02

   Remedies Upon Event of Default      [145]155      

SECTION 7.03

   Exclusion of Immaterial Subsidiaries      [145]156      

SECTION 7.04

   Application of Proceeds      [145]156      

SECTION 7.05

   Lead Borrower’s Right to Cure      [147]158      

SECTION 7.06

   DIP Financing; Proceedings under Debtor Relief Laws      159      

ARTICLE VIII                     THE ADMINISTRATIVE AGENT

     [148]160      

SECTION 8.01

   Appointment of Administrative Agent      [148]160      

SECTION 8.02

  

Appointment of Collateral Agent

     [148]161      

SECTION 8.03

   [Reserved 149]Administrative Agent May File Proofs of Claim      161      

SECTION 8.04

   Sharing of Excess Payments      [149]162      

SECTION 8.05

   Agreement of Applicable Lenders      [149]162      

SECTION 8.06

   Liability of Agents      [149]162      

SECTION 8.07

   Notice of Default      [150]163      



--------------------------------------------------------------------------------

SECTION 8.08

   Credit Decisions      [150]164   

SECTION 8.09

   Reimbursement and Indemnification      [151]164   

SECTION 8.10

   Rights of Agents      [151]164   

SECTION 8.11

   Notice of Transfer      [152]165   

SECTION 8.12

   Successor Agents      [152]165   

SECTION 8.13

   Relation Among the Lenders      [152]165   

SECTION 8.14

   Reports and Financial Statements      [152]165   

SECTION 8.15

   Agency for Perfection      [153]166   

SECTION 8.16

   Delinquent Lender      [153]166   

SECTION 8.17

   Collateral Matters      [155]168   

SECTION 8.18

   Additional Secured Parties      [156]169   

SECTION 8.19

   Syndication Agent, Documentation Agent, Arranger and Joint Bookrunners     
[156]169   

SECTION 8.20

   Intercreditor Agreements      [156]169   

SECTION 8.21

   Reserves      170   

SECTION 8.22

   Resignation of ABL Term Loan Agent      170   

ARTICLE IX                     MISCELLANEOUS

        [156]171   

SECTION 9.01

   Amendments, Etc      [156]171   

SECTION 9.02

   Notices and Other Communications; Facsimile Copies      [160]178   

SECTION 9.03

   No Waiver; Cumulative Remedies      [161]179   

SECTION 9.04

   Attorney Costs and Expenses      [161]180   

SECTION 9.05

   Indemnification by the Lead Borrower      [162]180   

SECTION 9.06

   Payments Set Aside      [163]181   

SECTION 9.07

   Successors and Assigns      [163]182   

SECTION 9.08

   Confidentiality      [166]185   

SECTION 9.09

   Setoff      [167]186   

SECTION 9.10

   Interest Rate Limitation      [167]186   

SECTION 9.11

   Counterparts      [168]186   

SECTION 9.12

   Integration      [168]186   

SECTION 9.13

   Severability      [168]187   

SECTION 9.14

   Governing Law      [168]187   

SECTION 9.15

   Waiver of Right to Trial by Jury      [169]187   



--------------------------------------------------------------------------------

SECTION 9.16

   Binding Effect      [169]188   

SECTION 9.17

   Judgment Currency      [169]188   

SECTION 9.18

   Lender Action      [170]188   

SECTION 9.19

   USA PATRIOT ACT, ETC.; PROCEEDS OF CRIME ACT      [170]188   

SECTION 9.20

   No Advisory or Fiduciary Responsibility      [170]189   

SECTION 9.21

   Foreign Asset Control Regulations      [171]189   

SECTION 9.22

   Survival      [171]190   

SECTION 9.23

   Press Releases and Related Matters      [171]190   

SECTION 9.24

   Additional Waivers      [172]190   

SECTION 9.25

   Intercreditor Agreement      [174]193   

SECTION 9.26

   Assumption by Company      [174]193   

SECTION 9.27

   Transitional Arrangements      [174]193   

SECTION 9.28

   Ratification and Reaffirmation      [175]193   

SECTION 9.29

   Keepwell      [175]194   

SECTION 9.30

   Acknowledgment and Consent to Bail-In of EEA Financial Institutions      194
  



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit A-1:        

   Form of Assignment and Acceptance (Tranche A)

Exhibit A-2:

   Form of Assignment and Acceptance (FILO)

Exhibit A-3:

   Form of Assignment and Acceptance (ABL Term Loan)

Exhibit B:

   Form of Customs Broker Agreement

Exhibit C:

   Form of Notice of Borrowing

Exhibit D-1:

   Form of Revolving Credit Note

Exhibit D-2:

   Form of ABL Term Note

Exhibit E:

   Form of Swingline Note

Exhibit F:

   Form of Joinder

Exhibit G:

   Form of Credit Card Notification

Exhibit H:

   Form of Compliance Certificate

Exhibit I:

   Form of Borrowing Base Certificate

Exhibit J:

   Form of Solvency Certificate

Exhibit K-1:

   Form of Ropes & Gray LLP Legal Opinion

Exhibit K-2:

   Form of Holland & Knight LLP Legal Opinion

Exhibit L:

   Form of Foreign Lender Certificate

Exhibit M[ ABL Term Loan Term Sheet]:

   Form of EBITDA Certificate



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule 1.01:

   Lenders and Commitments

Schedule 2.18(b):

   Credit Card Arrangements

Schedule 2.18(c):

   Blocked Accounts

Schedule 3.01:

   Organization Information

Schedule 3.05(b):

   Financial Performance Projections

Schedule 3.08(b)(i):

   Owned Real Estate

Schedule 3.08(b)(ii):

   Leased Real Estate

Schedule 3.09(b):

   Environmental Matters

Schedule 3.09(d):

   Environmental Investigation

Schedule 3.10:

   Taxes

Schedule 3.11:

   ERISA and Other Pension Matters

Schedule 3.12:

   Subsidiaries; Equity Interests

Schedule 3.15:

   Intellectual Property

Schedule 4.01(c):

   Local Counsel Opinions

Schedule 5.02(f):

   Reporting Requirements

Schedule 5.02:

   Lead Borrower’s Website

Schedule 5.07:

   Insurance

Schedule 5.14:

   Unrestricted Subsidiaries

Schedule 6.01:

   Permitted Encumbrances

Schedule 6.02:

   Permitted Investments

Schedule 6.03:

   Existing Indebtedness

Schedule 6.05:

   Permitted Dispositions

Schedule 6.08:

   Affiliate Transactions

Schedule 6.09:

   Burdensome Agreements



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

This AMENDED AND RESTATED CREDIT AGREEMENT dated as of March 30, 2012, is among
THE GYMBOREE CORPORATION, a Delaware corporation (the “Lead Borrower”), the
other Borrowers party hereto from time to time, GIRAFFE INTERMEDIATE B, INC., a
Delaware corporation (“Holdings”), and the other Facility Guarantors party
hereto from time to time, the Lenders (such term and each other capitalized term
used but not defined in this introductory statement having the meaning given it
in Article I) and BANK OF AMERICA, N.A., as administrative agent (in such
capacity, including any successor thereto, the “Administrative Agent”) and as
collateral agent (in such capacity, including any successor thereto, the
“Collateral Agent”) for the Lenders and PATHLIGHT CAPITAL LLC, a Delaware
limited liability company, as the ABL Term Loan Agent (in such capacity
including any successor thereto, the “ABL Term Loan Agent”).

W I T N E S S E T H:

The Borrowers have previously entered into that certain Credit Agreement dated
as of November 23, 2010 (as amended prior to the date hereof, the “Existing
Credit Agreement”), among the Borrowers, the lenders party thereto (the
“Existing Lenders”), the Facility Guarantors, the Administrative Agent and the
Collateral Agent, pursuant to which the Existing Lenders have made loans and
other extensions of credit to the Borrowers.

The Lenders are willing to amend and restate the Existing Credit Agreement and
make loans and other extensions of credit to the Borrowers, all on the terms and
conditions set forth herein.

In consideration of the foregoing, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged
(these recitals being an integral part of the Credit Agreement), the parties
hereto hereby agree that, as of the Closing Date, the Existing Credit Agreement
shall be amended and restated in its entirety and shall remain in full force and
effect only as set forth herein and the parties hereto hereby agree as follows:

ARTICLE I

SECTION 1.01 Definitions.

As used in this Agreement, the following terms have the meanings specified
below:

“ABL Default Rate” has the meaning provided in SECTION 2.12(b).

“ABL Priority Collateral” has the meaning set forth in the Intercreditor
Agreement.

“ABL Term Borrowing Base” means[ the ABL term borrowing base referred to in the
ABL Term Loan Term Sheet.], at any time of calculation, an amount equal to:

(a) the face amount of Eligible Credit Card Receivables of the Loan Parties
multiplied by the Credit Card Advance Rate for the ABL Term Borrowing Base;

plus

(b) the face amount Eligible Trade Receivables of the Loan Parties multiplied by
the Trade Receivables Advance Rate for the ABL Term Borrowing Base; plus

 

1



--------------------------------------------------------------------------------

(c) the face amount of Eligible Vendor Rebates and Duty Drawbacks of the Loan
Parties multiplied by the Other A/R Advance Rate;

plus

(d) the Cost of Eligible Inventory of the Loan Parties (other than Eligible
In-Transit Inventory), net of Inventory Reserves, multiplied by the Inventory
Advance Rate for the ABL Term Borrowing Base, multiplied by the Appraised Value
of Eligible Inventory of the Loan Parties;

plus

(e) the Cost of the Eligible In-Transit Inventory of the Loan Parties, net of
Inventory Reserves, multiplied by the Inventory Advance Rate for the ABL Term
Borrowing Base, multiplied by the Appraised Value of such Eligible In-Transit
Inventory;

plus

(f) with respect to any Eligible Letter of Credit Inventory, the lesser of
(x) the Cost of Eligible Letter of Credit Inventory, net of Inventory Reserves,
multiplied by the Inventory Advance Rate for the ABL Term Borrowing Base for
such Inventory when completed, multiplied by the Appraised Value of such
Eligible Letter of Credit Inventory and (y) the Stated Amount of the Letter of
Credit relating to such Eligible Letter of Credit Inventory, multiplied by the
Inventory Advance Rate for the ABL Term Borrowing Base, multiplied by the
Appraised Value of such Eligible Letter of Credit Inventory;

plus

(g) Eligible Bangladesh Inventory, net of Inventory Reserves, multiplied by the
Other Inventory Advance Rate multiplied by the Appraised Value of such Eligible
Bangladesh Inventory;

plus

(h) the lesser of (x) the aggregate amount in Dollars of Qualified Cash,
multiplied by the Qualified Cash Advance Rate and (y) $10,000,000;

minus

(i) the then amount of all Availability Reserves and any other Reserves taken in
accordance with SECTION 2.03 (b) hereof;

provided that, for every $1,000,000 in aggregate principal amount of the ABL
Term Loans prepaid by the Lead Borrower, each of the Credit Card Advance Rate,
the Trade Receivables Advance Rate and Inventory Advance Rate with respect to
the ABL Term Borrowing Base shall be reduced based on a rate of 40 basis points
for every $1,000,000 (e.g., if the amount of such prepayment was $500,000 and
the relevant advance rate prior to such prepayment was 105%, such advance rate
will be reduced to 104.8%); provided further that under no circumstance shall
any such advance rate be reduced to a rate below 100%. Such reduction shall be
effective on the next succeeding date following the date of the relevant
prepayment on which a Borrowing Base Certificate is required to be delivered
under SECTION 5.01(e).

 

2



--------------------------------------------------------------------------------

“ABL Term Credit Party” means the ABL Term Loan Agent and the ABL Term Lenders
and their respective successors and permitted assigns.

“ABL Term Lender” means, at any time, each Person that makes an ABL Term Loan to
the Borrowers in the amount set forth [in the ABL Term Loan Amendment]opposite
such Lender’s name on Schedule 1.01 hereto or as may be subsequently set forth
in the Register from time to time.

“ABL Term Loan” means each ABL term loan made by each of the ABL Term Lenders to
the Borrowers [in accordance with]on the Second Amendment Effective Date. The
aggregate principal amount of the ABL Term Loan on the Second Amendment[.]
Effective Date is $50,000,000.

“ABL Term Loan [Amendment]Agent” has the meaning [set forth in SECTION
9.01.]provided in the preamble to this Agreement.

“ABL Term Loan Event of Default” means (i) an Event of Default under SECTION
7.01(a) with respect to the ABL Term Loan, (ii) an Event of Default under
SECTION 7.01(a) with respect to the Obligations (other than the ABL Term
Obligations) as a result of failure of the Borrowers to pay all such Obligations
then due and owing due on the Maturity Date or the Termination Date or (iii) an
Event of Default under SECTION 7.01(b) or (c) (as applicable), but only to the
extent such Event of Default arises from the Loan Parties’ failure to comply
with the provisions of SECTION 5.01(a)(ii), (b) and (c), SECTION 5.01(e),
SECTION 5.02(b)(ii) or SECTION 6.16.

“ABL Term Loan Fee Letter” means the Fee Letter dated April 22, 2016 by and
among the Lead Borrower, the ABL Term Loan Agent and the other parties thereto,
as amended, amended and restated, supplemented or replaced, and in effect from
time to time.

“ABL Term Loan Percentage” shall mean, with respect to each ABL Term Lender,
that percentage of the ABL Term Loans of all the ABL Term Lenders hereunder held
by such ABL Term Lender, in the amount set forth [in the ABL Term Loan
Amendment]opposite such Lender’s name on Schedule 1.01 hereto or as may be
subsequently set forth in the Register from time to time, as the same may be
increased or reduced from time to time pursuant to this Agreement.

“ABL Term Loan [Term Sheet” means]Prepayment Premium” shall have the meaning
given to such term [sheet with respect to]in the ABL Term [Loans set forth on]
Exhibit Mattached heretoLoan Fee Letter.

“ABL Term Loan Rate” means, the rate per annum (rounded upwards, if necessary,
to the nearest 1/100th), determined on the first day of each calendar month,
appearing on Reuters Screen LIBOR01 Page (or on any successor or substitute page
of such service, or any successor to or substitute for such service as
determined by the ABL Term Loan Agent) as the London interbank offered rate for
deposits in Dollars for an interest period of three (3) months as of such date
(but if more than one rate is specified on such page, the rate will be an
arithmetic average of all such rates).

“ABL Term Loan Standstill Period” means, with respect to an ABL Term Loan Event
of Default, the period commencing on the date of the Administrative Agent’s and
the Lead Borrower’s receipt of written notice from the ABL Term Loan Agent that
an ABL Term Event of Default has occurred and is continuing and that the ABL
Term Loan Agent is requesting the Agents to commence the enforcement of
remedies, and ending on the earliest to occur of the date which is (i) thirty
(30) days after receipt of such notice with respect to an ABL Term Loan Event of
Default arising under SECTION 7.01(a) and (ii) forty-five (45) days after
receipt of such notice with respect to any other ABL Term Loan Event of Default.

 

3



--------------------------------------------------------------------------------

“ABL Term Notes” means the promissory notes of the Borrowers substantially in
the form of Exhibit D-2, each payable to an ABL Term Lender, evidencing ABL Term
Loans made to the Borrowers.

“ABL Term Obligations” means advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party and its Subsidiaries with respect to the
ABL Term Loans, whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including charges, interest, expenses, fees, attorneys’
fees, indemnities and other amounts that accrue after the commencement by or
against any Loan Party or Subsidiary of any proceeding under the Bankruptcy Code
or any other federal, state, or provincial bankruptcy, insolvency, receivership
or similar law, naming such Person as the debtor in such proceeding, regardless
of whether such charges, interest, expenses, fees, attorneys’ fees, indemnities
and other amounts are allowed claims in such proceeding. Without limiting the
generality of the foregoing, the ABL Term Obligations of the Loan Parties under
the Loan Documents (and of their Subsidiaries to the extent they have
obligations to the ABL Term Lenders under the Loan Documents) include the
obligation (including guarantee obligations) to pay principal, interest,
charges, expenses, fees, attorneys’ fees, indemnities and other amounts payable
by any Loan Party or its Subsidiaries to the ABL Term Lenders under any Loan
Document, including charges, interest, expenses, fees, attorneys’ fees,
indemnities and other amounts that accrue after the commencement by or against
any Loan Party or Subsidiary of any proceeding under the Bankruptcy Code or any
other federal, state, or provincial bankruptcy, insolvency, receivership or
similar law, naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding.

“ABL Term Secured Party” means (a) each ABL Term Credit Party and (b) the
successors and, subject to any limitations contained in this Agreement, assigns
of each of the foregoing.

“ACH” means automated clearing house transfers.

“Accommodation Payment” has the meaning provided in SECTION 9.24.

“Account(s)” means “accounts” as defined in the UCC, and also means a right to
payment of a monetary obligation, whether or not earned by performance, (a) for
property that has been or is to be sold, leased, licensed, assigned, or
otherwise disposed of, (b) for services rendered or to be rendered, or
(c) arising out of the use of a credit or charge card or information contained
on or for use with the card. The term “Account” does not include (a) rights to
payment evidenced by chattel paper or an instrument, (b) commercial tort claims,
(c) deposit accounts, (d) investment property, or (e) letter-of-credit rights or
letters of credit.

“Account Debtor” means the customer of a Loan Party who is obligated on or under
an Account.

“Acquisition” means, with respect to a specified Person, (a) an Investment in or
a purchase of a fifty percent (50%) or greater interest in the Capital Stock of
any other Person, (b) a purchase or acquisition of all or substantially all of
the assets of any other Person, (c) a purchase or acquisition of a Real Estate
portfolio or Stores from any other Person or assets constituting a business
unit, line of business or division of any other Person, or (d) any merger,
amalgamation or consolidation of such Person with any other Person or other
transaction or series of transactions resulting in the acquisition of all or
substantially all of the assets, or a fifty percent (50%) or greater interest in
the Capital Stock of, any Person, in each case in any transaction or group of
transactions which are part of a common plan.

“Additional Commitment Lender” shall have the meaning provided in SECTION
2.02(a).

 

4



--------------------------------------------------------------------------------

“Adjusted LIBO Rate” means, with respect to any LIBO Borrowing for any Interest
Period, an interest rate per annum equal to (a) the LIBO Rate for such Interest
Period multiplied by (b) the Statutory Reserve Rate. The Adjusted LIBO Rate will
be adjusted automatically as to all LIBO Borrowings then outstanding as of the
effective date of any change in the Statutory Reserve Rate.

“Adjustment Date” has the meaning provided in clause (b) of the definition of
“Applicable Margin.”

“Administrative Agent” has the meaning provided in the preamble to this
Agreement.

“Advisory Fees” means management, monitoring, consulting, transaction and
advisory fees (including termination fees) and related indemnities and expenses
paid or accrued pursuant to the Sponsor Management Agreement.

“Affiliate” means, with respect to a specified Person, any other Person that
directly or indirectly through one or more intermediaries Controls, is
Controlled by or is under common Control with the Person specified.

“Agents” means collectively, the Administrative Agent and the Collateral Agent.

“Agreement” means this Amended and Restated Credit Agreement, as modified,
amended, supplemented or restated, and in effect from time to time.

“Amendment Expenses” means any fees or expenses incurred or paid by Holdings or
any of its Subsidiaries in connection with the negotiation, execution and
delivery of this Agreement.

“Applicable Agreement” has the meaning provided in SECTION 6.06(e).

“Applicable Law” means as to any Person: (a) any and all federal, state,
provincial, local, and foreign statutes, laws, regulations, ordinances, rules,
judgments, orders, codes, ordinances, decrees, permits, concessions, grants,
franchises, licenses, agreements, governmental restrictions or other
requirements having the force of law; and (b) all court orders, decrees,
judgments, injunctions, enforceable notices, binding agreements and/or rulings,
in each case of or by any Governmental Authority which has jurisdiction over
such Person, or any property of such Person.

“Applicable Lenders” means the Required Lenders, all Lenders or affected
Lenders, in each case as applicable.

“Applicable Margin” means:

(a) With respect to Revolving Credit Loans, (i) from and after the Closing Date
until the first Adjustment Date, the percentages set forth in Level II of the
pricing grid below and (ii) on the first day of each Fiscal Quarter (each, an
“Adjustment Date”), commencing with the Fiscal Quarter beginning on July 29,
2012, the Applicable Margin shall be determined from such pricing grid based
upon Average Daily Availability Percentage for the most recently ended Fiscal
Quarter immediately preceding such Adjustment Date.

 

5



--------------------------------------------------------------------------------

Level

  

Average Daily
Availability
Percentage

  

Tranche A LIBO
Applicable Margin

  

Tranche A Prime
Rate Applicable
Margin

  

FILO LIBO

Applicable Margin

  

FILO Prime Rate
Applicable Margin

I

   Greater than 66%    1.50%    0.50%    3.00%    2.00%

II

   Less than or equal to 66% but greater than or equal to 33%    1.75%    0.75%
   3.25%    2.25%

III

   Less than 33%    2.00%    1.00%    3.50%    2.50%

(b) [(i) the Applicable Margin with]With respect to any Class of Extended
Commitments or Revolving Credit Loans or Swingline Loan made pursuant to any
Extended Commitments shall be the applicable percentages per annum set forth in
the relevant Extension Amendment[, and (ii) the Applicable Margin in respect of
the ABL Term Loans, if any, shall be the applicable percentages per annum set
forth in the ABL Term Loan Amendment].

“Applicable Unused Fee Rate” means:

(a) (i) From and after the Closing Date until the first Fee Adjustment Date, the
percentage per annum set forth in Level I of the fee grid below and (ii) on the
first day of each Fiscal Quarter (each, a “Fee Adjustment Date”), commencing
with the Fiscal Quarter beginning on April 29, 2012, the applicable percentage
per annum set forth below determined by reference to the Average Daily Used
Commitment Percentage with respect to the Tranche A Commitments or the FILO
Commitments, as the case may be, for the most recently ended Fiscal Quarter
immediately preceding such Fee Adjustment Date:

 

Pricing

Level

  

Average Daily Used Commitment
Percentage

  

Applicable Unused Fee Rate

I    Less than 40%    0.375% II    Greater than or equal to 40%    0.250%

(b) the Applicable Unused Fee Rate with respect to any Class of Extended
Commitments shall be the applicable percentages per annum set forth in the
relevant Extension Amendment.

“Appraised Value” means the net appraised recovery value of the Borrowers’
Inventory as set forth in the Borrowers’ stock ledger (expressed as a percentage
of the Cost of such Inventory) as reasonably determined from time to time by
reference to the most recent appraisal received by the Administrative Agent
conducted by an independent appraiser reasonably satisfactory to the
Administrative Agent.

“Approved Bank” has the meaning specified in clause (iii) of the definition of
“Cash Equivalents.”

“Approved Fund” means, with respect to any Credit Party, any Fund that is
administered or managed by (a) such Credit Party, (b) an Affiliate of such
Credit Party, or (c) an entity or an Affiliate of an entity that administers or
manages such Credit Party.

“Arranger” means MLPF&S, in its capacity as lead arranger and bookrunner.

 

6



--------------------------------------------------------------------------------

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by SECTION 9.07), and accepted by the Administrative Agent, in substantially the
form of Exhibit A-[1 or]1, Exhibit A-2, or Exhibit A-3, as applicable, or any
other form approved by the Administrative Agent.

“Assignment Taxes” shall have the meaning given to such term in SECTION 2.23(b).

“Attributable Indebtedness” means, on any date, in respect of any Capitalized
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP as
in effect on the Initial Closing Date.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Lead Borrower and its Subsidiaries for the Fiscal Year ending January 29,
2011, and the related consolidated statements of income, stockholders’ equity
and cash flows of the Lead Borrower and its Subsidiaries.

“Availability” means (x) for purposes of SECTION 6.16(b) (at all times such
SECTION 6.16(b) is applicable) and for all purposes hereunder when no amount of
the ABL Term Loan is outstanding, the lesser of (a) and (b), where:

(a) is the result of:

(i) The Revolving Credit Ceiling,

Minus

(ii) The aggregate outstanding amount of Revolving Credit Extensions to, or for
the account of, the Borrowers; and

(b) is the result of the following, as applicable:

(i) if the FILO Commitments have been terminated and all FILO Loans repaid, the
result of:

(A) The Tranche A Borrowing Base, as determined from the most recent Borrowing
Base Certificate (delivered by the Lead Borrower to the Administrative Agent
pursuant to SECTION 5.01(e) hereof (as may be adjusted from time to time
pursuant to SECTION 2.03 hereof));

Minus

(B) The aggregate outstanding amount of Revolving Credit Extensions to, or for
the account of, the Borrowers; or

(ii) as long as the FILO Commitments or any FILO Loans are outstanding, the
result of:

(A) The FILO Borrowing Base, as determined from the most recent Borrowing Base
Certificate (delivered by the Lead Borrower to the Administrative Agent pursuant
to SECTION 5.01(e) hereof (as may be adjusted from time to time pursuant to
SECTION 2.03 hereof)),

Minus

 

7



--------------------------------------------------------------------------------

(B) The aggregate outstanding amount of Revolving Credit Extensions to, or for
the account of, the Borrowers.

and (y) so long as any amount of the ABL Term Loan remains outstanding, for all
purposes other than SECTION 6.16(b), the lesser of (a) Availability calculated
pursuant to clause (x) above and (b) Combined Availability.

“Availability Reserves” means, without duplication of any other Reserves or
items that are otherwise addressed or excluded through eligibility criteria,
such reserves as the Administrative Agent, from time to time determines in its
Permitted Discretion (a) to reflect any impediments to the realization upon the
Collateral included in the Tranche A Borrowing Base[ or], the FILO Borrowing
Base or the ABL Term Borrowing Base (including, without limitation, claims and
liabilities that the Administrative Agent determines will need to be satisfied
in connection with the realization upon such Collateral), (b) to reflect events,
conditions, contingencies or risks which adversely affect any component of the
Tranche A Borrowing Base[ or], the FILO Borrowing Base or the ABL Term Borrowing
Base, the Collateral or the validity or enforceability of this Agreement or the
other Loan Documents or any of the material rights or remedies of the Secured
Parties hereunder or thereunder, and (c) to reflect any restrictions in the
Senior Note Documents or the Term Loan Facility on the incurrence of
Indebtedness by the Loan Parties, but only to the extent that such restrictions
reduce, or with the passage of time could reduce, the amounts available to be
borrowed hereunder (including, without limitation as a result of the Loan
Parties’ receipt of net proceeds from asset sales) in order for the Loan Parties
to comply with the Senior Note Documents or the Term Loan Facility. Availability
Reserves shall include, without limitation, and without duplication, the Cash
Management Reserves and Bank Product Reserves. Without limiting the foregoing,
the initial Reserves in respect of leased locations as of the Closing Date shall
be in an amount equal to the sum of (a) all past due rent for all of the
Borrower’s leased locations plus (b) one (1) months’ rent for all of (x) the
Borrowers’ leased locations in Landlord Lien States (which, as of the Closing
Date, include the states of Washington, Virginia and Pennsylvania), and (y) all
of the Borrowers’ distributions centers or warehouses, other than, in each case,
such locations, distribution centers or warehouses with respect to which the
Administrative Agent has received a Collateral Access Agreement in form and
substance reasonably satisfactory to the Administrative Agent.

“Average Daily Availability Percentage” for any period, the average of the
percentages calculated for each day during such period by dividing
(a) Availability by (b) the lesser of (i) the FILO Borrowing Base (or if the
FILO Commitments have been terminated, the Tranche A Borrowing Base) and
(ii) the Revolving Credit Ceiling.

“Average Daily Used Commitment Percentage” for any period, the average of the
percentages calculated for each day during such period by dividing (a) as to the
Tranche A Lenders, (i) the sum of (A) the principal amount of Tranche A Loans
(other than Swingline Loans) of the Borrowers then outstanding, and (B) the then
Letter of Credit Outstandings by (ii) the then aggregate Tranche A Commitments;
and (b) as to the FILO Lenders, (i) the principal amount of FILO Loans of the
Borrowers then outstanding by (ii) the then aggregate FILO Commitments.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

8



--------------------------------------------------------------------------------

“Bank of America” means Bank of America, N.A., a national banking association,
and its Subsidiaries and Affiliates.

“Bank Products” means, collectively, (a) any services or facilities (other than
Cash Management Services) provided to any Loan Party or any of its Subsidiaries
by any Revolving Credit Lender or any Affiliate of a Revolving Credit Lender on
account of (i) credit cards, (ii) purchase cards, and (iii) merchant services
constituting a line of credit, and (b) any Swap Contracts provided to any Loan
Party or any of its Subsidiaries by any Swap Contract Secured Party, designated
by the Lead Borrower at the time such Swap Contract is entered into or a
reasonable period thereafter as being Obligations under this Agreement, provided
that (x) any Bank Product for the benefit of any Foreign Subsidiary shall name a
Borrower as the party thereto and (y) any Swap Contract provided by the
Administrative Agent or its Affiliates shall automatically be Obligations under
this Agreement and no designation shall be required on the part of the Lead
Borrower.

“Bank Product Reserves” means such reserves as the Administrative Agent, from
time to time after the occurrence and during the continuation of a Cash Dominion
Event or as directed by the ABL Term Loan Agent in accordance SECTION 8.21(a),
determines in its Permitted Discretion as being appropriate to reflect the
reasonably anticipated liabilities and obligations of the Loan Parties with
respect to Bank Products then provided or outstanding.

“Bankruptcy Code” means Title 11 of the United States Code (11 U.S.C.
Section 101 et seq.) as now or hereafter in effect, or any successor thereto.

“Blocked Account” has the meaning provided in SECTION 2.18(c).

“Blocked Account Agreement” has the meaning provided in SECTION 2.18(c).

“Blocked Account Banks” means the banks with whom Material DDAs are maintained
and with whom a Blocked Account Agreement has been, or is required to be,
executed in accordance with the terms hereof.

“Borrower Materials” has the meaning given to such term in the last paragraph of
SECTION 5.02.

“Borrower Notice” shall have the meaning given to such term in the definition of
“Collateral and Guarantee Requirement”.

“Borrowers” means, collectively, the Lead Borrower, the Borrowers identified on
the signature pages hereto and each other Person (other than an Excluded
Subsidiary) who becomes a Borrower hereunder in accordance with the terms of
this Agreement. For the avoidance of doubt, the Lead Borrower may cause any
Restricted Subsidiary that is a wholly-owned Domestic Subsidiary to become a
Borrower hereunder by causing such Restricted Subsidiary to execute a joinder to
this Agreement and the other Loan Documents and taking such other actions, and
delivering such other documents, agreements and certificates as shall reasonably
be requested by the Administrative Agent, including under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation the USA PATRIOT Act, and any applicable items described in SECTION
5.11(a), and any such Restricted Subsidiary shall, after such conditions have
been satisfied, be treated as a Borrower hereunder for all purposes.

“Borrowing” means (a) the incurrence of Revolving Credit Loans (other than
Swingline Loans) or ABL Term Loans[ (if applicable)] of a single Type, on a
single date, and having, in the case of LIBO Loans, a single Interest Period, or
(b) a Swingline Loan.

 

9



--------------------------------------------------------------------------------

“Borrowing Base Certificate” has the meaning provided in SECTION 5.01(e).

“Borrowing Request” means a request by the Lead Borrower on behalf of any of the
Borrowers for a Borrowing in accordance with SECTION 2.04.

“Breakage Costs” has the meaning provided in SECTION 2.16(c).

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in Boston, Massachusetts and New York, New York are
authorized or required by law to remain closed (or are in fact closed),
provided, however, that when used in connection with a LIBO Loan, the term
“Business Day” shall also exclude any day on which banks are not open for
dealings in dollar deposits in the London interbank market.

“Canadian Credit Facility” shall have the meaning given to such term in SECTION
2.26.

“Canadian Subsidiary” means any Subsidiary that is organized under the laws of
Canada or any province thereof.

“Capital Expenditures” means, for any period, the aggregate of (a) all amounts
that would be reflected as additions to property, plant or equipment on a
Consolidated statement of cash flows of the Lead Borrower and its Restricted
Subsidiaries in accordance with GAAP and (b) the value of all assets under
Capitalized Leases incurred by the Lead Borrower and its Restricted Subsidiaries
during such period; provided that the term “Capital Expenditures” shall not
include (i) any additions to property and equipment and other capital
expenditures made with the proceeds of any equity securities issued or capital
contributions received by any Loan Party or any Subsidiary, (ii) expenditures
made in connection with the replacement, substitution, restoration or repair of
assets to the extent financed with (x) insurance proceeds paid on account of the
loss of or damage to the assets being replaced, substituted, restored or
repaired or (y) awards of compensation arising from the taking by eminent domain
or condemnation of the assets being replaced, (iii) the purchase price of
equipment that is purchased substantially concurrently with the trade-in of
existing equipment to the extent that the gross amount of such purchase price is
reduced by the credit granted by the seller of such equipment for the equipment
being traded in at such time, (iv) the purchase of plant, property or equipment
to the extent financed with the proceeds of Dispositions that are not required
to be applied to prepay the Obligations or the Term Loan Facility or any
obligations under any Permitted Refinancing thereof, (v) expenditures that are
accounted for as capital expenditures by the Lead Borrower or any Restricted
Subsidiary and that actually are paid for by a Person other than the Lead
Borrower or any Restricted Subsidiary and for which none of the Lead Borrower or
any Restricted Subsidiary has provided or is required to provide or incur,
directly or indirectly, any consideration or obligation to such Person or any
other Person (whether before, during or after such period) other than rent and
similar or related obligations or (vi) expenditures that constitute Permitted
Acquisitions or other Investments permitted hereunder (but the term “Capital
Expenditures” shall include all expenditures made with the proceeds of such
Investments by the recipient thereof that would otherwise constitute Capital
Expenditures).

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP as in effect on the Initial Closing Date, recorded as capitalized
leases; provided that for all purposes hereunder the amount of obligations under
any Capitalized Lease shall be the amount thereof accounted for as a liability
in accordance with GAAP as in effect on the Initial Closing Date.

“Capital Stock” shall mean, as to any Person that is a corporation, the
authorized shares of such Person’s capital stock, including all classes of
common, preferred, voting and nonvoting capital stock, and, as to any Person
that is not a corporation or an individual, the membership or other ownership
interests in such Person, including, without limitation, the right to share in
profits and losses, the right to receive

 

10



--------------------------------------------------------------------------------

distributions of cash and other property, and the right to receive allocations
of items of income, gain, loss, deduction and credit and similar items from such
Person, whether or not such interests include voting or similar rights entitling
the holder thereof to exercise Control over such Person, collectively with, in
any such case, all warrants, options and other rights to purchase or otherwise
acquire, and all other instruments convertible into or exchangeable for, any of
the foregoing.

“Carve Out” means, in connection with any proceeding with respect to Debtor
Relief Laws by or against any Loan Party, any carve out amount granted with
respect to professional fees and expenses, court costs, filing fees, and fees
and costs of the Office of the United States Trustee as granted by the court or
as agreed to by the Administrative Agent in its reasonable discretion.

“Cash Collateral Account” means an interest bearing account established by the
Loan Parties with the Collateral Agent, for its own benefit and the benefit of
the other Secured Parties, under the sole and exclusive dominion and control of
the Collateral Agent, in the name of the Collateral Agent or as the Collateral
Agent shall otherwise direct, in which deposits are required to be made in
accordance with SECTION 2.13(j).

“Cash Dominion Event” means either (a) the occurrence and continuance of any
Specified Default, or (b) the failure of the Borrowers to maintain Availability
at least equal to the greater of (i) twelve and one-half percent (12.5)% of the
lesser of (A) the then FILO Borrowing Base (or, if the FILO Commitments have
been terminated, the then Tranche A Borrowing Base) and (B) the then Revolving
Credit Ceiling, and (ii) $[25,000,000,]25,000,000 or, so long as any amount of
the ABL Term Loan remains outstanding, $22,500,000, in each case of this clause
(b), for five (5) consecutive Business Days. For purposes of this Agreement, the
occurrence of a Cash Dominion Event shall be deemed continuing (unless the
Administrative Agent otherwise agrees in its reasonable discretion that the
circumstances surrounding such Specified Default cease to exist) (a) so long as
such Specified Default is continuing or has not been waived, and/or (b) if the
Cash Dominion Event arises as a result of the Borrowers’ failure to achieve
Availability as required under clause (b) above, until Availability has exceeded
the amount required by clause (b) above for thirty (30) consecutive days, in
which case a Cash Dominion Event shall no longer be deemed to be continuing for
purposes of this Agreement, provided that a Cash Dominion Event occurring under
clause (b) above may not be so cured on more than three (3) occasions in any
period of 365 consecutive days.

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by Holdings, the Lead Borrower or any Restricted Subsidiary:

(a) Dollars, Australian Dollars, Canadian Dollars and euros;

(b) in the case of any Foreign Subsidiary, such local currencies held by them
from time to time in the ordinary course of business and not for speculation;

(c) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of issuance thereof;

(d) investments in commercial paper maturing within 270 days from the date of
issuance thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;

(e) investments in demand deposits, certificates of deposit, banker’s
acceptances and time deposits maturing within one year from the date of
acquisition thereof issued or guaranteed by

 

11



--------------------------------------------------------------------------------

or placed with, and money market deposit accounts issued or offered by, the
Administrative Agent or any domestic office of any commercial bank organized
under the laws of the United States of America or any State thereof that has a
combined capital and surplus and undivided profits of not less than $500,000,000
and that issues (or the parent of which issues) commercial paper rated at least
“Prime 1” (or the then equivalent grade) by Moody’s or “A 1” (or the then
equivalent grade) by S&P;

(f) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (c) above and entered into with a
financial institution satisfying the criteria of clause (e) above;

(g) investments in “money market funds” within the meaning of Rule 2a-7 of the
Investment Company Act of 1940, as amended, substantially all of whose assets
are invested in investments of the type described in clauses (a) through
(e) above; and

(h) other short-term investments utilized by Foreign Subsidiaries in accordance
with normal investment practices for cash management in investments of a type
analogous to the foregoing.

“Cash Management Reserves” means such reserves as the Administrative Agent, from
time to time after the occurrence and during the continuation of a Cash Dominion
Event or as directed by the ABL Term Loan Agent in accordance SECTION 8.21(a),
determines in its Permitted Discretion as being appropriate to reflect the
reasonably anticipated liabilities and obligations of the Loan Parties with
respect to Cash Management Services then provided or outstanding.

“Cash Management Services” means any one or more of the following types of
services or facilities provided to any Loan Party or any of its Subsidiaries by
any Revolving Credit Lender or any Affiliate of a Revolving Credit Lender:
(a) ACH transactions, (b) treasury and/or cash management services, including,
without limitation, controlled disbursement services, depository, overdraft and
electronic funds transfer services, (c) foreign exchange facilities, (d) credit
or debit cards, (e) deposit and other accounts, and (f) merchant services (other
than those constituting a line of credit). For the avoidance of doubt, Cash
Management Services do not include Swap Contracts.

“Cash Receipts” has the meaning provided in SECTION 2.18(d).

“Casualty Event” means any event that gives rise to the receipt by the Lead
Borrower or any of its Restricted Subsidiaries of any insurance proceeds or
condemnation awards in respect of any Inventory, equipment, fixed assets or Real
Estate (including any improvements thereon).

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act, 42 U.S.C. § 9601 et seq.

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

“Change in Control” means any of the following:

(a) at any time prior to a Qualifying IPO, one or more Permitted Holders (taken
collectively) shall fail to own beneficially (within the meaning of Rule 13d-5
of the Exchange Act as in effect on the Closing Date), directly or indirectly,
in the aggregate Capital Stock representing at least a majority of the aggregate
voting power represented by the issued and outstanding Capital Stock of
Holdings; or

 

12



--------------------------------------------------------------------------------

(b) at any time after a Qualifying IPO, (i) any Person (other than a Permitted
Holder) or (ii) any Persons (other than one or more Permitted Holders)
constituting a “group” (within the meaning of Rules 13d-3 and 13d-5 under the
Exchange Act as in effect on the Closing Date) shall have, directly or
indirectly, acquired beneficial ownership of Capital Stock representing 35% or
more of the aggregate voting power represented by the issued and outstanding
Capital Stock of Holdings and the Permitted Holders shall own, directly or
indirectly, less than such Person or “group” of the aggregate voting power
represented by the issued and outstanding Capital Stock of Holdings or
(ii) during each period of twelve consecutive months, the board of directors of
Holdings shall not consist of a majority of the Continuing Directors; or

(c) any “Change in Control” (or any comparable term) in any document pertaining
to the Term Loan Facility, the Senior Notes or any other Material Indebtedness;
or

(d) the failure of Holdings to own one hundred percent (100%) of the Capital
Stock of the Lead Borrower.

“Change in Law” means (a) the adoption of any Applicable Law after the Closing
Date, (b) any change in any Applicable Law or in the interpretation or
application thereof by any Governmental Authority after the Closing Date or
(c) compliance by any Credit Party (or, for purposes of SECTION 2.14, by any
lending office of such Credit Party or by such Credit Party’s holding company,
if any) with any request, guideline or directive (whether or not having the
force of law) of any Governmental Authority made or issued after the Closing
Date applicable to the Loan Parties. Notwithstanding anything herein to the
contrary, (x) the Dodd Frank Wall Street Reform and Consumer Protection Act, and
all requests, regulations, rules, guidelines and directives promulgated
thereunder or issued in connection therewith and (y) all requests, regulations,
rules, guideline and directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to have been
adopted after the Closing Date, regardless of the date enacted or adopted.

“Class” means (i) when used with respect to commitments, refers to whether such
commitment is a Commitment or an Extended Commitment, (ii) when used with
respect to Loans or a Borrowing, refers to whether such Loans, or the Loans
comprising such Borrowing, are Revolving Credit Loans, Loans under Extended
Commitments or ABL Term Loans and (iii) when used with respect to Lenders,
refers to whether such Lenders have a commitment or Loan with respect to a
particular Class of Loans or commitments.

“Closing Date” means March 30, 2012.

“Code” means the Internal Revenue Code of 1986 and the Treasury regulations
promulgated thereunder, as amended from time to time.

“Collateral” means any and all “Collateral”, “Pledged Collateral” or words of
similar intent as defined in any applicable Security Document.

“Collateral Access Agreement” means an agreement reasonably satisfactory in form
and substance to the Collateral Agent executed by (a) a bailee or other Person
in possession of Collateral, including, without limitation, any warehouseman and
(b) a landlord of Real Estate leased by any Loan Party (including, without
limitation, any warehouse or distribution center), pursuant to which such Person
(i) acknowledges the Collateral Agent’s Lien on the Collateral, (ii) releases or
subordinates such Person’s

 

13



--------------------------------------------------------------------------------

Liens in the Collateral held by such Person or located on such Real Estate,
(iii) agrees to furnish the Collateral Agent with access to the Collateral in
such Person’s possession or on the Real Estate for the purposes of conducting a
Liquidation, and (iv) makes such other agreements with the Collateral Agent as
the Collateral Agent may reasonably require.

“Collateral Agent” has the meaning provided in the preamble to this Agreement.

“Collateral and Guarantee Requirement” means, at any time, the requirement that:

(a) on the Initial Closing Date, the Administrative Agent and the Collateral
Agent shall have received each Security Document to the extent required to be
delivered on the Initial Closing Date pursuant to SECTION 4.01(a) and SECTION
4.01(d) of the Existing Credit Agreement and this Agreement, duly executed by
each Loan Party party thereto;

(b) at all times on and after the Initial Closing Date, the Obligations be
secured by a perfected security interest in (i) all Capital Stock of (x) the
Lead Borrower and (y) each Subsidiary of Holdings directly owned by any Loan
Party and (ii) all intercompany debt directly owned by any Loan Party, in each
case subject to exceptions and limitations otherwise set forth in this Agreement
and the Security Documents (to the extent appropriate in the applicable
jurisdiction);

(c) at all times on and after the Initial Closing Date, the Obligations be
secured by a perfected security interest in, and mortgage lien on, substantially
all tangible and intangible assets of the Lead Borrower and each Restricted
Subsidiary that is a Loan Party (including Capital Stock and intercompany debt,
accounts, inventory, equipment, investment property, contract rights, IP Rights,
other general intangibles, Material Real Estate and proceeds of the foregoing),
in each case, subject to exceptions and limitations otherwise set forth in this
Agreement and the Security Documents (to the extent appropriate in the
applicable jurisdiction);

(d) subject to limitations and exceptions of this Agreement and the Security
Documents, to the extent a security interest in and mortgage lien on any
Material Real Estate is required under SECTION 4.01 of the Existing Credit
Agreement and this Agreement, or SECTION 5.11 (together with any Material Real
Estate that is subject to a Mortgage on the Closing Date, each, a “Mortgaged
Property”), the Collateral Agent shall have received (i) counterparts of a
Mortgage with respect to such Mortgaged Property duly executed and delivered by
the record owner of such property in form suitable for filing or recording in
all filing or recording offices that the Collateral Agent may reasonably deem
necessary or desirable in order to create a valid and subsisting perfected Lien
on the property and/or rights described therein in favor of the Collateral Agent
for the benefit of the Secured Parties, and evidence that all filing and
recording taxes and fees have been paid or otherwise provided for in a manner
reasonably satisfactory to the Collateral Agent (it being understood that if a
mortgage tax will be owed on the entire amount of the indebtedness evidenced
hereby, then the amount secured by the Mortgage shall be limited to 100% of the
fair market value of the property at the time the Mortgage is entered into if
such limitation results in such mortgage tax being calculated based upon such
fair market value), (ii) fully paid policies of title insurance (or marked-up
title insurance commitments having the effect of policies of title insurance) on
the Mortgaged Property (the “Mortgage Policies”) issued by a nationally
recognized title insurance company reasonably acceptable to the Collateral Agent
in form and substance and in an amount reasonably acceptable to the Collateral
Agent (not to exceed 100% of the fair market value of the Real Estate (or
interest therein, as applicable) covered thereby), insuring the Mortgages to be
valid subsisting Liens on the property described therein, free and clear of all
Liens other than Liens permitted pursuant to SECTION 6.01 each of which shall
(A) to the extent reasonably necessary, include such reinsurance arrangements
(with provisions for direct access, if reasonably necessary) as shall be
reasonably acceptable to the Collateral Agent, (B) contain a “tie-in” or
“cluster” endorsement, if available under applicable law (i.e., policies which
insure against losses

 

14



--------------------------------------------------------------------------------

regardless of location or allocated value of the insured property up to a stated
maximum coverage amount), (C) have been supplemented by such endorsements (or
where such endorsements are not available, opinions of special counsel,
architects or other professionals reasonably acceptable to the Collateral Agent)
as shall be reasonably requested by the Collateral Agent (including endorsements
on matters relating to usury, first loss, last dollar, zoning, contiguity,
revolving credit (if available after the applicable Loan Party uses commercially
reasonable efforts), doing business, non-imputation, public road access,
variable rate, environmental lien, subdivision, mortgage recording tax, separate
tax lot and so-called comprehensive coverage over covenants and restrictions),
(iii) either (1) an American Land Title Association/American Congress of
Surveying and Mapping (ALTA/ACSM) form of survey for which all charges have been
paid, dated a date, containing a certification and otherwise being in form and
substance reasonably satisfactory to the Collateral Agent or (2) such
documentation as is sufficient to omit the standard survey exception to coverage
under the Mortgage Policy with respect to such Mortgaged Property and
affirmative endorsements reasonably requested by the Collateral Agent, including
“same as” survey and comprehensive endorsements, (iv) legal opinions, addressed
to the Collateral Agent and the Secured Parties, reasonably acceptable to the
Collateral Agent as to such matters as the Collateral Agent may reasonably
request, and (v) in order to comply with the Flood Laws, the following documents
(the “Pre-Close Flood Documents”): (A) a completed standard “life of loan” flood
hazard determination form (a “Flood Determination Form”); (B) if any of the
improvement(s) to the improved Material Real Property is located in a special
flood hazard area, a notification thereof to the Lead Borrower (“Borrower
Notice”) and (if applicable) notification to the Lead Borrower that flood
insurance coverage under the National Flood Insurance Program (“NFIP”) is not
available because the community in which the property is located does not
participate in the NFIP; (C) documentation evidencing the Lead Borrower’s
receipt of the Borrower Notice (e.g., countersigned Borrower Notice, return
receipt of certified U.S. Mail, or overnight delivery); and (D) if the Borrower
Notice is required to be given and flood insurance is available in the community
in which the property is located, a copy of one of the following: the flood
insurance policy, the Lead Borrower’s application for a flood insurance policy
plus proof of premium payment, a declaration page confirming that flood
insurance has been issued, or such other evidence of flood insurance reasonably
satisfactory to the Collateral Agent (any of the foregoing being “Evidence of
Flood Insurance”); and

(e) after the Closing Date, each Restricted Subsidiary of the Lead Borrower that
is not an Excluded Subsidiary shall become a Borrower or a Facility Guarantor
and signatory to this Agreement pursuant to a joinder agreement in accordance
with SECTION 5.11 or SECTION 5.13; provided that notwithstanding the foregoing
provisions, any Subsidiary of the Lead Borrower that Guarantees the Senior
Notes, the Term Loan Facility or any Permitted Refinancing of any thereof shall
be a Loan Party hereunder for so long as it Guarantees such Indebtedness.

Notwithstanding the foregoing provisions of this definition or anything in this
Agreement or any other Loan Document to the contrary:

(A) the foregoing definition shall not require, unless otherwise stated in this
clause (A), the creation or perfection of pledges of, security interests in,
Mortgages on, or the obtaining of title insurance or taking other actions with
respect to, (i) any fee owned Real Estate that is not Material Owned Real Estate
or (ii) any leased Real Estate that is not Material Leased Real Estate,
provided, that if the grant of a security interest in or Mortgage on any leased
Real Estate requires the consent of a landlord, the grant of such security
interest or Mortgage shall not be required if such consent shall not have been
obtained notwithstanding the use by the Lead Borrower and its Restricted
Subsidiaries of commercially reasonable efforts (which shall not include the
provision of any economic or other material concession to such landlord to
secure such consent), (iii) motor vehicles and other assets subject to
certificates of title and commercial tort claims where the amount of damages
claimed by the applicable Loan Party is less than $5,000,000 and letter of
credit rights (it being understood that all such assets and proceeds thereof
shall constitute Collateral, even though perfection beyond a UCC filing is not
required hereunder, to the extent a security

 

15



--------------------------------------------------------------------------------

interest can be created therein without a specific description thereof, without
delivery of a supplement to a Security Document or without the taking of any
action or obtaining the consent of any Person, including any Governmental
Authority), (iv) any particular asset, if the pledge thereof or the security
interest therein is prohibited by Applicable Law other than to the extent such
prohibition is deemed ineffective under the UCC or other Applicable Law
notwithstanding such prohibition, (v) Capital Stock in any joint venture or in
any Subsidiary that is not a wholly owned Subsidiary, other than proceeds
thereof, but only to the extent that the creation of a security interest in such
Capital Stock is prohibited or restricted by the Organization Documents of such
Person or by any contractual restriction contained in any agreement with third
party holders of the other Capital Stock in such Person which holders are not
Affiliates of the Lead Borrower (except to the extent that any such prohibition
or restriction is deemed ineffective under the UCC or other applicable law),
(vi) any rights of a Loan Party arising under or evidenced by any contract,
lease, instrument, license or other agreement to the extent the pledges thereof
and security interests therein are prohibited or restricted by such contract,
lease, instrument, license or other agreement, other than proceeds and
receivables thereof, except to the extent the pledge of such rights is deemed
effective under the UCC or other Applicable Law or principle of equity
notwithstanding such prohibition or restriction, or such prohibition or
restriction is deemed ineffective under the UCC or other Applicable Law or
principle of equity, (vii) licenses and any other property and assets to the
extent that the Collateral Agent may not validly possess a security interest
therein under Applicable Laws (including, without limitation, rules and
regulations of any Governmental Authority) or the pledge or creation of a
security interest in which would require governmental consent, approval, license
or authorization (except that cash proceeds of dispositions thereof in
accordance with Applicable Law (including, without limitation, rules and
regulations of any Governmental Authority) shall constitute Collateral),
provided that Collateral shall include to the maximum extent permitted by
Applicable Law all rights incident or appurtenant to such licenses, property and
assets (except to the extent any Lien on such asset in favor of the Collateral
Agent requires consent, approval or authorization from any Governmental
Authority) and the right to receive all proceeds realized from the sale,
assignment or transfer of such licenses, property and assets, (viii) IP Rights
to the extent a security interest therein may not be perfected by filing of a
UCC financing statement and/or a filing in the United States Patent and
Trademark Office or the United States Copyright Office and (ix) any particular
assets if, in the reasonable judgment of the Administrative Agent or the
Collateral Agent evidenced in writing, determined in consultation with the Lead
Borrower, the burden, cost or consequences of creating or perfecting such
pledges or security interests in such assets is excessive in relation to the
practical benefits to be obtained therefrom by the Lenders under the Loan
Documents;

(B) (i) the foregoing definition shall not require control agreements (except as
provided under SECTION 2.18) or, except with respect to Capital Stock or
Indebtedness represented or evidenced by certificates or instruments and except
as provided under SECTION 2.18 hereof, perfection by “control” with respect to
any Collateral; (ii) no actions in any non-U.S. jurisdiction or required by the
laws of any non-U.S. jurisdiction shall be required in order to create any
security interests in assets located or titled outside of the U.S. or to perfect
such security interests (it being understood that there shall be no security
agreements or pledge agreements governed under the laws of any non-U.S.
jurisdiction); and (iii) except to the extent that perfection and priority may
be achieved (x) by the filing of a financing statement under the UCC with
respect to any Borrower or Facility Guarantor, (y) with respect to Real Estate
and the recordation of Mortgages in respect thereof, as contemplated by clauses
(A) above or (z) with respect to Capital Stock or Indebtedness, by the delivery
of certificates or instruments representing or evidencing such Capital Stock or
Indebtedness along with appropriate undated instruments of transfer executed in
blank, the Loan Documents shall not contain any requirements as to perfection or
priority with respect to any assets or property described in clause (A) above
and this clause (B);

(C) the Collateral Agent in its discretion may grant extensions of time for the
creation or perfection of security interests in, and Mortgages on, or obtaining
of title insurance or taking other actions with respect to, particular assets or
any other compliance with the requirements of this definition where it

 

16



--------------------------------------------------------------------------------

reasonably determines in writing, in consultation with the Lead Borrower, that
the creation or perfection of security interests and Mortgages on, or obtaining
of title insurance or taking other actions, or any other compliance with the
requirements of this definition cannot be accomplished without undue delay,
burden or expense by the time or times at which it would otherwise be required
by this Agreement, or the Security Documents; provided that on or prior to the
Closing Date, (i) the Collateral Agent shall have received or previously
received UCC financing statements in appropriate form for filing under the UCC
in the jurisdiction of incorporation or organization of each Loan Party, and
(ii) Term Loan Agent shall have received or previously received (subject to the
Intercreditor Agreement) any certificates or instruments representing or
evidencing Equity Interests of (x) the Lead Borrower and (y) each wholly owned
Domestic Subsidiary of the Lead Borrower or any Loan Party that is not excluded
from the Collateral, in each case accompanied by instruments of transfer and
stock powers undated and endorsed in blank; and

(D) Liens required to be granted from time to time pursuant to the Collateral
and Guarantee Requirement shall be subject to exceptions and limitations set
forth in this Agreement and the Security Documents.

(E) For so long as the Term Loan Facility or any Permitted Refinancing thereof
is outstanding, the Loan Parties shall only be required to grant Liens with
respect to any Term Priority Collateral, to perfect the Collateral Agent’s
security interest in any Term Priority Collateral or to take any other actions
or deliver any documents with respect to such grant or perfection, to the extent
that comparable actions have been taken or documents have been delivered to the
Term Loan Agent (or any agent or trustee with respect to any Permitted
Refinancing of the Term Loan Facility) with respect to such Term Priority
Collateral.

“Combined Availability” means, at any time, an amount equal to (a) the ABL Term
Borrowing Base minus (b) the sum of (i) the aggregate outstanding amount of
Revolving Credit Extensions to, or for the account of, the Borrowers plus
(ii) the aggregate outstanding principal amount of ABL Term Loans.

“Commercial Letter of Credit” means any Letter of Credit issued for the purpose
of providing the primary payment mechanism in connection with the purchase of
any materials, goods or services by a Borrower or a Restricted Subsidiary in the
ordinary course of business of such Borrower or Restricted Subsidiary.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Commitment” shall mean, with respect to each Lender, the aggregate commitments
of such Lender hereunder to make Revolving Credit Loans (including Tranche A
Loans and FILO Loans) to the Borrowers and to participate in Letters of Credit
and Swingline Loans in the amount set forth opposite its name on Schedule 1.01
hereto or as may subsequently be set forth in the Register from time to time, as
the same may be increased or reduced from time to time pursuant to SECTIONS 2.02
and 2.15 of this Agreement.

“Commitment Increase” shall have the meaning provided in SECTION 2.02(a).

“Commitment Increase Date” shall have the meaning provided in SECTION 2.02(e).

“Commitment Percentage” shall mean, with respect to each Lender, that percentage
of the Commitments of all Lenders hereunder to make Revolving Credit Extensions
to the Borrowers and to participate in Letters of Credit and Swingline Loans, in
the amount set forth opposite such Lender’s name on Schedule 1.01 hereto or as
may subsequently be set forth in the Register from time to time, as the same may
be increased or reduced from time to time pursuant to SECTIONS 2.02 and 2.15 of
this Agreement, or if the Commitments have been terminated, such percentage as
calculated immediately prior to such termination.

 

17



--------------------------------------------------------------------------------

“Compliance Certificate” has the meaning provided in SECTION 5.02(b).

“Company” shall mean the Lead Borrower.

“Concentration Account” has the meaning provided in SECTION 2.18(d).

“Conforming DIP” has the meaning provided in SECTION 7.06(a)(i).

“Consolidated” means, when used to modify a financial term, test, statement, or
report of a Person, the application or preparation of such term, test, statement
or report (as applicable) based upon the consolidation, in accordance with GAAP,
of the financial position, cash flows, or operating results of such Person and
its Subsidiaries.

“Consolidated Depreciation and Amortization Expense” means with respect to any
Person for any period, the total amount of depreciation and amortization
expense, including the amortization of deferred financing fees of such Person
and its Restricted Subsidiaries for such period on a Consolidated basis and
otherwise determined in accordance with GAAP.

“Consolidated EBITDA” means, with respect to any Person for any period, the
Consolidated Net Income of such Person for such period

(a) increased (without duplication of either (1) any item described in any other
clause, below, or (2) any item excluded in the calculation of Consolidated Net
Income) by:

(i) provision for taxes based on income or profits or capital, including,
without limitation, state, franchise and similar taxes (such as the Pennsylvania
capital tax and Texas margin tax) and foreign withholding taxes of such Person
paid or accrued during such period to the extent the same were deducted (and not
added back) in computing Consolidated Net Income; plus

(ii) Consolidated Interest Expense of such Person for such period plus
(A) amounts excluded from Consolidated Interest Expense as set forth in clauses
(i) through (vii) of the definition thereof, to the extent the same were
deducted (and not added back) in calculating such Consolidated Net Income and
(B) to the extent not reflected in Consolidated Interest Expense, letter of
credit fees and bank fees and costs of surety bonds in connection with financing
activities (whether amortized or immediately expensed); plus

(iii) Consolidated Depreciation and Amortization Expense of such Person for such
period to the extent the same were deducted (and not added back) in computing
Consolidated Net Income; plus

(iv) any non-cash charges, including (i) any write offs or write downs,
(ii) equity based awards compensation expense, (iii) losses on sales, disposals
or abandonment of, or any impairment charges or asset write off, related to
intangible assets, long-lived assets and investments in debt and equity
securities, (iv) all losses from investments recorded using the equity method,
and (v) other non-cash charges, non-cash expenses or non-cash losses reducing
Consolidated Net Income for such period (provided that if any

 

18



--------------------------------------------------------------------------------

such non-cash charges referred to in clauses (i) through (v) of this clause
represent an accrual or reserve for potential cash items in any future period,
the cash payment in respect thereof in such future period shall be subtracted
from EBITDA to such extent, and excluding amortization of a prepaid cash item
that was paid in a prior period); plus

(v) the amount of any minority interest expense consisting of Subsidiary income
attributable to minority equity interests of third parties in any
non-wholly-owned Subsidiary deducted (and not added back) in such period in
calculating Consolidated Net Income; plus

(vi) Advisory Fees paid or accrued in such period to the Sponsors to the extent
otherwise permitted hereunder and deducted (and not added back) in such period
in computing Consolidated Net Income; plus

(vii) the amount of net cost savings, operating expense reductions and synergies
(other than with respect to Specified Transactions) projected by the Lead
Borrower in good faith to be realized as a result of specified actions (1) taken
during the period for which Consolidated EBITDA is being determined (“EBITDA
Determination Period”) (but in any event taken no later than 24 months after the
Initial Closing Date) or (2) committed or expected, prior to or during the
EBITDA Determination Period, to be taken during such period or thereafter (but
in any event taken no later than 24 months after the Initial Closing Date)
(calculated on a Pro Forma Basis as though such cost savings operating expense
reductions and synergies had been realized on the first day of such period), net
of the amount of actual benefits realized during such period from such actions;
provided that (w) such cost savings, operating expense reductions and synergies
are reasonably identifiable, quantifiable and factually supportable in the good
faith judgment of the Lead Borrower, (x) such actions are taken, committed to be
taken or expected to be taken within 24 months after the Initial Closing Date,
(y) no cost savings operating expense reductions and synergies, operating
expense reductions and synergies shall be added pursuant to this clause (vii) to
the extent duplicative of any expenses or charges otherwise added to
Consolidated EBITDA, whether through a pro forma adjustment or otherwise, for
such period and (z) the aggregate amount of such cost savings operating expense
reductions and synergies do not exceed in the aggregate the greater of
(A) $30,000,000 and (B) 10.0% of Consolidated EBITDA in any four consecutive
Fiscal Quarters; provided further that projected amounts (and not yet realized)
may no longer be added in calculating Consolidated EBITDA pursuant to this
clause (a)(vii) to the extent occurring more than four full [fiscal
quarters]Fiscal Quarters after the specified action taken in order to realize
such projected cost savings; plus

(viii) any costs or expense incurred by the Lead Borrower or a Restricted
Subsidiary pursuant to any management equity plan or stock option plan or any
other management or employee benefit plan or agreement or any stock subscription
or shareholder agreement, to the extent that such cost or expenses are funded
with cash proceeds contributed to the capital of the Lead Borrower or net cash
proceeds of an issuance of Capital Stock of the Lead Borrower (other than
Disqualified Capital Stock); plus

(ix) any net loss from disposed or discontinued operations; plus

(x) cash receipts (or any netting arrangements resulting in reduced cash
expenditures) not representing EBITDA or Net Income in any period to the extent
non-cash gains relating to such income were deducted in the calculation of
Consolidated EBITDA pursuant to clause (b) below for any previous period,

 

19



--------------------------------------------------------------------------------

(b) decreased by (without duplication)

(i) non[-]-cash gains increasing Consolidated Net Income of such Person for such
period, excluding any non-cash gains to the extent they represent the reversal
of an accrual or reserve for a potential cash item that reduced Consolidated
EBITDA in any prior period and any non-cash gains with respect to cash actually
received in such period or received in a prior period so long as such cash did
not increase EBITDA in such prior period; plus

(ii) any net income from disposed or discontinued operations; and

(c) increased or decreased by (without duplication), as applicable, any
adjustments resulting from the application of FASB Interpretation No. 45
(Guarantees).

“Consolidated Fixed Charge Coverage Ratio” means, with respect to the Lead
Borrower and its Restricted Subsidiaries for any period, the ratio of
(a) (i) Consolidated EBITDA for such period, plus (ii) Net Proceeds of capital
contributions received or Permitted Equity Issuances made during such period to
the extent used to make payments on account of Debt Service Charges or Taxes,
minus (iii) Capital Expenditures paid in cash during such period and which are
not financed with Net Proceeds of Permitted Indebtedness (other than the
Revolving Credit Loans) or equity issuances during such period, minus
(iv) federal, state and foreign income Taxes paid in cash (net of cash refunds
received) during such period to (b) the sum of (i) Debt Service Charges payable
in cash during such period plus (ii) Restricted Payments permitted by SECTION
6.06(k) paid in cash to the holders of Capital Stock of the Lead Borrower during
such period (but excluding Restricted Payments to the extent funded by an
issuance by the Lead Borrower of Permitted Indebtedness, a Permitted Equity
Issuance or a capital contribution to the Lead Borrower).

“Consolidated Interest Expense” means, with respect to the Lead Borrower and its
Restricted Subsidiaries on a Consolidated basis for any period, determined in
accordance with GAAP, (a) total interest expense payable in cash (including that
attributable to obligations with respect to Capitalized Leases in accordance
with GAAP in effect on the Initial Closing Date but excluding any imputed
interest as a result of purchase accounting) of the Lead Borrower and its
Restricted Subsidiaries on a Consolidated basis with respect to all outstanding
Indebtedness of the Lead Borrower and its Restricted Subsidiaries, including,
without limitation, the Obligations and all commissions, discounts and other
fees and charges owed with respect thereto, but excluding (i) any non-cash
interest or deferred financing costs, (ii) any amortization or write-down of
deferred financing fees, debt issuance costs, discounted liabilities,
commissions, fees and expenses, (iii) the accretion or accrual of discounted
liabilities, (iv) all non-recurring cash interest expense including liquidated
damages for failure to timely comply with registration rights obligations and
any non-recurring expense or loss attributable to the early extinguishment or
conversion of Indebtedness, (v) in connection with the determination of the
Consolidated Fixed Charge Coverage Ratio for any purpose other than clause
(vi) below, any expensing of bridge, commitment and other financing fees,
(vi) in connection with the determination of the Consolidated Fixed Charge
Coverage Ratio for the purpose of determining the amount available for
Restricted Payments under SECTION 6.06 and for prepayments of Indebtedness under
SECTION 6.11, any expensing of bridge, commitment and other financing fees only
to the extent reasonably approved in good faith by the Administrative Agent
(which approval for purposes of SECTION 6.06 and SECTION 6.11 only, shall not be
required if Availability at the time of determination and after giving effect to
the Specified Payment or RP Payment, as applicable, is greater than or equal to
fifteen percent (15.00%) of the lesser of (x) the then FILO Borrowing Base (or
if the FILO Commitments have been terminated, the then Tranche A Borrowing Base)
or (y) the then Revolving Credit Ceiling), and (vii) penalties and interest
related to Taxes, and reduced by interest income received or receivable in cash
for such period. For purposes of the foregoing, interest expense of the Lead
Borrower and its Restricted Subsidiaries shall be determined after giving effect
to any net payments made or received by such Persons with respect to interest
rate Swap Contracts.

 

20



--------------------------------------------------------------------------------

“Consolidated Net Income” means, with respect to any Person for any period, the
aggregate of the Net Income of such Person and its Restricted Subsidiaries for
such period, on a consolidated basis, and otherwise determined in accordance
with GAAP; provided, however, that, without duplication,

(a) any after-tax effect of extraordinary, non-recurring or unusual gains or
losses (less all fees and expenses relating thereto) or expenses; Transaction
Expenses to the extent incurred on or prior to December 31 2011; Amendment
Expenses; Public Company Costs; severance; relocation costs; integration costs;
pre-opening, opening, consolidation and closing costs for facilities (including
Stores); signing, retention or completion bonuses; transition costs; costs
incurred in connection with acquisitions after the Initial Closing Date;
restructuring costs; and curtailments or modifications to pension and
post-retirement employee benefit plans shall be excluded; provided that in
connection with the determination of the Consolidated Fixed Charge Coverage
Ratio for the purpose of determining the amount available for Restricted
Payments under SECTION 6.06 and for prepayments of Indebtedness under SECTION
6.11, any such items which are cash gains, losses, costs or expenses shall be
excluded only to the extent reasonably approved in good faith by the
Administrative Agent (which approval for purposes of SECTION 6.06 and SECTION
6.11 shall not be required if Availability at the time of determination and
after giving effect to the Specified Payment or RP Payment, as applicable, is
greater than or equal to fifteen percent (15.00%) of the lesser of (x) the then
FILO Borrowing Base (or if the FILO Commitments have been terminated, the then
Tranche A Borrowing Base) or (y) the then Revolving Credit Ceiling);

(b) the Net Income for such period shall not include the cumulative effect of a
change in accounting principles during such period,

(c) any net after-tax gains or losses on disposal of disposed, abandoned or
discontinued operations shall be excluded,

(d) any after-tax effect of gains or losses (less all fees and expenses relating
thereto) attributable to asset dispositions other than in the ordinary course of
business, as determined in good faith by the Lead Borrower, shall be excluded,

(e) the Net Income for such period of any Person that is not a Subsidiary, or is
an Unrestricted Subsidiary, or that is accounted for by the equity method of
accounting, shall be excluded; provided that Consolidated Net Income of the Lead
Borrower shall be increased by the amount of dividends or distributions or other
payments that are actually paid in cash (or to the extent converted into cash)
to the referent Person or a Restricted Subsidiary thereof in respect of such
period by such Person,

(f) solely for the purpose of determining the amount available for Restricted
Payments under SECTION 6.06 and for prepayments of Indebtedness under SECTION
6.11, the Net Income for such period of any Restricted Subsidiary (other than
any Borrower or Facility Guarantor) shall be excluded to the extent that the
declaration or payment of dividends or similar distributions by that Restricted
Subsidiary of its Net Income is not at the date of determination permitted
without any prior governmental approval (which has not been obtained) or,
directly or indirectly, by the operation of the terms of its charter or any
agreement, instrument, judgment, decree, order, statute, rule, or governmental
regulation applicable to that Restricted Subsidiary or its stockholders, unless
such restriction with respect to the payment of dividends or similar
distributions has been legally waived, provided that Consolidated Net Income of
the Lead Borrower will be increased by the amount of dividends or other
distributions or other payments actually paid in cash (or to the extent
converted into cash) to the Lead Borrower or a Restricted Subsidiary thereof in
respect of such period, to the extent not already included therein,

 

21



--------------------------------------------------------------------------------

(g) effects of fair value adjustments (including the effects of such adjustments
pushed down to the Lead Borrower and its Restricted Subsidiaries) in the
merchandise inventory, property and equipment, goodwill, intangible assets,
deferred revenue and debt line items in such Person’s consolidated financial
statements pursuant to GAAP resulting from the application of purchase
accounting in relation to the Transactions or any consummated acquisition or the
amortization or write-off or removal of revenue otherwise recognizable of any
amounts thereof, net of taxes, shall be excluded or included in the case of lost
revenue from fair value adjustments made to any deferred revenue or deferred
credit accounts,

(h) any after-tax effect of income (loss) from the early extinguishment or
conversion of Indebtedness or Swap Contracts or other derivative instruments
shall be excluded, provided that in connection with the determination of the
Consolidated Fixed Charge Coverage Ratio for the purpose of determining the
amount available for Restricted Payments under SECTION 6.06 and for prepayments
of Indebtedness under SECTION 6.11, any such items shall be excluded only to the
extent reasonably approved in good faith by the Administrative Agent (which
approval for purposes of SECTION 6.06 and SECTION 6.11 shall not be required if
Availability at the time of determination and after giving effect to the
Specified Payment or RP Payment, as applicable, is greater than or equal to
fifteen percent (15.00%) of the lesser of (x) the then FILO Borrowing Base (or
if the FILO Commitments have been terminated, the then Tranche A Borrowing Base)
or (y) the then Revolving Credit Ceiling),

(i) any impairment charge or asset write-up, write-off or write-down, in each
case, pursuant to GAAP and the amortization of intangibles arising pursuant to
GAAP shall be excluded,

(j) any non[]-cash compensation charge or expense, including any such charge or
expense arising from the grant of stock appreciation or similar rights, stock
options, restricted stock or other equity-incentive programs and any cash
charges associated with the rollover, acceleration or payment of management
equity in connection with the Transactions shall be excluded,

(k) any fees and expenses incurred during such period, or any amortization or
write-off thereof for such period, in connection with any Acquisition,
Investment, Dispositions, issuance or repayment of Indebtedness, issuance of
Capital Stock, refinancing transaction or amendment or modification of any debt
instrument (in each case, including any such transaction consummated prior to
the Closing Date and any such transaction undertaken but not completed) and any
charges or non-recurring merger costs incurred during such period as a result of
any such transaction shall be excluded, provided that in connection with the
determination of the Consolidated Fixed Charge Coverage Ratio for the purpose of
determining the amount available for Restricted Payments under SECTION 6.06 and
for prepayments of Indebtedness under SECTION 6.11, any such items which are
cash fees, expenses, charges or costs shall be excluded only to the extent
reasonably approved in good faith by the Administrative Agent (which approval
for purposes of SECTION 6.06 and SECTION 6.11 shall not be required if
Availability at the time of determination and after giving effect to the
Specified Payment or RP Payment, as applicable, is greater than or equal to
fifteen percent (15.00%) of the lesser of (x) the then FILO Borrowing Base (or
if the FILO Commitments have been terminated, the then Tranche A Borrowing Base)
or (y) the then Revolving Credit Ceiling),

(l) any net gain or loss resulting from currency translation gains or losses
related to currency remeasurements of Indebtedness (including any net loss or
gain resulting from hedge agreements for currency exchange risk) and any foreign
currency translation gains or losses shall be excluded,

(m) any unrealized net gains and losses resulting from Swap Contracts and the
application of Statement of Financial Accounting Standards No. 133 shall be
excluded, and

(n) accruals and reserves that are established or adjusted within twelve months
after the Initial Closing Date that are so required to be established as a
result of the Transactions in accordance with GAAP or changes as a result of
adoption or modification of accounting policies in accordance with GAAP shall be
excluded.

 

22



--------------------------------------------------------------------------------

In addition, to the extent not already included in the Net Income of such Person
and its Restricted Subsidiaries, notwithstanding anything to the contrary in the
foregoing, Consolidated Net Income shall include the amount of proceeds received
from business interruption insurance and reimbursements of any expenses and
charges that are covered by indemnification or other reimbursement provisions in
connection with any Permitted Investment or any sale, conveyance, transfer or
other disposition of assets permitted under this Agreement.

“Continuing Directors” means the directors of Holdings on the Closing Date, and
each other director, if, in each case, such other directors’ nomination for
election to the board of directors of Holdings is recommended by a majority of
the then Continuing Directors or such other director receives the vote of the
Sponsor in his or her election by the stockholders of Holdings.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. The
terms “Controlling” and “Controlled” have meanings correlative thereto.

“Cost” means the cost of the Loan Parties’ Inventory as determined in accordance
with the Lead Borrower’s accounting policies as in effect on the Closing Date
and as reported on the Loan Parties’ stock ledger, as such policy may be
modified with the consent of the Administrative Agent, whose consent will not be
unreasonably withheld.

“Credit Card Advance Rate” means (a) for the Tranche A Borrowing Base and the
FILO Borrowing Base, ninety percent (90%) and (b) for the ABL Term Borrowing
Base, one hundred and five percent (105%).

“Credit Card Notifications” has the meaning provided in SECTION 2.18(c).

“Credit Extensions” as of any day, shall be equal to the sum of (a) the
principal balance of all Revolving Credit Loans (including Swingline Loans) then
outstanding, (b) the then amount of the Letter of Credit Outstandings and (c) if
applicable, the principal balance of all ABL Term Loans then outstanding.

“Credit Party” means, without duplication, each of the ABL Term Credit Parties
and each of the Revolving Credit Parties. Where reference is made to the
applicable Credit Parties, such reference shall mean, as the context requires,
the ABL Term Credit Parties or the Revolving Credit Parties.

“Credit Party Expenses” means, without limitation, all of the following to the
extent incurred in connection with this Agreement and the other Loan Documents:
(a) all reasonable out-of-pocket expenses incurred by the Administrative Agent,
the Collateral Agent, and the Arranger, including the reasonable fees, charges
and disbursements of one counsel for the Administrative Agent, the Collateral
Agent, and their Affiliates, taken as a whole (plus one local counsel in each
other relevant jurisdiction to the extent reasonably necessary), outside
consultants for the Administrative Agent and the Collateral Agent consisting of
one inventory appraisal firm and one commercial finance examination firm in
connection with the preparation and administration of the Loan Documents, the
syndication of the credit facilities provided for herein, or any amendments,
modifications or waivers requested by a Loan Party of the provisions hereof or
thereof (whether or not any such amendments, modifications or waivers shall be
consummated), (b) all reasonable out-of-pocket expenses incurred by the ABL Term
Loan Agent including, without limitation, the reasonable fees, charges and
disbursements of one counsel for the ABL Term Credit Parties in connection with
the preparation and negotiation, execution and delivery of the Second

 

23



--------------------------------------------------------------------------------

Amendment and the other Loan Documents or any amendments, modifications or
waivers requested by a Loan Party of the provisions hereof or thereof (whether
or not any such amendments, modifications or waivers shall be consummated),
(c) all reasonable out-of-pocket expenses incurred by any Issuing Bank in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder, ([c]d) all reasonable out-of-pocket
expenses incurred by the Administrative Agent or the Collateral Agent and,
subject to the proviso below, any Lender and their respective Affiliates, other
than the ABL Term Lenders, and branches, including the reasonable fees, charges
and disbursements of one counsel for the Administrative Agent, the Collateral
Agent, and their Affiliates, taken as a whole (plus one local counsel in each
other relevant jurisdiction to the extent reasonably necessary), and outside
consultants for the Administrative Agent and the Collateral Agent (including,
without limitation, inventory appraisal firms and commercial finance examination
firms) in connection with the enforcement and protection of their rights in
connection with the Loan Documents, including all such out-of-pocket expenses
incurred during any workout, restructuring or related negotiations in respect of
such Loans or Letters of Credit[; provided that] and one counsel for the ABL
Term Credit Parties in connection with the enforcement and protection of their
rights in connection with the Loan Documents, including all such out-of-pocket
expenses incurred during any workout, restructuring or related negotiations in
respect of any ABL Term Loans; provided that (1) the Lenders (other than the ABL
Term Lenders), the Administrative Agent or the Collateral Agent or Affiliates of
the Administrative Agent or the Collateral Agent shall be entitled to
reimbursement for no more than one counsel representing all such Credit Parties
(absent a conflict of interest in which case the Credit Parties may engage and
be reimbursed for additional counsel in each relevant jurisdiction to the
affected Credit Parties similarly situated taken as a whole) and (2) the ABL
Term Credit Parties shall be entitled to reimbursement for no more than one
counsel representing all of the ABL Term Credit Parties (absent a conflict of
interest in which case the ABL Term Credit Parties may engage and be reimbursed
for additional counsel in each relevant jurisdiction to the affected ABL Term
Credit Parties similarly situated taken as a whole). Credit Party Expenses shall
not include the allocation of any overhead expenses of any Credit Party.

“Customer Credit Liabilities” means, at any time, the aggregate remaining
balance reflected on the books and records of the Loan Parties at such time of
(a) outstanding gift certificates and gift cards of the Loan Parties entitling
the holder thereof to use all or a portion of the gift certificate or gift card
to pay all or a portion of the purchase price for any Inventory, and
(b) outstanding merchandise credits and customer deposits of the Loan Parties.

“Customs Broker Agreement” means an agreement in substantially the form attached
hereto as Exhibit B (or such other form as may be reasonably satisfactory to the
Administrative Agent) among a Loan Party, a customs broker or other carrier, and
the Collateral Agent, in which the customs broker or other carrier acknowledges
that it has control over and holds the documents evidencing ownership of, or
other shipping documents relating to, the subject Inventory or other property
for the benefit of the Collateral Agent, and agrees, upon notice from the
Collateral Agent (which notice shall be delivered only upon the occurrence and
during the continuance of an Event of Default), to hold and dispose of the
subject Inventory and other property solely as directed by the Collateral Agent.

“DDAs” means any checking or other demand deposit account maintained by the Loan
Parties. All funds in such DDAs shall be conclusively presumed to be Collateral
and proceeds of Collateral and the Agents or the Lenders shall have no duty to
inquire as to the source of the amounts on deposit in the DDAs.

“Debt Service Charges” means, for any period, the sum of (a) Consolidated
Interest Expense required to be paid or paid in cash, plus (b) scheduled
principal payments made or required to be made on account of Indebtedness for
borrowed money, including the full amount of any non-recourse Indebtedness
(after giving effect to any prepayments paid in cash that reduce the amount of
such required payments)

 

24



--------------------------------------------------------------------------------

(excluding the Revolving Obligations and any AHYDO Amount as defined in the
indenture for the Senior Notes, but including, without limitation, obligations
with respect to Capitalized Leases) for such period, plus (c) scheduled
mandatory payments on account of Disqualified Capital Stock (whether in the
nature of dividends, redemption, repurchase or otherwise) required to be made
during such period, in each case determined in accordance with GAAP.

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect.

“Default” means any event or condition described in SECTION 7.01 that
constitutes an Event of Default or that upon notice, lapse of any cure period
set forth in SECTION 7.01, or both, would, unless cured or waived, become an
Event of Default.

[“Default Rate” has the meaning provided in ][SECTION 2.12][.]

“Delinquent Lender” has the meaning provided in SECTION 8.16.

“Deteriorating Lender” means any Delinquent Lender or any Lender as to which the
Administrative Agent and either of the Issuing Bank or the Swingline Lender
reasonably determines that such Lender has defaulted in fulfilling its
obligations under one or more other syndicated credit facilities.

“Designated Account” has the meaning provided in SECTION 2.18(d).

“DIP Financing” shall mean, in connection with a proceeding under any Debtor
Relief Laws with respect to a Loan Party, the consensual use of cash collateral
by, or the provision of financing or financial accommodations to such Loan Party
(including, in either event, all of the terms and conditions established and/or
approved in connection with the consensual use of cash collateral, financing or
financial accommodations) by one or more Credit Parties, permitted under and
subject to Applicable Law, and pursuant to an order of a court of competent
jurisdiction.

“Disbursement Accounts” has the meaning provided in SECTION 2.18(g).

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property
(including, without limitation, any Capital Stock of any other Person held by a
specified Person) by any Person, including any sale, assignment, transfer or
other disposal, with or without recourse, of any notes or accounts receivable or
any rights and claims associated therewith.

“Disqualified Capital Stock” means any Capital Stock which, by its terms (or by
the terms of any security or other Capital Stock into which it is convertible or
for which it is exchangeable), is putable or exchangeable, or upon the happening
of any event or condition (a) matures or is mandatorily redeemable (other than
solely for Capital Stock (other than Disqualified Capital Stock)), pursuant to a
sinking fund obligation or otherwise (except as a result of a change of control
or asset sale so long as any rights of the holders thereof upon the occurrence
of a change of control or asset sale event shall be subject to the prior
repayment in full of all Obligations and the termination of the Commitments),
(b) is redeemable at the option of the holder thereof (other than solely for
Capital Stock (other than Disqualified Capital Stock)), in whole or in part,
(c) provides for the scheduled payments of dividends in cash, or (d) is or
becomes convertible into or exchangeable for Indebtedness or any other Capital
Stock that would constitute Disqualified Capital Stock, in each case, prior to
the date that is ninety-one (91) days after the then Latest Maturity Date.

 

25



--------------------------------------------------------------------------------

“Documentation Agent” means SunTrust Bank, in its capacity as Documentation
Agent.

“Documents” has the meaning assigned to such term in the Security Agreement.

“Dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States, any state thereof or the District of Columbia The term
“Domestic Subsidiary” shall exclude (x) Gymboree Island, LLC, a Puerto Rico
entity, and (y) Gymboree, Inc. (a corporation organized under the laws of the
province of New Brunswick)/Gymboree Canada, Inc. (a Delaware corporation), a
dual status entity.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means a commercial bank, insurance company, or company
engaged in the business of making commercial loans or a commercial finance
company, and with respect to any Revolving Credit Loans which Person, together
with its Affiliates, has a combined capital and surplus in excess of
$1,000,000,000, or any Affiliate of any Credit Party under common control with
such Credit Party, or an Approved Fund of any Credit Party, provided that in any
event, “Eligible Assignee” shall not include (x) any Loan Party, (y) any natural
person or (z) any member of the Sponsor Group or any of their respective
Affiliates; provided further that, members of the Sponsor Group may make
purchases of Loans to the extent that, after giving effect thereto, the members
of the Sponsor Group, collectively, would not hold in the aggregate more than
20% of the then outstanding (i) Commitments, or if the Commitments have
terminated, Revolving Credit Extensions or (ii) ABL Term Loans, and provided
still further that, any member of the Sponsor Group that holds Credit Extensions
shall be subject to the restrictions contained in the definition of Sponsor
Lender Limitations.

“Eligible Bangladesh Inventory” means Inventory in transit from Bangladesh that
meets all of the requirements of the definition of Eligible In-Transit
Inventory.

“Eligible Credit Card Receivables” means, as of any date of determination,
Accounts due to a Borrower or a Subsidiary Facility Guarantor from major credit
card and debit card processors (including, but not limited to, JCB, VISA,
Mastercard, American Express, Diners Club, DiscoverCard, Interlink, NYCE,
Star/Mac, Tyme, Pulse, Accel, AFF, Shazam, CU244, Alaska Option and Maestro) of
the Borrower and any Subsidiary Facility Guarantor, as arise in the ordinary
course of business and which have been earned by performance and that are not
excluded as ineligible by virtue of one or more of the criteria set forth below
(without duplication of any Reserves established by the Administrative Agent).
None of the following shall be deemed to be Eligible Credit Card Receivables:

 

26



--------------------------------------------------------------------------------

(a) Accounts due from major credit card and debit card processors that have been
outstanding for more than five (5) Business Days from the date of sale, or for
such longer period(s) as may be approved by the Administrative Agent in its
Permitted Discretion;

(b) Accounts due from major credit card and debit card processors with respect
to which a Borrower or a Subsidiary Facility Guarantor does not have good, valid
and marketable title thereto, free and clear of any Lien (other than Liens
granted to the Collateral Agent, for its own benefit and the benefit of the
other Secured Parties pursuant to the Security Documents, Liens in favor of the
Term Loan Agent and/or any other agent or trustee under the Term Loan Facility
or any Permitted Refinancing thereof, and Permitted Encumbrances);

(c) Accounts due from major credit card and debit card processors that are not
subject to a first priority security interest in favor of the Collateral Agent
for its own benefit and the benefit of the other Secured Parties (other than
Permitted Encumbrances having priority by operation of Applicable Law over the
Lien of the Collateral Agent) (the foregoing not being intended to limit the
ability of the Administrative Agent to change, establish or eliminate any
Reserves in its Permitted Discretion on account of any such Liens);

(d) Accounts due from major credit card and debit card processors which are
disputed, or with respect to which a claim, counterclaim, offset or chargeback
(other than chargebacks in the ordinary course by the credit card processors)
has been asserted, by the related credit card processor (but only to the extent
of such dispute, counterclaim, offset or chargeback);

(e) Except as otherwise approved by the Administrative Agent, Accounts due from
major credit card and debit card processors as to which the credit card
processor or debit card processor has the right under certain circumstances to
require a Borrower or a Subsidiary Facility Guarantor to repurchase the Accounts
from such credit card or debit card processor;

(f) Except as otherwise approved by the Administrative Agent in its Permitted
Discretion, Accounts arising from any private label credit card program of a
Borrower or a Subsidiary Facility Guarantor; and

(g) Accounts due from major credit card and debit card processors (other than
JCB, Visa, Mastercard, American Express, Diners Club, DiscoverCard, Interlink,
NYCE, Star/Mac, Tyme, Pulse, Accel, AFF, Shazam, CU244, Alaska Option and
Maestro) which the Administrative Agent determines in its Permitted Discretion
and upon notice to the Lead Borrower to be unlikely to be collected.

“Eligible In-Transit Inventory” means, as of any date of determination, without
duplication of other Eligible Inventory or Eligible Letter of Credit Inventory,
Inventory of a Borrower or a Subsidiary Facility Guarantor which meets the
following criteria, as determined from time to time by the Administrative Agent
in its Permitted Discretion: (a) such Inventory has been shipped from any
foreign location for receipt by a Borrower or a Subsidiary Facility Guarantor
within sixty (60) days of the date of determination and has not yet been
received by a Borrower or a Subsidiary Facility Guarantor[,]; (b) the purchase
order for such Inventory is in the name of a Borrower or a Subsidiary Facility
Guarantor and, except with respect to the ABL Term Borrowing Base, title has
passed to a Borrower or a Subsidiary Facility Guarantor[,]; (c) [either
(i) such]with respect to Inventory[ is] subject to a negotiable document of
title, (i) with respect to the Tranche A Borrowing Base and the FILO Borrowing
Base, except as otherwise agreed by the

 

27



--------------------------------------------------------------------------------

Administrative Agent: (A) such negotiable document of title is in form
reasonably satisfactory to the Administrative Agent, [which shall], except as
otherwise agreed by the Administrative Agent in its Permitted Discretion[, have
been endorsed to the Administrative Agent or an agent acting on its behalf or
(ii) such Inventory is evidenced by](B) such negotiable document of title shall
have been endorsed to a Borrower or a Subsidiary Facility Guarantor in a manner
reasonably satisfactory to the Administrative Agent, and no further endorsement
to, or grant of control to, another Person with respect to such negotiable
document of title shall have occurred, and (C) either (1) such negotiable
document exists only in electronic form and a Borrower or a Subsidiary Facility
Guarantor has received by electronic transaction a copy of such negotiable
document or (2) such negotiable document of title shall have been physically
received by a Borrower or a Subsidiary Facility Guarantor in the United States
of America, and (ii) with respect to the ABL Term Borrowing Base, such
negotiable document of title is in form reasonably satisfactory to the
Administrative Agent; (d) with respect to Inventory subject to a non-negotiable
document of title in form reasonably acceptable to the Administrative Agent[,
]or other shipping document reasonably acceptable to the Administrative Agent,
[which](i) such document is in form reasonably acceptable to the Administrative
Agent and (ii) such document names a Borrower or a Subsidiary Facility Guarantor
as consignee[,]; ([d]e) (i) each relevant freight carrier, freight forwarder,
customs broker, shipping company or other Person in possession of such Inventory
and/or the documents relating to such Inventory, and/or who has generated such
documents, in each case, as reasonably requested by Administrative Agent, shall
have entered into a Customs Broker Agreement and (ii) as reasonably requested by
the Administrative Agent, the documents relating to such Inventory shall be in
the possession of the Administrative Agent or an agent (or sub-agent) acting on
its behalf[, (e) [reserved],]; (f) such Inventory is insured in accordance with
the provisions of this Agreement and the other Loan Documents, including,
without limitation marine cargo insurance[, (g)]; (g) except solely with respect
to the ABL Term Borrowing Base to the extent directly relating to title not
having passed to a Borrower or a Subsidiary Facility Guarantor as provided in
clause (b), such Inventory is subject, to the reasonable satisfaction of the
Administrative Agent, to a first priority perfected security interest in and
lien upon such Inventory in favor of the Collateral Agent (subject to Permitted
Encumbrances having priority by operation of Applicable Law, and except for any
possessory lien upon such goods in the possession of a freight carrier or
shipping company securing only the freight charges for the transportation of
such goods to such Borrower or Subsidiary Facility Guarantor) (the foregoing not
being intended to limit the ability of the Administrative Agent to change,
establish or eliminate any Reserves in its Permitted Discretion on account of
any such Liens)[, and (h)]; and (h) except solely with respect to the ABL Term
Borrowing Base to the extent directly relating to title not having passed to a
Borrower or a Subsidiary Facility Guarantor as provided in clause (b), such
Inventory is not excluded from the definition of Eligible Inventory; provided
that the Administrative Agent may, in its Permitted Discretion and upon notice
to the Lead Borrower, exclude any particular Inventory from the definition of
“Eligible In-Transit Inventory” in the event that the Administrative Agent
determines in its Permitted Discretion and upon notice to the Lead Borrower that
such Inventory is subject to any Person’s right or claim which is (or is capable
of being) senior to, or pari passu with, the Lien of the Collateral Agent (such
as, without limitation, a right of reclamation or stoppage in transit), as
applicable, or may otherwise adversely impact the ability of the Collateral
Agent to realize upon such Inventory. Eligible In-Transit Inventory shall not
include Inventory accounted for as “in transit” by the Lead Borrower by virtue
of such Inventory’s being in transit between the Loan Parties’ locations or in
storage trailers at Loan Parties’ locations; rather such Inventory shall be
treated as “Eligible Inventory” if it satisfies the conditions therefor.

“Eligible Inventory” means, as of any date of determination, items of Inventory
of a Borrower or a Subsidiary Facility Guarantor that are finished goods,
merchantable and readily saleable to the public in the ordinary course that are
not excluded as ineligible by virtue of one or more of the criteria set forth
below (without duplication of any Reserves established by the Administrative
Agent) and which Inventory does not constitute Eligible Letter of Credit
Inventory or Eligible In-Transit Inventory. None of the following shall be
deemed to be Eligible Inventory:

 

28



--------------------------------------------------------------------------------

(a) Inventory with respect to which a Borrower or a Subsidiary Facility
Guarantor does not have good, valid and marketable title thereto, free and clear
of any Lien (other than Liens granted to the Collateral Agent, for its own
benefit and the benefit of the other Secured Parties pursuant to the Security
Documents, Liens in favor of the Term Loan Agent and/or any other agent or
trustee under the Term Loan Facility or any Permitted Refinancing thereof, and
Permitted Encumbrances (other than those described in SECTION 6.01(k)(ii))), or
is leased by or is on consignment to a Borrower or a Subsidiary Facility
Guarantor, or that is not solely owned by a Borrower or a Subsidiary Facility
Guarantor;

(b) Inventory (other than any Eligible In-Transit Inventory) that (i) is not
located in the United States of America, (ii) at a location that is not owned or
leased by a Borrower or a Subsidiary Facility Guarantor, except to the extent
that a Borrower or a Subsidiary Facility Guarantor has furnished the Collateral
Agent with (A) any UCC financing statements, registration statements or other
filings that the Collateral Agent may reasonably determine to be necessary to
perfect its security interest in such Inventory at such location, and (B) unless
otherwise agreed by the Administrative Agent (such agreement not to be
unreasonably withheld), a Collateral Access Agreement executed by the Person
owning any such location on terms reasonably acceptable to the Collateral Agent
or (iii) except as otherwise approved by the Administrative Agent in its
Permitted Discretion, is located at a play and music location or owned by
Gymboree Play Programs, Inc.;

(c) Inventory that represents goods which (i) are damaged, defective, “seconds,”
or otherwise unmerchantable, (ii) are to be returned to the vendor and which is
no longer reflected in a Borrower’s or a Subsidiary Facility Guarantor’s stock
ledger, (iii) are special-order items, work in process, raw materials, or that
constitute spare parts, shipping materials or supplies used or consumed in a
Borrower’s or a Subsidiary Facility Guarantor’s business, or (iv) are bill and
hold goods;

(d) Except as otherwise agreed by the Administrative Agent in its Permitted
Discretion, Inventory that represents goods that do not conform in all material
respects to the representations and warranties contained in this Agreement or
any of the Security Documents;

(e) Inventory that is not subject to a perfected first priority security
interest in favor of the Collateral Agent for its own benefit and the benefit of
the other Secured Parties (subject only to Permitted Encumbrances having
priority by operation of Applicable Law) (the foregoing not being intended to
limit the ability of the Administrative Agent to change, establish or eliminate
any Reserves in its Permitted Discretion on account of any such Liens);

(f) Inventory which consists of samples, labels, bags, packaging materials, and
other similar non-merchandise categories (for greater clarity, display models
are not deemed a non-merchandise category);

(g) Inventory as to which casualty insurance in compliance with the provisions
of SECTION 5.07 hereof is not in effect;

(h) Inventory which has been sold but not yet delivered or Inventory to the
extent that a Borrower or a Subsidiary Facility Guarantor has accepted a deposit
therefor and which is no longer reflected in a Borrower’s or a Subsidiary
Facility Guarantor’s stock ledger; and

(i) Inventory acquired in a Permitted Acquisition, unless the Administrative
Agent shall have received or conducted (A) appraisals, from appraisers
reasonably satisfactory to the Administrative Agent, of such Inventory to be
acquired in such Acquisition and (B) such other due

 

29



--------------------------------------------------------------------------------

diligence as the Administrative Agent may reasonably require, all of the results
of the foregoing to be reasonably satisfactory to the Administrative Agent. As
long as the Administrative Agent has received reasonable prior notice of such
Permitted Acquisition and the Borrowers and the Subsidiary Facility Guarantors
reasonably cooperate (and cause the Person being acquired to reasonably
cooperate) with the Administrative Agent, the Administrative Agent shall use
reasonable best efforts to complete such due diligence and a related appraisal
on or prior to the closing date of such Permitted Acquisition.

“Eligible Letter of Credit Inventory” means, as of any date of determination
thereof, a Commercial Letter of Credit issued under this Agreement which
supports the purchase of Inventory, (i) which Inventory does not constitute
Eligible Inventory or Eligible In-Transit Inventory and for which no documents
of title have then been issued; (ii) which Inventory when the purchase thereof
is completed would otherwise constitute Eligible In-Transit Inventory,
(iii) which Commercial Letter of Credit has an expiry, subject to the proviso
hereto, that is 120 days or less from the date of determination, provided that
ninety percent (90%) of the maximum Stated Amount of all such Commercial Letters
of Credit shall not, at any time, have an initial expiry greater than ninety
(90) days after the original date of issuance of such Commercial Letters of
Credit, and (iv) which Commercial Letter of Credit provides that it may be drawn
only after the Inventory is completed and after documents of title have been
issued for such Inventory reflecting a Borrower or a Subsidiary Facility
Guarantor or the Collateral Agent as consignee of such Inventory; provided that
the Administrative Agent may, in its Permitted Discretion and upon notice to the
Lead Borrower, exclude any particular Inventory from the definition of “Eligible
Letter of Credit Inventory” in the event the Administrative Agent reasonably
determines that such Inventory is subject to any Person’s right or claim which
is (or is capable of being) senior to, or pari passu with, the Lien of the
Collateral Agent (such as, without limitation, a right of reclamation or
stoppage in transit) or may otherwise adversely impact the ability of the
Collateral Agent to realize upon such Inventory.

“Eligible Trade Receivables” means an Account owing to a Borrower or a
Subsidiary Facility Guarantor that arises in the ordinary course of business
from the sale of goods or rendition of services, is payable in Dollars and are
not excluded as ineligible by one or more of the criteria set forth below. No
Account shall be an Eligible Trade Receivable if:

(a) it is unpaid for more than 30 days after the original due date, or more than
60 days after the original invoice date;

(b) 30% or more of the Accounts owing by the Account Debtor are not Eligible
Trade Receivables under the foregoing clause;

(c) when aggregated with other Accounts owing by the Account Debtor, it exceeds
10% of the aggregate Eligible Trade Receivables (or such higher percentage as
the Administrative Agent may, in its Permitted Discretion, establish for the
Account Debtor from time to time) (it being understood that ineligibility shall
be limited to the amount of such excess);

(d) it does not conform in all material respects with representations and
warranties contained in the Loan Documents;

(e) it is owing by a creditor or supplier (unless such Person has waived any
right of setoff in a manner reasonably acceptable to the Administrative Agent),
or is otherwise subject to a potential offset, counterclaim, dispute, deduction,
discount, recoupment, reserve, defense, chargeback, credit or allowance (but in
each case, ineligibility shall be limited to the amount thereof);

 

30



--------------------------------------------------------------------------------

(f) a proceeding under the Bankruptcy Code or other insolvency proceeding has
been commenced by or against the Account Debtor; or the Account Debtor has
failed, has suspended or ceased doing business, is liquidating, dissolving or
winding up its affairs, or is not solvent; or the relevant Borrower or
Subsidiary Facility Guarantor is not able to bring suit or enforce remedies
against the Account Debtor through judicial process;

(g) the Account Debtor is organized or has its principal offices or assets
outside the United States, unless such Account is backed by a letter of credit
reasonably acceptable to the Administrative Agent (which issued by a bank
reasonably acceptable to the Administrative Agent) and such letter of credit is
subject to a first priority perfected Lien in favor of the Collateral Agent
(subject to Permitted Encumbrances having priority by operation of Applicable
Law) (the foregoing not being intended to limit the ability of the
Administrative Agent to change, establish or eliminate any Reserves in its
Permitted Discretion on account of any such Liens);

(h) it is owing by a Government Authority, unless the Account Debtor is the
United States or any department, agency or instrumentality thereof and the
Account has been assigned to the Collateral Agent in compliance with the
Assignment of Claims Act;

(i) it is not subject to a duly perfected, first priority Lien in favor of the
Collateral Agent (subject to Permitted Encumbrances having priority by operation
of Applicable Law) (the foregoing not being intended to limit the ability of the
Administrative Agent to change, establish or eliminate any Reserves in its
Permitted Discretion on account of any such Liens), or is subject to any other
Lien (other than a Lien in favor of the Term Loan Agent and/or an agent or
trustee under the Term Loan Facility or any Permitted Refinancing thereof
(subject to the Intercreditor Agreement) and Permitted Encumbrances);

(j) the goods giving rise to it have not been delivered to and accepted by the
Account Debtor, the services giving rise to it have not been accepted by the
Account Debtor, or it otherwise does not represent a final sale;

(k) it is evidenced by chattel paper or an instrument of any kind, or has been
reduced to judgment;

(l) its payment has been extended, the Account Debtor has made a partial
payment, or it arises from a sale on a cash-on-delivery basis;

(m) it arises from (x) a sale to an Affiliate (including Holdings and its
Restricted Subsidiaries, but excluding any other portfolio company of the
Sponsor (subject to the requirements of SECTION 6.08(b)), (y) a sale on a
bill-and-hold, guaranteed sale, sale-or-return, sale-on-approval, consignment,
or other repurchase or return basis, or (z) a sale to a Person for personal,
family or household purposes;

(n) it represents a progress billing or retainage, or relates to services for
which a performance, surety or completion bond or similar assurance has been
issued;

(o) it includes a billing for interest, fees or late charges, but ineligibility
shall be limited to the extent thereof; [or]

(p) except with respect to the ABL Term Borrowing Base (and in such event only
to the extent otherwise constituting an Eligible Trade Receivable hereunder), it
arises in connection with the Borrower’s Play & Music business or constitutes an
Account arising from third-party gift card companies; or

(q) it represents a construction allowance.

 

31



--------------------------------------------------------------------------------

In calculating delinquent portions of Accounts under clauses (a) and (b), credit
balances more than 90 days old will be excluded.

“Eligible Vendor Rebates and Duty Drawbacks” means rebates due from vendors of a
Borrower or a Subsidiary Facility Guarantor to such Borrower or such Subsidiary
Facility Guarantor and the refund due to a Borrower or a Subsidiary Facility
Guarantor for customs duties or for taxes imposed by the United States Internal
Revenue Service that were lawfully collected at the applicable importation point
and paid by or on behalf of such Borrower or such Subsidiary Facility Guarantor.

“Environmental Laws” means all Applicable Laws relating to pollution, the
protection of the environment, natural resources, or, to the extent relating to
exposure to Hazardous Materials, human health or to the release of any materials
into the environment, including those related to Hazardous Materials, air
emissions and discharges to waste or public systems.

“Environmental Liability” means any liability, contingent or otherwise
(including, without limitation, any liability for damages, natural resource
damage, costs of environmental remediation, administrative oversight costs,
fines, penalties or indemnities), of any Loan Party directly or indirectly
resulting from or based upon (a) violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the Release or
threatened Release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time and the regulations promulgated thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with Lead Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means in the case of a Plan or Multiemployer Plan subject to
ERISA, (a) any “reportable event”, as defined in Section 4043 of ERISA with
respect to a Plan (other than an event for which the notice is waived); (b) the
existence with respect to any Plan of an “accumulated funding deficiency” (as
defined in Section 412 of the Code or Section 302 of ERISA) that would
reasonably be expected to result in a Material Adverse Effect, whether or not
waived; (c) the filing pursuant to Section 412(d) of the Code or Section 303(d)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (d) the incurrence by the Lead Borrower or any ERISA
Affiliate of any liability under Title IV of ERISA with respect to the
termination of any Plan; (e) the receipt by the Lead Borrower or any ERISA
Affiliate from the PBGC or a plan administrator of any notice relating to an
intention to terminate any Plan or Plans or to appoint a trustee to administer
any Plan; (f) the incurrence by the Lead Borrower or any ERISA Affiliate of any
liability that would reasonably be expected to result in a Material Adverse
Effect with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (g) the receipt by the Lead Borrower or any ERISA
Affiliate of any notice, or the receipt by any Multiemployer Plan from the Lead
Borrower or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability that would reasonably be expected to result in a Material
Adverse Effect or a determination that a Multiemployer Plan is, or is expected
to be, insolvent or in reorganization, within the meaning of Title IV of ERISA.

 

32



--------------------------------------------------------------------------------

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Event of Default” has the meaning provided in SECTION 7.01.

“Evidence of Flood Insurance” shall have the meaning given to such term in the
definition of “Collateral and Guarantee Requirement”.

“Excess Amount” has the meaning provided in SECTION 2.13(f).

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Subsidiary” means (a) any Subsidiary that is not a wholly owned
Subsidiary of a Loan Party, (b) any Subsidiary of the Lead Borrower that does
not have total assets or annual revenues in excess of $20,000,000 individually;
provided that the aggregate amount of assets or annual revenues of subsidiaries
constituting Excluded Subsidiaries pursuant to this clause (b) shall not at any
time exceed $20,000,000, (c) any Subsidiary that is prohibited by Applicable Law
or contractual obligations existing on the Closing Date (or, in the case of any
newly acquired Subsidiary, in existence at the time of acquisition but not
entered into in contemplation thereof) from Guaranteeing the Obligations or if
Guaranteeing the Obligations would require governmental (including regulatory)
consent, approval, license or authorization, (d) any other Subsidiary with
respect to which, in the reasonable judgment of the Administrative Agent, in
consultation with the Lead Borrower, the burden or cost or other consequences
(including any material adverse tax consequences) of providing a Guarantee of
the Obligations shall be excessive in view of the benefits to be obtained by the
Lenders therefrom, (e) any Foreign Subsidiary of the Lead Borrower or of any
other direct or indirect Domestic Subsidiary or Foreign Subsidiary, (f) any
Unrestricted Subsidiary, (g) any special purpose securitization vehicle (or
similar entity), (h) any direct or indirect Domestic Subsidiary (x) that is
treated as a disregarded entity for federal income tax purposes and
(y) substantially all of the assets of which is the Capital Stock of a Foreign
Subsidiary and (i) any Domestic Subsidiary that is a Subsidiary of a Foreign
Subsidiary that is a controlled foreign corporation within the meaning of
Section 957 of the Code.

“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the guarantee of such
Loan Party under the Facility Guarantee or other Loan Document of, or the grant
under a Loan Document by such Loan Party of a security interest to secure, such
Swap Obligation (or any guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Loan Party’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act
(determined after giving effect to SECTION 9.29 hereof and any other “keepwell,
support or other agreement” for the benefit of such Loan Party and any and all
guarantees of such Loan Party’s Swap Obligations by other Loan Parties) at the
time the guarantee of such Loan Party, or grant by such Loan Party of a security
interest, becomes effective with respect to such Swap Obligation. If a Swap
Obligation arises under a master agreement governing more than one Swap
Contract, such exclusion shall apply only to the portion of such Swap Obligation
that is attributable to the Swap Contacts for which such guarantee or security
interest is or becomes illegal.

“Excluded Taxes” means, with respect to any Credit Party or any other recipient
of any payment to be made by or on account of any obligation of any Loan Party
hereunder, (a) income or franchise Taxes imposed on (or measured by) its gross
or net income by the United States of America, or by the jurisdiction under the
laws of which such recipient is organized or in which its principal office is
located or imposed as a result of any present or former connection between the
jurisdiction imposing such Tax and such recipient other than a connection
arising solely as a result of such recipient having performed its obligations or
received payment hereunder or under any Loan Document, or, in the case of any
Lender, in which its

 

33



--------------------------------------------------------------------------------

applicable lending office is located, (b) any branch profits Taxes imposed by
the United States of America or any similar Tax imposed by any other
jurisdiction in which any Borrower or Facility Guarantor, as applicable, is
located, (c) other than with respect to any Credit Party that is an assignee
pursuant to a request by a Borrower under SECTION 2.24, any United States Tax
that is imposed on amounts payable to such Credit Party at the time it becomes a
party to this Agreement (or, in the case of a Foreign Lender, designates a New
Lending Office other than the designation of a New Lending Office pursuant to
SECTION 2.24), except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, at the time of designation of a New Lending Office (or
assignment), to receive additional amounts from the Borrowers with respect to
such Tax pursuant to SECTION 2.23(a), (d) Taxes attributable to a failure to
comply with SECTION 2.23(e), (e) Taxes imposed by a jurisdiction as a result of
any connection between such party and such jurisdiction other than any
connection arising from executing, delivering, being a party to, engaging in any
transactions pursuant to, performing its obligations under, or enforcing any
Loan Document, or (f) any U.S. federal withholding Taxes imposed pursuant to
FATCA.

“Existing Credit Agreement” has the meaning provided in the introductory
statement to this Agreement.

“Existing Lenders” has the meaning provided in the introductory statement to
this Agreement.

“Extended Commitments” has the meaning provided in SECTION 2.27(a).

“Extending Lenders” has the meaning provided in SECTION 2.27(a).

“Extension” has the meaning provided in SECTION 2.27(a).

“Extension Amendment” has the meaning set forth in SECTION 2.27(d).

“Extension Offer” has the meaning provided in SECTION 2.27(a).

“Facility Guarantee” means any Guarantee of the Obligations executed by any of
the Loan Parties in favor of the Agents and the other Secured Parties.

“Facility Guarantors” means any Person (other than a Borrower) executing a
Facility Guarantee, but in all events shall not include the Excluded
Subsidiaries. As of the Closing Date, Holdings is the Facility Guarantor. For
the avoidance of doubt, the Lead Borrower may cause any Restricted Subsidiary to
become a Facility Guarantor hereunder by causing such Restricted Subsidiary to
execute a joinder to this Agreement and the other Loan Documents and taking such
other actions, and delivering such other documents, agreements and certificates
as shall reasonably be requested by the Administrative Agent, including under
applicable “know your customer” and anti-money laundering rules and regulations,
including without limitation the USA PATRIOT Act, and any applicable items
described in SECTION 5.11(a), and any such Restricted Subsidiary shall be
treated as a Facility Guarantor hereunder for all purposes.

“FATCA” shall mean Sections 1471 through 1474 of the Code, as in effect on the
date hereof (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), and any applicable
Treasury regulation promulgated thereunder or published administrative guidance
implementing such Sections whether in existence on the Closing Date or
promulgated or published thereafter.

“FCCR Initial Test Date” means the date upon which an FCCR Trigger Event occurs.

 

34



--------------------------------------------------------------------------------

“FCCR Test Period” means, for any date of determination under this Agreement,
the most recent period of four consecutive Fiscal Quarters of the Lead Borrower
ended on or prior to such date.

“FCCR Trigger Event” means, at any time, the failure of the Borrowers to
maintain Availability at least equal to the greater of (i) ten percent
(10.0%) of the lesser of (A) the then FILO Borrowing Base (or, if the FILO
Commitments have been terminated, the then Tranche A Borrowing Base) and (B) the
then Revolving Credit Ceiling, and (ii) $20,000,000. For purposes of this
Agreement, the occurrence of a FCCR Trigger Event shall be deemed continuing
until Availability has exceeded the amount required by the first sentence of
this definition for thirty (30) consecutive days, in which case a FCCR Trigger
Event shall no longer be deemed to be continuing for purposes of this Agreement.

“Federal Funds Effective Rate” means, for any day, the rate per annum equal to
the weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
on the Business Day next succeeding such day; provided that (a) if such day is
not a Business Day, the Federal Funds Effective Rate for such day shall be such
rate on such transactions on the next preceding Business Day as so published on
the next succeeding Business Day, and (b) if no such rate is so published on
such next succeeding Business Day, the Federal Funds Effective Rate for such day
shall be the average rate (rounded upward, if necessary, to a whole multiple of
1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent.

“Fee Letter” means the Fee Letter dated March 2, 2012 by and among the Lead
Borrower, Bank of America, Merrill Lynch, Pierce, Fenner & Smith Incorporated
and the other parties thereto, as amended, amended and restated, supplemented or
replaced, and in effect from time to time.

“FILO Borrowing Base” means, at any time of calculation, an amount equal to:

(a) the face amount of Eligible Credit Card Receivables of the Loan Parties
multiplied by the Credit Card Advance Rate for the FILO Borrowing Base;

plus

(b) the face amount of Eligible Trade Receivables of the Loan Parties multiplied
by the Trade Receivables Advance Rate for the FILO Borrowing Base;

plus

(c) the Cost of Eligible Inventory of the Loan Parties (other than Eligible
In-Transit Inventory), net of Inventory Reserves, multiplied by the Inventory
Advance Rate for the FILO Borrowing Base multiplied by the Appraised Value of
Eligible Inventory of the Loan Parties;

plus

(d) the Cost of Eligible In-Transit Inventory of the Loan Parties, net of
Inventory Reserves, multiplied by the Inventory Advance Rate for the FILO
Borrowing Base multiplied by the Appraised Value of Eligible In-Transit
Inventory of the Loan Parties;

plus

(e) with respect to any Eligible Letter of Credit Inventory, the lesser of
(x) the Cost of such Eligible Letter of Credit Inventory, net of Inventory
Reserves, multiplied by the Inventory Advance Rate for the FILO Borrowing Base
for such Inventory when completed, multiplied by the Appraised Value of such
Eligible Letter of Credit Inventory or (y) the Stated Amount of the Letter of
Credit relating to such Eligible Letter of Credit Inventory, multiplied by the
Inventory Advance Rate for the FILO Borrowing Base, multiplied by the Appraised
Value of such Eligible Letter of Credit Inventory;

 

35



--------------------------------------------------------------------------------

minus

(f) the then amount of all Availability Reserves and any other Reserves taken in
accordance with SECTION 2.03(b).

“FILO Commitment” shall mean, with respect to each FILO Lender, the commitment
of such FILO Lender hereunder set forth as its FILO Commitment opposite its name
on Schedule 1.01 hereto (as it may be amended from time to time) or as may
subsequently be set forth in the Register from time to time, as the same may be
reduced from time to time pursuant to this Agreement. On the Closing Date, the
aggregate FILO Commitments are $12,000,000 and, effective as of and on the First
Amendment Effective Date, the aggregate FILO Commitments are $6,000,000.

“FILO Commitment Percentage” shall mean, with respect to each FILO Lender, that
percentage of the FILO Commitments of all Lenders hereunder to make FILO Loans
to the Borrowers in the amount set forth opposite its name on Schedule 1.01
hereto or as may subsequently be set forth in the Register from time to time, as
the same may be reduced from time to time pursuant to SECTION 2.15, or if the
FILO Commitments have been terminated, such percentage as calculated immediately
prior to such termination.

“FILO Credit Extensions” means FILO Loans and, if then applicable, the Excess
Amount of Letters of Credit issued hereunder.

“FILO Lender” means each Lender which holds a FILO Commitment and any other
Person who becomes a “FILO Lender” in accordance with the provisions of this
Agreement.

“FILO Loan” means, collectively, the Revolving Credit Loans made by the FILO
Lenders pursuant to SECTION 2.01(a)(vi).

“Financial Performance Projections” means (i) the projected consolidated balance
sheets, statements of income, and cash flows of the Lead Borrower and its
Restricted Subsidiaries, (ii) the projected FILO Borrowing Base and Tranche A
Borrowing Base and (iii) Availability forecasts, in each case, prepared by
Holdings and the Lead Borrower (x) on a monthly basis for the 2012 Fiscal Year
and (y) on an annual basis for each of the 2013, 2014 and 2015 Fiscal Years.

“Financial Officer” means, with respect to any Loan Party, the chief financial
officer, chief accounting officer, treasurer, assistant treasurer, controller,
assistant controller or other financial officer of such Loan Party.

“First Amendment Effective Date” means September 24, 2015.

“Fiscal Month” means any fiscal month of any Fiscal Year, which month shall
generally consist of either four (4) or five (5) weeks and shall generally end
on the last Saturday of each calendar month in accordance with the fiscal
accounting calendar of the Lead Borrower and its Subsidiaries.

“Fiscal Quarter” means any fiscal quarter of any Fiscal Year, which quarters
shall generally consist of thirteen (13) weeks or fourteen (14) weeks and shall
generally end on the last Saturday of each April, July, October and January of
such Fiscal Year in accordance with the fiscal accounting calendar of the Lead
Borrower and its Subsidiaries.

 

36



--------------------------------------------------------------------------------

“Fiscal Year” means any period of twelve (12) consecutive months ending on the
Saturday closest to January 31 of any calendar year.

“Flood Determination Form” shall have the meaning given to such term in the
definition of “Collateral and Guarantee Requirement”.

“Flood Laws” means the National Flood Insurance Reform Act of 1994 and related
legislation (including the regulations of the Board).

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than the United States of America or any State thereof or the
District of Columbia.

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States of America or any State thereof or the
District of Columbia. For greater certainty, each of (a) Gymboree Island, LLC,
an entity organized under the laws of Puerto Rico, and (b) Gymboree, Inc. (a
corporation organized under the laws of the province of New Brunswick)/Gymboree
Canada, Inc. (a Delaware corporation), a dual status entity, shall be a Foreign
Subsidiary for the purposes of the Loan Documents (other than for the purposes
of a pledge of Gymboree, Inc.’s Equity Interest by the Loan Parties).

“FRB” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Fronting Fee” shall have the meaning set forth in SECTION 2.19(e) hereof.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time; provided, however, that if the Lead
Borrower notifies the Administrative Agent that the Lead Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the Closing Date in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the Lead
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith; provided, further
that GAAP as applied herein with respect to Attributable Indebtedness and
Capitalized Leases shall be GAAP as in effect on the Initial Closing Date.

“General Intangibles” has the meaning assigned to such term in the Security
Agreement.

“Governmental Authority” means any nation or government, any state, provincial,
municipal or other political subdivision thereof, any agency, authority,
instrumentality, regulatory body, court, administrative tribunal, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

 

37



--------------------------------------------------------------------------------

“Guarantee” means, as to any Person, without duplication, (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other monetary obligation, (ii) to purchase or
lease property, securities or services for the purpose of assuring the obligee
in respect of such Indebtedness or other monetary obligation of the payment or
performance of such Indebtedness or other monetary obligation, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity or level of income or cash flow of the primary obligor so as to enable
the primary obligor to pay such Indebtedness or other monetary obligation, or
(iv) entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other monetary obligation of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part), or (b) any Lien on any assets of such Person securing any
Indebtedness or other monetary obligation of any other Person, whether or not
such Indebtedness or other monetary obligation is assumed by such Person (or any
right, contingent or otherwise, of any holder of such Indebtedness to obtain any
such Lien); or (c) to be an account party in respect of any letter of credit or
letter of guaranty issued to support such Indebtedness or obligation; provided
that the term “Guarantee” shall not include endorsements for collection or
deposit, in either case in the ordinary course of business, or customary and
reasonable indemnity obligations in effect on the Closing Date or entered into
in connection with any acquisition or Disposition of assets permitted under this
Agreement (other than such obligations with respect to Indebtedness). The amount
of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, mold, fungi or similar bacteria,
infectious or medical wastes and all other substances or wastes of any nature
regulated pursuant to any Environmental Law.

“Holdings” has the meaning given to such term in the preamble to this Agreement.
The primary purpose of Holdings is to own one hundred percent (100%) of the
Capital Stock of the Lead Borrower.

“Immaterial Subsidiary” means any Subsidiary of the Lead Borrower that did not,
as of the last day of the most recent completed Fiscal Quarter of the Lead
Borrower, have assets with a fair market value in excess of $75,000,000 and did
not, as of the four quarter period ending on the last day of such Fiscal
Quarter, have revenues exceeding 5% of the total revenues of the Lead Borrower
and its Restricted Subsidiaries (it being agreed that all Restricted
Subsidiaries affected by any event or circumstance referred to in any such
clause shall be considered together, as a single consolidated Restricted
Subsidiary, for purposes of determining whether the condition specified above is
satisfied).

“Incremental Availability” means the additional amount available to be borrowed
by the Borrowers based upon the difference between the FILO Borrowing Base and
the Tranche A Borrowing Base, as reflected on the most recent Borrowing Base
Certificate delivered by the Lead Borrower to the Administrative Agent pursuant
to SECTION 5.01(e) hereof.

 

38



--------------------------------------------------------------------------------

“Inadvertent Overadvances” means the funding of any Loan or the issuance,
renewal or amendment of a Letter of Credit which did not result in an
Overadvance or the Borrowers failing to be in compliance with Section 6.16 when
made based upon the most recent Borrowing Base Certificate received by the
Administrative Agent prior to such funding or issuance, renewal or amendment of
a Letter of Credit but which has, on the relevant date of determination, become
an Overadvance or caused the Borrowers to not be in compliance with Section 6.16
as the result of circumstances beyond the reasonable control of the
Administrative Agent or the other Revolving Credit Parties (including as the
result of the entry of an adverse order for use of cash collateral by the United
States Bankruptcy Court), including (i) a decline in the value of the Collateral
included in the Tranche A Borrowing Base or the FILO Borrowing Base, (ii) errors
or fraud on a Borrowing Base Certificate, (iii) components of the Tranche A
Borrowing Base or the FILO Borrowing Base on any date thereafter being deemed
ineligible, (iv) the return of uncollected checks or other items of payment
applied to the reduction of Loans or other similar involuntary or unintentional
actions, (v) the imposition of any Reserve or a reduction in advance rates after
the funding of any Loan or the issuance, renewal or amendment of a Letter of
Credit or (vi) any other circumstance beyond the reasonable control of the
Administrative Agent or the other Revolving Credit Parties which reduces
availability or the amount that can be borrowed under this Agreement.

“Indebtedness” means as to any Person at a particular time, without duplication,
all of the following:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) the maximum amount (after giving effect to any prior drawings which may have
been reimbursed or reductions) of all Letters of Credit (including Standby
Letters of Credit and Commercial Letters of Credit), bankers’ acceptances, bank
guaranties, surety bonds, performance bonds and similar instruments issued or
created by or for the account of such Person;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than (i) trade payables in the ordinary course of
business, (ii) any earn-out obligation until such earn-out obligation becomes
due and payable and only to the extent that the contingent consideration
relating to such earn-out is not paid within 30 days after such date and
(iii) liabilities accrued in the ordinary course);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements and mortgage,
industrial revenue bond, industrial development bond and similar financings),
whether or not such indebtedness shall have been assumed by such Person or is
limited in recourse;

(f) all Attributable Indebtedness;

(g) all obligations of such Person in respect of Disqualified Capital Stock;

(h) the principal and interest portions of all rental obligations of such Person
under any Synthetic Lease, tax retention operating lease, off-balance sheet loan
or similar off-balance sheet financing where such transaction is considered
borrowed money indebtedness for tax purposes but is classified as an operating
lease in accordance with GAAP;

whether or not the foregoing would constitute indebtedness or a liability in
accordance with GAAP; and

 

39



--------------------------------------------------------------------------------

(i) to the extent not otherwise included above, all Guarantees of such Person in
respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, except to the extent such Person’s
liability for such Indebtedness is otherwise limited. The amount of any net
obligation under any Swap Contract on any date shall be deemed to be the Swap
Termination Value thereof as of such date. The amount of Indebtedness of any
Person for purposes of clause (e) that is limited in recourse to the property
encumbered thereby shall be deemed to be equal to the lesser of (i) the
aggregate unpaid amount of such Indebtedness and (ii) the fair market value of
the property encumbered thereby as determined by such Person in good faith.

“Indemnified Taxes” means Taxes other than (A) Excluded Taxes and (B) Other
Taxes.

“Indemnitee” has the meaning provided in SECTION 9.05.

“Information” has the meaning provided in SECTION 9.08.

“Initial Closing Date” means November 23, 2010.

“Instruments” has the meaning assigned to such term in the Security Agreement.

“Intellectual Property” means all present and future: trade secrets, know-how
and other proprietary information; trademarks, Internet domain names, service
marks, trade dress, trade names, business names, designs, logos, slogans (and
all translations, adaptations, derivations and combinations of the foregoing),
indicia and other source and/or business identifiers, all of the goodwill
related thereto, and all registrations and applications for registrations
thereof; works of authorship and other copyrighted works (including copyrights
for computer programs), and all registrations and applications for registrations
thereof; inventions (whether or not patentable) and all improvements thereto;
patents and patent applications, together with all continuances, continuations,
divisions, revisions, extensions, reissuances, and reexaminations thereof;
industrial design applications and registered industrial designs; books,
records, writings, computer tapes or disks, flow diagrams, specification sheets,
computer software, source codes, object codes, executable code, data, databases
and other physical manifestations, embodiments or incorporations of any of the
foregoing; all other intellectual property; all rights to sue and recover at law
or in equity for any past, present or future infringement, dilution or
misappropriation, or other violation thereof; and all common law and other
rights throughout the world in and to all of the foregoing.

“Intercreditor Agreement” means (i) that certain Intercreditor Agreement dated
as of the Initial Closing Date by and among the Administrative Agent, the
Collateral Agent and Credit Suisse AG, Cayman Islands Branch as administrative
agent under the Term Loan Facility, and the Loan Parties, as amended, amended
and restated, supplemented or otherwise modified and in effect from time to
time, or (ii) any other intercreditor agreement among the Administrative Agent,
the Collateral Agent and any agent or trustee with respect to the Term Loan
Facility or any Permitted Refinancing thereof on terms no less favorable in any
material respect to the Secured Parties than those contained in the
intercreditor agreement described in clause (i) of this definition.

“Interest Payment Date” means (a) with respect to any Prime Rate Loan (including
a Swingline Loan), the first Business Day of each calendar quarter, and (b) with
respect to any LIBO Loan, the last day of the Interest Period applicable to the
Borrowing of which such LIBO Loan is a part, and in the case of a LIBO Loan with
an Interest Period of more than three months’ duration, each day that would have
been an Interest Payment Date had successive Interest Periods of three months’
duration been applicable to such LIBO Loan.

 

40



--------------------------------------------------------------------------------

“Interest Payment Date for ABL Term Loans” means with respect to any ABL Term
Loan, the last day of each calendar month.

“Interest Period” means, as to each LIBO Loan, the period commencing on the date
such LIBO Loan is disbursed or converted to or continued as a LIBO Loan and
ending on the numerically corresponding day (or, if there is no numerically
corresponding day, on the last day) in the calendar month that is one (1), two
(2), three (3) or six (6) months thereafter (or, such other period that is
twelve (12) months or less requested by the Lead Borrower and consented to by
all of the applicable Lenders providing such LIBO Loan), as selected by the Lead
Borrower in its Borrowing Request ; provided that:

 

  (a) if any Interest Period that would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Business Day;

 

  (b) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

 

  (c) no Interest Period shall extend beyond the Maturity Date.

Interest shall accrue from and including the first day of an Interest Period to
but excluding the last day of such Interest Period.

“Inventory” has the meaning assigned to such term in the Security Agreement.

“Inventory Advance Rate” means (a) for the Tranche A Borrowing Base, (x) during
the period commencing on September 15th of any year and ending on December 15th
of such year, ninety-two and one-half percent (92.5%) and (y) at all other
times, ninety percent (90%)[ and], (b) for the FILO Borrowing Base, (x) during
the period commencing on September 15th of any year and ending on December 15th
of such year, ninety-five percent (95.0%) and (y) at all other times, ninety-two
and one-half percent (92.5%) and (c) for the ABL Term Borrowing Base, one
hundred and five percent (105%).

“Inventory Reserves” means such reserves as may be established from time to time
by the Administrative Agent, in its Permitted Discretion, with respect to
changes in the determination of the salability, at retail, of the Eligible
Inventory or which reflect such other factors as negatively affect the market
value of the Eligible Inventory.

“Investment” means, as to any Person, any direct or indirect Acquisition or
investment by such Person, whether by means of (a) the purchase or other
Acquisition of Capital Stock or debt or other securities or equity interests of
another Person, (b) a loan, advance or capital contribution to, Guarantee or
assumption of Indebtedness of, or purchase or other acquisition of any other
debt or equity participation or interest in, another Person, including any
partnership or joint venture interest in such other Person or (c) any other
Acquisition. Notwithstanding the foregoing, neither the creation of accounts
receivable, credit card receivables and debit card receivables due to a Loan
Party nor the obtaining of trade credit and the deferred payment of other
expenses, in each case, incurred in the ordinary course of business, nor the
incurrence of

 

41



--------------------------------------------------------------------------------

contingent obligations or performance guaranties in the ordinary course of
business in respect of obligations not constituting Indebtedness, shall be
deemed “Investments.” For purposes of covenant compliance, the amount of any
Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment less all cash
returns, cash dividends and cash distributions (or the fair market value of any
non-cash returns, dividends and distributions) received by such Person).

“Investor” means any one of the Sponsor and the Management Stockholders.

“IP Rights” shall have the meaning given such term in SECTION 3.15.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuing Bank” means Bank of America and no more than one other Lender selected
by the Lead Borrower which have agreed to become an Issuing Bank hereunder and
have been approved by the Administrative Agent in its reasonable discretion. Any
Issuing Bank may, in its reasonable discretion, arrange for one or more Letters
of Credit to be issued by Affiliates of such Issuing Bank, in which case the
term “Issuing Bank” shall include any such Affiliate with respect to Letters of
Credit issued by such Affiliate.

“Joinder Agreement” shall mean an agreement, in substantially the form attached
hereto as Exhibit F, pursuant to which, among other things, a Person becomes a
party to, and bound by the terms of, this Agreement and/or the other Loan
Documents in the same capacity and to the same extent as either a Borrower or a
Facility Guarantor, as the Administrative Agent may determine.

“Joint Bookrunners” means, collectively, SunTrust Robinson Humphrey, Inc. and
U.S. Bank National Association, in their respective capacity as Joint
Bookrunners.

“Junior Financing” shall mean any other Indebtedness that is required to be
subordinated to the Obligations pursuant to the terms of the Loan Documents. For
avoidance of doubt, (i) Subordinated Debt constitutes Junior Financing and
(ii) the ABL Term [Loans]Loan shall not constitute a Junior Financing.

“Landlord Lien State” means any state in which a landlord’s claim for rent has
priority by operation of Applicable Law over the lien of the Collateral Agent in
any of the Collateral.

“Latest Maturity Date” shall mean, at any date of determination, the latest
maturity or expiration date applicable to any Commitment hereunder at such time,
including the latest maturity or expiration date of any Extended Commitment as
extended in accordance with this Agreement from time to time.

“Lead Borrower” has the meaning set forth in the preamble to this Agreement.

“Lease” means any agreement pursuant to which a Loan Party is entitled to the
use or occupancy of any space in a structure, land, improvements or premises for
any period of time.

“Lenders” means the Lenders having Commitments or holding ABL Term Loans[ (if
any)] from time to time or at any time, and each assignee that becomes a party
to this Agreement as set forth in SECTION 9.07 and each Additional Commitment
Lender that becomes a party to this Agreement as set forth in Section 2.02.

 

42



--------------------------------------------------------------------------------

“Letter of Credit” means (a) each Existing Letter of Credit, (b) a letter of
credit that (i) is issued by an Issuing Bank pursuant to this Agreement for the
account of a Borrower or a Restricted Subsidiary, (ii) constitutes a Standby
Letter of Credit or Commercial Letter of Credit (and for which such Issuing Bank
is not otherwise prohibited from issuing such letter of credit due to the
internal general policies of such Issuing Bank), and (iii) is in form reasonably
satisfactory to such Issuing Bank and (c) a bankers’ acceptance or time draft
issued by the Issuing Bank to a beneficiary of any letter of credit described in
foregoing clauses (a) or (b), in form reasonably satisfactory to such Issuing
Bank.

“Letter of Credit Disbursement” means a payment made by any Issuing Bank to the
beneficiary of, and pursuant to, a Letter of Credit.

“Letter of Credit Fees” means the fees payable in respect of Letters of Credit
pursuant to SECTION 2.19.

“Letter of Credit Outstandings” means, at any time, the sum of (a) the Stated
Amount of all Letters of Credit outstanding at such time, plus, without
duplication, (b) all amounts theretofore drawn or paid under Letters of Credit
for which the applicable Issuing Bank has not then been reimbursed.

“Letter-of-Credit Rights” has the meaning assigned to such term in the Security
Agreement.

“Letter of Credit Sublimit” means, at any time, $88,000,000, as such amount may
be increased or reduced in accordance with the provisions of this Agreement. The
Letter of Credit Sublimit is part of, and not in addition to, the Commitments.

“LIBO Borrowing” means a Borrowing comprised of LIBO Loans.

“LIBO Loan” shall mean any Loan bearing interest at a rate determined by
reference to the Adjusted LIBO Rate in accordance with the provisions of Article
II.

“LIBO Rate” means:

(a) for any Interest Period with respect to a LIBO Loan, the rate per annum
equal to the London Interbank Offered Rate (“LIBOR”) or a comparable or
successor rate, which rate is approved by the Administrative Agent, as published
on the applicable Bloomberg screen page (or such other commercially available
source providing such quotations as may be designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period, or

(b) for any interest calculation with respect to a Prime Rate Loan on any date,
the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two Business Days prior to such date for Dollar deposits with a term
of one month commencing that day; and

(c) if the LIBO Rate shall be less than zero, such rate shall be deemed zero for
purposes of this Agreement;

provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided, further that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent.

 

43



--------------------------------------------------------------------------------

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or other), charge, or
preference, priority or other security interest or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement, any easement, right of way or other encumbrance on title to
real property, and any Capitalized Lease having substantially the same economic
effect as any of the foregoing) whether or not filed, recorded or perfected
under Applicable Law, and in the case of securities, any purchase option, call
or similar right of a third party with respect to such securities.

“Liquidation” means the exercise by the Administrative Agent or the Collateral
Agent of those rights and remedies accorded to the Administrative Agent or the
Collateral Agent under the Loan Documents and Applicable Law as a creditor of
the Loan Parties, including (after the occurrence and during the continuation of
an Event of Default) the conduct by any or all of the Loan Parties, acting with
the consent of the Administrative Agent, of any public, private or
“Going-Out-Of-Business Sale” or other Disposition of Collateral for the purpose
of liquidating the Collateral. Derivations of the word “Liquidation” (such as
“Liquidate”) are used with like meaning in this Agreement.

“Loans” means all Revolving Credit Loans (including Tranche A Loans and FILO
Loans), Swingline Loans and the ABL Term Loans[ (if applicable)].

“Loan Account” has the meaning provided in SECTION 2.20.

“Loan Documents” means this Agreement, the Notes, the Letters of Credit, the Fee
Letter, the ABL Term Loan Fee Letter, all Borrowing Base Certificates, the
Blocked Account Agreements, the Credit Card Notifications, the Security
Documents, the Facility Guarantees, and the Intercreditor Agreement, each as
amended and in effect from time to time.

“Loan Party” or “Loan Parties” means the Borrowers and the Facility Guarantors.

“Management Stockholders” shall mean the members of management of Holdings, the
Lead Borrower or any of its Subsidiaries who are investors in Holdings or any
direct or indirect parent thereof.

“Margin Stock” has the meaning assigned to such term in Regulation U.

“Master Agreement” has the meaning specified in the definition of “Swap
Contract.”

“Material Adverse Effect” means any event, facts, development, circumstances, or
effect that, individually or in the aggregate with all other facts, events,
circumstances, developments, and effects has a material adverse effect on
(i) the business, operations, assets, liabilities (actual or contingent) or
financial condition of the Loan Parties taken as a whole, or (ii) the validity
or enforceability of this Agreement or the other Loan Documents, taken as a
whole, or the rights or remedies of the Secured Parties hereunder or thereunder,
taken as a whole.

“Material DDA” has the meaning given to such term in SECTION 2.18(c)(ii).

“Material Indebtedness” means Indebtedness (other than the Obligations) of the
Loan Parties, individually or in the aggregate, having an aggregate principal
amount exceeding $25,000,000. In any event, all Indebtedness under the Senior
Notes and the Term Loan Facility shall be deemed Material Indebtedness,
regardless of the outstanding balance thereunder from time to time.

 

44



--------------------------------------------------------------------------------

“Material Leased Real Estate” means Real Estate (x) that is subject to a Lien in
favor of the Term Loan Agent (or any other agent or trustee with respect to any
Permitted Refinancing of the Term Loan Facility) or (y) in the event that the
Term Loan Facility or any Permitted Refinancing thereof is no longer
outstanding, (i) that is leased by any Loan Party, (ii) that is located in the
United States and, (iii) that is used as a distribution center in connection
with the business of the Lead Borrower and its Restricted Subsidiaries and
(iv) the failure of which to operate could reasonably be expected to materially
and adversely affect the ordinary conduct of the business of the Lead Borrower
and its Restricted Subsidiaries, taken as a whole.

“Material Owned Real Estate” means Real Estate (x) that is subject to a Lien in
favor of the Term Loan Agent (or any other agent or trustee with respect to any
Permitted Refinancing of the Term Loan Facility) or (y) in the event that the
Term Loan Facility or any Permitted Refinancing thereof is no longer
outstanding, (i) that is owned in fee by a Loan Party, (ii) is located in the
United States and (iii) has a fair market value in excess of $5,000,000, with
respect to any newly acquired Real Estate, at the time of its acquisition or,
with respect to any Real Estate owned by an entity that becomes a Loan Party, at
the time such Person becomes a Loan Party, in each case, as reasonably estimated
by the Lead Borrower in good faith.

“Material Real Estate” shall mean any Material Owned Real Estate or Material
Leased Real Estate.

“Maturity Date” means (a) with respect to the Commitments, the earlier of (x) to
the extent the Term Loan Facility (and any Permitted Refinancing thereof) and
the Senior Notes (and any Permitted Refinancing thereof) have not been paid off
in full, the date that is 60 days prior to the earliest scheduled final maturity
date of any tranche under the Term Loan Facility (or any Permitted Refinancing
thereof) or the Senior Notes (or any Permitted Refinancing thereof) (as any such
scheduled final maturity date may be extended from time to time in accordance
with the terms of the Term Loan Facility (or any Permitted Refinancing thereof)
or the Senior Notes (or any Permitted Refinancing thereof), as applicable, and
this Agreement) (provided that the scheduled final maturity date for any tranche
(such tranche, the “Subject Tranche”) under the Term Loan Facility (or any
Permitted Refinancing thereof) or the Senior Notes (or any Permitted Refinancing
thereof) shall be disregarded for purposes of this clause (x) so long as the
aggregate outstanding principal amount of all tranches under the Term Loan
Facility (or any Permitted Refinancing thereof) and the Senior Notes (or any
Permitted Refinancing thereof) (including the Subject Tranche and any otherwise
disregarded tranche) scheduled to mature on or prior to such Subject Tranche’s
scheduled final maturity date is equal to or less than $25,000,000) and
(y) September 24, 2020; provided that, the Administrative Agent may on any date
establish and maintain a Reserve in an amount equal to the aggregate outstanding
amount of each tranche under the Term Loan Facility (or any Permitted
Refinancing thereof) or Senior Notes (or any Permitted Refinancing thereof) with
a scheduled final maturity date (as then in effect) that is 60 days or less from
such date; (b) with respect to any Class of Extended Commitments, the final
maturity date as specified in the applicable Extension Offer accepted by the
respective Lender or Lenders; and (c) with respect to the ABL Term Loans, the
[later of (x]earlier of (i) the date provided in the immediately preceding
clause (a) and (ii) September 24, 2020[ and (y) the maturity date set forth in
the ABL Term Loan Amendment]; provided that, in each case, if any such day is
not a Business Day, the applicable Maturity Date shall be the Business Day
immediately succeeding such day.

“Maximum Rate” has the meaning provided in SECTION 9.10.

“Maximum Revolving Insolvency Amount” means the sum of (i) the lesser of (A) the
FILO Borrowing Base (or, if the FILO Commitments have been terminated and the
FILO Loans repaid, the then Tranche A Borrowing Base), minus the minimum
Availability required to be maintained under SECTION 6.16(b), and (B) the ABL
Term Borrowing Base, minus the minimum Combined Availability required to be
maintained under SECTION 6.16(a) minus the then outstanding principal amount of
the ABL Term Obligations, plus (ii) Permitted Overadvances that satisfy the
requirements contained in clauses (a), (b), or (c), and (d)(ii) and (e) of the
definition thereof, plus (iii) in addition to the Permitted Overadvances
described in clause (ii), Permitted Overadvances

 

45



--------------------------------------------------------------------------------

described that satisfy the requirements contained in clauses (a), (b), or (c),
and (d)(ii) of the definition thereof to fund (A) payroll in an amount not to
exceed the aggregate amount required (and actually used) to fund payroll
requests of the Loan Parties for a two-week period and (B) rent at the Loan
Parties’ distribution centers and warehouses for a one-month period, plus
(iv) after the commencement of any proceeding with respect to Debtor Relief Laws
by or against any Loan Party, an amount not to exceed the result of (1) five
percent (5.0%) of the FILO Borrowing Base (or, if the FILO Commitments have been
terminated and the FILO Loans repaid, the then Tranche A Borrowing Base) minus
(2) the then outstanding amount of any Permitted Overadvances, provided that the
amount set forth in this clause (iv) shall not be less than zero, plus (v) the
amount of all Inadvertent Overadvances.

“Merger” has the meaning provided in the Existing Credit Agreement.

“Merger Agreement” means that certain Agreement and Plan of Merger, dated as of
October 11, 2010, by and among Giraffe Holding, Inc., Merger Sub and the
Company.

“Merger Sub” means Giraffe Acquisition Corporation.

“Minimum Extension Condition” has the meaning provided in SECTION 2.27(c).

“Minority Lenders” has the meaning provided in SECTION 9.01.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgage Policies” shall have the meaning given to such term in the definition
of “Collateral and Guarantee Requirement”.

“Mortgaged Property” shall have the meaning given to such term in the definition
of “Collateral and Guarantee Requirement”.

“Mortgages” means the mortgages, charge/mortgage of land, collateral mortgages,
immovable hypothecs, and deeds of trust and any other security documents
granting a Lien on Real Estate between the Loan Party owning the Real Estate
encumbered thereby and the Collateral Agent for its own benefit and the benefit
of the other Secured Parties.

“MLPF&S” means Merrill Lynch, Pierce, Fenner & Smith Incorporated, and its
Subsidiaries and Affiliates.

“Multiemployer Plan” means any multiemployer plan, as defined in
Section 4001(a)(3) of ERISA and subject to the provisions of Title IV of ERISA,
to which any Loan Party or any ERISA Affiliate makes or is obligated to make
contributions, or during the preceding five plan years, has made or been
obligated to make contributions.

“Net Income” means, with respect to any Person, the net income (loss) of such
Person, determined in accordance with GAAP and before any reduction in respect
of Restricted Payments.

“Net Proceeds” means,

(a) with respect to the Disposition of any asset by the Lead Borrower or any
Restricted Subsidiary or any Casualty Event, the excess, if any, of (i) the sum
of cash and Cash Equivalents received in connection with such Disposition or
Casualty Event (including any cash or Cash Equivalents received by

 

46



--------------------------------------------------------------------------------

way of deferred payment pursuant to, or by monetization of, a note receivable or
otherwise, but only as and when so received and, with respect to any Casualty
Event, any insurance proceeds or condemnation awards in respect of such Casualty
Event actually received by or paid to or for the account of the Lead Borrower or
any Restricted Subsidiary) over (ii) the sum of (A) the principal amount,
premium or penalty, if any, interest and other amounts on any Indebtedness that
is secured by the asset subject to such Disposition or Casualty Event, but only
to the extent that the Lien securing such Indebtedness is senior to the Lien of
the Collateral Agent and that is required to be repaid (and is timely repaid) in
connection with such Disposition or Casualty Event (other than Indebtedness
under the Loan Documents), (B) the out-of-pocket expenses (including attorneys’
fees, investment banking fees, survey costs, title insurance premiums, and
related search and recording charges, transfer taxes, deed or mortgage recording
taxes, other expenses and brokerage, consultant and other fees) actually
incurred by the Lead Borrower or such Restricted Subsidiary in connection with
such Disposition or Casualty Event, (C) taxes paid or reasonably estimated to be
actually payable in connection therewith (provided, that, if the amount of any
estimated taxes exceeds the amount of taxes actually required to be paid in
cash, the aggregate amount of such excess shall constitute Net Proceeds at the
time such taxes are actually paid), provided that the Administrative Agent may,
in its commercially reasonable discretion, establish an Availability Reserve in
the amount of any taxes so deducted in calculating Net Proceeds, and (D) any
reserve for adjustment in respect of (x) the sale price of such asset or assets
established in accordance with GAAP and (y) any liabilities associated with such
asset or assets and retained by the Lead Borrower or any Restricted Subsidiary
after such sale or other Disposition thereof, including pension and other
post-employment benefit liabilities and liabilities related to environmental
matters or against any indemnification obligations associated with such
transaction and it being understood that “Net Proceeds” shall include any cash
or Cash Equivalents (i) received upon the Disposition of any non-cash
consideration received by the Lead Borrower or any Restricted Subsidiary in any
such Disposition and (ii) upon the reversal (without the satisfaction of any
applicable liabilities in cash in a corresponding amount) of any reserve
described in clause (D) of the preceding sentence or, if such liabilities have
not been satisfied in cash and such reserve is not reversed within three hundred
and sixty-five (365) days after such Disposition or Casualty Event, the amount
of such reserve; and

(b) with respect to the incurrence or issuance of any Capital Stock or
Indebtedness by the Lead Borrower or any Restricted Subsidiary, the excess, if
any, of (i) the sum of the cash received in connection with such incurrence or
issuance over (ii) the sum of (a) the investment banking fees, underwriting
discounts, commissions, costs and other out-of-pocket expenses and other
expenses, incurred by the Lead Borrower or such Restricted Subsidiary in
connection with such incurrence or issuance and (b) taxes paid or reasonably
estimated to be actually payable in connection therewith, provided, that, if the
amount of any such estimated taxes exceeds the amount of taxes actually required
to be paid in cash in respect of such Disposition or Casualty Event, the
aggregate amount of such excess shall constitute Net Proceeds at the time such
taxes are actually paid.

“New Lending Office” shall have the meaning provided in SECTION 2.23(e)(i).

“NFIP” shall have the meaning given to such term in the definition of
“Collateral and Guarantee Requirement”.

“Noncompliance Notice” shall have the meaning provided in SECTION 2.06(b).

“Non-Core Business Segment” means any business segment or separate department of
the Loan Parties which contributed less than 5% of Consolidated EBITDA of the
Loan Parties as of the Fiscal Year immediately prior to the date of such
calculation.

“Non-Extended Commitments” shall have the meaning provided in SECTION 2.27(b).

 

47



--------------------------------------------------------------------------------

“Notes” means, collectively, (i) Revolving Credit Notes, (ii) the Swingline
Note, and (iii) ABL Term Notes[ (if applicable)], each as may be amended,
supplemented or modified from time to time.

“Not Otherwise Applied” means, with reference to any amount of Net Proceeds of
any transaction or event, that such amount (a) was not required to be applied to
prepay the Loans pursuant to SECTION 2.17, and (b) was not previously applied in
determining the permissibility of a transaction under the Loan Documents where
such permissibility was (or may have been) contingent on receipt of such amount
or utilization of such amount for a specified purpose. The Lead Borrower shall
promptly notify the Administrative Agent of any application of such amount as
contemplated by (b) above.

“NPL” means the National Priorities List under CERCLA.

“Obligations” means (i) prior to the [effectiveness of the ABL Term Loan]Second
Amendment Effective Date, the Revolving Obligations and (ii) after the
[effectiveness of the ABL Term Loan]Second Amendment Effective Date,
collectively, the Revolving Obligations and the ABL Term Obligations, provided
that the Obligations shall exclude any Excluded Swap Obligations.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; (c) with respect to any
unlimited liability company, the memorandum of association, and (d) with respect
to any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other A/R Advance Rate” means from the Second Amendment Effective Date until
the earlier of (a) the occurrence of a Specified Default; and (b) November 29,
2016, one hundred and five percent (105%) and on and after the earlier to occur
of (a) a Specified Default; or (b) November 30, 2016, zero percent (0%).

“Other Inventory Advance Rate” means one hundred and five percent
(105%) provided that, and subject to the immediately following sentence, if
(a) a Specified Default occurs; or (b) (i) Availability is less than $50,000,000
at any time and (ii) Consolidated EBITDA on a trailing twelve month basis as
shown on the most recently delivered EBITDA Certificate delivered as provided in
SECTION 5.02(b)(ii), (x) as at the end of any Fiscal Month during the period
from the Second Amendment Effective Date to January 28, 2017, is less than
$60,000,000, or (y) as at the end of any Fiscal Month thereafter is less than
$85,000,000, then on the first date thereafter that either (a) or both (b)(i)
and (ii) have occurred the ABL Term Borrowing Base and the Borrowing Base
Certificate shall be deemed automatically amended and the Administrative Agent
will take the appropriate action to reflect that such rate will thereafter be
zero percent (0%); provided that the Administrative Agent shall not be
responsible for taking such action in the absence of written notice from a
Lender or the ABL Term Loan Agent. Notwithstanding the foregoing, if
(i) Availability has exceeded the amount required in clause (b)(i) above for
forty-five (45) consecutive days and (ii) Consolidated EBITDA has exceeded the
amount required under clause (b)(ii) above for sixty (60) consecutive days,
then, on the date that such first occurs, the “Other Inventory Advance Rate”
shall revert to advance rate in effect immediately prior to such reduction to
zero percent (0%).

 

48



--------------------------------------------------------------------------------

“Other Liabilities” means outstanding liabilities with respect to or arising
from (a) any Cash Management Services furnished to any of the Loan Parties or
any of their Subsidiaries and/or (b) any transaction which arises out of any
Bank Product entered into with any Loan Party or any of their Subsidiaries, as
each may be amended from time to time.

“Other Secured Swap Providers” means Credit Suisse AG, Cayman Islands Branch,
Credit Suisse Securities (USA) LLC, and Morgan Stanley Capital Services Inc.

“Other Taxes” means any and all current or future stamp or documentary Taxes or
any other excise or property Taxes, charges or similar levies in the nature of a
Tax arising from any payment made under any Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, any Loan Document, but
not including, for the avoidance of doubt, any Excluded Taxes.

“Overadvance” means a Revolving Credit Loan, advance, or providing of credit
support (such as the issuance of a Letter of Credit) to the Borrowers to the
extent that, immediately after the making of such loan or advance or the
providing of such credit support, Availability is less than zero.

“Participant” shall have the meaning provided in SECTION 9.07(d).

“Payment Conditions” means, at the time of determination with respect to a
Specified Payment, that (a) no Event of Default then exists or would arise as a
result of the entering into such transaction or the making of such payment,
(b) the Pro Forma Availability Condition shall have been satisfied after giving
effect to such Specified Payment, and (c) after giving effect to such Specified
Payment, the Consolidated Fixed Charge Coverage Ratio, on a Pro Forma Basis for
the four Fiscal Quarters most recently preceding such transaction or payment
(provided that, if any such transaction or payment is to be consummated within
thirty (30) days after the end of any Fiscal Quarter, such calculation shall be
made with respect to the four Fiscal Quarters most recently preceding such
transaction or payment for which financial statements have been required to be
delivered pursuant to SECTIONS 5.01(a) and (b) hereof), is equal to or greater
than 1.00:1.00. In accordance with SECTION 5.02(i) hereof, at least five
(5) Business Days prior to the making of any Specified Payment, the Loan Parties
shall deliver to the Administrative Agent evidence reasonably satisfactory to
the Administrative Agent that the conditions contained in clauses (b) and
(c) have been satisfied. Notwithstanding anything to the contrary contained in
this definition, the Loan Parties shall not be required to comply with the
requirements of clause (c) contained herein in order to satisfy the “Payment
Conditions” if Availability following, and immediately after giving effect to,
such Specified Payment, will be greater than twenty-five percent (25%) of the
lesser of (x) the then FILO Borrowing Base [(]or, if the FILO Commitments have
been terminated, the then Tranche A Borrowing Base[),] and (y) the then
Revolving Credit Ceiling.

“Payment Intangibles” has the meaning assigned to such term in the Security
Agreement.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Acquisition” means an Acquisition in which each of the following
conditions are satisfied:

(a) No Event of Default then exists or would arise from the consummation of such
Acquisition;

(b) If the Acquisition is an Acquisition of Capital Stock, the Person being
acquired shall become a Subsidiary of the Lead Borrower and, unless such
Subsidiary is designated as an Unrestricted Subsidiary in accordance with
SECTION 5.14, such Subsidiary shall (i) become a Loan Party and (ii) provide
security to the Collateral Agent, in each of (i) and (ii), if and to the extent
required by SECTION 5.11;

 

49



--------------------------------------------------------------------------------

(c) Any material assets acquired shall be utilized in, and if the Acquisition
involves a merger, amalgamation, consolidation or stock acquisition, the Person
which is the subject of such Acquisition shall be engaged in, a business
otherwise permitted to be engaged in by a Borrower under this Agreement; and

(d) The Borrowers shall have satisfied the Payment Conditions.

“Permitted Discretion” means a determination made by the Administrative Agent or
the Collateral Agent (as applicable) in good faith in the exercise of its
reasonable (from the perspective of an asset-based lender) business judgment.

“Permitted Disposition” shall have the meaning set forth in SECTION 6.05.

“Permitted Encumbrances” has the meaning set forth in SECTION 6.01.

“Permitted Equity Issuance” means any sale or issuance of any Capital Stock of
Lead Borrower to the extent permitted hereunder (including any capital
contribution).

“Permitted Holder” means any of the Investors; provided that if the Management
Stockholders own beneficially or of record more than ten percent (10%) of the
outstanding voting stock of Holdings in the aggregate at any time, for purposes
of any determination of Permitted Holders (including pursuant to the definition
of “Change of Control”) at such time, the Management Stockholders shall be
deemed to hold ten percent (10%) of the outstanding voting stock of Holdings at
such time.

“Permitted Indebtedness” has the meaning set forth in SECTION 6.03.

“Permitted Investments” has the meaning set forth in SECTION 6.02.

“Permitted Overadvance” means an [Overadvance]extension of credit hereunder
(whether in the form of a Revolving Credit Loan, the issuance of a Letter of
Credit, or an advance made by the Administrative Agent), in its reasonable
discretion, which:

(a) Is made to maintain, protect or preserve the Collateral and/or the Revolving
Secured Parties’ rights under the Loan Documents or which is otherwise for the
benefit of the Revolving Secured Parties; or

(b) Is made to enhance the likelihood of, or maximize the amount of, repayment
of any Revolving Obligation; or

(c) Is made to pay any other amount chargeable to any Borrower hereunder;[ and ]

(d) after giving effect to such extension of credit, either (i) an Overadvance
would exist or (ii) the Borrowers would not be in compliance with Section 6.16;
and

(e) Together with all other Permitted Overadvances then outstanding, shall not
(i) exceed five percent (5%) of the then FILO Borrowing Base (or, if the FILO
Commitments have been terminated and all FILO Loans have been repaid, the then
Tranche A Borrowing Base) each at the time, in the aggregate outstanding at any
time or (ii) unless a Liquidation is taking place, remain outstanding for more
than forty-five (45) consecutive Business Days;

 

50



--------------------------------------------------------------------------------

provided however, that the foregoing shall not (i) modify or abrogate any of the
provisions of (A) SECTION 2.13(e) regarding any Revolving Credit Lender’s
obligations with respect to Letter of Credit Disbursements, or (B) SECTION 2.06
and SECTION 2.22 regarding any Revolving Credit Lender’s obligations with
respect to participations in Swingline Loans and settlements thereof, or
(ii) result in any claim or liability against the Administrative Agent
(regardless of the amount of any Overadvance) for “inadvertent Overadvances”
(i.e., where an Overadvance results from changed circumstances beyond the
control of the Administrative Agent (such as a reduction in the collateral
value)), and further provided that in no event shall the Administrative Agent
make an Overadvance, if after giving effect thereto, the principal amount of the
Revolving Credit Extensions would exceed the aggregate of the Commitments (as in
effect prior to any termination of the Commitments pursuant to SECTION 7.01
hereof).

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal or extension of any Indebtedness of such Person;
provided that (a) the principal amount (or accreted value, if applicable)
thereof does not exceed the principal amount (or accreted value, if applicable)
of the Indebtedness so modified, refinanced, refunded, renewed or extended
except by an amount equal to unpaid accrued interest and premium thereon
(including tender premiums) plus other amounts paid, and fees and expenses
incurred (including upfront fees and original issue discount), in connection
with such modification, refinancing, refunding, renewal or extension and by an
amount equal to any existing commitments unutilized thereunder, (b) other than
with respect to a Permitted Refinancing in respect of Indebtedness permitted
pursuant to SECTION 6.03(e), such modification, refinancing, refunding, renewal
or extension has a final maturity date equal to or later than the final maturity
date of, and has a Weighted Average Life to Maturity equal to or greater than
the Weighted Average Life to Maturity of, the Indebtedness being modified,
refinanced, refunded, renewed or extended (except by virtue of prior
amortization or prior prepayments of the Indebtedness being modified,
refinanced, refunded, renewed or extended), (c) other than with respect to a
Permitted Refinancing in respect of Indebtedness permitted pursuant to SECTION
6.03(e), at the time thereof, no Event of Default shall have occurred and be
continuing, (d) such modification, refinancing, refunding, renewal or extension
shall not include: (i) Indebtedness of a Subsidiary of the Lead Borrower that is
not a Facility Guarantor or a Borrower that refinances Indebtedness of the Lead
Borrower; (ii) Indebtedness of a Subsidiary of the Lead Borrower that is not a
Facility Guarantor or a Borrower that refinances Indebtedness of a Facility
Guarantor or a Borrower; or (iii) Indebtedness of the Lead Borrower or a
Restricted Subsidiary that refinances Indebtedness of an Unrestricted
Subsidiary, (e) the collateral, if applicable, granted pursuant to any such
refinancing Indebtedness is the same or less than the collateral under the
Indebtedness being extended, renewed or replaced, (f) to the extent such
Indebtedness being modified, refinanced, refunded, renewed or extended is
subordinated in right of payment to the Obligations, (i) such modification,
refinancing, refunding, renewal or extension is subordinated in right of payment
to the Obligations on terms at least as favorable to the Lenders as those
contained in the documentation governing the Indebtedness being modified,
refinanced, refunded, renewed or extended, and (ii) the terms and conditions
(including, if applicable, as to collateral but excluding as to subordination,
interest rate, redemption premium and optional prepayment or optional
redemption) of any such modified, refinanced, refunded, renewed or extended
Indebtedness, taken as a whole, are not materially less favorable to the Loan
Parties and/or the Lenders than the terms and conditions of the Indebtedness
being modified, refinanced, refunded, renewed or extended and (g) to the extent
that the holders of such Indebtedness being modified, refinanced, refunded,
renewed or extended are subject to an intercreditor agreement or arrangement
with the Lenders, the holders of such refinancing Indebtedness shall enter into
a similar intercreditor agreement or arrangement with the Lenders on terms no
less favorable to the Lenders as those contained in the intercreditor agreement
or arrangement governing the Indebtedness being modified, refinanced, refunded,
renewed or extended (as determined by the Administrative Agent in its reasonable
discretion).

 

51



--------------------------------------------------------------------------------

“Person” means any natural person, corporation, limited liability company,
unlimited liability company, trust, joint venture, association, company,
partnership, Governmental Authority or other entity.

“Plan” means any “employee pension benefit plan” (as such term is defined in
Section 3(2) of ERISA), other than a Multiemployer Plan, that is subject to
Title IV of ERISA and is sponsored or maintained by any Loan Party or any ERISA
Affiliate or to which any Loan Party or any ERISA Affiliate contributes or has
an obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the immediately preceding five (5) plan years.

“Platform” has the meaning given to such term in the last paragraph of SECTION
5.02.

“Pre-Close Flood Documents” shall have the meaning given to such term in the
definition of “Collateral and Guarantee Requirement”.

“Prime Rate” means, as to any applicable Borrowing existing on or after the
Closing Date for any day, the highest of: (a) the variable annual rate of
interest then most recently announced by Bank of America, N.A. at its head
office in Charlotte, North Carolina as its “prime rate”; (b) the Federal Funds
Effective Rate in effect on such day plus one-half of one percent (0.50%) per
annum; or (c) the Adjusted LIBO Rate (calculated utilizing the LIBO Rate for a
one-month Interest Period as determined on such day) plus one percent
(1.00%) per annum. The “prime rate” is a reference rate and does not necessarily
represent the lowest or best rate being charged by Bank of America, N.A. to any
customer. If for any reason the Administrative Agent shall have determined
(which determination shall be conclusive absent manifest error) that it is
unable to ascertain the Federal Funds Effective Rate or the LIBO Rate for any
reason, including the inability or failure of the Administrative Agent to obtain
sufficient quotations thereof in accordance with the terms hereof, the Prime
Rate shall be determined without regard to clauses (b) or (c), as applicable, of
the first sentence of this definition, until the circumstances giving rise to
such inability no longer exist. Any change in the Prime Rate due to a change in
Bank of America’s “prime rate”, the Federal Funds Effective Rate or the Adjusted
LIBO Rate shall be effective on the effective date of such change in Bank of
America’s Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO
Rate, respectively.

“Prime Rate Loan” means any[ Revolving Credit] Loan bearing interest at a rate
determined by reference to the Prime Rate in accordance with the provisions of
Article II.

“Pro Forma Availability” shall mean, for any date of calculation, Availability
as of the date of any Specified Payment or RP Payment, as applicable, and the
projected Availability at the end of each Fiscal Month during any projected six
(6) Fiscal Months. For certainty, so long as any amount of the ABL Term Loan
remains outstanding, Availability shall be calculated for the purposes of this
definition as the lesser of (a) “Availability” calculated pursuant to clause
(x) of the definition thereof and (b) Combined Availability, in each case, with
respect to each applicable measurement period for determining Pro Forma
Availability.

“Pro Forma Availability Condition” shall mean, for any date of calculation with
respect to any Specified Payment or RP Payment, as applicable, the Pro Forma
Availability following, and after giving effect to, such Specified Payment or RP
Payment, as applicable, will be equal to or greater than the greater of
(a) fifteen percent (15%) of the lesser of (x) the then FILO Borrowing Base
[(]or if the FILO Commitments have been terminated, the then Tranche A Borrowing
Base[)], and (y) the then Revolving Credit Ceiling and (b) $35,000,000.

“Pro Forma Basis” and “Pro Forma Compliance” shall have the meanings given such
terms in SECTION 1.10.

 

52



--------------------------------------------------------------------------------

“Pro Rata Percentage” means, with respect to each Lender, at any time the
percentage (carried out to the ninth decimal place) of the sum of the
Commitments and the ABL Term Loan represented by such Lender’s Commitments and
ABL Term Loan at such time (or if the Commitments have been terminated, the
percentage of Credit Extensions).

“Projections” shall have the meaning given such term in SECTION 5.01(d).

“Public Company Costs” means costs relating to compliance with the
Sarbanes-Oxley Act of 2002, as amended, and other expenses arising out of or
incidental to the Company’s status as a public company prior to November 23,
2010, including costs, fees and expenses (including legal, accounting and other
professional fees) relating to compliance with provisions of the Securities Act
and the Exchange Act, as applicable to companies with equity securities held by
the public, the rules of national securities exchange companies with listed
equity securities, directors’ compensation, fees and expense reimbursement,
shareholder meetings and reports to shareholders, directors’ and officers’
insurance and other executive costs, legal and other professional fees, and
listing fees in each case incurred or accrued prior to November 23, 2010.

“Purchase Option Event” has the meaning provided in SECTION 9.01.

“Public Lender” has the meaning given to such term in the last paragraph of
SECTION 5.02.

“Qualified Capital Stock” means any Capital Stock that is not Disqualified
Capital Stock.

“Qualified Cash” means unrestricted cash or Cash Equivalents of the Loan Parties
that are subject to the valid, enforceable and first priority perfected security
interest of the Collateral Agent in a concentration account maintained by the
Administrative Agent at Bank of America as to which access is restricted on
terms and conditions reasonably acceptable to the Administrative Agent and the
ABL Term Loan Agent.

“Qualified Cash Advance Rate” means one hundred percent (100%).

“Qualified ECP Guarantor” shall mean, at any time, each Loan Party with total
assets exceeding $10,000,000 or that qualifies at such time as an “eligible
contract participant” under the Commodity Exchange Act and can cause another
person to qualify as an “eligible contract participant” at such time under
§1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Qualifying IPO” means the issuance by Holdings, any direct or indirect parent
thereof or the Lead Borrower of its common Capital Stock in an underwritten
primary public offering (other than a public offering pursuant to a registration
statement on Form S-8) pursuant to an effective registration statement filed
with the SEC in accordance with the Securities Act (whether alone or in
connection with a secondary public offering).

“Real Estate” means all Leases and all land, tenements, hereditaments and any
estate or interest therein, together with the buildings, structures, parking
areas, and other improvements thereon (including all fixtures), now or hereafter
owned by any Loan Party, including all easements, rights-of-way, and similar
rights relating thereto and all leases, tenancies, and occupancies thereof.

“Register” has the meaning provided in SECTION 9.07(c).

“Regulation U” means Regulation U of the FRB as from time to time in effect and
all official rulings and interpretations thereunder or thereof.

 

53



--------------------------------------------------------------------------------

“Regulation X” means Regulation X of the FRB as from time to time in effect and
all official rulings and interpretations thereunder or thereof.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective partners, directors, officers, employees, agents,
trustees and advisors of such Person and such Person’s Affiliates.

“Release” has the meaning provided in Section 101(22) of CERCLA.

“Reports” has the meaning provided in SECTION 8.14.

“Required Lenders” means, at any time, Lenders (other than Delinquent Lenders)
having Commitments and holding ABL Term Loans aggregating more than fifty
percent (50%) of the sum of the Total Commitments and the principal amount of
the ABL Term Loans outstanding, or if the Commitments have been terminated,
Lenders (other than Delinquent Lenders) whose percentage of the outstanding
Credit Extensions (calculated assuming settlement and repayment of all Swingline
Loans by the Revolving Credit Lenders) aggregate more than fifty percent
(50%) of all such Credit Extensions.

“Required Revolving Lenders” means, at any time, Revolving Credit Lenders (other
than Delinquent Lenders) having Commitments aggregating more than fifty percent
(50%) of the sum of the Total Commitments, or if the Commitments have been
terminated, Revolving Credit Lenders (other than Delinquent Lenders) whose
percentage of the outstanding Revolving Credit Extensions (calculated assuming
settlement and repayment of all Swingline Loans by the Revolving Credit Lenders)
aggregate more than fifty percent (50%) of all such Revolving Credit Extensions.

“Required Term Lenders” means, at any time, ABL Term Lenders holding ABL Term
Loans aggregating more than fifty percent (50%) of the sum of the principal
balance of all ABL Term Loans outstanding.

“Reserves” means all (if any) Inventory Reserves, Availability Reserves, Cash
Management Reserves, Bank Product Reserves, reserves for Customer Credit
Liabilities and reserves imposed pursuant to the definition of “Maturity Date”.

“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer or assistant treasurer, director
of treasury or other similar officer of a Loan Party and, as to any document
delivered on the Closing Date, any secretary or assistant secretary of a Loan
Party. Any document delivered hereunder that is signed by a Responsible Officer
of a Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Loan
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Capital Stock of the Lead
Borrower or any Restricted Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, defeasance, acquisition,
cancellation or termination of any such Capital Stock, or on account of any
return of capital to the Lead Borrower’s or any Restricted Subsidiary’s
stockholders, partners or members (or the equivalent Persons thereof).

“Restricted Subsidiary” means any Subsidiary of Holdings other than an
Unrestricted Subsidiary.

 

54



--------------------------------------------------------------------------------

“Revolving Credit Ceiling” means the amount of the Total Commitments from time
to time in effect. On the Closing Date, the Revolving Credit Ceiling is
$225,000,000, as such amount may be increased or reduced in accordance with the
terms of this Agreement.

“Revolving Credit Extensions” as of any day, shall be equal to the sum of
(a) the principal balance of all Revolving Credit Loans (including Swingline
Loans) then outstanding, and (b) the then amount of the Letter of Credit
Outstandings.

“Revolving Credit Lender” means, at any time, any Lender that has a Commitment
at such time, or, if the Commitments have terminated, Revolving Credit
Extensions.

“Revolving Credit Loans” means all loans at any time made by any Revolving
Credit Lender (including, without limitation, Tranche A Loans and FILO Loans)
pursuant to Article II and, to the extent applicable, shall include Swingline
Loans made by the Swingline Lender pursuant to SECTION 2.06.

“Revolving Credit Notes” means the promissory notes of the Borrowers
substantially in the form of Exhibit D-1, each payable to a Revolving Credit
Lender, evidencing the Revolving Credit Loans made to the Borrowers.

“Revolving Credit Party” means (a) the Revolving Credit Lenders, (b) the
Administrative Agent and the Collateral Agent and their respective Affiliates
and branches, (c) each Issuing Bank, (d) the Arranger and its Affiliates and
branches and (e) the successors and permitted assigns of each of the foregoing.

“Revolving Default Rate” has the meaning provided in SECTION 2.12(a).

“Revolving Obligations” means (x) advances to, and debts, liabilities,
obligations, covenants and duties of, any Loan Party and its Subsidiaries
arising under any Loan Document (or otherwise) with respect to any Revolving
Credit Loan, Swingline Loan or Letter of Credit, whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including charges, interest,
expenses, fees, attorneys’ fees, indemnities and other amounts that accrue after
the commencement by or against any Loan Party or Subsidiary of any proceeding
under the Bankruptcy Code or any other federal, state, or provincial bankruptcy,
insolvency, receivership or similar law, naming such Person as the debtor in
such proceeding, regardless of whether such charges, interest, expenses, fees,
attorneys’ fees, indemnities and other amounts are allowed claims in such
proceeding, and (y) obligations of any Loan Party and its Subsidiaries arising
with respect to any Other Liabilities, provided that the Revolving Obligations
shall exclude any Excluded Swap Obligations. Without limiting the generality of
the foregoing, the Revolving Obligations of the Loan Parties under the Loan
Documents (and of their Subsidiaries to the extent they have obligations to the
Revolving Credit Parties under the Loan Documents) include (a) the obligation
(including guarantee obligations) to pay principal, interest, Letter of Credit
commissions, reimbursement obligations, charges, expenses, fees, attorneys’
fees, indemnities and other amounts payable by any Loan Party or its
Subsidiaries under any Loan Document to any Revolving Credit Party, including
charges, interest, expenses, fees, attorneys’ fees, indemnities and other
amounts that accrue after the commencement by or against any Loan Party or
Subsidiary of any proceeding under the Bankruptcy Code or any other federal,
state, or provincial bankruptcy, insolvency, receivership or similar law, naming
such Person as the debtor in such proceeding, regardless of whether such
interest and fees are allowed claims in such proceeding, and (b) the obligation
of any Loan Party or any of its Subsidiaries to reimburse any amount in respect
of any of the foregoing that any Revolving Credit Party, in its sole discretion,
may elect to pay or advance on behalf of such Loan Party or such Subsidiary in
accordance with, and to the extent permitted, by the Loan Documents, provided
that the Revolving Obligations shall exclude any Excluded Swap Obligations.

 

55



--------------------------------------------------------------------------------

“Revolving Purchase Date” has the meaning provided in SECTION 9.01.

“Revolving Purchase Notice” has the meaning provided in SECTION 9.01.

“Revolving Purchasing Creditors” has the meaning provided in SECTION 9.01.

“Revolving Secured Party” means (a) each Revolving Credit Party, (b) any Person
providing Cash Management Services or entering into or furnishing any Bank
Products to or with any Loan Party or any of their Subsidiaries, (c) the
beneficiaries of each indemnification obligation in respect of the Revolving
Credit Facility undertaken by any Loan Party under any Loan Document, and
(d) the successors and, subject to any limitations contained in this Agreement,
assigns of each of the foregoing.

“RP Payment” means any Restricted Payment or other transaction made subject to
satisfaction of the RP Payment Conditions or any component thereof.

“RP Payment Conditions” means, at the time of determination with respect to an
RP Payment, that (a) no Event of Default then exists or would arise as a result
of the making of such RP Payment, (b) the Pro Forma Availability Condition shall
have been satisfied after giving effect to such RP Payment, and (c) after giving
effect to such RP Payment, the Consolidated Fixed Charge Coverage Ratio, on a
Pro Forma Basis for the four Fiscal Quarters most recently preceding such RP
Payment (provided that, if any such RP Payment is to be consummated within
thirty (30) days after the end of any Fiscal Quarter, such calculation shall be
made with respect to the four Fiscal Quarters most recently preceding such RP
Payment for which financial statements have been required to be delivered
pursuant to SECTIONS 5.01(a) and (b) hereof), is equal to or greater than
1.10:1.00. In accordance with SECTION 5.02(i) hereof, at least five (5) Business
Days prior to the making of any RP Payment, the Loan Parties shall deliver to
the Administrative Agent evidence reasonably satisfactory to the Administrative
Agent that the conditions contained in clauses (b) and (c) have been satisfied.
Notwithstanding anything to the contrary contained in this definition, the Loan
Parties shall not be required to comply with the requirements of clause
(c) contained herein in order to satisfy the “RP Payment Conditions” if
Availability following, and immediately after giving effect to, such RP Payment,
will be greater than twenty-five percent (25%) of the lesser of ([x]A) the then
FILO Borrowing Base [(]or, if the FILO Commitments have been terminated, the
then Tranche A Borrowing Base[),] and ([y]B) the then Revolving Credit Ceiling.

“Sarbanes-Oxley Act” means the Sarbanes-Oxley Act of 2002, as amended.

“Sanction(s)” means any sanction administered or enforced by the United States
Department of State or OFAC.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

“SEC” means the Securities and Exchange Commission or any Governmental Authority
succeeding to any of its principal functions.

“Second Amendment” means the Second Amendment to Amended and Restated Credit
Agreement, dated as of April 22, 2016, by and among the Borrowers, the Facility
Guarantors, the Lenders, the Agents, the ABL Term Loan Agent and the other
parties party thereto.

“Second Amendment Effective Date” means April 22, 2016.

 

56



--------------------------------------------------------------------------------

“Secured Party” means each ABL Term Secured Party and each Revolving Secured
Party. Where reference is made to the applicable Secured Parties, such reference
shall mean, as the context requires, the ABL Term Secured Parties or the
Revolving Secured Parties.

“Securities Act” means the Securities Act of 1933, as amended.

“Security Agreement” means the Security Agreement dated as of the Initial
Closing Date among the Loan Parties and the Collateral Agent for its benefit and
for the benefit of the other Secured Parties, as amended and in effect from time
to time.

“Security Documents” means the Security Agreement, the Mortgages, the Facility
Guarantee and each other security agreement, pledge agreement or other
instrument or document executed and delivered pursuant to this Agreement or any
other Loan Document that creates a Lien in favor of the Collateral Agent or
Administrative Agent to secure any of the Obligations.

“Senior Note Documents” shall mean the indenture under which the Senior Notes
are issued and all other instruments, agreements and other documents evidencing
or governing the Senior Notes or providing for any Guarantee or other right in
respect thereof.

“Senior Notes” means the 9.125% Senior Notes due 2018 issued by the Lead
Borrower.

“Settlement Date” has the meaning provided in SECTION 2.22(b).

“Shares” shall mean the shares of common stock, $0.001 par value per share, of
the Company.

“Software” has the meaning assigned to such term in the Security Agreement.

“Specified Default” means the occurrence of any Event of Default specified in
SECTION 7.01(a), SECTION 7.01(b) (but only with respect to (i) SECTION 2.18(d),
(ii) [SECTION 2.18(e)]SECTION 2.18(e)SECTION 2.18(f), (iii) [SECTION 2.18(f)][,
(iv)]the third sentence of SECTION 2.18(h), (iv) SECTION 5.01(e), (v) [SECTION
5.01(e)]SECTION 5.02(b) (solely to the extent arising from the failure to timely
deliver an EBITDA Certificate), (vi) SECTION 5.07 (but only with respect to
casualty, loss and extended coverage policies maintained with respect to any
Collateral), (vii) SECTION 5.17, (viii) [SECTION 5.18]SECTION 6.15, (ix) SECTION
[5.19,]6.16(a) or (x) [SECTION 6.15]SECTION 6.16(b), SECTION 7.01(d) (but only
with respect to any representation made or deemed to be made by or on behalf of
any Loan Party in any Borrowing Base Certificate or any Compliance Certificate),
SECTION 7.01(f) or SECTION 7.01(g) hereof.

“Specified Event” means the occurrence of any of the following events:

(a) Any sale, transfer or other Disposition (including pursuant to a sale and
leaseback transaction) of any Collateral (other than the transfer of any
Collateral among Stores and other locations of the Loan Parties) unless the
proceeds therefrom are required to be paid to the holder of a Lien on such
property or asset having priority over the Lien of the Collateral Agent; or

(b) Any Casualty Event unless the proceeds therefrom are required to be paid to
the holder of a Lien on such property or asset having priority over the Lien of
the Collateral Agent.

“Specified Equity Contribution” means any cash contribution to the common equity
of the Lead Borrower and/or any purchase or investment in the Capital Stock of
the Lead Borrower other than Disqualified Capital Stock.

 

57



--------------------------------------------------------------------------------

“Specified Loan Party” means any Loan Party that is not an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to SECTION 9.29).

“Specified Payment” means any Permitted Acquisition, Investment, loan, advance,
incurrence of or payment with respect to Indebtedness or other transaction made
subject to satisfaction of the Payment Conditions or any component thereof.

“Specified Release Paragraph” has the meaning provided in SECTION 9.01.

“Specified Transaction” shall mean any Investment that results in a Person
becoming a Restricted Subsidiary or an Unrestricted Subsidiary, any Permitted
Acquisition, any Disposition that results in a Restricted Subsidiary ceasing to
be a Subsidiary of the Lead Borrower, any Investment constituting an acquisition
of assets constituting a business unit, line of business or division of another
Person or a Store or any Disposition of a business unit, line of business or
division or a Store of the Lead Borrower or a Restricted Subsidiary, in each
case whether by merger, consolidation, amalgamation or otherwise.

“Sponsor” means any of Bain Capital Partners, LLC and its Affiliates, and any
fund or partnership managed or advised by any such Person, but not including,
however, any portfolio companies of any of the foregoing.

“Sponsor Group” means the Sponsor and the Sponsor Related Parties.

“Sponsor Lender Limitations” means, with respect to the Sponsor Group or any of
their respective Affiliates (other than Sponsor Related Investment Funds) that
becomes an assignee of any portion of the Obligations, such Person(s) shall have
executed and delivered to the Administrative Agent a representation and warranty
to the effect that it is not in possession of any information that has not been
made available to Lenders generally that could reasonably be expected to be
material to a decision to sell such Loans at the time of such assignment in form
and substance reasonably satisfactory to the Administrative Agent and a waiver
in form and substance reasonably satisfactory to the Administrative Agent
pursuant to which such Person(s) acknowledges and agrees that (a) for purposes
of any amendment, waiver or modification of any Loan Document or any plan of
reorganization that does not in each case adversely affect such Person as its
capacity as a Lender in any material respect as compared to other Lenders, such
Person will be deemed to have voted in the same proportion as non-affiliated
Lenders voting on such matter and (b) it shall have no right (i) to require the
Agents or any Lender to undertake any action (or refrain from taking any action)
with respect to any Loan Document, (ii) to attend any meeting with the Agents or
any Lender or receive any information from the Agents or any Lender, (iii) to
the benefit of any advice provided by counsel to the Agents or the other Lenders
or to challenge the attorney-client privilege of the communications between the
Agents, such other Lenders and such counsel, or (iv) to make or bring any claim,
in its capacity as Lender, against any Agent with respect to the fiduciary
duties of such Agent or Lender and the other duties and obligations of the
Agents hereunder; except, that, no amendment, modification or waiver to any Loan
Document shall, without the consent of the Sponsor Group or any of their
respective Affiliates, deprive any such Person, as assignee, of its pro rata
share of any payments to which the Lenders as a group are otherwise entitled
hereunder.

“Sponsor Management Agreement” shall mean that certain Management Agreement,
dated as of October 23, 2010, by and among Giraffe Holding, Inc., Merger Sub and
Bain Capital Partners, LLC, as in effect on the Initial Closing Date and as the
same may be amended, supplemented or otherwise modified in a manner not
prohibited hereunder.

 

58



--------------------------------------------------------------------------------

“Sponsor Related Investment Funds” means a Sponsor Related Party or an Affiliate
thereof which is an investment vehicle that is engaged in making, purchasing,
holding or otherwise investing in commercial loans, bonds and similar extensions
of credit in the ordinary course and with respect to which Bain Capital
Partners, LLC and investment vehicles managed or advised by Bain Capital
Partners, LLC that are not engaged primarily in making, purchasing, holding or
otherwise investing in commercial loans, bonds and similar extensions of credit
in the ordinary course do not, directly or indirectly, make investment decisions
for such entity.

“Sponsor Related Parties” means, with respect to any Person, (a) any Controlling
stockholder or partner (including, in the case of an individual Person who
possesses Control, the spouse or immediate family member of such Person;
provided that such Person retains Control of the voting rights, by stockholders
agreement, trust agreement or otherwise of the Capital Stock owned by such
spouse or immediate family member) or 80% (or more) owned Subsidiary, or (b) any
trust, corporation, partnership or other entity, the beneficiaries,
stockholders, partners, owners or Persons beneficially holding a 51% or more
Controlling interest of which consist of such Person and/or such Persons
referred to in the immediately preceding clause (a), or (c) the limited partners
of the Sponsors; provided further that “Sponsor Related Parties” does not
include Holdings nor any Person in which Holdings holds a Controlling interest.

“Standby Letter of Credit” means any Letter of Credit other than a Commercial
Letter of Credit.

“Stated Amount” means at any time the maximum amount for which a Letter of
Credit may be honored.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the FRB to which the Administrative Agent is subject with respect
to the Adjusted LIBO Rate, for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the FRB). Such reserve percentages
shall include those imposed pursuant to such Regulation D. LIBO Loans shall be
deemed to constitute eurocurrency funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under such Regulation D or
any comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

“Stockholders’ Agreement” means the Stockholders’ Agreement, dated as of the
Initial Closing Date, by and among Giraffe Holding, Inc., Giraffe Intermediate
A, Inc., Holdings, the Company, Bain Capital Fund X L.P. and the other investors
from time to time party thereto, as in effect on the Initial Closing Date and as
the same may be amended, supplemented or otherwise modified in accordance with
its terms.

“Store” means any retail store (which includes any real property, fixtures,
equipment, inventory and other property related thereto) operated, or to be
operated, by any Loan Party or a Restricted Subsidiary.

“Subordinated Indebtedness” means Indebtedness which is expressly subordinated
in right of payment to the prior payment in full of the Obligations on terms
reasonably acceptable to the Administrative Agent.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company, unlimited liability company, or other business entity
of which a majority of the shares of securities or other interests having
ordinary voting power for the election of directors or other governing body
(other than securities or interests having such power only by reason of the
happening of a contingency) are at the time beneficially owned, or the
management of which is otherwise Controlled, directly, or indirectly through one
or more intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of Holdings.

 

59



--------------------------------------------------------------------------------

“Subsidiary Facility Guarantors” means any Person (other than a Borrower)
executing a Facility Guarantee which is a Subsidiary of the Lead Borrower, but
in all events shall not include (x) the Excluded Subsidiaries and (y) Holdings.
As of the Closing Date, there are no Subsidiary Facility Guarantors.

“Successor Lead Borrower” shall have the meaning given to such term in SECTION
6.04(g).

“Supermajority Consent of the FILO Lenders” means the consent of FILO Lenders
(other than Delinquent Lenders) holding at least sixty-six and two-thirds
percent (66.67%) of the FILO Commitments (other than FILO Commitments held by a
Delinquent Lender), or if the FILO Commitments have been terminated, the consent
of FILO Lenders (other than Delinquent Lenders) holding at least sixty-six and
two-thirds percent (66.67%) of the outstanding FILO Loans (to the extent
applicable, calculated assuming settlement and repayment of all Swingline Loans
by the FILO Lenders).

“Supermajority Consent of the Revolving Lenders” means the consent of Revolving
Credit Lenders (other than Delinquent Lenders) holding at least sixty-six and
two-thirds percent (66.67%) of the Commitments (other than Commitments held by a
Delinquent Lender), or if the Commitments have been terminated, the consent of
Revolving Credit Lenders (other than Delinquent Lenders) holding at least
sixty-six and two-thirds percent (66.67%) of the outstanding Revolving Credit
Extensions (calculated assuming settlement and repayment of all Swingline Loans
by the Revolving Credit Lenders).

“Supporting Obligations” has the meaning assigned to such term in the Security
Agreement.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Contract Secured Parties” means, with respect to any Swap Contract,
collectively, (a) the Administrative Agent or an Affiliate of the Administrative
Agent, (b) any Revolving Credit Lender or any Affiliate of a Revolving Credit
Lender, (c) any Person who (i) was a Revolving Credit Lender or an Affiliate of
a Revolving Credit Lender at the time such Swap Contract was entered into and
who is no longer a Revolving Credit Lender or an Affiliate of a Revolving Credit
Lender, and (ii) is, and at all times remains, in compliance with the provisions
of SECTION 8.14(a) and (iii) agrees in writing that the Administrative Agent,
Collateral Agent and the other Revolving Secured Parties shall have no duty to
such Person (other than the payment of any amounts to which such Person may be
entitled under SECTION 7.04) and acknowledges that the Administrative Agent,
Collateral Agent and the other Revolving Secured Parties may deal with the Loan
Parties and the Collateral as they deem appropriate (including the release of
any Loan Party or all or any portion of the Collateral) without notice or
consent from such Person, whether or not such action impairs the ability of such
Person to be repaid its Other Liabilities) and agrees to be

 

60



--------------------------------------------------------------------------------

bound by SECTION 8.18, and (d) any Other Secured Swap Provider or Affiliate of
any Other Secured Swap Provider who (i) is, and at all times remains, in
compliance with the provisions of SECTION 8.14(a) and (ii) agrees in writing
that the Administrative Agent, Collateral Agent and the other Revolving Secured
Parties shall have no duty to such Person (other than the payment of any amounts
to which such Person may be entitled under SECTION 7.04) and acknowledges that
the Administrative Agent, Collateral Agent and the other Revolving Secured
Parties may deal with the Loan Parties and the Collateral as they deem
appropriate (including the release of any Loan Party or all or any portion of
the Collateral) without notice or consent from such Person, whether or not such
action impairs the ability of such Person to be repaid its Other Liabilities)
and agrees to be bound by SECTION 8.18.

“Swap Obligations” means with respect to any Loan Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swingline Lender” means Bank of America, N.A., in its capacity as lender of
Swingline Loans hereunder to the Borrowers hereunder.

“Swingline Loan” means a Revolving Credit Loan made by the Swingline Lender to
the Borrowers pursuant to SECTION 2.06.

“Swingline Loan Ceiling” means $30,000,000, as such amount may be increased or
reduced in accordance with the provisions of this Agreement.

“Swingline Note” means the promissory note of the Borrowers substantially in the
form of Exhibit E, payable to the Swingline Lender, evidencing the Swingline
Loans made by the Swingline Lender to the Borrowers.

“Syndication Agent” means U.S. Bank National Association, in its capacity as
Documentation Agent.

“Synthetic Lease” means any lease or other agreement for the use or possession
of property creating obligations which do not appear as Indebtedness on the
balance sheet of the lessee thereunder but which, upon the insolvency or
bankruptcy of such Person, may be characterized as Indebtedness of such lessee
without regard to the accounting treatment.

“Taxes” means any and all current or future taxes, levies, imposts, duties
(including stamp duties), deductions, charges (including ad valorem charges) or
withholdings in the nature of taxes imposed by any Governmental Authority, and
any and all interest and penalties related thereto.

“Tender Offer” means a tender offer by Merger Sub to purchase for cash all of
the outstanding shares of common stock of the Company, in accordance with the
Tender Offer Documents.

 

61



--------------------------------------------------------------------------------

“Tender Offer Documents” means (a) the Offer to Purchase for Cash, dated as of
October 25, 2010, from Merger Sub to the holders of the outstanding shares of
common stock of the Company and (b) all agreements and documents required to be
entered into or delivered pursuant to or in connection with such Offer to
Purchase for Cash or in connection with the Tender Offer.

“Term Loan Agent” means Credit Suisse AG, Cayman Islands Branch as
administrative agent under the Term Loan Facility, and its successors and
assigns in such capacity.

“Term Loan Agreement” means that certain Credit Agreement dated as of the
Initial Closing Date by and among the Lead Borrower, as borrower, Holdings and
the other guarantors party thereto, Credit Suisse AG, Cayman Islands Branch as
administrative agent and the lenders identified therein.

“Term Loan Facility” means the term loan facility established pursuant to the
Term Loan Agreement, as amended, modified, or supplemented from time to time to
the extent permitted pursuant to SECTION 6.13 hereof and pursuant to the
Intercreditor Agreement.

“Term Loan Lenders” means the lenders under the Term Loan Facility.

“Term Priority Collateral” has the meaning set forth in the Intercreditor
Agreement.

“Termination Date” means (a) with respect to the Revolving Obligations, the
earlier to occur of (i) the Maturity Date of the Commitments, or (ii) the date
on which the maturity of the Revolving Obligations (other than the Other
Liabilities) is accelerated (or deemed accelerated) and the Commitments are
irrevocably terminated (or deemed terminated) in accordance with Article VII,
and (b) with respect to the ABL Term Obligations, the earlier to occur of
(i) the Maturity Date of the ABL Term Loans, or (ii) the date on which the
maturity of the ABL Term Obligations is accelerated (or deemed accelerated) in
accordance with Article VII.

“Total Commitments” means the aggregate of the Commitments of all Revolving
Credit Lenders. The Total Commitments on the Closing Date and on the First
Amendment Effective Date are $225,000,000.

“Trade Receivables Advance Rate” means (a) for the Tranche A Borrowing Base and
the FILO Borrowing Base, eighty-five percent (85%) and (b) for the ABL Term
Borrowing Base, one hundred and five percent (105%).

“Tranche A Borrowing Base” means, at any time of calculation, an amount equal
to:

(a) the face amount of Eligible Credit Card Receivables of the Loan Parties
multiplied by the Credit Card Advance Rate for the Tranche A Borrowing Base;

plus

(b) the face amount of Eligible Trade Receivables of the Loan Parties multiplied
by the Trade Receivables Advance Rate for the Tranche A Borrowing Base;

plus

(c) the Cost of Eligible Inventory of the Loan Parties (other than Eligible
In-Transit Inventory), net of Inventory Reserves, multiplied by the Inventory
Advance Rate for the Tranche A Borrowing Base multiplied by the Appraised Value
of Eligible Inventory of the Loan Parties;

 

62



--------------------------------------------------------------------------------

plus

(d) the Cost of Eligible In-Transit Inventory of the Loan Parties, net of
Inventory Reserves, multiplied by the Inventory Advance Rate for the Tranche A
Borrowing Base multiplied by the Appraised Value of Eligible In-Transit
Inventory of the Loan Parties;

plus

(e) with respect to any Eligible Letter of Credit Inventory, the lesser of
(x) the Cost of such Eligible Letter of Credit Inventory, net of Inventory
Reserves, multiplied by the Inventory Advance Rate for the Tranche A Borrowing
Base for such Inventory when completed, multiplied by the Appraised Value of
such Eligible Letter of Credit Inventory or (y) the Stated Amount of the Letter
of Credit relating to such Eligible Letter of Credit Inventory, multiplied by
the Inventory Advance Rate for the Tranche A Borrowing Base, multiplied by the
Appraised Value of such Eligible Letter of Credit Inventory;

minus

(f) the then amount of all Availability Reserves and any other Reserves taken in
accordance with SECTION 2.03(b).

“Tranche A Commitment” shall mean, with respect to each Tranche A Lender, the
commitment of such Tranche A Lender hereunder set forth as its Tranche A
Commitment opposite its name on Schedule 1.01 hereto (as it may be amended from
time to time) or as may subsequently be set forth in the Register from time to
time, as the same may be increased or reduced from time to time pursuant to this
Agreement. The aggregate Tranche A Commitments on the Closing Date are
$213,000,000 and, effective as of and on the First Amendment Effective Date, the
aggregate Tranche A Commitments are $219,000,000.

“Tranche A Commitment Percentage” shall mean, with respect to each Tranche A
Lender, that percentage of the Tranche A Commitments of all Lenders hereunder to
make Tranche A Loans to the Borrowers in the amount set forth opposite its name
on Schedule 1.01 hereto or as may subsequently be set forth in the Register from
time to time, as the same may be increased or reduced from time to time pursuant
to SECTION 2.02 or SECTION 2.15, or if the Tranche A Commitments have been
terminated, such percentage as calculated immediately prior to such termination.

“Tranche A Credit Extensions” means Tranche A Loans and Letters of Credit issued
hereunder.

“Tranche A Lender” means each Lender which holds a Tranche A Commitment and any
other Person who becomes a “Tranche A Lender” in accordance with the provisions
of this Agreement.

“Tranche A Loans” means collectively, the Revolving Credit Loans (including
Swingline Loans) made by the Lenders pursuant to Article II, other than FILO
Loans.

“Transactions” means, collectively, (a) the consummation of the Tender Offer and
the Merger and the other transactions contemplated by the Tender Offer Documents
and the Merger Agreement on or prior to the Initial Closing Date, (b) the
execution and delivery by the Lead Borrower and the Subsidiaries party thereto
of the Senior Note Documents and the issuance of the Senior Notes on or prior to
the Initial Closing Date, (c) the execution and delivery by the Loan Parties of
the Loan Documents to which they are a party and the making of the Revolving
Credit Loans and the issuance of Letters of Credit (if any) on the Initial
Closing Date, (d) the execution and delivery by Holdings, the Lead Borrower and
the Subsidiaries party thereto of the Term Loan Documents and the funding under
the Term Loan Facility on the Initial Closing Date, (e) the repayment of all
amounts due or outstanding under or in respect of, and the termination of the
commitments under, the Existing Credit Agreement (as such term is defined in the
Existing Credit Agreement) on the Initial Closing Date and (f) the payment of
the Transaction Expenses.

 

63



--------------------------------------------------------------------------------

“Transaction Expenses” shall mean any fees or expenses incurred or paid by
Holdings or any of its Subsidiaries in connection with the Transactions
(including in connection with this Agreement and the other Loan Documents).

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Prime Rate, as
applicable.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York provided, however, that if a term is defined in Article 9 of
the Uniform Commercial Code differently than in another Article thereof, the
term shall have the meaning set forth in Article 9; provided further that, if by
reason of mandatory provisions of law, perfection, or the effect of perfection
or non-perfection, of a security interest in any Collateral or the availability
of any remedy hereunder is governed by the Uniform Commercial Code as in effect
in a jurisdiction other than New York, “Uniform Commercial Code” means the
Uniform Commercial Code as in effect in such other jurisdiction for purposes of
the provisions hereof relating to such perfection or effect of perfection or
non-perfection or availability of such remedy, as the case may be.

“Unaudited Financial Statements” means the unaudited consolidated balance sheets
and related statements of income and cash flows of the Lead Borrower and its
Subsidiaries for (a) the Fiscal Quarter ending October 29, 2011 and (b) the
Fiscal Months ending November 26, 2011 and December 31, 2011.

“Uncontrolled Cash” means [an amount equal](a) so long as any amount under the
ABL Term Loan remains outstanding: (i) amounts on deposit in the Loan Parties’
deposit accounts at Bank of America, N.A. ending in -22816 and -12981 (or any
replacement deposit account therefor) solely in connection with gift card
obligations and benefit plans which are funded by the Loan Parties (and into
which the Loan Parties have deposited no other amounts) in an aggregate amount
not to exceed $5,000,000, plus (ii) an additional $2,000,000, and (b) at all
times thereafter, an amount equal to $10,000,000.

“Unfunded Pension Liability” means, at a point in time, the excess of a Plan’s
benefit liabilities, over the current value of that Plan’s assets, determined in
accordance with the assumptions used for funding the Plan pursuant to applicable
laws for the applicable plan year and includes any unfunded liability or
solvency deficiency as determined for the purposes of the PBA.

“United States” and “U.S.” mean the United States of America.

“Unrestricted Subsidiaries” means (i) each Subsidiary of the Lead Borrower
listed on Schedule 5.14 and (ii) any Subsidiary of the Lead Borrower designated
by the board of directors of the Lead Borrower as an Unrestricted Subsidiary
pursuant to SECTION 5.14 subsequent to the date hereof, provided that no
Subsidiary may be designated as an Unrestricted Subsidiary if any of its assets
are included in the calculation of the Tranche A Borrowing Base[ or], the FILO
Borrowing Base or the ABL Term Borrowing Base immediately prior to such
Subsidiary’s being designated as an Unrestricted Subsidiary.

“Unused Commitment” shall mean, on any day, (a) as to the Tranche A Lenders,
except as provided in SECTION 2.19(b) or 2.19(c), (i) the then aggregate Tranche
A Commitments, minus (ii) the sum of (A) the principal amount of Tranche A Loans
(other than Swingline Loans) of the Borrowers then outstanding, and (B) the then
Letter of Credit Outstandings; and (b) as to the FILO Lenders, (i) the then
aggregate FILO Commitments, minus (ii) the principal amount of FILO Loans of the
Borrowers then outstanding.

 

64



--------------------------------------------------------------------------------

“Unused Fee” has the meaning provided in SECTION 2.19(b).

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (ii) the then outstanding principal amount of
such Indebtedness; provided, that for purposes of determining the Weighted
Average Life to Maturity of any Indebtedness that is being modified, refinanced,
refunded, renewed, replaced or extended (the “Applicable Indebtedness”), the
effects of any amortization of or prepayments made on such Applicable
Indebtedness prior to the date of the applicable modification, refinancing,
refunding, renewal, replacement or extension shall be disregarded.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part 1 of Subtitle E of Title IV of ERISA.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 1.02 Terms Generally.

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and permitted assigns, (iii) the words “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, (vi) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and

 

65



--------------------------------------------------------------------------------

properties, including cash, securities, accounts and contract rights, (vii) all
references to “$” or “dollars” or to amounts of money and all calculations of
Availability, Tranche A Borrowing Base, FILO Borrowing Base, ABL Term Borrowing
Base, permitted “baskets” and other similar matters shall be deemed to be
references to the lawful currency of the United States of America, and
(viii) references to “knowledge” of any Loan Party means the actual knowledge of
a Responsible Officer.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) [Reserved];

(d) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

(e) This Agreement and the other Loan Documents are the result of negotiation
among, and have been reviewed by counsel to, among others, the Loan Parties and
the Administrative Agent and are the product of discussions and negotiations
among all parties. Accordingly, this Agreement and the other Loan Documents are
not intended to be construed against the Administrative Agent or any of the
Lenders merely on account of the Administrative Agent’s or any Lender’s
involvement in the preparation of such documents.

(f) For purposes of determining compliance with SECTION 6.01, SECTION 6.02,
SECTION 6.03, SECTION 6.05, SECTION 6.06, SECTION 6.08, SECTION 6.09 and SECTION
6.11, in the event that any Lien, Investment, Indebtedness, Disposition,
Restricted Payment, affiliate transaction, contractual obligation or prepayment
of Indebtedness meets the criteria of more than one of the categories of
transactions permitted pursuant to any clause of such SECTION 6.01, SECTION
6.02, SECTION 6.03, SECTION 6.05, SECTION 6.06, SECTION 6.08, SECTION 6.09 and
SECTION 6.11, such transaction (or portion thereof) at any time shall be
permitted under one or more of such clauses as determined by the Lead Borrower
in its sole discretion at such time.

SECTION 1.03 Accounting Terms.

(a) All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP, except as otherwise
specifically prescribed herein.

(b) The principal amount of any non-interest bearing or other discount security
at any date shall be the principal amount thereof that would be shown on a
balance sheet of the issuer dated such date prepared in accordance with GAAP.

SECTION 1.04 Rounding.

Any financial ratios required to be maintained by the Lead Borrower pursuant to
this Agreement (or required to be satisfied in order for a specific action to be
permitted under this Agreement) shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

 

66



--------------------------------------------------------------------------------

SECTION 1.05 Times of Day.

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

SECTION 1.06 Letter of Credit Amounts.

Unless otherwise specified, all references herein to the amount of a Letter of
Credit at any time shall be deemed to mean the maximum face amount of such
Letter of Credit after giving effect to all increases thereof contemplated by
such Letter of Credit, whether or not such maximum face amount is in effect at
such time.

SECTION 1.07 Certifications.

All certifications to be made hereunder by an officer or representative of a
Loan Party shall be made by such person in his or her capacity solely as an
officer or a representative of such Loan Party, on such Loan Party’s behalf and
not in such person’s individual capacity.

SECTION 1.08 Currency Equivalents Generally.

(a) Any amount specified in this Agreement (other than in Article 2) or any of
the other Loan Documents to be in Dollars shall also include the equivalent of
such amount in any currency other than Dollars, such equivalent amount to be
determined at the rate of exchange quoted by the Reuters World Currency Page for
the applicable currency at 11:00 a.m. (London time) on such day (or, in the
event such rate does not appear on any Reuters World Currency Page, by reference
to such other publicly available service for displaying exchange rates as may be
agreed upon by the Administrative Agent and the Lead Borrower, or, in the
absence of such agreement, such rate shall instead be the arithmetic average of
the spot rates of exchange of the Administrative Agent in the market where its
foreign currency exchange operations in respect of such currency are then being
conducted, at or about 10:00 a.m. (New York City time) on such date for the
purchase of Dollars for delivery two Business Days later). Notwithstanding the
foregoing, for purposes of determining compliance with SECTION 6.01, SECTION
6.02, SECTION 6.03, SECTION 6.05 and SECTION 6.06, (i) any amount in a currency
other than Dollars will be converted to Dollars based on the exchange rate for
such currency as determined above, and (ii) no Default shall be deemed to have
occurred solely as a result of changes in rates of exchange occurring after the
time any transaction described in any of such Sections is consummated; provided
that, for the avoidance of doubt, the foregoing provisions of this SECTION 1.08
shall otherwise apply to such Sections, including with respect to determining
whether any such transaction described in such Sections may be consummated at
any time under such Sections.

(b) Notwithstanding the foregoing, for purposes of determining the Fixed Charge
Coverage Ratio, amounts denominated in a currency other than Dollars will be
converted to Dollars at the currency exchange rates used in preparing the Lead
Borrower’s financial statements for the period referred to in the definition of
“FCCR Test Period”.

SECTION 1.09 Change of Currency.

Each provision of this Agreement shall be subject to such reasonable changes of
construction as the Administrative Agent may from time to time specify with the
Lead Borrower’s consent to appropriately reflect a change in currency of any
country and any relevant market conventions or practices relating to such change
in currency.

 

67



--------------------------------------------------------------------------------

SECTION 1.10 Pro Forma Basis.

(a) Notwithstanding anything to the contrary herein, the Consolidated Fixed
Charge Coverage Ratio shall be calculated in the manner prescribed by this
SECTION 1.10; provided, that notwithstanding anything to the contrary in clauses
(b), (c) or (d) of this SECTION 1.10, when calculating the Consolidated Fixed
Charge Coverage Ratio for purposes of determining actual compliance (and not
compliance on a Pro Forma Basis) with SECTION 6.15, the events described in this
SECTION 1.10 that occurred subsequent to the end of the applicable FCCR Test
Period shall not be given pro forma effect.

(b) For purposes of calculating the Consolidated Fixed Charge Coverage Ratio,
Specified Transactions (and the incurrence or repayment of any Indebtedness in
connection therewith) that have been made (i) during the applicable FCCR Test
Period or (ii) subsequent to such FCCR Test Period and prior to or
simultaneously with the event for which the calculation of the Consolidated
Fixed Charge Coverage Ratio is made shall be calculated on a pro forma basis
assuming that all such Specified Transactions (and any increase or decrease in
Consolidated EBITDA and the component financial definitions used therein
attributable to any Specified Transaction) had occurred on the first day of the
applicable FCCR Test Period. If since the beginning of any applicable FCCR Test
Period any Person that subsequently became a Restricted Subsidiary or was
merged, amalgamated or consolidated with or into the Lead Borrower or any of its
Restricted Subsidiaries since the beginning of such FCCR Test Period shall have
made any Specified Transaction that would have required adjustment pursuant to
this SECTION 1.10, then the Consolidated Fixed Charge Coverage Ratio shall be
calculated to give pro forma effect thereto in accordance with this SECTION
1.10.

(c) Whenever pro forma effect is to be given to a Specified Transaction, the pro
forma calculations shall be made in good faith by a responsible financial or
accounting officer of the Lead Borrower and may include, for the avoidance of
doubt, the amount of cost savings, operating expense reductions and synergies
projected by the Lead Borrower in good faith to be realized as a result of
specified actions taken, committed to be taken, or expected to be taken
(calculated on a pro forma basis as though such cost savings, operating expense
reductions and synergies had been realized on the first day of such period and
as if such cost savings, operating expense reductions and synergies were
realized during the entirety of such period) relating to such Specified
Transaction, net of the amount of actual benefits realized during such period
from such actions; provided, that (A) such amounts are reasonably identifiable,
quantifiable and factually supportable in the good faith judgment of the Lead
Borrower, (B) such actions are taken, committed to be taken or expected to be
taken no later than 24 months after the date of such Specified Transaction,
(C) any cost savings, operating expense reductions and synergies that are not
actually realized during such period may no longer be added pursuant to this
clause (c) after the end of the fourth full [fiscal quarter]Fiscal Quarter
ending after the date of such Specified Transaction, and (D) no amounts shall be
added pursuant to this clause (c) to the extent duplicative of any amounts that
are otherwise added back in computing Consolidated EBITDA, whether through a pro
forma adjustment or otherwise, with respect to such period. Notwithstanding the
foregoing, (A) all pro forma adjustments under this clause (c) shall not
increase pro forma Consolidated EBITDA by more than 10% for any FCCR Test Period
and (B) no pro forma adjustments under this clause (c) shall be made in respect
of the Transactions (the foregoing not being intended to limit the operation of
paragraph (a)(vii) of the definition of “Consolidated EBITDA”).

(d) In the event that the Lead Borrower or any Restricted Subsidiary incurs
(including by assumption or guarantees) or repays (including by redemption,
repayment, retirement or extinguishment) any Indebtedness included in the
calculation of the Consolidated Fixed Charge Coverage Ratio (in each case, other
than Indebtedness incurred or repaid under this Agreement in the ordinary course
of business for working capital purposes), (i) during the applicable FCCR Test
Period or (ii) subsequent to the end of the applicable FCCR Test Period and
prior to or simultaneously with the event for which the

 

68



--------------------------------------------------------------------------------

calculation of the Consolidated Fixed Charge Coverage Ratio is made, then the
Consolidated Fixed Charge Coverage Ratio shall be calculated giving pro forma
effect to such incurrence or repayment of Indebtedness, to the extent required,
as if the same had occurred on the first day of the applicable FCCR Test Period.
If any Indebtedness bears a floating rate of interest and is being given pro
forma effect, the interest on such Indebtedness shall be calculated as if the
rate in effect on the date of the event for which the calculation of the
Consolidated Fixed Charge Coverage Ratio is made had been the applicable rate
for the entire period (taking into account any hedging obligations applicable to
such Indebtedness). Interest on a Capitalized Lease shall be deemed to accrue at
an interest rate reasonably determined by a responsible financial or accounting
officer of the Lead Borrower to be the rate of interest implicit in such
Capitalized Lease in accordance with GAAP. Interest on Indebtedness that may
optionally be determined at an interest rate based upon a factor of a prime or
similar rate, a London interbank offered rate, or other rate, shall be
determined to have been based upon the rate actually chosen, or if none, then
based upon such optional rate chosen as the Lead Borrower or Restricted
Subsidiary may designate.

(e) Whenever any provision of this Agreement requires the Lead Borrower to be in
compliance on a Pro Forma Basis (or in Pro Forma Compliance) with a specified
Consolidated Fixed Charge Coverage Ratio in connection with any action to be
taken the Lead Borrower hereunder, the Lead Borrower shall deliver to the
Administrative Agent a certificate of a Responsible Officer setting forth in
reasonable detail the calculations demonstrating such compliance.

ARTICLE II

Amount and Terms of Credit

SECTION 2.01 Commitment of the Lenders.

(a) Each Revolving Credit Lender, severally and not jointly with any other
Lender, agrees, upon the terms and subject to the conditions herein set forth,
to make Revolving Credit Extensions to or for the benefit of the Borrowers, on a
revolving basis, subject in each case to the following limitations:

(i) The aggregate outstanding amount of the Revolving Credit Extensions to the
Borrowers shall not at any time cause Availability to be less than zero;

(ii) Letters of Credit shall be available from the Issuing Banks to the
Borrowers and their Restricted Subsidiaries, provided that the Borrowers shall
not at any time permit the aggregate Letter of Credit Outstandings at any time
to exceed the Letter of Credit Sublimit; and provided further that any Letter of
Credit issued for the benefit of any Foreign Subsidiary shall be issued naming
the Lead Borrower as the account party on any such Letter of Credit but such
Letter of Credit may contain a statement that it is being issued for the benefit
of such Foreign Subsidiary;

(iii) No Revolving Credit Lender shall be obligated to make any Revolving Credit
Extension to the Borrowers in excess of such Revolving Credit Lender’s Tranche A
Commitment or FILO Commitment, as applicable;

(iv) The aggregate outstanding amount of the Tranche A Credit Extensions shall
not exceed the lesser of the Tranche A Commitments or the Tranche A Borrowing
Base;

(v) The aggregate outstanding amount of the FILO Credit Extensions shall not
exceed the lesser of the FILO Commitments or Incremental Availability;

 

69



--------------------------------------------------------------------------------

(vi) The Lead Borrower shall not request, and the Tranche A Lenders shall be
under no obligation to fund, any Tranche A Loan unless the Borrowers have
borrowed the full amount of the lesser of the FILO Commitments or Incremental
Availability (to the extent that such FILO Commitments have not been
terminated). Except as otherwise provided in SECTION 2.13(f), all FILO Credit
Extensions shall be FILO Loans and all Letters of Credit and Swingline Loans
shall constitute Tranche A Credit Extensions; and

(vii) Subject to all of the other provisions of this Agreement, Revolving Credit
Loans to the Borrowers that are repaid may be reborrowed prior to the
Termination Date.

(b) Except as provided in SECTION 2.01(a)(vi), each Borrowing of Revolving
Credit Loans to the Borrowers (other than Swingline Loans) shall be made by the
Revolving Credit Lenders pro rata in accordance with their respective Tranche A
Commitments or FILO Commitments, as applicable. The failure of any Revolving
Credit Lender to make any Revolving Credit Loan to the Borrowers shall neither
relieve any other Revolving Credit Lender of its obligation to fund its
Revolving Credit Loan to the Borrowers in accordance with the provisions of this
Agreement nor increase the obligation of any such other Revolving Credit Lender.

(c) On the [date specified in the ABL Term Loan]Second Amendment Effective Date,
and subject to the terms and conditions set forth herein and therein, each ABL
Term Lender shall make an ABL Term Loan to the Lead Borrower in an aggregate
amount [not]equal to[ exceed] the amount set forth opposite such ABL Term
Lender’s name set forth [therein]on Schedule 1.01 hereto. Amounts borrowed under
this SECTION 2.01(c) and repaid or prepaid may not be reborrowed.

SECTION 2.02 Increase in Total Commitments.

(a) Increase of Tranche A Commitments. At any time and from time to time on or
after the Closing Date, so long as no Default or Event of Default exists or
would arise therefrom, but without duplication of any increase permitted
pursuant to SECTION 2.02(c) hereof, the Lead Borrower shall have the right to
request an increase of the aggregate of the then outstanding Tranche A
Commitments by an amount not to exceed in the aggregate $125,000,000 minus the
initial aggregate principal amount of the ABL Term Loans, if any (or, if less,
the amount permitted by (x) the Term Loan Facility and (y) the Senior Notes).
The Administrative Agent and the Lead Borrower shall determine the effective
date of such requested increase and any such requested increase shall be first
made available to all Tranche A Lenders on a pro rata basis. To the extent that,
on or before the tenth day following such request for an increase hereunder,
such Tranche A Lenders decline to increase their Tranche A Commitments, or
decline to increase their Tranche A Commitments to the amount requested by the
Lead Borrower, the Lead Borrower may arrange (or request the Administrative
Agent, the Arranger or any of its respective Affiliates to arrange) for other
Persons to become a Tranche A Lender hereunder and to issue commitments in an
amount equal to the amount of the increase in the Tranche A Commitments
requested by the Lead Borrower and not accepted by the existing Tranche A
Lenders (each such increase by either means, a “Commitment Increase,” and each
Person issuing, or Lender increasing, its Tranche A Commitment, an “Additional
Commitment Lender”), provided, however, that (i) no Tranche A Lender shall be
obligated to provide a Commitment Increase as a result of any such request by
the Lead Borrower, (ii) any Additional Commitment Lender which is not an
existing Tranche A Lender shall be subject to the approval of the Administrative
Agent, the Issuing Banks, the Swingline Lender and the Lead Borrower (which
approval shall not be unreasonably withheld), and (iii) without the consent of
the Administrative Agent, at no time shall the Tranche A Commitment of any
Additional Commitment Lender under this Agreement be less than $5,000,000. Each
Commitment Increase shall be in a minimum aggregate amount of at least
$25,000,000 and in integral multiples of $5,000,000 in excess thereof. Each
Additional Commitment Lender agreeing to provide a Commitment Increase pursuant
to this SECTION 2.02(a) shall be on the same terms and with the same maturity as
provided for the Lenders other than any upfront, underwriting, arrangement or
similar fees as the Lead Borrower and the Persons participating in the
Commitment Increase (and the arrangement thereof) shall agree.

 

70



--------------------------------------------------------------------------------

(b) Reserved.

(c) Increase of Tranche A Commitments after Termination of FILO Commitments. At
the time of any reduction or termination of the FILO Commitments as set forth in
SECTION 2.15(c) hereof, but without duplication of any increase permitted
pursuant to SECTION 2.02(a) hereof, the FILO Commitments so reduced or
terminated may be added, in whole or in part, at the Lead Borrower’s option, to
the then outstanding Tranche A Commitments and shall thereafter become part of
the Tranche A Commitments, and the Tranche A Commitments of the Lenders whose
FILO Commitments are being so reduced or terminated shall be automatically
increased by the amount so reduced or terminated.

(d) Conditions to Effectiveness of each Commitment Increase. No Commitment
Increase shall become effective unless and until each of the following
conditions has been satisfied or waived:

(i) The Borrowers, the Administrative Agent, and any Additional Commitment
Lender shall have executed and delivered a joinder to the Loan Documents in such
form as the Administrative Agent shall reasonably require;

(ii) The Borrowers shall have paid such fees and other compensation to the
Additional Commitment Lenders and MLPF&S as the Lead Borrower and such
Additional Commitment Lenders and MLPF&S shall agree; provided, that MLPF&S
shall only be entitled to a fee or compensation, or to agree to the fees and
compensation paid by the Lead Borrower under this clause (ii), if it has
arranged the Commitment Increase;

(iii) If requested by the Administrative Agent, the Borrowers shall deliver to
the Administrative Agent and the Lenders an opinion or opinions, in form and
substance reasonably satisfactory to the Administrative Agent, from counsel to
the Borrowers and dated such date;

(iv) A Revolving Credit Note (to the extent requested) will be issued at the
Borrowers’ expense, to each such Additional Commitment Lender, to be in
conformity with requirements of SECTION 2.07 (with appropriate modification) to
the extent necessary to reflect the new Tranche A Commitment of each Additional
Commitment Lender;

(v) The Borrowers and each Additional Commitment Lender shall have delivered
such other instruments, documents and agreements as the Administrative Agent may
reasonably have requested in order to effectuate the foregoing; and

(vi) All representations and warranties contained in this Agreement and the
other Loan Documents or otherwise made in writing in connection herewith or
therewith shall be true and correct in all material respects on and as of the
effective date of each Commitment Increase with the same effect as if made on
and as of such date, other than representations and warranties that relate
solely to an earlier date, which shall be true and correct in all material
respects as of such earlier date, provided that any representation and warranty
which is qualified as to “materiality”, “Material Adverse Effect” or similar
language shall be true and correct in all respects on such respective dates.

 

71



--------------------------------------------------------------------------------

(e) Notification by Administrative Agent. The Administrative Agent shall
promptly notify each Lender as to the effectiveness of each Commitment Increase
(with each date of such effectiveness being referred to herein as a “Commitment
Increase Date”), and at such time (i) the Tranche A Commitments under, and for
all purposes of, this Agreement shall be increased by the aggregate amount of
such Commitment Increases, (ii) Schedule 1.01 shall be deemed modified, without
further action, to reflect the revised Tranche A Commitment Percentages and
Commitment Percentages of the relevant Tranche A Lenders, and (iii) this
Agreement shall be deemed amended, without further action, to the extent
necessary to reflect such increased Tranche A Commitments.

(f) Other Provisions. In connection with Commitment Increases hereunder, the
Lenders and the Borrowers agree that, notwithstanding anything to the contrary
in this Agreement, (i) the Borrowers shall, in coordination with the
Administrative Agent, (x) repay outstanding Tranche A Loans of certain Tranche A
Lenders, and obtain Tranche A Loans from certain other Tranche A Lenders
(including the Additional Commitment Lenders), or (y) take such other actions as
reasonably may be required by the Administrative Agent, in each case to the
extent necessary so that all of the Tranche A Lenders effectively participate in
each of the outstanding Tranche A Loans pro rata on the basis of their Tranche A
Commitment Percentages (determined after giving effect to any increase in the
Tranche A Commitments pursuant to this SECTION 2.02), and (ii) the Borrowers
shall pay to the Tranche A Lenders any costs of the type referred to in SECTION
2.16(c) in connection with any repayment and/or Tranche A Loans required
pursuant to preceding clause (i). Without limiting the obligations of the
Borrowers provided for in this SECTION 2.02, the Administrative Agent and the
Tranche A Lenders agree that they will use their commercially reasonable efforts
to attempt to minimize the costs of the type referred to in SECTION 2.16(c)
which the Borrowers would otherwise incur in connection with the implementation
of an increase in the Tranche A Commitments. In connection with any Commitment
Increase hereunder, upon the request of the Lead Borrower, the Letter of Credit
Sublimit may be increased with the approval of the Issuing Banks and the
Administrative Agent by an amount not to exceed the amount of such Commitment
Increase.

SECTION 2.03 Reserves; Changes to Reserves.

(a) The initial Inventory Reserves and Availability Reserves as of the
[Closing]Second Amendment Effective Date shall be as set forth in the Borrowing
Base Certificate dated [March 9, 2012]April 2, 2016 and delivered to the
Administrative Agent [pursuant to SECTION 4.01(i) hereof]and to the ABL Term
Loan Agent as a condition to the occurrence of the Second Amendment Effective
Date.

(b) The Administrative Agent may hereafter establish additional Reserves or
change any of the Reserves set forth in the Borrowing Base Certificate referred
to in clause (a) above, in its Permitted Discretion; provided that such Reserves
shall not be established or changed except upon not less than six (6) Business
Days’ notice to the Lead Borrower (during which period the Administrative Agent
shall be available to discuss any such proposed Reserve with the Lead Borrower
and the Borrowers may take such action as may be required so that the event,
condition or matter that is the basis for such Reserve no longer exists, in a
manner and to the extent reasonably satisfactory to the Administrative Agent);
provided further that no such prior notice shall be required for changes to any
Reserves resulting solely by virtue of mathematical calculations of the amount
of the Reserve in accordance with the methodology of calculation previously
utilized (such as, but not limited to, rent and Customer Credit Liabilities).
The amount of any Reserve established by the Administrative Agent shall have a
reasonable relationship to the event, condition or other matter that is the
basis for the Reserve. Notwithstanding anything herein to the contrary, Reserves
shall not duplicate eligibility criteria contained in the definition of Eligible
Credit Card Receivables, Eligible In-Transit Inventory, Eligible Inventory,
Eligible Letter of Credit Inventory, Eligible Trade Receivables or reserves or
criteria deducted in computing the Appraised Value of Eligible Inventory.

 

72



--------------------------------------------------------------------------------

SECTION 2.04 Making of Revolving Credit Loans.

(a) Except as set forth in SECTION 2.09, SECTION 2.10 and SECTION 2.11,
Revolving Credit Loans (other than Swingline Loans) shall be either Prime Rate
Loans or LIBO Loans as the Lead Borrower on behalf of the Borrowers may request
(which request shall substantially be made in the form attached hereto as
Exhibit C) subject to and in accordance with this SECTION 2.04. All Swingline
Loans shall be only Prime Rate Loans. All Revolving Credit Loans made pursuant
to the same Borrowing shall, unless otherwise specifically provided herein, be
Revolving Credit Loans of the same Type. Each Lender may fulfill its Commitment
with respect to any Revolving Credit Loan by causing any lending office of such
Lender to make such Revolving Credit Loan; provided, however, that any such use
of a lending office shall not affect the obligation of the Borrowers to repay
such Revolving Credit Loan in accordance with the terms of the applicable
Revolving Credit Note. Each Lender shall, subject to its overall policy
considerations, use reasonable efforts to select a lending office which will not
result in the payment of increased costs by the Borrowers. Subject to the other
provisions of this SECTION 2.04 and the provisions of SECTION 2.10 and SECTION
2.11, Borrowings of Revolving Credit Loans of more than one Type may be incurred
at the same time[, but in any event no more than ten (10) Borrowings of LIBO
Loans may be outstanding at any time].

(b) The Lead Borrower shall give the Administrative Agent (x) two (2) Business
Days’ prior telephonic notice (thereafter confirmed in writing) of each
Borrowing of LIBO Loans, and (y) prior telephonic notice (thereafter confirmed
in writing) of each Borrowing of Prime Rate Loans by the Borrowers on the same
Business Day requested for such Borrowing. Any such notice, to be effective,
must be received by the Administrative Agent not later than 1:00 p.m. on the
second Business Day in the case of LIBO Loans, and not later than 1:00 p.m. on
the same Business Day in the case of Prime Rate Loans, prior to or on, as the
case may be, the date on which such Borrowing is to be made. Such notice shall
be irrevocable (except to the extent set forth in SECTION 2.10 or SECTION 2.11
hereof), shall contain disbursement instructions and shall specify: (i) whether
the Borrowing then being requested is to be a Borrowing of Prime Rate Loans or
LIBO Loans and, if LIBO Loans, the Interest Period with respect thereto;
(ii) the amount of the proposed Borrowing (which shall be in an integral
multiple of $1,000,000, but not less than $5,000,000 in the case of LIBO Loans);
and (iii) the date of the proposed Borrowing (which shall be a Business Day). If
no election of Interest Period is specified in any such notice for a Borrowing
of LIBO Loans, such notice shall be deemed a request for an Interest Period of
one (1) month. If no election is made as to the Type of Revolving Credit Loan,
such notice shall be deemed a request for Borrowing of Prime Rate Loans. The
Administrative Agent shall promptly notify each Lender of its proportionate
share of such Borrowing, the date of such Borrowing, the Type of Borrowing being
requested and the Interest Period or Interest Periods applicable thereto, as
appropriate. On the borrowing date specified in such notice, each Lender shall
make its share of the Borrowing available at the office of the Administrative
Agent at 100 Federal Street, Boston, Massachusetts 02110 (or such other place as
the Administrative Agent may request) no later than 3:00 p.m., in immediately
available funds. Unless the Administrative Agent shall have received notice from
a Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with this SECTION 2.04 and may, in
reliance upon such assumption, make available to the Borrowers a corresponding
amount. In the event a Lender has not in fact made its share of the applicable
Borrowing available to the Administrative Agent, then the applicable Lender and
the Borrowers severally agree to pay to the Administrative Agent, forthwith on
demand such corresponding amount, with interest thereon for each day from and
including the date such amount is made available to the Borrowers to but
excluding the date of payment to the Administrative Agent, at (i) in the case of
such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation, or (ii) in the case of the Borrowers, the interest
rate applicable to Prime Rate Loans determined by reference to the Prime Rate.
If such Lender pays such amount to the

 

73



--------------------------------------------------------------------------------

Administrative Agent, then such amount shall constitute such Lender’s Revolving
Credit Loan included in such Borrowing. Upon receipt of the funds made available
by the Lenders to fund any borrowing hereunder, the Administrative Agent shall
disburse such funds in the manner specified in the notice of borrowing delivered
by the Lead Borrower and shall use reasonable efforts to make the funds so
received from the Lenders available to the Borrowers no later than 5:00 p.m.

(c) Notwithstanding anything to the contrary herein contained, all Revolving
Credit Loans to the Borrowers shall be FILO Loans (without regard to minimum or
integral amounts for such Loans) until the outstanding principal amount of such
Revolving Credit Loans equal the lesser of Incremental Availability or the then
FILO Commitments. If any FILO Loan is prepaid in part pursuant to SECTION
2.16(b), any Revolving Credit Loans to the Borrowers thereafter requested shall
be FILO Loans until the maximum principal amount of FILO Loans outstanding
equals the lesser of Incremental Availability or FILO Commitments and thereafter
all Revolving Credit Loans shall be Tranche A Loans.

(d) To the extent not paid by the Borrowers when due (after taking into
consideration any applicable grace period), the Administrative Agent, without
the request of the Lead Borrower, may advance any interest or fee payable
pursuant to SECTION 2.19 or other payment to which any Credit Party is entitled
from the Loan Parties pursuant hereto, any other Loan Document or any other
Obligations, and may charge the same to the Loan Account notwithstanding that an
Overadvance may result thereby; provided that the Administrative Agent may not
charge amounts owing in respect of Other Liabilities to the Loan Account to the
extent that an Overadvance may result thereby. The Administrative Agent shall
advise the Lead Borrower of any such advance or charge promptly after the making
thereof. Such action on the part of the Administrative Agent shall not
constitute a waiver of the Administrative Agent’s rights and the Borrowers’
obligations under SECTION 2.17(a) or SECTION 2.17(b). Any amount which is added
to the principal balance of the Loan Account as provided in this SECTION 2.04(d)
shall bear interest at the interest rate then and thereafter applicable to Prime
Rate Loans determined by reference to the Prime Rate.

SECTION 2.05 Overadvances.

(a) None of the Administrative Agent, the Collateral Agent and the Revolving
Credit Lenders shall have any obligation to make any Revolving Credit Loan
(including, without limitation, any Swingline Loan) or to provide any Letter of
Credit if an Overadvance would result.

(b) The Administrative Agent may, in its discretion, make Permitted Overadvances
to the Borrowers without the consent of the Lenders and each Lender shall be
bound thereby. Any Permitted Overadvances may constitute Swingline Loans. The
making of a Permitted Overadvance is for the benefit of the Borrowers and shall
constitute a Revolving Credit Loan and a Revolving Obligation. Each Revolving
Credit Lender shall participate in each Permitted Overadvance (including each
Permitted Overadvance made under SECTION 2.06(a) through the settlement thereof
pursuant to SECTION 2.22). The obligation of each Revolving Credit Lender to
participate in each Permitted Overadvance shall be absolute and unconditional
and shall not be affected by any circumstance, including (i) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the Administrative Agent, any Issuing Bank, the Swingline Lender, the
Borrower or any other Person for any reason whatsoever, (ii) the occurrence or
continuance of a Default, or (iii) any other occurrence, event or condition
(including the failure to satisfy any condition set forth in SECTION 4.02). The
making of any such Permitted Overadvance on any one occasion shall not obligate
the Administrative Agent or any Revolving Credit Lender to make or permit any
Permitted Overadvance on any other occasion or to permit such Permitted
Overadvances to remain outstanding, nor shall the making of any such Permitted
Overadvance modify or abrogate the Borrowers’ obligations under SECTION 2.17(a)
and SECTION 2.17(b) hereof.

 

74



--------------------------------------------------------------------------------

(c) The making by the Administrative Agent of a Permitted Overadvance shall not
modify or abrogate any of the provisions of (i) SECTION 2.13(g) regarding the
Revolving Credit Lenders’ obligations to purchase participations with respect to
Letter of Credit Disbursements, or (ii) SECTION 2.06 and SECTION 2.22 regarding
the Revolving Credit Lenders’ obligations with respect to participations in
Swingline Loans and settlements thereof.

SECTION 2.06 Swingline Loans.

(a) The Swingline Lender is authorized by the Revolving Credit Lenders to, and
may in its sole discretion make, Swingline Loans at any time (subject to SECTION
2.06(b)) to the Borrowers up to the amount of the sum of (i) the Swingline Loan
Ceiling, upon a notice of Borrowing from Lead Borrower received by the
Administrative Agent and the Swingline Lender (which notice, at the Swingline
Lender’s discretion, may be submitted prior to 3:00 p.m. on the Business Day on
which such Swingline Loan is requested), plus (ii) any Permitted Overadvances;
provided that the Swingline Lender shall not be obligated to make any Swingline
Loan. Swingline Loans shall be Prime Rate Loans bearing interest with reference
to the Prime Rate and shall be subject to periodic settlement with the Lenders
under SECTION 2.22 below. The Lead Borrower may request, and the Swingline
Lender may make, a Swingline Loan notwithstanding that the Borrowers have not
borrowed the full amount of the lesser of the FILO Commitments or Incremental
Availability at the time of such request. Any Swingline Loan advanced by the
Swingline Lender is made in reliance on the agreements of the other Revolving
Credit Lenders set forth in this Agreement.

(b) The Lead Borrower’s request for a Swingline Loan shall be deemed a
representation that the applicable conditions for borrowing under SECTION 4.02
are satisfied (unless such conditions have been waived). If the conditions for
borrowing under SECTION 4.02 cannot in fact be fulfilled, (x) the Lead Borrower
shall give immediate notice (a “Noncompliance Notice”) thereof to the
Administrative Agent and the Swingline Lender, and the Administrative Agent
shall promptly provide each Revolving Credit Lender with a copy of the
Noncompliance Notice, and (y) the Required Revolving Lenders may direct the
Swingline Lender to, and the Swingline Lender thereupon shall, cease making
Swingline Loans (other than Permitted Overadvances) until such conditions can be
satisfied or are waived in accordance with SECTION 9.01. Unless the Required
Revolving Lenders so direct the Swingline Lender, the Swingline Lender may, but
is not obligated to, continue to make Swingline Loans commencing one
(1) Business Day after the Noncompliance Notice is furnished to the Revolving
Credit Lenders. Notwithstanding the foregoing, no Swingline Loans (other than
Permitted Overadvances) shall be made pursuant to this SECTION 2.06(b) if the
Tranche A Credit Extensions and/or the aggregate outstanding amount of the
Revolving Credit Extensions and Swingline Loans would exceed the limitations set
forth in SECTION 2.01.

(c) Immediately upon the making of a Swingline Loan, each Tranche A Lender shall
be deemed to, and hereby irrevocably and unconditionally agrees to, purchase
from the Swingline Lender a risk participation in such Swingline Loan in an
amount equal to the product of such Tranche A Lender’s Tranche A Commitment
Percentage times the amount of such Swingline Loan.

SECTION 2.07 Notes.

(a) Upon the request of any Lender, the Loans made by such Lender shall be
evidenced by a Revolving Credit Note or ABL Term Note, as applicable, duly
executed on behalf of the Borrowers, dated the Closing Date or the [date of
effectiveness of the ABL Term Loan]Second Amendment Effective Date, payable to
such Lender in an aggregate principal amount equal to such Lender’s Commitment
or the original principal amount of such Lender’s ABL Term Loan, as applicable.

 

75



--------------------------------------------------------------------------------

(b) Upon the request of the Swingline Lender, the Revolving Credit Loans made by
the Swingline Lender with respect to Swingline Loans shall be evidenced by a
Swingline Note, duly executed on behalf of the Borrowers, dated the Closing
Date, payable to the Swingline Lender, in an aggregate principal amount equal to
the Swingline Loan Ceiling.

(c) Each Lender is hereby authorized by the Borrowers to endorse on a schedule
attached to each Note delivered to such Lender (or on a continuation of such
schedule attached to such Note and made a part thereof), or otherwise to record
in such Lender’s internal records, an appropriate notation evidencing the date
and amount of each Loan from such Lender, each payment and prepayment of
principal of any such Loan, each payment of interest on any such Loan and the
other information provided for on such schedule; provided, however, that the
failure of any Lender to make such a notation or any error therein shall not
affect the obligation of any Borrower to repay the Loans made by such Lender in
accordance with the terms of this Agreement and the applicable Notes.

(d) Upon receipt of an affidavit and indemnity of a Lender as to the loss,
theft, destruction or mutilation of such Lender’s Note and upon cancellation of
such Note, the Borrowers will issue, in lieu thereof, a replacement Note in
favor of such Lender, in the same principal amount thereof and otherwise of like
tenor at such Lender’s expense.

SECTION 2.08 Interest on[ Revolving Credit] Loans.

(a) Interest on Revolving Credit Loans.

(i) Subject to SECTION 2.12, each Revolving Credit Loan that is a Prime Rate
Loan made by a Revolving Credit Lender shall bear interest (computed on the
basis of the actual number of days elapsed over a year of 365 or 366 days, as
applicable) at a rate per annum that shall be equal to the then Prime Rate plus
the Applicable Margin for Revolving Credit Loans that are Prime Rate Loans.

(ii) Subject to SECTION 2.09 through SECTION 2.12, each Revolving Credit Loan
that is a LIBO Loan made by a Revolving Credit Lender shall bear interest
(computed on the basis of the actual number of days elapsed over a year of 360
days) at a rate per annum equal, during each Interest Period applicable thereto,
to the Adjusted LIBO Rate for such Interest Period, plus the Applicable Margin
for Revolving Credit Loans that are LIBO Loans.

(b) Interest on ABL Term Loans.

(i) Subject to SECTION 2.12, each ABL Term Loan made by an ABL Term Lender shall
bear interest (computed on the basis of the actual number of days elapsed over a
year of 360 days) at a rate per annum that shall be equal to the ABL Term Loan
Rate, plus ten and one quarter percent (10.25%) per annum provided that if the
ABL Term Loan Agent cannot determine the ABL Term Loan Rate as provided in
SECTION 2.10 below, then such rate shall be equal to the Prime Rate plus nine
and one quarter percent (9.25%) per annum. The ABL Term Loan Rate for any
monthly payment shall be determined on the first day of the calendar month for
which such rate is applicable and will apply for the month then being paid.

(c) Accrued interest on all [Revolving Credit ]Loans other than the ABL Term
Loans shall be payable in arrears on each Interest Payment Date applicable
thereto and in the case of ABL Term Loans, all accrued interest thereon shall be
payable in arrears on each Interest Payment Date for ABL Term Loans, and in each
case, at the Termination Date and after such Termination Date, on demand.

 

76



--------------------------------------------------------------------------------

SECTION 2.09 Conversion and Continuation of Loans.

(a) The Lead Borrower shall have the right at any time, on three (3) Business
Days’ prior notice to the Administrative Agent (which notice, to be effective,
must be received by the Administrative Agent not later than 1:00 p.m. on the
third Business Day preceding the date of any conversion), (i) to convert any
outstanding Borrowings of Prime Rate Loans to Borrowings of LIBO Loans, or
(ii) to continue an outstanding Borrowing of LIBO Loans for an additional
Interest Period, or (iii) to convert any outstanding Borrowings of LIBO Loans to
a Borrowing of Prime Rate Loans, subject in each case to the following:

(i) No Borrowing of Loans may be converted into, or continued as, LIBO Loans at
any time when any Event of Default has occurred and is continuing (nothing
contained herein being deemed to obligate the Borrowers to incur Breakage Costs
upon the occurrence and during the continuance of an Event of Default unless the
Obligations are accelerated);

(ii) If less than a full Borrowing of Loans is converted, such conversion shall
be made pro rata among the Lenders based upon their Tranche A Commitment
Percentages (or FILO Commitment Percentages, or ABL Term Loan Percentages, as
the case may be) in accordance with the respective principal amounts of the
Loans comprising such Borrowing held by such Lenders immediately prior to such
conversion;

(iii) The aggregate principal amount of Prime Rate Loans being converted into or
continued as LIBO Loans shall be in an integral of $1,000,000 and at least
$5,000,000 (or $1,000,000, in the case of ABL Term Loans);

(iv) Each Lender shall effect each conversion by applying the proceeds of its
new LIBO Loan or Prime Rate Loan, as the case may be, to its Loan being so
converted;

(v) The Interest Period with respect to a Borrowing of LIBO Loans effected by a
conversion or in respect to the Borrowing of LIBO Loans being continued as LIBO
Loans shall commence on the date of conversion or the expiration of the current
Interest Period applicable to such continuing Borrowing, as the case may be;

(vi) A Borrowing of LIBO Loans may not be converted prior to the last day of an
Interest Period applicable thereto, unless the applicable Borrower pays all
Breakage Costs incurred in connection with such conversion;[ and]

(vii) Each request for a conversion or continuation of a Borrowing of LIBO Loans
which fails to state an applicable Interest Period shall be deemed to be a
request for an Interest Period of one (1) month; and

(viii) After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than ten (10) Interest Periods in effect at any one time under this
Agreement.

(b) If the Lead Borrower does not give notice to convert any Borrowing of LIBO
Loans, or does not give notice to continue, or does not have the right to
continue, any Borrowing as LIBO Loans, in each case as provided in SECTION
2.09(a) above, such Borrowing shall automatically be converted to, or continued
as, as applicable, a Borrowing of LIBO Loans with an Interest Period of one
(1) month, at the expiration of the then-current Interest Period, provided that
if an Event of Default then exists and is continuing, such Borrowing shall be
converted to, or continued as a Prime Rate Loan. The Administrative Agent shall,
after it receives notice from the Lead Borrower, promptly give each Lender
notice of any conversion, in whole or part, of any Loan made by such Lender.

 

77



--------------------------------------------------------------------------------

SECTION 2.10 Alternate Rate of Interest for Loans.

If prior to the commencement of any Interest Period for a LIBO Borrowing, the
Administrative Agent, or if prior to the first day of a calendar month regarding
any reference to the ABL Term Loan Rate, the ABL Term Loan Agent:

(a) Reasonably determines (which determination shall be conclusive absent
manifest error) that adequate and reasonable means do not exist for ascertaining
the Adjusted LIBO Rate (in accordance with the terms of the definition thereof)
for such Interest Period or the ABL Term Loan Rate, respectively; or

(b) Is advised by the Required Lenders that the Adjusted LIBO Rate for such
Interest Period will not adequately and fairly reflect the cost to such Required
Lenders of making or maintaining their Loans included in such Borrowing for such
Interest Period;

then (1) in the case of a LIBO Borrowing, the Administrative Agent, shall give
notice thereof to the Lead Borrower and the Lenders by telephone or telecopy as
promptly as practicable thereafter and, until the Administrative Agent notifies
the Lead Borrower and the applicable Lenders that the circumstances giving rise
to such notice no longer exist (which notice the Administrative Agent shall
deliver promptly upon obtaining knowledge of the same), (i) any Borrowing
Request that requests the conversion of any Borrowing to, or continuation of any
Borrowing as, a LIBO Borrowing shall be ineffective[ and], (ii) if any Borrowing
Request requests a LIBO Borrowing, such Borrowing shall be made as a Borrowing
of Prime Rate Loans unless withdrawn by the Lead Borrower and (2) in the case of
the interest rate regarding a ABL Term Loan, the ABL Term Loan Agent shall give
notice thereof to the Lead Borrower by telephone or telecopy as promptly as
practicable thereafter and, until the ABL Term Loan Agent notifies the Lead
Borrower that the circumstances giving rise to such notice no longer exist
(which notice the ABL Term Loan Agent shall deliver promptly upon obtaining
knowledge of the same) the ABL Term Loans shall bear interest with reference to
the Prime Rate and such interest shall be calculated as provided in SECTION
2.08(b).

SECTION 2.11 Change in Legality.

(a) Notwithstanding anything to the contrary contained elsewhere in this
Agreement, if any Change in Law occurring after the Closing Date shall make it
unlawful for a Lender to make or maintain a LIBO Loan or to give effect to its
obligations as contemplated hereby with respect to a LIBO Loan, then, by written
notice to the Lead Borrower, such Lender may (x) declare that LIBO Loans will
not thereafter be made by such Lender hereunder, whereupon any request by the
Lead Borrower for a LIBO Borrowing shall, as to such Lender only, be deemed a
request for a Prime Rate Loan unless such declaration shall be subsequently
withdrawn; and (y) require that all outstanding LIBO Loans made by such Lender
be converted to Prime Rate Loans, in which event all such LIBO Loans shall be
automatically converted to Prime Rate Loans as of the effective date of such
notice as provided in SECTION 2.09(b). In the event any Lender shall exercise
its rights hereunder, all payments and prepayments of principal which would
otherwise have been applied to repay the LIBO Loans that would have been made by
such Lender or the converted LIBO Loans of such Lender, shall instead be applied
to repay the Prime Rate Loans made by such Lender in lieu of, or resulting from
the conversion of, such LIBO Loans.

(b) For purposes of this SECTION 2.11, a notice to the Lead Borrower pursuant to
SECTION 2.11(a) above shall be effective, if lawful, and if any LIBO Loans shall
then be outstanding, on the last day of the then-current Interest Period; and
otherwise such notice shall be effective on the date of receipt by the Lead
Borrower.

 

78



--------------------------------------------------------------------------------

SECTION 2.12 Default Interest.

(a) Effective upon written notice from the Administrative Agent (which notice
shall be given only at the direction of the Required Revolving Lenders after the
occurrence of any Specified Default), or automatically when an Event of Default
under SECTION 7.01(f) exists, and at all times thereafter while such Specified
Default is continuing, interest shall accrue on all overdue amounts [(other than
on any ABL Term Loans, if applicable)]constituting Revolving Obligations owing
by the Borrowers (after as well as before judgment, as and to the extent
permitted by law) at a rate per annum (computed on the basis of the actual
number of days elapsed over a year of 365 or 366 days as applicable) (the
“Revolving Default Rate”) equal to the rate (including the Applicable Margin for
Tranche A Loans or FILO Loans, as applicable) in effect from time to time plus
two percent (2.00%) per annum and such interest shall be payable on each
Interest Payment Date (or any earlier maturity of the Revolving Credit Loans).

[(ii) The ABL Term Loans shall have such provisions with respect to default
interest as set forth in the ABL Term Loan Amendment.    ]

(b) ]Effective upon written notice from the Administrative Agent (which notice
shall be given only at the direction of the Required Term Lenders after the
occurrence of any Specified Default), or automatically when an Event of Default
under SECTION 7.01(f) exists, and at all times thereafter while such Specified
Default is continuing, interest shall accrue on all overdue amounts constituting
ABL Term Obligations owing by the Borrowers (after as well as before judgment,
as and to the extent permitted by law) at a rate per annum (computed on the
basis of the actual number of days elapsed over a year of 365 or 366 days as
applicable) (the “ABL Default Rate”) equal to the ABL Term Loan Rate plus two
percent (2.00%) per annum and such interest shall be payable on each Interest
Payment Date for ABL Term Loans (or any earlier maturity of the ABL Term Loans).

SECTION 2.13 Letters of Credit.

(a) Upon the terms and subject to the conditions herein set forth, at any time
and from time to time after the date hereof and prior to the Termination Date,
the Lead Borrower on behalf of the Borrowers may request an Issuing Bank to
issue, and subject to the terms and conditions contained herein and in reliance
on the agreement of the Lenders set forth in this SECTION 2.13, the applicable
Issuing Bank shall issue, for the account of the Lead Borrower or a Restricted
Subsidiary, one or more Letters of Credit; provided, however, that no Letter of
Credit shall be issued if after giving effect to such issuance (i) the aggregate
Letter of Credit Outstandings shall exceed the Letter of Credit Sublimit, or
(ii) the Tranche A Credit Extensions and/or the aggregate Revolving Credit
Extensions (including Swingline Loans) would exceed the limitations set forth in
SECTION 2.01(a); provided, further, that no Letter of Credit shall be issued
unless an Issuing Bank shall have received notice from the Administrative Agent
that the conditions to such issuance have been met (such notice shall be deemed
given if the Issuing Bank has not received notice that the conditions have not
been met within two Business Days of the initial request to the Issuing Bank and
the Administrative Agent pursuant to SECTION 2.13(h); provided further that any
Letter of Credit issued for the benefit of any Restricted Subsidiary that is not
a Borrower shall be issued naming the Lead Borrower as the account party on any
such Letter of Credit but such Letter of Credit may contain a statement that it
is being issued for the benefit of such Restricted Subsidiary; provided further
that an Issuing Bank shall not be required to issue any such Letter of Credit in
its reasonable discretion if: (A) any order, judgment or decree of any
Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain the Issuing Bank from issuing such Letter of Credit, or any Applicable
Law relating to the Issuing

 

79



--------------------------------------------------------------------------------

Bank or any request or directive (whether or not having the force of law) from
any Governmental Authority with jurisdiction over the Issuing Bank shall
prohibit, or request that the Issuing Bank refrain from, the issuance of letters
of credit generally or such Letter of Credit in particular or shall impose upon
the Issuing Bank with respect to such Letter of Credit any restriction, reserve
or capital requirement (for which the Issuing Bank is not otherwise compensated
hereunder) not in effect on the Closing Date, or shall impose upon the Issuing
Bank any unreimbursed loss, cost or expense which was not applicable on the
Closing Date and which the Issuing Bank in good faith deems material to it,
(B) the issuance of such Letter of Credit would violate one or more policies of
the Issuing Bank applicable to letters of credit generally, or (C) any Lender is
at such time a Deteriorating Lender hereunder, unless the Issuing Bank has
entered into reasonably satisfactory arrangements with the Borrowers or such
Lender to eliminate the Issuing Bank’s risk of full reimbursement with respect
to such Letter of Credit and all other Letters of Credit as to which the Issuing
Banks has actual or potential fronting exposure with respect to such
Deteriorating Lender (as determined by each Issuing Bank in its sole
discretion). A permanent reduction of the Tranche A Commitments shall not
require a corresponding pro rata reduction in the Letter of Credit Sublimit;
provided, however, that if the Tranche A Commitments are reduced to an amount
less than the Letter of Credit Sublimit, then the Letter of Credit Sublimit
shall be reduced to an amount equal to (or, at Lead Borrower’s option, less
than) the Tranche A Commitments. Any Issuing Bank (other than Bank of America or
any of its Affiliates) shall notify the Administrative Agent in writing on each
Business Day of all Letters of Credit issued on the prior Business Day by such
Issuing Bank. If the conditions for borrowing under SECTION 4.02 cannot in fact
be fulfilled, the Required Revolving Lenders may direct the Issuing Banks to,
and the Issuing Banks thereupon shall, cease issue Letters of Credit (other than
Permitted Overadvances) until such conditions can be satisfied or are waived in
accordance with SECTION 9.01.

(b) Each Standby Letter of Credit shall expire at or prior to the close of
business on the earlier of the date which is (i) one (1) year after the date of
the issuance of such Letter of Credit (or such other longer period of time as
the Administrative Agent and the applicable Issuing Bank may agree) (or, in the
case of any renewal or extension thereof, one (1) year after such renewal or
extension) and (ii) unless cash collateralized or otherwise credit supported to
the reasonable satisfaction of the Administrative Agent and the applicable
Issuing Bank (in which case, the expiry may extend no longer than twelve
(12) months after the then Latest Maturity Date), five (5) Business Days prior
to the then Latest Maturity Date; provided, however, that each Standby Letter of
Credit may, upon the request of the Lead Borrower, include a provision whereby
such Letter of Credit shall be renewed automatically (unless the applicable
Issuing Bank notifies the beneficiary thereof at least thirty (30) days prior to
the then-applicable expiration date that such Letter of Credit will not be
renewed) for additional consecutive periods of twelve (12) months or less (but
not beyond the date that is five (5) Business Days prior to the then Latest
Maturity Date, unless cash collateralized or otherwise credit supported to the
reasonable satisfaction of the Administrative Agent and the applicable Issuing
Bank (in which case, the expiry may extend no longer than twelve (12) months
after the then Latest Maturity Date)).

(c) Each Commercial Letter of Credit shall expire at or prior to the close of
business on the earlier of the date which is (i) one (1) year after the date of
the issuance of such Commercial Letter of Credit (or such other period as may be
acceptable to the Administrative Agent and the applicable Issuing Bank) and
(ii) unless cash collateralized or otherwise credit supported to the reasonable
satisfaction of the Administrative Agent and the applicable Issuing Bank (in
which case, the expiry may extend no longer than twelve (12) months after the
then Latest Maturity Date), five (5) Business Days prior to the then Latest
Maturity Date.

(d) Drafts drawn under each Letter of Credit shall be reimbursed by the
Borrowers by paying to the Administrative Agent an amount equal to such drawing
not later than 1:00 p.m. on the second Business Day immediately following the
day that the Lead Borrower receives notice of such drawing and demand for
payment by the applicable Issuing Bank, provided that (i) in the absence of
written notice to the

 

80



--------------------------------------------------------------------------------

contrary from the Lead Borrower, and subject to the other provisions of this
Agreement, such payments shall be financed when due with a Prime Rate Loan or
Swingline Loan to the applicable Borrower in an equivalent amount and, to the
extent so financed, the respective Borrower’s obligation to make such payment
shall be discharged and replaced by the resulting Prime Rate Loan or Swingline
Loan, and (ii) in the event that the Lead Borrower has notified the
Administrative Agent that it will not so finance any such payments, the
applicable Borrowers will make payment directly to the applicable Issuing Bank
when due. The Administrative Agent shall promptly remit the proceeds from any
Loans made pursuant to clause (i) above in reimbursement of a draw under a
Letter of Credit to the applicable Issuing Bank. Such Issuing Bank shall,
promptly following its receipt thereof, examine all documents purporting to
represent a demand for payment under a Letter of Credit. Such Issuing Bank shall
promptly notify the Administrative Agent and the Lead Borrower by telephone
(confirmed by telecopy) of such demand for payment and whether such Issuing Bank
has made or will make payment thereunder; provided, however, that any failure to
give or delay in giving such notice shall not relieve the Borrowers of their
obligation to reimburse such Issuing Bank and the Lenders with respect to any
such payment.

(e) If any Issuing Bank shall make any Letter of Credit Disbursement, then,
unless the applicable Borrowers shall reimburse such Issuing Bank in full on the
date provided in SECTION 2.13(d) above, the unpaid amount thereof shall bear
interest at the rate per annum then applicable to Prime Rate Loans determined by
reference to the Prime Rate for each day from and including the date such
payment is made to, but excluding, the date that such Borrowers reimburse such
Issuing Bank therefor, provided, however, that, if such Borrowers fail to
reimburse any Issuing Bank when due pursuant to SECTION 2.13(d), then interest
shall accrue at the Revolving Default Rate. Interest accrued pursuant to this
paragraph shall be for the account of, and promptly remitted by the
Administrative Agent, upon receipt to, the applicable Issuing Bank, except that
interest accrued on and after the date of payment by any Lender pursuant to
SECTION 2.13(g) to reimburse such Issuing Bank shall be for the account of such
Lender to the extent of such payment.

(f) Immediately upon the issuance of any Letter of Credit by any Issuing Bank
(or the amendment of a Letter of Credit increasing the amount thereof), and
without any further action on the part of such Issuing Bank, such Issuing Bank
shall be deemed to have sold to each Tranche A Lender, and each such Tranche A
Lender shall be deemed unconditionally and irrevocably to have purchased from
such Issuing Bank, without recourse or warranty, an undivided interest and
participation, to the extent of such Tranche A Lender’s Tranche A Commitment
Percentage, in such Letter of Credit, each drawing thereunder and the
obligations of the Borrowers under this Agreement and the other Loan Documents
with respect thereto. Upon any change in the Tranche A Commitments pursuant to
SECTION 2.02, SECTION 2.15, SECTION 2.17 or SECTION 9.07 of this Agreement, it
is hereby agreed that with respect to all Letter of Credit Outstandings, there
shall be an automatic adjustment to the participations hereby created to reflect
the new Tranche A Commitment Percentages of the assigning and assignee Tranche A
Lenders and the Additional Commitment Lenders, if applicable. If any Letter of
Credit Outstandings remain upon the termination of the Tranche A Commitments,
and if the lesser of (i) FILO Commitments (determined without regard to any
concurrent termination of such FILO Commitments) or (ii) Incremental
Availability exceeds the FILO Credit Extensions (the “Excess Amount”), then upon
such termination of the Tranche A Commitments, the Tranche A Lenders shall be
deemed to have sold to each FILO Lender, and each FILO Lender shall be deemed
unconditionally and irrevocably to have so purchased from the Tranche A Lenders,
without recourse or warranty, an undivided interest and participation, to the
extent of such FILO Lender’s FILO Commitment Percentage in the lesser of such
Excess Amount or such undivided interest and participation of each Tranche A
Lender in the Letter of Credit Outstandings, each drawing thereunder and the
obligations of the Borrowers under this Agreement and the other Loan Documents
with respect thereto. Any action taken or omitted by any Issuing Bank under or
in connection with a Letter of Credit, if taken or omitted in the absence of
gross negligence or willful misconduct, shall not create for such Issuing Bank
any resulting liability to any Lender.

 

81



--------------------------------------------------------------------------------

(g) In the event that any Issuing Bank makes any Letter of Credit Disbursement
and the Borrowers shall not have reimbursed such amount in full to such Issuing
Bank pursuant to this SECTION 2.13, such Issuing Bank shall promptly notify the
Administrative Agent, which shall promptly notify each Tranche A Lender (or FILO
Lender, with respect to the Excess Amount, if applicable), of such failure, and
each Tranche A Lender (or FILO Lender, with respect to the Excess Amount, if
applicable) shall promptly and unconditionally pay to the Administrative Agent,
for the account of such Issuing Bank the amount of such Tranche A Lender’s (or
FILO Lender’s, with respect to the Excess Amount, if applicable) Tranche A
Commitment Percentage (or FILO Commitment Percentage, with respect to the Excess
Amount, if applicable) of such unreimbursed payment in Dollars and in same day
funds. If the applicable Issuing Bank so notifies the Administrative Agent and
the Administrative Agent so notifies the Tranche A Lenders (or FILO Lender, with
respect to the Excess Amount, if applicable) prior to 11:00 a.m. on any Business
Day, each such Tranche A Lender (or FILO Lender, with respect to the Excess
Amount, if applicable) shall make available to the applicable Issuing Bank such
Tranche A Lender’s (or FILO Lender’s, with respect to the Excess Amount, if
applicable) Tranche A Commitment Percentage (or FILO Commitment Percentage, with
respect to the Excess Amount, if applicable) of the amount of such payment on
such Business Day in same day funds (or if such notice is received by the
Tranche A Lenders (or FILO Lender, with respect to the Excess Amount, if
applicable) after 11:00 a.m. on the day of receipt, payment shall be made on the
immediately following Business Day in same day funds). If and to the extent such
Tranche A Lender (or FILO Lender, with respect to the Excess Amount, if
applicable) shall not have so made its Tranche A Commitment Percentage (or FILO
Commitment Percentage, with respect to the Excess Amount, if applicable) of the
amount of such payment available to the applicable Issuing Bank, such Tranche A
Lender (or FILO Lender, with respect to the Excess Amount, if applicable) agrees
to pay to such Issuing Bank forthwith on demand such amount, together with
interest thereon, for each day from such date until the date such amount is paid
to the Administrative Agent for the account of such Issuing Bank at the Federal
Funds Effective Rate. Each Tranche A Lender (or FILO Lender, with respect to the
Excess Amount, if applicable) agrees to fund its Tranche A Commitment Percentage
(or FILO Commitment Percentage, with respect to the Excess Amount, if
applicable) of such unreimbursed payment notwithstanding a failure to satisfy
any applicable lending conditions or the provisions of SECTION 2.01 or SECTION
2.06, or the occurrence of the Termination Date. The failure of any Tranche A
Lender (or FILO Lender, with respect to the Excess Amount, if applicable) to
make available to the applicable Issuing Bank its Tranche A Commitment
Percentage (or FILO Commitment Percentage, with respect to the Excess Amount, if
applicable) of any payment under any Letter of Credit shall neither relieve any
Tranche A Lender (or FILO Lender, with respect to the Excess Amount, if
applicable) of its obligation hereunder to make available to such Issuing Bank
its Tranche A Commitment Percentage (or FILO Commitment Percentage, with respect
to the Excess Amount, if applicable) of any payment under any Letter of Credit
on the date required, as specified above, nor increase the obligation of such
other Tranche A Lender (or FILO Lender, with respect to the Excess Amount, if
applicable). Whenever any Tranche A Lender (or FILO Lender, with respect to the
Excess Amount, if applicable) has made payments to any Issuing Bank in respect
of any reimbursement obligation for any Letter of Credit, such Tranche A Lender
(or FILO Lender, with respect to the Excess Amount, if applicable) shall be
entitled to share ratably, based on its Tranche A Commitment Percentage (or FILO
Commitment Percentage, with respect to the Excess Amount, if applicable), in all
payments and collections thereafter received on account of such reimbursement
obligation.

(h) Whenever the Lead Borrower desires that any Issuing Bank issue a Letter of
Credit (or the amendment, renewal or extension (other than automatic renewal or
extensions) of an outstanding Letter of Credit), the Lead Borrower shall give to
the applicable Issuing Bank and the Administrative Agent at least two
(2) Business Days’ prior written (including, without limitation, by telegraphic,
telex, facsimile or cable communication) notice (or such shorter period as may
be agreed upon in writing by such Issuing Bank and the Lead Borrower) specifying
the date on which the proposed Letter of Credit is to be issued, amended,
renewed or extended (which shall be a Business Day), the Stated Amount of the
Letter of Credit

 

82



--------------------------------------------------------------------------------

so requested, the expiration date of such Letter of Credit, the name and address
of the beneficiary thereof, and the provisions thereof. If requested by the
applicable Issuing Bank, the Lead Borrower shall also submit documentation on
such Issuing Bank’s standard form in connection with any request for the
issuance, amendment, renewal or extension of a Letter of Credit, provided that
in the event of a conflict or inconsistency between the terms of such
documentation and this Agreement, the terms of this Agreement shall supersede
any inconsistent or contrary terms in such documentation and this Agreement
shall control.

(i) Subject to the limitations set forth below, the obligations of the Borrowers
to reimburse the Issuing Banks for any Letter of Credit Disbursement shall be
unconditional and irrevocable and shall be paid strictly in accordance with the
terms of this Agreement under all circumstances, including, without limitation
(it being understood that any such payment by the Borrowers shall be without
prejudice to, and shall not constitute a waiver of, any rights the Borrowers
might have or might acquire hereunder as a result of the payment by the
applicable Issuing Bank of any draft or the reimbursement by the Borrowers
thereof): (i) any lack of validity or enforceability of a Letter of Credit;
(ii) the existence of any claim, setoff, defense or other right which a Borrower
may have at any time against a beneficiary of any Letter of Credit or against
any Issuing Bank or any of the Lenders, whether in connection with this
Agreement, the transactions contemplated herein or any unrelated transaction;
(iii) any draft, demand, certificate or other document presented under any
Letter of Credit proving to be forged or fraudulent in any respect or any
statement therein being untrue or inaccurate in any respect; (iv) payment by any
Issuing Bank of any Letter of Credit against presentation of a demand, draft or
certificate or other document which does not strictly comply with the terms of
such Letter of Credit; (v) any other circumstance or happening whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this SECTION 2.13, constitute a legal or equitable discharge of,
or provide a right of setoff against, any Loan Party’s obligations hereunder; or
(vi) the fact that any Event of Default shall have occurred and be continuing;
provided that the Borrowers shall have no obligation to reimburse any Issuing
Bank to the extent that such payment was made in error due to the gross
negligence, bad faith or willful misconduct of such Issuing Bank (as determined
by a court of competent jurisdiction or another independent tribunal having
jurisdiction). No Credit Party shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of the applicable Issuing Bank, provided that the foregoing shall
not be construed to excuse such Issuing Bank from liability to the Borrowers to
the extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrowers to the extent permitted by
Applicable Law) suffered by the Borrowers that are caused by such Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly agree that, in the absence of gross negligence, bad faith or
willful misconduct on the part of any Issuing Bank (as determined by a court of
competent jurisdiction or another independent tribunal having jurisdiction),
such Issuing Bank shall be deemed to have exercised care in each such
determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
that appear on their face to be in compliance with the terms of a Letter of
Credit, the applicable Issuing Bank may, in its reasonable discretion, either
accept and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.

 

83



--------------------------------------------------------------------------------

(j) If any Specified Default shall occur and be continuing, on the Business Day
that the Lead Borrower receives notice from the Administrative Agent (which
notice may be given at the election of the Administrative Agent or at the
direction of the Required Revolving Lenders) demanding the deposit of cash
collateral pursuant to this paragraph, the applicable Loan Parties shall
immediately deposit in the applicable Cash Collateral Account an amount in cash
equal to 103% of the Letter of Credit Outstandings owing by such Loan Parties as
of such date, plus any accrued and unpaid interest thereon. Each such deposit
shall be held by the Collateral Agent for the payment and performance of the
Revolving Obligations. The Collateral Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such Cash Collateral
Account. Other than any interest earned on the investment of such deposits,
which investments shall be made at the option and in the sole discretion of the
Administrative Agent (at the request of the Lead Borrower and at the Borrowers’
risk and expense), such deposits shall not bear interest. Interest or profits,
if any, on such investments shall accumulate in such account. Moneys in such
Cash Collateral Account shall be applied by the Administrative Agent to
reimburse the Issuing Banks for payments on account of drawings under Letters of
Credit for which it has not been reimbursed and, to the extent not so applied,
shall be held for the satisfaction of the reimbursement obligations of the
Borrowers for the Letter of Credit Outstandings at such time or, if the maturity
of the Revolving Credit Loans has been accelerated, shall be applied to satisfy
the other respective Revolving Obligations of the applicable Borrower. If the
applicable Borrower is required to provide an amount of cash collateral
hereunder as a result of the occurrence and continuance of a Specified Default,
such amount (to the extent not applied as aforesaid) shall be returned promptly
to the respective Borrower but in no event later than two (2) Business Days
after all Specified Defaults have been cured or waived.

(k) [Reserved].

(l) Unless otherwise expressly agreed by the Issuing Bank and the Lead Borrower
when a Letter of Credit is issued (including any such agreement applicable to an
Existing Letter of Credit), (i) the rules of the ISP shall apply to each Standby
Letter of Credit, and (ii) the rules of the Uniform Customs and Practice for
Documentary Credits, as most recently published by the International Chamber of
Commerce at the time of issuance shall apply to each Commercial Letter of
Credit.

SECTION 2.14 Increased Costs.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender or any holding company of any Lender (except any such
reserve requirement reflected in the Adjusted LIBO Rate) or any Issuing Bank; or

(ii) impose on any Lender or any Issuing Bank or the London interbank market any
other condition affecting LIBO Loans made by such Lender or any Letter of Credit
or participation therein;

and the result of any of the foregoing shall be to increase the cost in any
material amount in excess of those incurred by similarly situated lenders to
such Lender of making or maintaining any LIBO Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost in any material amount
in excess of those incurred by similarly situated lenders to such Lender or any
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount in any material respect of any sum received or receivable
by such Lender or such Issuing Bank hereunder (whether of principal, interest or
otherwise), then the Borrowers will pay to such Lender or such Issuing Bank, as
the case may be, such additional amount or amounts as will compensate such
Lender or such Issuing Bank, as the case may be, for such additional costs
incurred or reduction suffered.

 

84



--------------------------------------------------------------------------------

(b) If any Lender or any Issuing Bank determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or such Issuing Bank’s capital or on the capital of
such Lender’s or such Issuing Bank’s holding company, if any, as a consequence
of this Agreement or the Revolving Credit Loans made by, or participations in
Letters of Credit held by, such Lender, or the Letters of Credit issued by such
Issuing Bank, to a level below that which such Lender or such Issuing Bank or
such Lender’s or such Issuing Bank’s holding company would have achieved but for
such Change in Law (taking into consideration such Lender’s or such Issuing
Bank’s policies and the policies of such Lender’s or such Issuing Bank’s holding
company with respect to capital adequacy), then from time to time the Borrowers
will pay to such Lender or such Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or such Issuing Bank
or such Lender’s or such Issuing Bank’s holding company for any such reduction
suffered.

(c) A certificate of a Lender or any Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or such Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
SECTION 2.14 and setting forth in reasonable detail the manner in which such
amount or amounts were determined shall be delivered to the Lead Borrower and
shall be conclusive absent manifest error. The Borrowers shall pay such Lender
or such Issuing Bank, as the case may be, the amount shown as due on any such
certificate within fifteen (15) Business Days after receipt thereof.

(d) Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this SECTION 2.14 shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation, provided that
the Borrowers shall not be required to compensate a Lender or any Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 90 days prior to the date that such Lender or such Issuing Bank, as the
case may be, notifies the Borrowers of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or such Issuing Bank’s
intention to claim compensation therefor, and provided further that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the 90 day period referred to above shall be extended to include the period
of retroactive effect thereof.

SECTION 2.15 Termination or Reduction of Commitments.

(a) Termination or Reduction of Tranche A Commitments. Upon at least two
(2) Business Days’ prior written notice to the Administrative Agent, the Lead
Borrower may, at any time, in whole permanently terminate, or from time to time
in part permanently reduce, the Tranche A Commitments. Each such reduction shall
be in the principal amount of $5,000,000 or any integral multiple thereof. Each
such reduction or termination shall (i) be applied ratably to the Tranche A
Commitments of each Lender and (ii) be irrevocable at the effective time of any
such termination or reduction. The Borrowers shall pay to the Administrative
Agent for application as provided herein (i) at the effective time of any such
termination (but not any partial reduction), all earned and unpaid fees under
the Fee Letter and all Unused Fees accrued on the Tranche A Commitments so
terminated, and (ii) at the effective time of any such reduction or termination,
all Breakage Costs incurred in connection therewith and any amount by which the
Tranche A Credit Extensions to the Borrowers outstanding on such date exceed the
amount to which the Tranche A Commitments are to be reduced effective on such
date.

(b) Termination of ABL Term Commitments. The commitment of each ABL Term Lender
with respect to its ABL Term Loan shall be automatically and permanently reduced
to $0 upon the funding of such ABL Term Loan to be made by it on the [date set
forth in the ABL Term Loan]Second Amendment Effective Date.

 

85



--------------------------------------------------------------------------------

(c) Termination or Reduction of FILO Commitments after Closing Date. Upon at
least two (2) Business Days’ prior written notice to the Administrative Agent,
the Lead Borrower may reduce or terminate the FILO Commitments at any time
following the Closing Date and, notwithstanding any provisions of this Agreement
to the contrary, prepay the FILO Loans then outstanding without first repaying
the Tranche A Loans then outstanding, provided that after giving pro forma
effect to such termination and prepayment, and on a projected basis (on a
month-end basis) as of the end of each of the six (6) Fiscal Months thereafter,
Availability shall be greater than fifteen percent (15%) of the lesser of
(i) the then FILO Borrowing Base (or, if the FILO Commitments have been
terminated in whole, the then Tranche A Borrowing Base), and (ii) the then
Revolving Credit Ceiling. Each reduction of the FILO Commitments shall be in the
principal amount of $3,000,000 or any integral multiple thereof. The Borrowers
shall pay to the Administrative Agent for application as provided herein (i) at
the effective time of any such termination (but not any partial reduction), all
Unused Fees accrued on the FILO Commitments so terminated, and (ii) at the
effective time of any such reduction or termination, all Breakage Costs incurred
in connection therewith and any amount by which the FILO Credit Extensions to
the Borrowers outstanding on such date exceed the amount to which the FILO
Commitments are to be reduced effective on such date.

(d) Termination of FILO Commitments Contemporaneously With Termination of
Tranche A Commitments. Notwithstanding the foregoing, in the event that all of
the Tranche A Commitments are terminated, the FILO Commitments shall be
terminated contemporaneously therewith, without further action by the
Administrative Agent, the Lead Borrower or any other Person.

(e) Termination Date. Upon the Termination Date[,] with respect to the Revolving
Obligations, (i) the Commitments of the Revolving Credit Lenders shall be
terminated in full, and (ii) subject to the other provisions of this Agreement
(including, without limitation, SECTION 2.18 and SECTION 7.04), the Borrowers
shall pay, in full and in cash, all outstanding Revolving Credit Loans and all
other outstanding Revolving Obligations then owing by them to the Revolving
[Credit Lenders]Secured Parties (including, without limitation, all Breakage
Costs incurred in connection therewith) and deliver cash collateral for Letter
of Credit Outstandings. Upon the Termination Date with respect to the ABL Term
Obligations, subject to the other provisions of this Agreement (including,
without limitation, SECTION 2.18 and SECTION 7.04), the Borrowers shall pay, in
full and in cash, all outstanding ABL Term Loans and all other outstanding ABL
Term Obligations then owing by them to the ABL Term Secured Parties (including,
without limitation, all Breakage Costs incurred in connection therewith).

SECTION 2.16 Optional Prepayment of Loans; Reimbursement of Lenders.

(a) Subject to the provisions of SECTION 2.16(b) and SECTION 2.16([a]e)[(i)(B)
and ][SECTION 2.16(b)], the Borrowers shall have the right at any time and from
time to time to prepay without premium or penalty (but subject to payment of
Breakage Costs as provided herein) (in the case of prepayments of Revolving
Credit Loans, without a reduction in the Total Commitments) outstanding Loans in
whole or in part, (x) with respect to LIBO Loans, upon at least two (2) Business
Days’ prior written, telex or facsimile notice to the Administrative Agent,
prior to 1:00 p.m., and (y) with respect to Prime Rate Loans and ABL Term Loans,
on the same Business Day as such notice is furnished to the Administrative
Agent, prior to 1:00 p.m., subject in each case to the following limitations:

(i) [(A) ]Subject to SECTION 2.17, all prepayments of any Class or Classes of
Revolving Credit Loans shall be paid to the Administrative Agent for application
(except as otherwise directed by the applicable Borrower), first, to the
prepayment of outstanding Swingline Loans, second, to the prepayment of other
outstanding Tranche A Loans (other than Swingline Loans) ratably in accordance
with each Tranche A Lender’s Tranche A Commitment Percentage of such Class(es)
of Commitments, third, to the prepayment of other outstanding FILO Loans ratably
in accordance with each FILO Lender’s FILO Commitment Percentage of such
Class(es) of Commitments and fourth, if a Specified Default then exists, to the
funding of a cash collateral deposit in the Cash Collateral Account in an amount
equal to 103% of all Letter of Credit Outstandings;

 

86



--------------------------------------------------------------------------------

[(B) No prepayments by the Borrowers of any ABL Term Loans at any time
outstanding shall be permitted under this Section 2.16 if the Payment Conditions
are not satisfied at such time after giving effect to such prepayment.]

(ii) Subject to the foregoing, outstanding Prime Rate Loans of the Borrowers
shall be prepaid before outstanding LIBO Loans of the Borrowers are prepaid
(except as otherwise directed by the Lead Borrower). Each partial prepayment of
LIBO Loans shall be in an integral multiple of $1,000,000 (but in no event less
than $5,000,000[ (or $1,000,000, in the case of ABL Term Loans)]). No prepayment
of LIBO Loans shall be permitted pursuant to this SECTION 2.16 prior to the last
day of an Interest Period applicable thereto, unless the Borrowers reimburse the
Lenders for all Breakage Costs associated therewith within five (5) Business
Days of receiving a written demand for such reimbursement which sets forth the
calculation of such Breakage Costs in reasonable detail. No partial prepayment
of a Borrowing of LIBO Loans shall result in the aggregate principal amount of
the LIBO Loans remaining outstanding pursuant to such Borrowing being less than
$5,000,000[ (or $1,000,000, in the case of ABL Term Loans)] (unless all such
outstanding LIBO Loans are being prepaid in full); and

(iii) Each notice of prepayment shall specify the prepayment date, the principal
amount, Class(es) and Type of the Loans to be prepaid and, in the case of LIBO
Loans, the Borrowing or Borrowings pursuant to which such Loans were made. Each
notice of prepayment shall be revocable, provided that, within five (5) Business
Days of receiving a written demand for such reimbursement which sets forth the
calculation of such Breakage Costs in reasonable detail, the Borrowers shall
reimburse the Lenders for all Breakage Costs associated with the revocation of
any notice of prepayment. The Administrative Agent shall, promptly after
receiving notice from the Lead Borrower hereunder, notify each applicable Lender
of the principal amount and Type of the Loans held by such Lender which are to
be prepaid, the prepayment date and the manner of application of the prepayment.

(b) Notwithstanding the provisions of SECTION 2.16(a) which generally permit
voluntary prepayments of the Revolving Credit Loans, except as provided in
SECTION 2.15(c) or SECTION 2.17, only if all Tranche A Loans are repaid in full
may the Borrowers repay or prepay amounts owed with respect to the FILO Loans,
provided, however, that any such repayment or prepayment shall not reduce or
terminate the FILO Commitments except to the extent provided in such Sections.
In addition, the Borrowers shall also repay the FILO Loans as required (i) under
SECTION 2.17 hereof, and (ii) upon any reduction or termination of the FILO
Commitments in accordance with the provisions of SECTION 2.15(d) hereof.

(c) The Borrowers shall reimburse each Lender as set forth below for any loss
incurred or to be incurred by the Lenders in the reemployment of the funds
(i) resulting from any prepayment (for any reason whatsoever, including, without
limitation, conversion to Prime Rate Loans or acceleration by virtue of, and
after, the occurrence and during the continuance of an Event of Default) of any
LIBO Loan required or permitted under this Agreement, if such Loan is prepaid
prior to the last day of the Interest Period for such Loan or (ii) in the event
that after the Lead Borrower delivers a notice of borrowing under SECTION 2.04
in respect of LIBO Loans, such Loans are not made on the first day of the
Interest Period specified in such notice of borrowing for any reason other than
a breach by such Lender of its obligations hereunder or the delivery of any
notice pursuant to SECTION 2.09, SECTION 2.10 or SECTION 2.11, or (iii) in the
event that after a Borrower delivers a notice of commitment reduction under
SECTION 2.15 or a notice of prepayment under SECTION 2.16 in respect of LIBO
Loans, such

 

87



--------------------------------------------------------------------------------

commitment reductions or such prepayments are not made on the day specified in
such notice of reduction or prepayment. Such loss shall be the amount (herein,
collectively, “Breakage Costs”) as reasonably determined by such Lender as the
excess, if any, of (A) the amount of interest which would have accrued to such
Lender on the amount so paid, not prepaid or not borrowed at a rate of interest
equal to the Adjusted LIBO Rate for such Loan (but specifically excluding any
Applicable Margin), for the period from the date of such payment or failure to
borrow or failure to prepay to the last day (x) in the case of a payment or
refinancing of a LIBO Loan with Prime Rate Loans prior to the last day of the
Interest Period for such Loan or the failure to prepay a LIBO Loan, of the then
current Interest Period for such Loan or (y) in the case of such failure to
borrow, of the Interest Period for such LIBO Loan which would have commenced on
the date of such failure to borrow, over (B) the amount of interest which would
have accrued to such Lender on such amount by placing such amount on deposit for
a comparable period with leading banks in the London interbank market. Any
Lender demanding reimbursement for such loss shall deliver to the Lead Borrower
from time to time one or more certificates setting forth the amount of such loss
as determined by such Lender and setting forth in reasonable detail the manner
in which such amount was determined and such amounts shall be due within ten
(10) Business Days after the receipt of such notice.

(d) Whenever any partial prepayment of Loans are to be applied to LIBO Loans,
such LIBO Loans shall be prepaid in the chronological order of their Interest
Payment Dates or as the Lead Borrower may otherwise designate in writing.

(e) If the Payment Conditions are satisfied after giving effect to such payment,
the Borrower may prepay outstanding ABL Term Loans in minimum amounts of
$1,000,000, upon at least five (5) Business Days’ prior written or facsimile
notice to the ABL Term Loan Agent and the Administrative Agent, prior to 1:00
p.m., provided that each such prepayment is accompanied by the applicable ABL
Term Loan Prepayment Premium, if any, required by the ABL Term Loan Fee Letter
and all accrued but unpaid interest thereon. All such prepayments shall be
applied in inverse order of maturity.

SECTION 2.17 Mandatory Prepayments; Commitment Termination; Cash Collateral.

The outstanding[ Revolving] Obligations shall be subject to mandatory prepayment
as follows:

(a) If at any time the amount of the Tranche A Credit Extensions by the Tranche
A Lenders exceeds the lesser of the aggregate Tranche A Commitments or the
Tranche A Borrowing Base, the Borrowers will, immediately upon notice from the
Administrative Agent: (x) prepay the Tranche A Loans (including Swingline Loans)
in an amount necessary to eliminate such deficiency; and (y) if, after giving
effect to the prepayment in full of all outstanding Tranche A Loans such
deficiency has not been eliminated, deposit cash into the Cash Collateral
Account in an amount equal to 103% of the Letter of Credit Outstandings.

(b) If at any time the amount of the Revolving Credit Extensions by the
Revolving Credit Lenders causes Availability to be less than zero, the Borrowers
will, immediately upon notice from the Administrative Agent: (x) prepay the
Tranche A Loans in an amount necessary to eliminate such deficiency; and (y) if,
after giving effect to the prepayment in full of all outstanding Tranche A Loans
such deficiency has not been eliminated, prepay the FILO Loans in an amount
necessary to eliminate such deficiency, and (z) if, after giving effect to the
prepayment in full of all outstanding Tranche A Loans and FILO Loans such
deficiency has not been eliminated, deposit cash into the Cash Collateral
Account in an amount equal to 103% of the Letter of Credit Outstandings.

 

88



--------------------------------------------------------------------------------

(c) During the continuance of a Cash Dominion Event, the Revolving Credit Loans
shall be repaid daily in accordance with (and to the extent required under) the
provisions of SECTION 2.18 and SECTION 7.04.

(d) So long as a Liquidation has not been commenced and the conditions set forth
in SECTION 4.02 have been satisfied by the Loan Parties or waived by the
Administrative Agent, at the time of the delivery of each Borrowing Base
Certificate, Tranche A Loans shall be made by the Tranche A Lenders (without
regard to minimum or integral amounts for such Loans) to repay the FILO Credit
Extensions to extent the FILO Credit Extensions exceed the lesser of the FILO
Commitments or Incremental Availability as reflected in such Borrowing Base
Certificate.

(e) Except during the continuance of a Cash Dominion Event, any Net Proceeds,
Cash Receipts and other payments received by the Administrative Agent shall be
applied as the Lead Borrower shall direct the Administrative Agent in writing,
subject to the other provisions of this[ Credit] Agreement (including, without
limitation, SECTION 2.16(a), SECTION 2.16(b) and SECTION 7.04).

(f) Subject to the foregoing, except as otherwise directed by the Lead Borrower
(whose direction may be given only if a Cash Dominion Event has not occurred and
is not continuing), outstanding Prime Rate Loans shall be prepaid before
outstanding LIBO Loans are prepaid. No prepayment of LIBO Loans shall be
permitted pursuant to this SECTION 2.17 prior to the last day of an Interest
Period applicable thereto, unless the Borrowers reimburse the Lenders for all
Breakage Costs associated therewith within five (5) Business Days of receiving a
written demand for such reimbursement which sets forth the calculation of such
Breakage Costs in reasonable detail. In order to avoid such Breakage Costs, as
long as no Specified Default has occurred and is continuing, at the request of
the Lead Borrower, the Administrative Agent shall hold all amounts required to
be applied to LIBO Loans in the Cash Collateral Account and will apply such
funds to the applicable LIBO Loans at the end of the then pending Interest
Period therefor (provided that the foregoing shall in no way limit or restrict
the Administrative Agent’s or the Collateral Agent’s rights upon the occurrence
and during the continuance of any other Event of Default). No partial prepayment
of a Borrowing of LIBO Loans shall result in the aggregate principal amount of
the LIBO Loans remaining outstanding pursuant to such Borrowing being less than
$[5,000,000 (or $1,000,000, in the case of a Borrowing of ABL Term
Loans).]5,000,000. A prepayment of the Revolving Credit Loans pursuant to
SECTION 2.16 or SECTION 2.17 shall not permanently reduce the Total Commitments.

(g) The Borrowers shall repay the[ Revolving] Obligations as required pursuant
to SECTION 2.15(e).

(h) The Borrowers shall pay to the Administrative Agent, for the account of the
ABL Term Lenders, the principal amount of $625,000 of ABL Term Loans on the last
day of each Fiscal Quarter commencing on July 31, 2016. If an event described in
SECTION 7.04 shall have occurred and is continuing, all amounts paid, or to be
paid, pursuant to this SECTION 2.17(h) shall be subject to, and applied in
accordance, with SECTION 7.04.

SECTION 2.18 Cash Management.

(a) Within thirty (30) days of the occurrence of a Specified Default that is
continuing, or immediately upon the occurrence of any other Cash Dominion Event,
the Borrowers, upon the request of the Administrative Agent, shall deliver to
the Administrative Agent a schedule of all DDAs, that to the knowledge of the
Responsible Officers of the Loan Parties, are maintained by the Loan Parties,
which schedule includes, with respect to each depository (i) the name and
address of such depository; (ii) the account number(s) maintained with such
depository; and (iii) a contact person at such depository.

 

89



--------------------------------------------------------------------------------

(b) Annexed hereto as Schedule 2.18(b) is a list describing, as of the Closing
Date, all arrangements to which any Loan Party is a party with respect to the
payment to such Loan Party of the proceeds of all credit card and debit card
charges for sales by such Loan Party.

(c) To the extent not previously delivered, each Loan Party shall:

(i) on or prior to the thirty (30) day anniversary of the Closing Date or such
later date as the Administrative Agent shall agree in writing, deliver to the
Collateral Agent notifications (each, a “Credit Card Notification”)
substantially in the form attached hereto as Exhibit G which have been executed
on behalf of such Loan Party and addressed to such Loan Party’s credit card and
debit card clearinghouses and processors listed on Schedule 2.18(b); and

(ii) on or prior to the ninety (90) day anniversary of the Closing Date or such
later date as the Administrative Agent shall agree in writing, in its sole
discretion (such date, the “Blocked Account Date”), enter into a blocked account
agreement (each, a “Blocked Account Agreement”), reasonably satisfactory to the
Administrative Agent, with any Blocked Account Bank with respect to the DDAs in
which material amounts (as reasonably determined by the Administrative Agent) of
funds of any of the Loan Parties from one or more DDAs are concentrated
(excluding, for the avoidance of doubt, the Designated Account (as defined
below) and petty cash, payroll, trust and tax withholding accounts subject to
the limitations set forth in clause (d) below) (including those existing as of
the Closing Date and listed on Schedule 2.18(c) attached hereto) (collectively,
the “Material DDAs” and, to the extent, subject to a Blocked Account Agreement,
collectively, the “Blocked Accounts”); provided that in the event that any DDA
listed on Schedule 2.18(c) is not subject to a Blocked Account Agreement on or
prior to Blocked Account Date, then not later than sixty (60) days after the
Blocked Account Date or such later date as the Administrative Agent shall agree
in writing, in its sole discretion, the Loan Parties shall cause any DDA which
is not a Blocked Account to be closed and have all funds therein transferred to
a Blocked Account, and all future deposits made to, a Blocked Account with the
Collateral Agent or another Lender.

(d) Each Credit Card Notification and Blocked Account Agreement entered into by
a Loan Party shall require (after delivery of notice to the Blocked Account Bank
from the Collateral Agent (which notice may (or shall at the direction of the
Required Revolving Lenders) be given by the Collateral Agent during the
continuance of a Cash Dominion Event)) the ACH or wire transfer on each Business
Day (and whether or not there is then an outstanding balance in the Loan
Account) of all available cash receipts (the “Cash Receipts”) (other than
Uncontrolled Cash which may be deposited into a segregated DDA which the Lead
Borrower designates in writing to the Administrative Agent as being the
“Uncontrolled Cash Account” (the “Designated Account “)) to the concentration
account maintained by the Administrative Agent at Bank of America (the
“Concentration Account”), from:

(i) the sale of Inventory and other Collateral (but excluding, until the Term
Loan Facility is repaid in full, any Term Priority Collateral);

(ii) all proceeds of collections of Accounts;

(iii) all Net Proceeds on account of any Specified Event (other than, until the
Term Loan Facility or any Permitted Refinancing thereof is repaid in full, a
Specified Event arising in connection with the Term Priority Collateral);

(iv) each Blocked Account (including all cash deposited therein from each DDA,
net of any minimum balance as may be required to be kept in such DDA by the
institution at which such DDA is maintained to the extent set forth in the
applicable Blocked Account Agreement); and

 

90



--------------------------------------------------------------------------------

(v) the cash proceeds of all credit card and debit card charges.

If any cash or Cash Equivalents owned by any Loan Party (other than (i) amounts
on deposit in the Designated Account, which funds, shall not be funded from, or
when withdrawn from the Designated Account, shall not be replenished by, funds
constituting proceeds of Collateral so long as any Cash Dominion Event
continues, (ii) petty cash accounts funded in the ordinary course of business,
the deposits in which shall not aggregate more than $10,000,000 or exceed
$2,000,000 with respect to any one account (or in each case, such greater
amounts to which the Administrative Agent may agree in its sole discretion), and
(iii) payroll, trust and tax withholding accounts funded in the ordinary course
of business and required by Applicable Law) are deposited to any account, or
held or invested in any manner, otherwise than in a Blocked Account (or a DDA
which is swept daily to a Blocked Account), then (a) the Borrowers shall cause
all funds in such accounts or so held or so invested to be transferred with such
frequency as may be reasonably required by the Administrative Agent to a Blocked
Account (or a DDA which is swept daily to a Blocked Account) and (b) the
Collateral Agent may require the applicable Loan Party to close such account and
have all funds therein transferred to a Blocked Account, and all future deposits
made to a Blocked Account. In addition to the foregoing, during the continuance
of a Cash Dominion Event, the Loan Parties shall provide the Collateral Agent
with an accounting of the contents of the Blocked Accounts, which shall
identify, to the reasonable satisfaction of the Collateral Agent, the proceeds
from the Term Priority Collateral which were deposited into a Blocked Account
and swept to the Concentration Account. Upon the receipt of (x) the contents of
the Blocked Accounts, and (y) such accounting, the Collateral Agent agrees to
promptly remit to the agent under the Term Loan Facility or any Permitted
Refinancing thereof the proceeds of the Term Priority Collateral received by the
Administrative Agent.

(e) [Reserved].

(f) The Loan Parties may close Material DDAs or Blocked Accounts and/or open new
Material DDAs or Blocked Accounts, subject to the execution and delivery to the
Collateral Agent of appropriate Blocked Account Agreements (unless expressly
waived by the Collateral Agent) consistent with the provisions of this SECTION
2.18 and otherwise reasonably satisfactory to the Collateral Agent (provided
that, the Loan Parties shall not be required to deliver a Blocked Account
Agreement with respect to any Material DDA acquired by a Loan Party in
connection with a Permitted Acquisition until the date that is ninety (90) days
(or such later date as the Administrative Agent may agree) after the
consummation of such Permitted Acquisition). The Loan Parties shall furnish the
Collateral Agent with prior written notice of their intention to open or close a
Material DDA and the Collateral Agent shall promptly notify the Lead Borrower as
to whether the Collateral Agent shall require a Blocked Account Agreement with
the Person with whom such account will be maintained. Unless consented to in
writing by the Collateral Agent, the Borrowers shall not enter into any
agreements with credit card or debit card processors other than the ones
expressly contemplated herein unless contemporaneously therewith, a Credit Card
Notification, is executed and delivered to the Collateral Agent. The Borrowers
may also maintain one or more disbursement accounts (the “Disbursement
Accounts”) to be used by the Borrowers for disbursements and payments (including
payroll) in the ordinary course of business or as otherwise permitted hereunder.

(g) The Loan Parties shall establish and maintain cash management arrangements
and procedures, including Blocked Accounts, reasonably satisfactory to the
Administrative Agent.

 

91



--------------------------------------------------------------------------------

(h) The Concentration Account shall at all times be under the sole dominion and
control of the Collateral Agent. Each Borrower hereby acknowledges and agrees
that (i) such Borrower has no right of withdrawal from the Concentration
Account, (ii) the funds on deposit in the Concentration Account shall at all
times continue to be collateral security for all of the Obligations, and
(iii) the funds on deposit in the Concentration Account shall be applied as
provided in this Agreement. In the event that, notwithstanding the provisions of
this SECTION 2.18, during the continuation of a Cash Dominion Event, any
Borrower receives or otherwise has dominion and control of any such proceeds or
collections, such proceeds and collections shall be held in trust by such
Borrower for the Collateral Agent, shall not be commingled with any of such
Borrower’s other funds or deposited in any account of such Borrower and shall
promptly be deposited into the Concentration Account or dealt with in such other
fashion as such Borrower may be instructed by the Collateral Agent.

(i) Any amounts received in the Concentration Account at any time when all of
the Revolving Obligations then due have been and remain fully repaid shall be
remitted to the operating account of the Borrowers maintained with the
Administrative Agent.

(j) The Collateral Agent shall promptly (but in any event within one Business
Day) furnish written notice to each Person with whom a Blocked Account is
maintained of any termination of a Cash Dominion Event.

(k) The following shall apply to deposits and payments under and pursuant to
this Agreement, subject to clause (i) hereof:

(i) Funds shall be deemed to have been deposited to the Concentration Account on
the Business Day on which deposited, provided that such deposit is available to
the Administrative Agent by 4:00 p.m. on that Business Day (except that if the
Revolving Obligations are being paid in full, by 2:00 p.m. Boston time, on that
Business Day);

(ii) Funds paid to the Administrative Agent, other than by deposit to the
Concentration Account, shall be deemed to have been received on the Business Day
when they are good and collected funds, provided that such payment is available
to the Administrative Agent by 4:00 p.m. on that Business Day (except that if
the Revolving Obligations are being paid in full, by 2:00 p.m. Boston time, on
that Business Day);

(iii) If a deposit to the Concentration Account or payment is not available to
the Administrative Agent until after 4:00 p.m. on a Business Day, such deposit
or payment shall be deemed to have been made at 9:00 a.m. on the then next
Business Day;

(iv) If any item deposited to the Concentration Account and credited to the Loan
Account is dishonored or returned unpaid for any reason, whether or not such
return is rightful or timely, the Administrative Agent shall have the right to
reverse such credit and charge the amount of such item to the applicable Loan
Account and the Borrowers shall indemnify the Secured Parties against all
out-of-pocket claims and losses resulting from such dishonor or return;

(v) All amounts received under this SECTION 2.18 shall be applied in the manner
set forth in SECTION 7.04.

SECTION 2.19 Fees.

 

92



--------------------------------------------------------------------------------

(a) The Borrowers shall pay to the Administrative Agent and MLPF&S[] for their
respective accounts, the fees set forth in the Fee Letter as and when payment of
such fees is due as therein set forth.

(b) The Borrowers shall pay the Administrative Agent, for the account of the
Revolving Credit Lenders, an aggregate fee (the “Unused Fee”) equal to the
Applicable Unused Fee Rate per annum (on the basis of actual days elapsed in a
year of 360 days) of the average daily balance of the Revolving Credit Lenders’
respective Unused Commitment during the Fiscal Quarter just ended (or relevant
period with respect to the payment being made on the Termination Date). The
Unused Fee shall be paid in arrears, on the first day of each Fiscal Quarter
after the execution of this Agreement and on the Termination Date. The
Administrative Agent shall pay the Unused Fee to the Revolving Credit Lenders
upon the Administrative Agent’s receipt of the Unused Fee based upon each
Revolving Credit Lender’s pro rata share of the average daily balance of the
Lenders’ Unused Commitment.

(c) [Reserved].

(d) The Borrowers shall pay the Administrative Agent, for the account of the
Revolving Credit Lenders who are then participating in the Letters of Credit, on
the first day of each Fiscal Quarter and on demand after the Termination Date,
in arrears, a fee calculated on the basis of a 360 day year, as applicable and
actual days elapsed (each, a “Letter of Credit Fee”), equal to the following per
annum percentages of the average face amount of the following categories of
Letters of Credit outstanding during the three month period then ended:

(i) Standby Letters of Credit: for the account of each Lender in accordance with
its Tranche A Commitment Percentage, at a per annum rate equal to the then
Applicable Margin for Tranche A Loans that are LIBO Loans;

(ii) Commercial Letters of Credit: for the account of each Lender in accordance
with its Tranche A Commitment Percentage, at a per annum rate equal to fifty
percent (50%) of the then Applicable Margin for Tranche A Loans that are LIBO
Loans;

(iii) After the occurrence and during the continuance of a Specified Default, at
any time that the Administrative Agent is not holding in the Cash Collateral
Account an amount in cash equal to 103% of the Letter of Credit Outstandings, as
of such date, plus accrued and unpaid interest on any unreimbursed drawings of
such Letter of Credit Outstandings, effective upon written notice from the
Administrative Agent (which notice may be given at the election of the
Administrative Agent or at the direction of the Required Revolving Lenders after
the occurrence of any Specified Default), the Letter of Credit Fees set forth in
clauses (i) and (ii) of this SECTION 2.19(d) shall be increased, at the option
of the Administrative Agent or the Required Revolving Lenders, by an amount
equal to two percent (2%) per annum.

(e) The Borrowers shall pay to each Issuing Bank, in addition to all Letter of
Credit Fees otherwise provided for herein, (i) the reasonable and customary fees
and charges of such Issuing Bank in connection with the negotiation, settlement
and amendment of each Letter of Credit issued by such Issuing Bank, and (ii) a
fronting fee (each, a “Fronting Fee”) equal to one-eighth of one percent
(0.125%) on the aggregate Stated Amount of all Letters of Credit. Each such
Fronting Fee shall be payable on the first day of each Fiscal Quarter and on
demand after the Termination Date, in arrears. In addition, the Borrowers shall
pay directly to each Issuing Bank for its own account the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of such Issuing Bank relating to letters of credit as from time to time
in effect.

 

93



--------------------------------------------------------------------------------

(f) All fees shall be paid on the dates due, in immediately available funds, to
the Administrative Agent for the account of the Administrative Agent and
[other]the applicable Credit Parties as provided herein. Once due, all fees
shall be fully earned and shall not be refundable under any circumstances.

(g) The Borrowers shall pay to the ABL Term Loan Agent, the fees set forth in
the ABL Term Loan Fee Letter as and when payment of such fees is due as therein
set forth and for the account of the parties specified therein.

SECTION 2.20 Maintenance of Loan Account; Statements of Account.

(a) The Administrative Agent shall maintain an account on its books in the name
of the Borrowers (each, the “Loan Account”) which will reflect (i) all Loans and
other advances made by the Lenders to the Borrowers or for the Borrowers’
account, (ii) all Letter of Credit Disbursements, fees and interest that have
become payable as herein set forth, and (iii) any and all other monetary
Obligations that have become payable.

(b) The Loan Account will be credited with all amounts received by the
Administrative Agent from the Borrowers or from other Persons for the Borrowers’
account, including all amounts received in the Concentration Account from the
Blocked Account Banks, and the amounts so credited shall be applied as set forth
in and to the extent required by SECTION 2.17 or SECTION 7.04, as applicable.
After the end of each month, the Administrative Agent shall send to the
Borrowers a statement accounting for the charges (including interest), loans,
advances and other transactions occurring among and between the Administrative
Agent, the Lenders and the Borrowers during that month. The monthly statements,
absent manifest error, shall be deemed presumptively correct.

SECTION 2.21 Payments.

(a) The Borrowers shall make each payment required to be made hereunder or under
any other Loan Document (whether of principal, interest, fees or reimbursement
of drawings under Letters of Credit, of amounts payable under SECTION 2.14,
SECTION 2.15(c), SECTION 2.16(c), SECTION 2.23, SECTION 9.04, SECTION 9.05 or
otherwise) prior to 2:00 p.m. on the date when due, in immediately available
funds, without condition or deduction for any defense, recoupment, setoff or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent at its offices at 100
Federal Street, Boston, Massachusetts (or such other place as the Administrative
Agent may direct), except payments to be made directly to each Issuing Bank or
Swingline Lender as expressly provided herein and except that payments pursuant
to SECTION 2.14[, SECTION 2.15(a), ][SECTION 2.15(c)][, ][SECTION 2.15(e)],
SECTION 2.16(c), SECTION 2.23, SECTION 9.04 and SECTION 9.05 shall be made
directly to the Persons entitled thereto and payments pursuant to other Loan
Documents shall be made to the Persons specified therein. For the avoidance of
doubt, all payments of principal in respect of the ABL Term Loans shall be made
to the Administrative Agent for application to the ABL Term Loans in accordance
with the terms of this Agreement. Subject to SECTION 2.22, the Administrative
Agent shall distribute any such payments to the appropriate recipient promptly
following receipt thereof. If any payment under any Loan Document shall be due
on a day that is not a Business Day, except with respect to LIBO Borrowings, the
date for payment shall be extended to the next succeeding Business Day, and, if
any payment due with respect to LIBO Borrowings shall be due on a day that is
not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, unless that succeeding Business Day is in the next
calendar month, in which event, the date of such payment shall be on the last
Business Day of subject calendar month, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.

 

94



--------------------------------------------------------------------------------

(b) All funds received by and available to the Administrative Agent to pay
principal, unreimbursed drawings under Letters of Credit, interest, fees and
other amounts then due hereunder, shall be applied in accordance with the
provisions of SECTION 2.17 or SECTION 7.04 ratably among the parties entitled
thereto in accordance with the amounts of principal, unreimbursed drawings under
Letters of Credit, interest, fees and other amounts then due to such respective
parties, except to the extent that such payments hereunder are provided to be
made solely to the FILO Lenders under [SECTION 2.15]SECTION 2.15(c). For
purposes of calculating interest due to a Lender, that Lender shall be entitled
to receive interest on the actual amount contributed by that Lender towards the
principal balance of the Revolving Credit Loans outstanding during the
applicable period covered by the interest payment made by the Borrowers. Any net
principal reductions to the Revolving Credit Loans received by the
Administrative Agent in accordance with the Loan Documents during such period
shall not reduce such actual amount so contributed, for purposes of calculation
of interest due to that Lender, until the Administrative Agent has distributed
to the applicable Lender its Commitment Percentage thereof. All credits against
the Obligations shall be conditioned upon final payment to the Administrative
Agent of the items giving rise to such credits. If any item credited to the Loan
Account is dishonored or returned unpaid for any reason, whether or not such
return is rightful or timely, the Administrative Agent shall have the right to
reverse such credit and charge the amount of such item to the Loan Account and
the Borrowers shall indemnify the Secured Parties against all claims and losses
resulting from such dishonor or return.

(c) Unless the Administrative Agent shall have received notice from the Lead
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Banks hereunder that the
Borrowers will not make such payment, the Administrative Agent may assume that
the Borrowers have made such payment on such date in accordance herewith and
may, in reliance upon such assumption, distribute to the Lenders or the
applicable Issuing Bank, as the case may be, the amount due. In such event, if
the Borrowers have not in fact made such payment, then each of the Lenders or
the applicable Issuing Bank, as the case may be, severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender or such Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

(d) In accordance with the provisions of SECTION 8.16, if any Lender shall fail
to make any payment required to be made by it pursuant to this Agreement, then
the Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Section.

SECTION 2.22 Settlement Amongst Lenders.

(a) The Swingline Lender may, at any time (but, in any event shall weekly, as
provided in SECTION 2.22(b)), on behalf of the Borrowers (which hereby authorize
the Swingline Lender to act on their behalf in that regard) request the
Administrative Agent to cause the Tranche A Lenders to make a Tranche A Loan
(which shall be a Prime Rate Loan) in an amount equal to such Lender’s Tranche A
Commitment Percentage of the outstanding amount of Swingline Loans made in
accordance with SECTION 2.06, which request may be made regardless of whether
the conditions set forth in Article IV have been satisfied but subject to the
last sentence of this SECTION 2.22(a). Upon such request, each Tranche A Lender
shall make available to the Administrative Agent the proceeds of such Tranche A
Loan

 

95



--------------------------------------------------------------------------------

for the account of the Swingline Lender. If the Swingline Lender requires a
Tranche A Loan to be made by the Tranche A Lenders and the request therefor is
received prior to 1:00 p.m. on a Business Day, such transfers shall be made in
immediately available funds no later than 3:00 p.m. that day; and, if the
request therefor is received after 1:00 p.m., then no later than 3:00 p.m. on
the next Business Day. The obligation of each such Tranche A Lender to transfer
such funds is irrevocable, unconditional and without recourse to or warranty by
the Administrative Agent or the Swingline Lender. If and to the extent any
Tranche A Lender shall not have so made its transfer to the Administrative
Agent, such Tranche A Lender agrees to pay to the Administrative Agent,
forthwith on demand, such amount, together with interest thereon, for each day
from such date until the date such amount is paid to the Administrative Agent,
at the greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation. In the event that the Borrowers have not borrowed the full amount
of the lesser of the FILO Commitments or Incremental Availability, the
Administrative Agent may (notwithstanding any contrary provision of this
Agreement but subject to SECTION 2.22(b)) require a settlement of any Swingline
Loan: first, from the making of FILO Loans, and thereupon the settlement
provisions of this SECTION 2.22(a) shall apply to such settlement by FILO
Lenders, mutatis mutandis, and second, from the making of Tranche A Revolving
Loans. If for any reason any Swingline Loan cannot be refinanced by a Tranche A
Loan in accordance with this SECTION 2.22(a) (including because the conditions
set forth in Article IV have not been satisfied), the request submitted by the
Swingline Lender as set forth above shall be deemed to be a request by the
Swingline Lender that each of the Tranche A Lenders fund its risk participation
in the relevant Swingline Loan and each Tranche A Lender’s payment to the
Administrative Agent for the account of the Swingline Lender described above
shall be deemed payment in respect of such participation.

(b) The amount of each Revolving Credit Lender’s Tranche A Commitment Percentage
or FILO Commitment Percentage of outstanding Revolving Credit Loans (including
outstanding Swingline Loans) shall be computed weekly (or more frequently in the
Administrative Agent’s discretion) and shall be adjusted upward or downward
based on all Revolving Credit Loans (including Swingline Loans) and repayments
of Revolving Credit Loans (including Swingline Loans) received by the
Administrative Agent as of 3:00 p.m. on the first Business Day (such date, the
“Settlement Date”) following the end of the period specified by the
Administrative Agent.

(c) The Administrative Agent shall deliver to each of the Revolving Credit
Lenders promptly after a Settlement Date a summary statement of the amount of
outstanding Revolving Credit Loans (including Swingline Loans) for the period
and the amount of repayments received for the period. As reflected on the
summary statement, (i) the Administrative Agent shall transfer to each Tranche A
Lender or FILO Lender, as applicable, its Tranche A Commitment Percentage or
FILO Commitment Percentage of repayments, and (ii) each Revolving Credit Lender
shall transfer to the Administrative Agent (as provided below) or the
Administrative Agent shall transfer to each Revolving Credit Lender, such
amounts as are necessary to insure that, after giving effect to all such
transfers, the amount of Revolving Credit Loans made by each Tranche A Lender or
FILO Lender, as applicable, with respect to Revolving Credit Loans to the
Borrowers (including Swingline Loans) shall be equal to such Tranche A Lender’s
Tranche A Commitment Percentage, or FILO Lender’s FILO Commitment Percentage of
Revolving Credit Loans, as applicable (including Swingline Loans) outstanding as
of such Settlement Date. If the summary statement requires transfers to be made
to the Administrative Agent by the Revolving Credit Lenders and is received
prior to 1:00 p.m. on a Business Day, such transfers shall be made in
immediately available funds no later than 3:00 p.m. that day; and, if received
after 1:00 p.m., then no later than 3:00 p.m. on the next Business Day. The
obligation of each Revolving Credit Lender to transfer such funds is
irrevocable, unconditional and without recourse to or warranty by the
Administrative Agent. If and to the extent any Revolving Credit Lender shall not
have so made its transfer to the Administrative Agent, such Revolving Credit
Lender agrees to pay to the Administrative Agent, forthwith on demand such
amount, together with interest thereon, for each day from such date until the
date such amount is paid to the Administrative Agent, at the Federal Funds
Effective Rate.

 

96



--------------------------------------------------------------------------------

SECTION 2.23 Taxes.

(a) Except as otherwise expressly provided in this SECTION 2.23, any and all
payments by or on account of any obligation of the Loan Parties hereunder or
under any other Loan Document shall be made free and clear of and without
deduction or withholding for any Indemnified Taxes or Other Taxes; provided,
however, that if a Loan Party or an Agent shall be required to deduct, withhold
or remit any such Taxes from such payments, then (i) in the case of any
Indemnified Taxes or Other Taxes, the sum payable shall be increased as
necessary so that after making all required deductions, withholdings, or
remittances for such Taxes (including deductions or withholdings applicable to
additional sums payable under this SECTION 2.23) the applicable Credit Party
receives an amount equal to the sum it would have received had no such
deductions or withholdings been made, (ii) the applicable withholding agent
shall make such deductions or withholdings, (iii) the applicable withholding
agent shall pay the full amount deducted or withheld to the relevant
Governmental Authority in accordance with Applicable Law and (iv) within thirty
(30) days after the date of such payment (or, if receipts or evidence are not
available within thirty (30) days, as soon as possible thereafter), if a
Borrower or any Facility Guarantor is the applicable withholding agent, the
applicable withholding agent shall furnish to such Agent or Lender (as the case
may be) the original or a copy of a receipt evidencing payment thereof or other
evidence acceptable to such Agent or Lender.

(b) In addition, the Loan Parties shall pay any Other Taxes to the relevant
Governmental Authority in accordance with Applicable Law, excluding, in each
case, such amounts that result from a Lender’s assignment, grant of a
participation, transfer or assignment to or designation of a new applicable New
Lending Office or other office for receiving payments under any Loan Document
(collectively, “Assignment Taxes”), except for Assignment Taxes resulting from
assignment or participation that is requested or required in writing by the
Borrower.

(c) (i) The Loan Parties shall indemnify each Credit Party, within ten (10) days
after written demand therefor, for the full amount of any Indemnified Taxes or
Other Taxes paid or payable by such Credit Party on or with respect to any
payment by or on account of any obligation of the Loan Parties hereunder or
under any other Loan Document (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this SECTION
2.23) and any penalties, interest and reasonable expenses arising therefrom or
with respect thereto; provided that if any Loan Party reasonably believes that
such Taxes were not correctly or legally asserted, each Lender will use
reasonable efforts to cooperate with such Loan Party to obtain a refund of such
Taxes so long as such efforts would not, in the sole determination of such
Lender, result in any unreimbursed additional costs, expenses or risks or be
otherwise disadvantageous to it; provided further, that the Loan Parties shall
not be required to compensate any Lender pursuant to this SECTION 2.23 for any
amounts incurred in any [fiscal year]Fiscal Year for which such Lender is
claiming compensation if such Lender does not furnish notice of such claim
within six (6) months from the end of such [fiscal year]Fiscal Year; provided
further, that if the circumstances giving rise to such claim have a retroactive
effect, then the beginning of such six (6) month period shall be extended to
include such period of retroactive effect. A certificate as to the amount of
such payment or liability delivered to the Lead Borrower by a Credit Party, or
by the Administrative Agent on its own behalf or on behalf of any other Credit
Party, setting forth in reasonable detail the manner in which such amount was
determined, shall be conclusive absent manifest error.

 

97



--------------------------------------------------------------------------------

(ii) Without limiting the provisions of subsection (a) or (b) above, each Lender
and the Issuing Bank shall, and does hereby, indemnify each Loan Party and each
Agent, and shall make payment in respect thereof within 10 days after demand
therefor, against any and all Excluded Taxes and any and all related losses,
claims, liabilities, penalties, interest and expenses (including the fees,
charges and disbursements of any counsel for such Loan Party or such Agent)
incurred by or asserted against such Loan Party or such Agent by any
Governmental Authority. Each Lender and the Issuing Bank hereby authorizes each
Agent and Loan Party to set off and apply any and all amounts at any time owing
to such Lender or the Issuing Bank, as the case may be, under this Agreement or
any other Loan Document against any amount due to the Administrative Agent under
this SECTION 2.23(e)(ii). The agreements in this SECTION 2.23(e)(ii) shall
survive the resignation and/or replacement of any Agent, any assignment of
rights by, or the replacement of, a Lender or the Issuing Bank, the termination
of the Commitments and the repayment, satisfaction or discharge of all other
Obligations.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by a Loan Party to a Governmental Authority, the Lead Borrower shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e) (i) Each Lender (with respect to the relevant lending office) and Agent
shall, if reasonably requested by a Loan Party, deliver such documentation
prescribed by Applicable Law or as reasonably requested by such Loan Party, as
will enable such Loan Party to determine whether such Lender (with respect to
the relevant lending office) is subject to withholding under Applicable Law, is
entitled to an exemption from such withholding or is eligible for a reduced rate
of withholding with respect to payments to be made to such Lender under the Loan
Documents. In addition, each Lender (with respect to the relevant lending
office) and Agent shall deliver updated or appropriate documentation (including
any new documentation reasonably requested by the applicable withholding agent)
promptly upon the obsolescence or invalidity of any documentation previously
delivered by such party or promptly notify the Borrower. In addition, each
Lender (with respect to the relevant lending office) shall deliver to the
Borrowers and the Administrative Agent such other tax forms or other documents
as shall be prescribed by Applicable Law, to the extent applicable, (x) to
demonstrate that payments to such Lender (with respect to the relevant lending
office) under this Agreement and the other Loan Documents are exempt from any
United States federal withholding tax imposed pursuant to FATCA or (y) to allow
the Borrower and the Administrative Agent to determine the amount to deduct or
withhold under FATCA from a payment hereunder. Solely for purposes of the
preceding sentence, “FATCA” shall include any amendments made to FATCA after the
date of this Agreement. Without limiting the foregoing:

(ii) Any Foreign Lender (with respect to the relevant lending office) and other
Credit Party shall deliver to the Lead Borrower and the Administrative Agent two
(2) originals of (i) either United States Internal Revenue Service Form W-8BEN
(claiming a treaty benefit) or Form W-8ECI, in each case, together with such
other documentation as is required under the Code, or any subsequent versions
thereof or successors thereto, or, (ii) in the case of a Foreign Lender (with
respect to the relevant lending office) claiming exemption from or reduction in
U.S. federal withholding Tax under Section 871(h) or 881(c) of the Code with
respect to payments of “portfolio interest” a (A) an appropriate Form W-8, or
any subsequent versions thereof or successors thereto and (B) a certificate in
the form attached hereto as Exhibit L, representing that such Foreign Lender
(with respect to the relevant lending office) or Credit Party (1) is not a bank
for purposes of Section 881(c) of the Code, (2) is not a 10 percent shareholder
(within the meaning of Section 871(h)(3)(B) of the Code) of any Loan Party and
(3) is not a controlled foreign corporation related to the Loan Parties (within
the meaning of Section 864(d)(4) of the Code)), in all cases, properly completed
and duly executed by such Foreign Lender or Credit Party claiming, as
applicable, complete exemption from or reduced rate of, U.S. federal withholding
tax on payments by the Loan Parties under this Agreement and the other Loan
Documents. Such forms shall be delivered by each Foreign Lender (with respect to
the relevant lending office) on or before the date it becomes a party to this
Agreement and on or before the date, if any, a Foreign Lender changes its
applicable lending office or uses an office not previously used to fund a
Revolving Credit Loan under this Agreement by designating a different lending
office (a “New Lending Office”). In addition, each such party shall deliver such
forms promptly upon the obsolescence or invalidity of any form previously
delivered by it. Notwithstanding any other provision of this SECTION 2.23(e), a
Lender shall not be required to deliver any form pursuant to this SECTION
2.23(e) that such Lender is not legally able to deliver.

 

98



--------------------------------------------------------------------------------

(iii) Each Lender and other Credit Party that is a “United States person” as
defined under Section 7701(a)(30) of the Code (a “U.S. Lender”) shall deliver to
the Lead Borrower and the Administrative Agent such form or forms, certificates
or documentation, including two original copies of United States Internal
Revenue Service Form W-9, as reasonably requested by any Borrower to confirm or
establish that such Credit Party is not subject to deduction, withholding, or
backup withholding of United States federal income Tax with respect to any
payments to such Credit Party. Such forms shall be delivered by each Credit
Party to the Borrower on or before the date such Credit Party becomes a party to
this Agreement.

(f) [Reserved].

(g) If any Loan Party shall be required pursuant to this SECTION 2.23 to pay any
additional amount to, or to indemnify, any Credit Party, such Credit Party shall
use reasonable efforts to avoid or minimize any amounts which might otherwise be
payable pursuant to this SECTION 2.23(g); provided, however, that such efforts
shall not include the taking of any actions by such Credit Party that would
result in any Tax, costs or other expense to such Credit Party (other than a
Tax, cost or other expense for which such Credit Party shall have been
reimbursed or indemnified by the Loan Parties pursuant to this Agreement or
otherwise) or any action which would or might in the reasonable opinion of such
Credit Party have an adverse effect upon its business, operations or financial
condition or otherwise be disadvantageous to such Credit Party.

(h) [Reserved].

(i) If any Credit Party reasonably determines that it has actually and finally
realized, by reason of a refund, deduction or credit of any Taxes paid or
reimbursed by the Loan Parties pursuant to subsection (a), (b) or (c) above in
respect of payments under the Loan Documents (which refund, deduction or credit
is provided by the jurisdiction imposing such Taxes), a current monetary benefit
that it would otherwise not have obtained and that would result in the total
payments under this SECTION 2.23 exceeding the amount needed to make such Credit
Party whole, such Credit Party shall pay to the Lead Borrower, with reasonable
promptness following the date upon which it actually realizes such benefit, an
amount equal to the amount of such refund, deduction or credit, net of all out
of pocket expenses incurred in securing such refund, deduction or credit. This
SECTION 2.23(i) shall not be construed to require any Credit Party to make
available its Tax returns (or any other confidential information relating to its
Taxes) to any Loan Party.

SECTION 2.24 Mitigation Obligations; Replacement of Lenders.

(a) If any Lender requests compensation under SECTION 2.14 or cannot make Loans
under SECTION 2.11, or if the Borrowers are required to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to SECTION 2.23, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the reasonable judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to SECTION 2.14 or SECTION 2.23, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense. The
Borrowers hereby agree to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment; provided, however,
that the Borrowers shall not be liable for such costs and expenses of a Lender
requesting compensation if (i) such Lender becomes a party to this Agreement on
a date after the Closing Date and (ii) the relevant Change in Law occurs on a
date prior to the date such Lender becomes a party hereto.

 

99



--------------------------------------------------------------------------------

(b) (i) If any Lender requests compensation under SECTION 2.14 or cannot make
Loans under SECTION 2.11 for thirty (30) consecutive days, or (ii) if any
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to SECTION 2.23,
or (iii) if any Lender becomes a Delinquent Lender or otherwise defaults in its
obligation to fund Loans hereunder, then the Borrowers may, at their sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in SECTION 9.07), all its interests,
rights and obligations under this Agreement to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided, however, that (i) the Lead Borrower shall have received
the prior written consent of the Administrative Agent, the Issuing Banks and the
Swingline Lender, which consent shall not be unreasonably withheld, (ii) such
Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and participations in unreimbursed drawings under Letters
of Credit and Swingline Loans, if any, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder from the assignee (to the extent
of such outstanding principal and accrued interest and fees) or the Borrowers
(in the case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under SECTION 2.14 or payments required
to be made pursuant to SECTION 2.23, such assignment will result in a reduction
in such compensation or payments. A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrowers to require
such assignment and delegation cease to apply.

SECTION 2.25 Designation of Lead Borrower as Borrowers’ Agent.

(a) Each Borrower hereby irrevocably designates and appoints the Lead Borrower
as such Borrower’s agent to obtain Loans and Letters of Credit, the proceeds of
which shall be available to each Borrower for such uses as are permitted under
this Agreement. As the disclosed principal for its agent, each Borrower shall be
obligated to the Administrative Agent and each Lender on account of Loans so
made and Letters of Credit so issued as if made directly by the Lenders to such
Borrower, notwithstanding the manner by which such Loans and Letters of Credit
are recorded on the books and records of the Lead Borrower and of any other
Borrower.

(b) Each Borrower represents to the Credit Parties that it is an integral part
of a consolidated enterprise, and that each Loan Party will receive direct and
indirect benefits from the availability of the joint credit facility provided
for herein, and from the ability to access the collective credit resources of
the consolidated enterprise which the Loan Parties comprise. Each Borrower
recognizes that credit available to it hereunder is in excess of and on better
terms than it otherwise could obtain on and for its own account and that one of
the reasons therefor is its joining in the credit facility contemplated herein
with all other Borrowers. Consequently, each Borrower hereby assumes and agrees
to discharge all Obligations of each of the other Borrowers as if the Borrower
which is so assuming and agreeing were each of the other Borrowers.

(c) The Lead Borrower shall act as a conduit for each Borrower (including
itself, as a Borrower) on whose behalf the Lead Borrower has requested a Loan.
None of the Agents nor any other Credit Party shall have any obligation to see
to the application of such proceeds.

 

100



--------------------------------------------------------------------------------

(d) The authority of the Lead Borrower to request Loans and Letters of Credit on
behalf of, and to bind, the Borrowers, shall continue unless and until the
Administrative Agent actually receives written notice of: (i) the termination of
such authority, and (ii) the subsequent appointment of a successor Lead
Borrower, which notice is signed by the respective Financial Officers of each
Borrower; and (iii) written notice from such successive Lead Borrower accepting
such appointment and acknowledging that from and after the date of such
appointment, the newly appointed Lead Borrower shall be bound by the terms
hereof, and that as used herein, the term “Lead Borrower” shall mean and include
the newly appointed Lead Borrower.

SECTION 2.26 Canadian Credit Facility.

(a) Notwithstanding anything to the contrary contained in this Agreement, at any
time after the Closing Date, the Lead Borrower may request that one or more of
its Canadian Subsidiaries join this[] Agreement as Canadian borrower(s) pursuant
to a separate Canadian credit facility provided by Canadian lenders holding
Canadian commitments that are subject to a separate Canadian borrowing base
(collectively, the “Canadian Credit Facility”); provided that the Canadian
Credit Facility (A) may be guaranteed by the Loan Parties so long as the
obligations in respect of any guarantee of the Canadian Credit Facility are
subordinate to the Obligations (other than any Cash Management Services, Bank
Products and other outstanding Other Liabilities) under SECTION 7.04; provided,
however, that if the Canadian Credit Facility is guaranteed by the Loan Parties
then the final maturity date of the Canadian Credit Facility shall not be
earlier than the then Latest Maturity Date; (B) shall be on terms and conditions
as determined by the Lead Borrower, the Canadian lenders and any collateral
agent for the Canadian lenders, subject to the approval of the Administrative
Agent (it being understood that (x) such terms and conditions may include,
without limitation, Canadian Credit Facility-specific borrowing base,
representations, warranties, covenants and Events of Default, interest rates,
fees, final maturity date, required prepayment provision as to the Canadian
borrowing base and post-Cash Dominion Event “waterfall” provisions with respect
to Canadian collateral and amendment and waiver provisions and (y) any upfront,
underwriting, arrangement or similar fees in respect of the Canadian Credit
Facility shall be agreed to by Lead Borrower and the Persons participating in
the Canadian Credit Facility and the arrangement thereof); (C) shall be subject
to closing conditions as may be determined by the Administrative Agent, the
Collateral Agent (or any of their respective Affiliates), the Canadian lenders
providing the Canadian Credit Facility and the Lead Borrower; (D) shall be
subject to the condition precedent that no Default shall have occurred and be
continuing immediately before or after giving effect thereto; (E) the aggregate
amount of the Canadian commitments under the Canadian Credit Facility shall not
exceed $50,000,000 and (F) all documentation in respect of the Canadian Credit
Facility shall be consistent with the foregoing and in form and substance
reasonably satisfactory to the Administrative Agent; and provided, further, that
no Lender shall be obligated to participate in the Canadian Credit Facility.

(b) The Lenders hereby irrevocably authorize the Administrative Agent and the
Collateral Agent to enter into amendments to (including amendments and
restatements of) this Agreement and the other Loan Documents with the Loan
Parties, the Canadian Subsidiaries and the lenders participating in the Canadian
Credit Facility as may be necessary or desirable in order to establish the
Canadian Credit Facility, in each case on terms consistent with this SECTION
2.26. Notwithstanding the foregoing, each of the Administrative Agent and the
Collateral Agent shall have the right (but not the obligation) to seek the
advice or concurrence of the Required Revolving Lenders with respect to the
Canadian Credit Facility and any matter contemplated by this SECTION 2.26 and,
if either the Administrative Agent or the Collateral Agent seeks such advice or
concurrence, it shall be permitted to enter into such amendments in accordance
with any instructions actually received by such Required Revolving Lenders and
shall also be entitled to refrain from entering into such amendments unless and
until it shall have received such advice or concurrence; provided, however, that
whether or not there has been a request by the Administrative Agent or the
Collateral Agent for any such advice or concurrence, all such amendments entered
into by the Administrative Agent or the Collateral Agent under this SECTION 2.26
shall be binding and conclusive on the Lenders.

 

101



--------------------------------------------------------------------------------

SECTION 2.27 Extensions of Commitments.

(a) Notwithstanding anything to the contrary in this Agreement, pursuant to one
or more offers (each, an “Extension Offer”) made from time to time by the Lead
Borrower to all Lenders holding Tranche A Commitments or FILO Commitments, as
the case may be, with a like Maturity Date on a pro rata basis (based on the
aggregate Tranche A Commitments or FILO Commitments, as applicable, of all
Lenders with the same Maturity Date) and on the same terms to each such Lender,
the Lead Borrower may from time to time with the consent of any Lender that
shall have accepted such offer extend the maturity date of any Tranche A
Commitments or FILO Commitments, as the case may be, and otherwise modify the
terms of such Tranche A Commitments or FILO Commitments of such Lender pursuant
to the terms of the relevant Extension Offer (including, without limitation, by
increasing the interest rate or fees payable in respect of such Tranche A
Commitments or FILO Commitments and Credit Extensions made thereunder) (each, an
“Extension”, and each group of Tranche A Commitments or FILO Commitments as so
extended, as well as the original Tranche A Commitments or FILO Commitments not
so extended, being a “Class”; any Extended Commitments (as defined below) shall
constitute a separate Class of Commitments from the Class of Commitments from
which they were converted), so long as the following terms are satisfied: (i) no
Default shall have occurred and be continuing at the time the offering document
in respect of an Extension Offer is delivered to the Lenders or prior to or
after giving effect to any Extended Commitments, (ii) except as to interest
rates, fees, final maturity date, premium, required prepayment dates and
participation in prepayments (which shall, subject to immediately succeeding
clauses (iii) and (iv), be determined by the Lead Borrower and MLPF&S and set
forth in the relevant Extension Offer), the Tranche A Commitments or FILO
Commitments of any Lender (an “Extending Lender”) extended pursuant to any
Extension (any such Tranche A Commitments or FILO Commitments, “Extended
Commitments”) shall have the same terms as the Class of Commitments subject to
such Extension Offer, (iii) the final maturity date of any Extended Commitments
shall be no earlier than the then Latest Maturity Date, (iv) any Extended
Commitments may participate on a pro rata basis or a less than pro rata basis
(but not greater than a pro rata basis) in any voluntary or mandatory repayments
or prepayments hereunder, in each case as specified in the respective Extension
Offer, (v) if the aggregate amount of Tranche A Commitments or FILO Commitments
in respect of which Lenders shall have accepted the relevant Extension Offer
shall exceed the maximum aggregate amount of Tranche A Commitments or FILO
Commitments offered to be extended by the Borrowers pursuant to such Extension
Offer, then the Tranche A Commitments or FILO Commitments (as applicable) of
such Lenders shall be extended ratably up to such maximum amount based on the
respective principal amounts (but not to exceed actual holdings of record) with
respect to which such Lenders have accepted such Extension Offer, (vi) all
documentation in respect of such Extension shall be consistent with the
foregoing and in form and substance reasonably satisfactory to the
Administrative Agent, (vii) any applicable Minimum Extension Condition shall be
satisfied unless waived by the Borrowers and (viii) any such Extension and
Extended Commitments (and the terms thereof) shall have been approved by the
Administrative Agent.

(b) If, at the time any Extension becomes effective, not all of the Commitments
that were subject to the applicable Extension Offer shall have been extended
(such non-extended Commitments with respect to any Extension, the “Non-Extended
Commitments”), then if the “effective interest rate” (which, for this purpose,
shall be reasonably determined by the Administrative Agent and shall take into
account any interest rate floors or similar devices and be deemed to include
(without duplication) all fees, including upfront or similar fees or original
issue discount (amortized over the shorter of (x) the life of such new Extended
Commitments and (y) the four years following the date of the respective
Extension) payable to Lenders with such new Extended Commitments, but excluding
any arrangement, structuring or other fees payable in connection therewith that
are not generally shared with the relevant extending Lenders) in

 

102



--------------------------------------------------------------------------------

respect of extensions of credit under such new Extended Commitments shall at any
time (over the life of such new Extended Commitments) exceed the “effective
interest rate” applicable to extensions of credit under the applicable
Non-Extended Commitments by more than 1.00% (determined on the same basis as
provided in the first parenthetical in this sentence), then the Applicable
Margin applicable to extensions of credit under such Non-Extended Commitments
shall be increased to the extent necessary so that at all times thereafter such
Non-Extended Commitments do not receive less “effective interest rate” than the
“effective interest rate” applicable to extensions of credit under such new
Extended Commitments minus 1.00%

(c) With respect to all Extensions consummated by the Lead Borrower pursuant to
this SECTION 2.27, (i) such Extensions shall not constitute voluntary or
mandatory payments or prepayments for purposes of SECTION 2.16 or SECTION 2.17
and (ii) no Extension Offer is required to be in any minimum amount or any
minimum increment, provided that the Lead Borrower may at its election specify
as a condition (a “Minimum Extension Condition”) to consummating any such
Extension that a minimum amount (to be determined and specified in the relevant
Extension Offer in the Borrowers’ sole discretion and may be waived by the
Borrowers) of Tranche A Commitments or FILO Commitments (as applicable) of any
or all applicable tranches be tendered. The Lenders hereby consent to the
Extensions and the other transactions contemplated by this SECTION 2.27
(including, for the avoidance of doubt, payment of any interest, fees or premium
in respect of any Extended Commitments on such terms as may be set forth in the
relevant Extension Offer) and hereby waive the requirements of any provision of
this Agreement or any other Loan Document that may otherwise prohibit any such
Extension or any other transaction contemplated by this SECTION 2.27.

(d) The Lenders hereby irrevocably authorize the Administrative Agent and the
Collateral Agent to enter into amendments to this Agreement and the other Loan
Documents with the Borrowers and the other Loan Parties as may be necessary in
order to establish new tranches or sub-tranches in respect of Commitments so
extended and such technical amendments as may be necessary or appropriate in the
reasonable opinion of the Administrative Agent and the Borrowers in connection
with the establishment of such new tranches or sub-tranches, in each case on
terms consistent with this SECTION 2.27 (the amendment establishing such
Extension, an “Extension Amendment”). Notwithstanding the foregoing, each of the
Administrative Agent and the Collateral Agent shall have the right (but not the
obligation) to seek the advice or concurrence of the Required Revolving Lenders
with respect to any matter contemplated by this SECTION 2.27(d) and, if either
the Administrative Agent or the Collateral Agent seeks such advice or
concurrence, it shall be permitted to enter into such amendments with the
Borrowers in accordance with any instructions actually received by such Required
Revolving Lenders and shall also be entitled to refrain from entering into such
amendments with the Borrowers unless and until it shall have received such
advice or concurrence; provided, however, that whether or not there has been a
request by the Administrative Agent or the Collateral Agent for any such advice
or concurrence, all such amendments entered into with the Lead Borrower by the
Administrative Agent or the Collateral Agent hereunder shall be binding and
conclusive on the Lenders. Without limiting the foregoing, in connection with
any Extensions the respective Loan Parties shall (at their expense) amend (and
the Collateral Agent is hereby directed to amend) any Mortgage that has a
maturity date prior to the then Latest Maturity Date so that such maturity date
is extended to the then Latest Maturity Date (or such later date as may be
advised by local counsel to the Collateral Agent).

(e) In connection with any Extension, the Lead Borrower shall provide the
Administrative Agent at least 5 Business Days’ (or such shorter period as may be
agreed by the Administrative Agent in its sole discretion) prior written notice
thereof, and shall agree to such procedures, if any, as may be established by,
or acceptable to, the Administrative Agent, in each case acting reasonably to
accomplish the purposes of this SECTION 2.27.

 

103



--------------------------------------------------------------------------------

(f) This SECTION 2.27 shall supersede any provisions in SECTION 2.21 or SECTION
9.01 to the contrary.

SECTION 2.28 Obligations of the Lenders Several.

The obligations of the Lenders hereunder to make Loans, to fund participations
in Letters of Credit and Swingline Loans and to make payments pursuant to
hereunder are several and not joint. The failure of any Lender to make any Loan,
to fund any such participation or to make any payment hereunder on any date
required under this Agreement shall not relieve any other Lender of its
corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan, to purchase
its participation or to make its payment hereunder.

SECTION 2.29 Cash Collateral Generally.

All cash collateral required to be maintained pursuant to SECTION 2.13, SECTION
2.16, SECTION 2.17, or SECTION 7.02 with respect to Letters of Credit, or
pursuant to SECTION 8.16 with respect to a Delinquent Lender (other than credit
support not constituting funds subject to deposit) shall be maintained in a cash
collateral account. Each of the Loan Parties, and to the extent provided by any
Lender, such Lender, hereby grants to (and subjects to the control of) the
Administrative Agent, for the benefit of the Administrative Agent, the Issuing
Banks and the Lenders (including the Swingline Lender), and agrees to maintain,
a first priority security interest in all such cash, deposit accounts and all
balances therein, and all other property so provided as collateral, and in all
proceeds of the foregoing, all as security for the obligations to which such
cash collateral may be applied. If at any time the Administrative Agent
determines that such cash collateral is subject to any right or claim of any
Person other than the Administrative Agent as herein provided, or that the total
amount of such cash collateral is less than the applicable obligations secured
thereby, the Loan Parties or the relevant Delinquent Lender will, promptly upon
demand by the Administrative Agent, pay or provide to the Administrative Agent
additional cash collateral in an amount sufficient to eliminate such deficiency.
Notwithstanding anything to the contrary contained in this Agreement, cash
collateral provided under hereunder in respect of Letters of Credit or Swingline
Loans shall be held and applied to the satisfaction of the specific obligations
to fund participations in Letters of Credit or Swingline Loans (including, as to
cash collateral provided by a Delinquent Lender, any interest accrued on such
obligation) and other obligations for which the cash collateral was so provided,
prior to any other application of such property as may be provided for herein.

ARTICLE III

Representations and Warranties

To induce the Credit Parties to make the Loans (including Swingline Loans) and
to issue Letters of Credit, the Loan Parties, jointly and severally, make the
following representations and warranties to each Credit Party with respect to
each Loan Party:

SECTION 3.01 Existence, Qualification and Power; Compliance with Laws; EEA
Financial Institutions.

Each Loan Party and each of its Restricted Subsidiaries (a) is a Person duly
organized or formed, validly existing and in good standing under the Applicable
Laws of the jurisdiction of its incorporation or organization, (b) has all
requisite power and authority to (i) own or lease its assets and carry on its
business and (ii) execute, deliver and perform its obligations under the Loan
Documents to which it is a party (including, with respect to the Borrowers, to
borrow money and request Letters of Credit hereunder), (c) is duly qualified and
in good standing under the Applicable Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification, (d) is in

 

104



--------------------------------------------------------------------------------

compliance with all Applicable Laws, orders, writs, injunctions and orders and
(e) has all requisite governmental licenses, authorizations, consents and
approvals to operate its business as currently conducted; except in each case
referred to in clause (c), (d) or (e), to the extent that failure to do so,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect. Schedule 3.01 annexed hereto sets forth, as of the
[Closing]Second Amendment Effective Date, each Loan Party’s name as it appears
in official filings in its state of incorporation or organization, its state of
incorporation or organization, organization type, organization number, if any,
issued by its state of incorporation or organization, and its federal employer
identification number. Neither the Lead Borrower nor any Loan Party is an EEA
Financial Institution.

SECTION 3.02 Authorization; No Contravention.

The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is a party (a) are within such Loan Party’s corporate or
other powers and have been duly authorized by all necessary corporate or other
organizational action, and (b) do not and will not (i) contravene the terms of
any of such Person’s Organization Documents, (ii) conflict with or result in any
breach or contravention of, or the creation of (or requirement to create) any
Lien (other than Liens permitted under SECTION 6.01) under or require any
payment to be made under (x) any contractual obligation to which such Person is
a party or affecting such Person or the properties of such Person or any of its
Restricted Subsidiaries or (y) any material order, injunction, writ or decree of
any Governmental Authority or any arbitral award to which such Person or its
property is subject; or (iii) violate any material Applicable Law; except with
respect to any conflict, breach or contravention or payment (but not creation of
Liens) referred to in clause (ii)(x), to the extent that such conflict, breach,
contravention or payment, individually or in the aggregate, could not reasonably
be expected to have a Material Adverse Effect.

SECTION 3.03 Governmental Authorization; Other Consents.

No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with (a) the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan
Document, (b) the grant by any Loan Party of the Liens granted by it pursuant to
the Security Documents, (c) the perfection or maintenance of the Liens created
under the Security Documents (including the priority thereof) or (d) the
exercise by the Administrative Agent, the Collateral Agent or any Lender of
their rights under the Loan Documents or the remedies in respect of the
Collateral pursuant to the Security Documents, except for (i) filings necessary
to perfect the Liens on the Collateral granted by the Loan Parties in favor of
the Secured Parties, (ii) the approvals, consents, exemptions, authorizations,
actions, notices and filings which have been duly obtained, taken, given or made
and are in full force and effect (except to the extent not required to be
obtained, taken, given or made or to be in full force and effect pursuant the
Collateral and Guarantee Requirement) and (iii) those approvals, consents,
exemptions, authorizations or other actions, notices or filings, the failure of
which to obtain or make, individually or in the aggregate, could not reasonably
be expected to have a Material Adverse Effect.

SECTION 3.04 Binding Effect.

This Agreement and each other Loan Document has been duly executed and delivered
by each Loan Party that is party thereto. This Agreement and each other Loan
Document constitutes, a legal, valid and binding obligation of each such Loan
Party, enforceable against each Loan Party that is party thereto in accordance
with its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and by general principles of equity.

 

105



--------------------------------------------------------------------------------

SECTION 3.05 Financial Statements; No Material Adverse Effect.

(a) (i) [Reserved].

(ii) The Audited Financial Statements fairly present in all material respects
the financial condition of the Lead Borrower and its Subsidiaries as of the
dates thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the periods covered
thereby, except as otherwise expressly noted therein.

(iii) The Unaudited Financial Statements fairly present in all material respects
the financial condition of the Lead Borrower and its Subsidiaries as of the
dates thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the periods covered
thereby, except as otherwise expressly noted therein.

(b) The Financial Performance Projections attached hereto as Schedule 3.05(b)
(which includes pro forma consolidated balance sheets, statements of income and
cash flows, the FILO Borrowing Base[,] and the Tranche A Borrowing Base and
Availability prepared (i) on a monthly basis for the 2012 Fiscal Year and
(ii) on an annual basis for the 2013, 2014 and 2015 Fiscal Years), which have
been furnished to the Administrative Agent prior to the Closing Date, have been
prepared in good faith on the basis of the assumptions stated therein, which
assumptions were believed to be reasonable at the time of preparation of such
forecasts, it being understood that actual results may vary from such forecasts
and that such variations may be material.

(c) Since the January 29, 2011, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.

(d) As of the [Closing]Second Amendment Effective Date, neither Holdings, the
Lead Borrower nor any Restricted Subsidiary has any Indebtedness or other
obligations or liabilities, direct or contingent (other than (i) the liabilities
reflected on Schedule 6.03, (ii) obligations arising under this Agreement and
the other Loan Documents, (iii) the Term Loan Facility and the Senior Notes, and
(iv) liabilities incurred in the ordinary course of business) that, either
individually or in the aggregate, have had or could reasonably be expected to
have a Material Adverse Effect.

SECTION 3.06 Litigation.

There are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of any Loan Party, threatened in writing or contemplated, at law, in
equity, in arbitration or before any Governmental Authority, by or against
Holdings, the Lead Borrower or any of its Restricted Subsidiaries or against any
of their properties or revenues that (a) either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect, or
(b) involve any of the Loan Documents, which could reasonably be expected to
have a Material Adverse Effect.

SECTION 3.07 No Default.

Neither Holdings, the Lead Borrower nor any Restricted Subsidiary is in default
under or with respect to, or a party to, any contractual obligation or Material
Indebtedness that could, either individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 

106



--------------------------------------------------------------------------------

SECTION 3.08 Ownership of Property; Liens.

(a) Each Loan Party and each of its Restricted Subsidiaries has good record and
marketable title in fee simple to, or valid leasehold interests in, or easements
or other limited property interests in, all real property necessary in the
ordinary conduct of its business, free and clear of all Liens except (i) for
minor defects in title that do not materially interfere with its ability to
conduct its business or to utilize such assets for their intended purposes,
(ii) Liens permitted by SECTION 6.01 and except (iii) where the failure to have
such title could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

(b) Schedule 3.08(b)(i) sets forth the address (including county) of all Real
Estate that is owned by the Loan Parties as of the [Closing]Second Amendment
Effective Date. Schedule 3.08(b)(ii) sets forth the address of all Real Estate
that is leased by the Loan Parties as of the [Closing]Second Amendment Effective
Date. Except as would not reasonably be expected to result in a Material Adverse
Effect, to the knowledge of the Responsible Officers of the Loan Parties each of
such Leases is in full force and effect and the Loan Parties are not in default
of the terms thereof.

(c) As of the [Closing]Second Amendment Effective Date, except as otherwise
disclosed in writing to the Collateral Agent, (i) no Loan Party has received any
notice of, nor has any knowledge of, the occurrence (and still pending as of the
[Closing]Second Amendment Effective Date) or pendency or contemplation of any
Casualty Event affecting all or any portion of a Mortgaged Property, and (ii) no
Mortgage encumbers improved Mortgaged Property that is located in an area that
has been identified by the Secretary of Housing and Urban Development as an area
having special flood hazards within the meaning of the Flood Laws unless
Evidence of Flood Insurance has been delivered to the Collateral Agent.

SECTION 3.09 Environmental Compliance.

(a) There are no claims, actions, suits, or proceedings alleging potential
liability or responsibility for violation of, or otherwise relating to, any
Environmental Law that could, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

(b) Except as specifically disclosed in Schedule 3.09(b) or except as could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, (i) none of the properties currently or formerly owned, leased
or operated by any Loan Party or any of its Restricted Subsidiaries is listed or
proposed for listing on the NPL or on the CERCLIS or any analogous foreign,
state, provincial or local list or is adjacent to any such property; (ii) to the
knowledge of the Loan Parties, there are no, and never have been, any
underground or aboveground storage tanks or any surface impoundments, septic
tanks, pits, sumps or lagoons in which Hazardous Materials are being or have
been treated, stored or disposed of on any property currently owned, leased or
operated by any Loan Party or any of its Restricted Subsidiaries or, to its
knowledge, on any property formerly owned or operated by any Loan Party or any
of its Restricted Subsidiaries; (iii) to the knowledge of the Loan Parties,
there is no asbestos or asbestos-containing material, the renewal or remediation
of which is required by any Environmental Law, on any property currently owned
or operated by any Loan Party or any of its Restricted Subsidiaries; and (iv) to
the knowledge of the Loan Parties, Hazardous Materials have not been released,
discharged or disposed of by any Person on any property currently or formerly
owned, leased or operated by any Loan Party or any of its Restricted
Subsidiaries and Hazardous Materials have not otherwise been released,
discharged or disposed of by any of the Loan Parties and their Restricted
Subsidiaries at any other location.

(c) The properties owned, leased or operated by the Loan Parties and their
Restricted Subsidiaries do not contain any Hazardous Materials in amounts or
concentrations which (i) constitute, or constituted a violation of, (ii) require
remedial action under, or (iii) could give rise to liability under,
Environmental Laws, which violations, remedial actions and liabilities,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect.

 

107



--------------------------------------------------------------------------------

(d) Except as specifically disclosed in Schedule 3.09(d), neither any Loan Party
nor any of their Restricted Subsidiaries is undertaking, or has completed,
either individually or together with other potentially responsible parties, any
investigation or assessment or remedial or response action relating to any
actual or threatened release, discharge or disposal of Hazardous Materials at
any site, location or operation, either voluntarily or pursuant to the order of
any Governmental Authority or the requirements of any Environmental Law except
for such investigation or assessment or remedial or response action that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

(e) All Hazardous Materials generated, used, treated, handled or stored at, or
transported to or from, any property currently or formerly owned or operated by
any Loan Party or any of its Subsidiaries have been disposed of in a manner not
reasonably expected to result, individually or in the aggregate, in a Material
Adverse Effect.

(f) Except as would not reasonably be expected to result, individually or in the
aggregate, in a Material Adverse Effect, none of the Loan Parties and their
Subsidiaries has contractually assumed any liability or obligation under or
relating to any Environmental Law.

(g) The execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby will not require any
notification, registration, filing, reporting, disclosure, investigation,
remediation or cleanup pursuant to any applicable Environmental Law, except for
any requirement the noncompliance with which could not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

(h) As of the [Closing]Second Amendment Effective Date, the Lead Borrower has
made available to the Administrative Agent and the Lenders all material
documents, studies, and reports in the possession, custody or control of the
Loan Parties concerning compliance with or liability under Environmental Law,
including those concerning the actual or suspected existence of Hazardous
Material at Real Estate or facilities currently or formerly owned, operated,
leased or used by the Loan Parties which could reasonably be expected to have a
Material Adverse Effect.

SECTION 3.10 Taxes.

Except as set forth in Schedule 3.10 and except as could not, either
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect, Holdings, the Lead Borrower and its Restricted Subsidiaries have
timely filed all federal, state, provincial and other tax returns and reports
required to be filed, and have timely paid all federal, state, provincial and
other Taxes, assessments, fees and other governmental charges levied or imposed
upon them or their properties, income or assets otherwise due and payable,
except those which are being contested in good faith by appropriate actions
diligently conducted and for which adequate reserves have been provided in
accordance with GAAP. There is no proposed Tax deficiency or assessment known to
any Loan Party against any Loan Party or any Restricted Subsidiary that would,
if made, individually or in the aggregate, have a Material Adverse Effect.

SECTION 3.11 ERISA; Plan Compliance.

(a) Except as set forth in Schedule 3.11 or as could not, either individually or
in the aggregate, reasonably be expected to result in a Material Adverse Effect,
each Plan is in compliance in with the applicable provisions of ERISA, the Code
and other federal or state Applicable Laws (and the regulations and published
interpretations thereunder).

 

108



--------------------------------------------------------------------------------

(b) (i) As of the [Closing]Second Amendment Effective Date, no Plan is a
Multiemployer Plan; nor is any Plan subject to Section 302 or Title IV of ERISA
or Section 412 of the Code; and (ii) as of the [Closing]Second Amendment
Effective Date, neither any Loan Party nor any ERISA Affiliate nor any
predecessor thereof has in the past six years (A) sponsored, maintained or
contributed to, any Plan subject to Title IV of ERISA or (B) contributed to any
Multiemployer Plan.

(c) (i) No Plan has an “accumulated funding deficiency” (as defined in
Section 412 of the Code), whether or not waived; (ii) neither any Loan Party nor
any ERISA Affiliate has incurred, or reasonably expects to incur, any liability
under Title IV of ERISA with respect to any Plan (other than premiums due and
not delinquent under Section 4007 of ERISA); (iii) neither any Loan Party nor
any ERISA Affiliate has incurred, or reasonably expects to incur, any liability
(and no event has occurred which, with the giving of notice under Section 4219
of ERISA, would result in such liability) under Sections 4201 or 4243 of ERISA
with respect to a Multiemployer Plan; and (iv) neither any Loan Party nor any
ERISA Affiliate has engaged in a transaction that could be subject to Sections
4069 or 4212(c) of ERISA, except, with respect to each of the foregoing clauses
of this SECTION 3.11(c), as could not reasonably be expected, individually or in
the aggregate, to result in a Material Adverse Effect.

(d) The Loan Parties are in compliance with the applicable provisions of ERISA,
the Code, and other federal or state Applicable Laws with respect to each Plan,
except where the failure to so comply would not reasonably be expected to have a
Material Adverse Effect. No fact or situation that may reasonably be expected to
result in a Material Adverse Effect exists in connection with any Plan.

SECTION 3.12 Subsidiaries; Equity Interests.

As of the [Closing]Second Amendment Effective Date, neither the Lead Borrower
nor any Loan Party has any Subsidiaries other than those specifically disclosed
in Schedule 3.12, and all of the outstanding Capital Stock in their respective
Subsidiaries has been validly issued, is fully paid and nonassessable and all
Capital Stock owned by the Lead Borrower or a Loan Party is owned free and clear
of all Liens except (i) those created under the Security Documents, (ii) those
to secure the Term Loan Facility (which Liens shall be subject to the
Intercreditor Agreement), and (iii) any nonconsensual Lien that is permitted
under SECTION 6.01. As of the [Closing]Second Amendment Effective Date, Schedule
3.12 (a) sets forth the name and jurisdiction of each Subsidiary, and (b) sets
forth the ownership interest of the Lead Borrower and any other Subsidiary in
each Subsidiary, including the percentage of such ownership.

SECTION 3.13 Margin Regulations; Investment Company Act.

(a) No Loan Party or Restricted Subsidiary is engaged nor will it engage,
principally or as one of its important activities, in the business of purchasing
or carrying Margin Stock, or extending credit for the purpose of purchasing or
carrying Margin Stock and no proceeds of any Revolving Credit Loan (including
Swingline Loans) or drawings under any Letter of Credit will be used for the
purpose of purchasing or carrying Margin Stock, or any other purpose that
violates Regulation U. The value of the Margin Stock at any time owned by the
Loan Parties and their Subsidiaries at any time a Credit Extension constitutes a
“purpose credit” (within the meaning of Regulation U) does not exceed
twenty-five percent (25%) of the value of the assets of the Loan Parties and
their Subsidiaries taken as a whole.

(b) None of Holdings, the Lead Borrower or any Subsidiary is or is required to
be registered as an “investment company”, or is subject to regulation (with
respect to which it is not otherwise exempt), under the Investment Company Act
of 1940.

 

109



--------------------------------------------------------------------------------

SECTION 3.14 Disclosure.

No report, financial statement, confidential information, memorandum,
certificate or other written information furnished by or on behalf of any Loan
Party (other than information of a general economic nature) to any Credit Party
in connection with the transactions contemplated hereby and the negotiation of
this Agreement or delivered hereunder or under any other Loan Document (as
modified or supplemented by other information so furnished) when taken as a
whole contains or will contain any material misstatement of fact or omits or
will omit to state any material fact necessary to make the statements therein,
in the light of the circumstances under which they were or will be made, not
materially misleading; provided that with respect to projected financial
information and pro forma financial information, each of Holdings and the Lead
Borrower represents only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time of preparation; it being
understood that such projections may vary from actual results and that such
variances may be material.

SECTION 3.15 Intellectual Property; Licenses, Etc.

Schedule 3.15 sets forth, as of the [Closing]Second Amendment Effective Date,
with respect to each Loan Party a list of all of the registered Intellectual
Property owned by such Loan Party and all applications for the registrations or
issuance thereof. Each such registration and application that is reasonably
necessary to the business of such Loan Party is subsisting. Each of the Loan
Parties and their Subsidiaries own, license or possess the right to use, all of
the trademarks, service marks, trade names, domain names, copyrights, patents,
patent rights, licenses, technology, software, know-how database rights, design
rights and other intellectual property rights (collectively, “IP Rights”) that
are reasonably necessary for the operation of their respective businesses as
currently conducted, and, without conflict with the rights of any Person, except
to the extent that such conflicts, or the failure to own, license or possess the
right to use such IP Rights, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect. No IP Rights,
advertising, product, process, method, substance, part or other material used by
any Loan Party or any Subsidiary in the operation of their respective businesses
as currently conducted infringes upon any rights held by any Person except for
such infringements, individually or in the aggregate, which could not reasonably
be expected to have a Material Adverse Effect. No claim or litigation regarding
any of the IP Rights, is pending or, to the knowledge of the Lead Borrower,
threatened against any Loan Party or Subsidiary, which, either individually or
in the aggregate, could reasonably be expected to have a Material Adverse
Effect.

SECTION 3.16 Solvency.

Immediately after giving effect to the consummation of the transactions
contemplated hereby to occur on the [Closing]Second Amendment Effective Date,
and on or about the date of the making of each[ Revolving Credit] Loan and the
issuance of each Letter of Credit hereunder, and immediately after giving effect
to the application of the proceeds of all such extensions of credit, (a) the
fair value of the assets of the Lead Borrower and its Subsidiaries, on a
consolidated basis, exceeds, on a consolidated basis, their debts and
liabilities, subordinated, contingent or otherwise; (b) the present fair
saleable value of the property of the Lead Borrower and its Subsidiaries, on a
consolidated basis, is greater than the amount that will be required to pay the
probable liability, on a consolidated basis, of their debts and other
liabilities, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured; (c) the Lead Borrower and its
Subsidiaries, on a consolidated basis, are able to pay their debts and
liabilities, subordinated, contingent or otherwise, as such liabilities become
absolute and matured; and (d) the Lead Borrower and its Subsidiaries, on a
consolidated basis, are not engaged in, and are not about to engage in, business
for which they have unreasonably small capital. For purposes of this SECTION
3.16, the amount of any contingent liability at any time shall be computed as
the amount that would reasonably be expected to become an actual and matured
liability.

 

110



--------------------------------------------------------------------------------

SECTION 3.17 Subordination of Junior Financing.

The Obligations are “Senior Debt,” “Senior Indebtedness,” “Guarantor Senior
Debt” “Designated Senior Indebtedness” or “Senior Secured Financing” (or any
comparable term) under, and as defined in, any Junior Financing.

SECTION 3.18 Labor Matters.

Except as, in the aggregate, could not reasonably be expected to have a Material
Adverse Effect or as disclosed in the Audited Financial Statements: (a) there
are no strikes or other labor disputes against any of Holdings, the Lead
Borrower or its Subsidiaries pending or, to the knowledge of the Lead Borrower,
threatened; (b) hours worked by and payment made to employees of each of
Holdings, the Lead Borrower or its Restricted Subsidiaries have not been in
violation of the Fair Labor Standards Act or any other Applicable Laws dealing
with such matters; and (c) all payments due from any of Holdings, the Lead
Borrower or its Restricted Subsidiaries on account of employee health and
welfare insurance have been paid or accrued as a liability on the books of the
relevant party. Except as disclosed in the Audited Financial Statements, as of
the [Closing]Second Amendment Effective Date no Loan Party is a party to or
bound by any collective bargaining agreement or any similar agreement. As of the
[Closing]Second Amendment Effective Date, there are no representation
proceedings pending or, to the actual knowledge of any Responsible Officer of
any Loan Party, threatened to be filed with the National Labor Relations Board
or other applicable Governmental Authority, and no labor organization or group
of employees of any Loan Party has made a pending demand in writing for
recognition. As of the [Closing]Second Amendment Effective Date, the
consummation of the transactions contemplated by the Loan Documents will not
give rise to any right of termination or right of renegotiation on the part of
any union under any collective bargaining agreement to which any Loan Party is
bound to the extent that such would be reasonably expected to result in a
Material Adverse Effect.

SECTION 3.19 Compliance with Laws and Agreements.

Each Loan Party is in compliance with all Applicable Law, except where the
failure to comply, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect. Without limiting the generality
of the foregoing, each Loan Party has obtained all permits, licenses and other
authorizations which are required with respect to the ownership and operations
of its business, except where the failure to obtain such permits, licenses or
other authorizations, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect. Each Loan Party is in compliance
with all terms and conditions of all such permits, licenses, orders and
authorizations, except where the failure to comply with such terms or
conditions, individually or in the aggregate, could not reasonably be expected
to have a Material Adverse Effect.

SECTION 3.20 Security Documents.

(a) The Security Documents (other than the Mortgages) create in favor of the
Collateral Agent, for the ratable benefit of the Secured Parties, a legal, valid
and enforceable security interest in the Collateral described therein as
security for the Obligations to the extent that a legal, valid, binding and
enforceable security interest in such Collateral may be created under any
Applicable Law of the United States of America and any states thereof,
including, without limitation, the applicable Uniform Commercial Code, and the
Security Documents constitute, or will upon the filing of financing statements
and the obtaining of “control”, in each case, as applicable, with respect to the
relevant Collateral as required under the applicable Uniform Commercial Code,
the creation of a fully perfected first priority Lien on, and security interest
in, all right, title and interest of the Borrowers and each Facility Guarantor
thereunder in such Collateral, in each case prior and superior in right to any
other Person (other than (x) Permitted Encumbrances having priority under
Applicable Law and (y) with respect to the Term Priority Collateral, which shall
be subject to the Intercreditor Agreement), except as permitted hereunder or
under any other Loan Document, in each case to the extent that a security
interest may be perfected by the filing of a financing statement under the
applicable Uniform Commercial Code, or by obtaining “control”.

 

111



--------------------------------------------------------------------------------

(b) Upon recording thereof in the appropriate recording office, each Mortgage is
effective to create, in favor of the Collateral Agent, for its benefit and the
benefit of the Secured Parties, legal, valid and enforceable perfected Liens on,
and a security interest in, all of the Loan Parties’ right, title and interest
in and to the Mortgaged Property thereunder and the proceeds thereof, subject
only to Liens permitted hereunder, and when such Mortgage is filed in the
offices specified on SECTION I.H. to the Perfection Certificate dated the
Initial Closing Date (or, in the case of any Mortgage executed and delivered
after the date thereof in accordance with the provisions of SECTIONS 5.11 and
5.13, when such Mortgage is filed in the offices specified in the local counsel
opinion delivered with respect thereto in accordance with the provisions of
SECTIONS 5.11 and 5.13), such Mortgage shall constitute a fully perfected Lien
on, and security interest in, all right, title and interest of the Loan Party to
such Mortgage in the Mortgaged Property described therein and the proceeds
thereof, in each case prior and superior in right to any other person, other
than Liens expressly permitted by SECTION 6.01.

Notwithstanding anything herein (including this SECTION 3.20) or in any other
Loan Document to the contrary, neither the Lead Borrower nor any other Loan
Party makes any representation or warranty as to (A) the effects of perfection
or non-perfection, the priority or the enforceability of any pledge of or
security interest in (other than with respect to those pledges and security
interests made under the laws of the jurisdiction of formation of the applicable
Foreign Subsidiary) any Equity Interests of any Foreign Subsidiary, or as to the
rights and remedies of the Agents or any Lender with respect thereto, under
foreign law, or (B) the pledge or creation of any security interest, or the
effects of perfection or non-perfection, the priority or the enforceability of
any pledge of or security interest to the extent such pledge, security interest,
perfection or priority is not required pursuant to the Collateral and Guarantee
Requirement.

SECTION 3.21 Patriot Act; FCPA; OFAC.

(a) Each of the Loan Parties and their Subsidiaries are in compliance, in all
material respects, with the PATRIOT Act. The proceeds of the Credit Extensions
will not be used by the Loan Parties and their Subsidiaries in violation of the
PATRIOT Act in any material respect.

(b) To the extent applicable, each of the Loan Parties and their Subsidiaries
are in compliance, in all material respects, with the Trading with the Enemy
Act, as amended, and each of the foreign assets control regulations of the
United States Treasury Department (31 CFR Subtitle B, Chapter V, as amended) and
any other enabling legislation or executive order relating thereto.

(c) No part of the proceeds of any Credit Extension will be used by any Loan
Party or any of their Subsidiaries, directly or, to the knowledge of the
Borrowers, indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

(d) Neither any Loan Party, nor any of their Subsidiaries, nor, to the knowledge
of the Borrowers and their Subsidiaries, any director, officer or employee
thereof, is an individual or entity that is, or is owned or controlled by any
individual or entity that is (i) included on OFAC’s list of “Specially
Designated Nationals and Blocked Persons” or (ii) currently the subject of any
Sanctions; and the Borrowers will not directly or, to the knowledge of the
Borrowers, indirectly use the proceeds of any Credit Extension, or otherwise
knowingly make available such proceeds to any Person, for the purpose of
financing the activities of any Person currently subject to any Sanctions.

 

112



--------------------------------------------------------------------------------

ARTICLE IV

Conditions

SECTION 4.01 Conditions of Effectiveness of Credit Agreement.

The effectiveness of this Agreement on the Closing Date is subject to the
satisfaction by the Loan Parties or the waiver of each of the following
conditions precedent:

(a) The Administrative Agent (or its counsel) shall have received from each Loan
Party and each Lender either (i) a counterpart of this Agreement and an
amendment and reaffirmation of the other Loan Documents (each in form and
substance reasonably satisfactory to the Administrative Agent and each Lender)
signed on behalf of each such party thereto or (ii) written evidence reasonably
satisfactory to the Administrative Agent (which may include telecopy
transmission or electronic .pdf copy of a signed signature page of this
Agreement or any other relevant Loan Document) that each such party has signed a
counterpart of this Agreement and all other Loan Documents to which it is a
party.

(b) The Administrative Agent shall have received a written opinion (addressed to
the Administrative Agent, the Collateral Agent and the Lenders and dated the
Closing Date) of Ropes & Gray LLP, counsel for the Loan Parties and each local
counsel to the Loan Parties set forth on Schedule 4.01(c), substantially to the
effect set forth in Exhibits K-1 and K-2, respectively. The Loan Parties hereby
request such counsel to deliver such opinions.

(c) The Administrative Agent shall have received (i) a copy of the certificate
or articles of incorporation or organization (or similar organizational
document), including all amendments thereto, of each Loan Party, certified, if
applicable, as of a recent date by the Secretary of State of the state of its
organization, and a certificate as to the good standing (where relevant) of each
Loan Party as of a recent date, from such Secretary of State or similar
Governmental Authority; (ii) a certificate of the Secretary or Assistant
Secretary of each Loan Party dated the Closing Date and certifying (A) that
attached thereto is a true and complete copy of the by-laws or operating (or
limited liability company) agreement of such Loan Party as in effect on the
Closing Date and at all times since a date prior to the date of the resolutions
described in clause (B) below, (B) that attached thereto is a true and complete
copy of resolutions duly adopted by the board of directors (or equivalent
governing body) of such Loan Party authorizing the execution, delivery and
performance of the Loan Documents to which such Person is a party and, in the
case of the Borrowers, the borrowings hereunder, and that such resolutions have
not been modified, rescinded or amended and are in full force and effect,
(C) that the certificate or articles of incorporation or organization (or
similar organization document) of such Loan Party have not been amended since
the date of the last amendment thereto shown on the certificate of good standing
furnished pursuant to clause (i) above, and (E) as to the incumbency and
specimen signature of each officer executing any Loan Document or any other
document delivered in connection herewith on behalf of such Loan Party; and
(iii) a certificate of another officer as to the incumbency and specimen
signature of the Secretary or Assistant Secretary executing the certificate
pursuant to clause (ii) above.

(d) (i) The Administrative Agent shall have received the results of (x) searches
of the Uniform Commercial Code filings (or equivalent filings) and (y) judgment
and tax lien searches, made with respect to the Loan Parties in the states or
other jurisdictions of formation of such Person and with respect to such other
locations and names listed on the Perfection Certificate, together with (in the
case of clause (y)) copies of the financing statements (or similar documents)
disclosed by such search, and (ii) the Collateral Agent or the collateral agent
under the Term Loan Facility (pursuant to the Intercreditor Agreement) shall
have received (x) certificates, if any, representing the Pledged Equity of the
Borrowers and Subsidiary Facility Guarantors accompanied by undated stock powers
executed in blank (provided that,

 

113



--------------------------------------------------------------------------------

notwithstanding the foregoing, the Lead Borrower shall be permitted to deliver
the certificate(s) representing the Capital Stock of Gymboree Hong Kong Services
Limited that constitute Pledged Equity, and all related stock powers, to the
Collateral Agent or the collateral agent under the Term Loan Facility (pursuant
to the Intercreditor Agreement) within thirty (30) days following the Closing
Date or such longer period as the Collateral Agent may agree in its Permitted
Discretion) and (y) documents and instruments to be recorded or filed that the
Collateral Agent may deem reasonably necessary to satisfy the Collateral and
Guarantee Requirement;

(e) The Administrative Agent shall have received a solvency certificate,
substantially in the form set forth in Exhibit J, from the chief financial
officer or other officer with equivalent duties of the Lead Borrower.

(f) The Administrative Agent shall have received, at least 5 days prior to the
Closing Date (or such later date as the Administrative Agent shall agree in
writing), all documentation and other information about the Loan Parties
required under applicable “know your customer” and anti-money laundering rules
and regulations, including without limitation the USA PATRIOT Act, that has been
requested in writing at least 10 days prior to the Closing Date.

(g) The Arranger shall have received the Audited Financial Statements, the
Unaudited Financial Statements and the Projected Financial Statements.

(h) Since January 29, 2011, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expect to
have a Material Adverse Effect.

(i) The Administrative Agent shall have received a Borrowing Base Certificate
dated March 9, 2012, executed by a Financial Officer of the Lead Borrower, and
the Administrative Agent shall be satisfied that, both before and after giving
effect to all borrowings to be made on the Closing Date, Availability shall not
be less than $75,000,000.

(j) The Administrative Agent, the Arranger and the Lenders shall have received
all applicable fees and other amounts due and payable on or prior to the Closing
Date, including, to the extent invoiced at least two Business Days prior to the
Closing Date (except as otherwise reasonably agreed by the Lead Borrower),
reimbursement or payment of all out of pocket expenses required to be reimbursed
or paid by the Borrowers hereunder or under any other Loan Document.

Without limiting the generality of the provisions of the last paragraph of
SECTION 8.06, for purposes of determining compliance with the conditions
specified in this SECTION 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

SECTION 4.02 Conditions Precedent to Each Revolving Credit Loan and Each Letter
of Credit.

The obligation of the Lenders to make each Revolving Credit Loan and of the
Issuing Banks to issue each Letter of Credit is subject to the satisfaction by
the Loan Parties or the waiver of each of the following conditions precedent:

 

114



--------------------------------------------------------------------------------

(a) The Administrative Agent shall have received a notice with respect to such
Borrowing or issuance, as the case may be, as required by Article II, and in the
case of the issuance of a Letter of Credit, the applicable Issuing Bank shall
have received notice with respect thereto in accordance with SECTION 2.13.

(b) All representations and warranties contained in this Agreement and the other
Loan Documents or otherwise made in writing in connection herewith or therewith
shall be true and correct in all material respects on and as of the date of each
Borrowing or the issuance of each Letter of Credit hereunder with the same
effect as if made on and as of such date, other than representations and
warranties that relate solely to an earlier date, which shall be true and
correct in all material respects as of such earlier date, provided that any
representation and warranty which is qualified as to “materiality”, “Material
Adverse Effect” or similar language shall be true and correct in all respects on
such respective dates.

(c) Both before and after giving effect to each Borrowing or issuance of each
Letter of Credit hereunder, no Default or Event of Default shall have occurred
and be continuing.

The request by the Lead Borrower for, and the acceptance by any Borrower of,
each extension of credit hereunder shall be deemed to be a representation and
warranty by the Loan Parties that the conditions specified in this SECTION 4.02
have been satisfied at that time and that after giving effect to such extension
of credit the Borrowers shall continue to be in compliance with the then FILO
Borrowing Base (or, if the FILO Commitments have been terminated, the then
Tranche A Borrowing Base) and the ABL Term Borrowing Base. The conditions set
forth in this SECTION 4.02 are for the sole benefit of the Administrative Agent
and each other Credit Party and may be waived by the Administrative Agent, in
whole or in part, without prejudice to the rights of the Administrative Agent or
any other Credit Party. Notwithstanding the immediately preceding sentence,
other than in connection with (i) Permitted Overadvances that satisfy the
requirements contained in clauses (a), (b), or (c), and (d)(ii) and (e) of the
definition thereof and (ii) a Conforming DIP, the Administrative Agent will not
waive any condition in this SECTION 4.02 if it knows that the Loan Parties would
breach SECTION 6.16 after giving effect to the applicable extension of credit.

ARTICLE V

Affirmative Covenants

Until (i) the Commitments have expired or been terminated, (ii) the principal of
and interest on each Loan (including Swingline Loans) and all fees and other
Obligations (other than contingent indemnity obligations with respect to then
unasserted claims and the Other Liabilities) shall have been paid in full,
(iii) all Letters of Credit shall have expired or terminated (or been cash
collateralized or backstopped in a manner reasonably satisfactory to the
applicable Issuing Bank) and (iv) all Letter of Credit Outstandings have been
reduced to zero (or cash collateralized or backstopped in a manner reasonably
satisfactory to the applicable Issuing Bank), the Lead Borrower shall and shall
(except in the case of the covenants set forth in SECTION 5.01, SECTION 5.02,
SECTION 5.03, SECTION 5.14 and SECTION 5.15) cause each of its Restricted
Subsidiaries to:

 

115



--------------------------------------------------------------------------------

SECTION 5.01 Financial Statements.

Deliver to the Administrative Agent for prompt further distribution to each
Lender:

(a) (i) as soon as available, but in any event within ninety (90) days after the
end of each Fiscal Year of the Lead Borrower, a Consolidated balance sheet of
the Lead Borrower and its Subsidiaries as at the end of such Fiscal Year, and
the related Consolidated statements of income or operations, stockholders’
equity and cash flows for such Fiscal Year, setting forth in each case in
comparative form the figures for the previous Fiscal Year, all in reasonable
detail and prepared in accordance with GAAP, audited and accompanied by a report
and opinion of Deloitte & Touche LLP or any other independent registered public
accounting firm of nationally recognized standing, which report and opinion
shall be prepared in accordance with generally accepted auditing standards and
shall not be subject to any “going concern” or like qualification or exception
or any qualification or exception as to the scope of such audit (except as may
be required solely as a result of the impending maturity of any Indebtedness,
provided that the exception with respect to the impending maturity of any
Indebtedness set forth in this parenthetical shall only be effective (and may
only be relied on by the Lead Borrower) to the extent that Section 6.01 of the
Term Loan Agreement contains a corresponding exception with respect to the
impending maturity of such Indebtedness); and (ii) as soon as available, but
within fifty (50) days of the end of each Fiscal Year of the Lead Borrower, a
draft Consolidated balance sheet of the Lead Borrower and its Subsidiaries as at
the end of such Fiscal Year and the related Consolidated statements of income or
operations for such Fiscal Year and Consolidated statements of cash flows for
such Fiscal Year, all in reasonable detail and certified by a Responsible
Officer of the Lead Borrower as being prepared in good faith on the basis of the
assumptions stated therein, which assumptions were believed to be reasonable at
the time of preparation of such financial statements (it being acknowledged and
agreed that (i) the audited financial statements delivered pursuant to clause
(a)(i) herein may vary from such financial statements delivered in clause
(a)(ii) herein and that such variations may be material, (ii) the Lead Borrower
shall be required to update prior calculations of the trailing twelve month
Consolidated EBITDA previously delivered with respect to any Fiscal Year,
simultaneously with the delivery of the audited financial statements required
under Section 5.01(a)(i) for such Fiscal Year by delivery of an updated EBITDA
Certificate, and any such redetermination shall not, in and of itself,
constitute a Default or Event of Default hereunder unless such redetermination
gives rise to an independent Default or Event of Default, and (iii) all such
financial statements and such certifications are subject to the confidentiality
provisions of SECTION 9.08);

(b) as soon as available, but in any event within forty-five (45) days after the
end of each of the first three (3) Fiscal Quarters of each Fiscal Year of the
Lead Borrower, a Consolidated balance sheet of the Lead Borrower and its
Subsidiaries as at the end of such Fiscal Quarter, and the related
(A) Consolidated statements of income or operations for such Fiscal Quarter and
for the portion of the Fiscal Year then ended and (B) Consolidated statements of
cash flows for the portion of the Fiscal Year then ended, setting forth in each
case in comparative form the figures for the corresponding Fiscal Quarter of the
previous Fiscal Year and the corresponding portion of the previous Fiscal Year,
all in reasonable detail and certified by a Responsible Officer of the Lead
Borrower as fairly presenting in all material respects the financial condition,
results of operations and cash flows of the Lead Borrower and its Subsidiaries
in accordance with GAAP, subject only to normal year-end audit adjustments and
the absence of footnotes;

(c) as soon as available, but in any event within thirty-five (35) days after
the end of each of the first two (2) Fiscal Months of each Fiscal Quarter of the
Lead Borrower, a consolidated balance sheet of the Lead Borrower and its
Subsidiaries as at the end of such Fiscal Month, and the related
(i) consolidated statements of income or operations for such Fiscal Month and
for the portion of the Fiscal Year then ended and (ii) consolidated statements
of cash flows for the portion of the Fiscal Year then ended, setting forth in
each case in comparative form the figures for the corresponding Fiscal Month of
the previous Fiscal Year and the corresponding portion of the previous Fiscal
Year, all in reasonable detail and certified by a Responsible Officer of the
Lead Borrower as fairly presenting in all material respects the financial
condition, results of operations and cash flows of the Lead Borrower and its
Subsidiaries;

 

116



--------------------------------------------------------------------------------

(d) as soon as available, and in any event no later than ninety (90) days after
the end of each Fiscal Year of the Lead Borrower, a reasonably detailed
consolidated budget by quarter (or, if the ABL Term Loan is outstanding, by
month) for the following Fiscal Year (including a projected consolidated balance
sheet of the Lead Borrower and its Subsidiaries as of the end of each quarter
(or, as applicable, each month) of the following Fiscal Year, the related
consolidated statements of projected cash flow[ and], projected income and
projected ABL Term Borrowing Base (if applicable), FILO Borrowing Base and
Tranche A Borrowing Base and a summary of the material underlying assumptions
applicable thereto), (collectively, the “Projections”), which Projections shall
in each case be accompanied by a certificate of a Responsible Officer stating
that such Projections are based on estimates, information and assumptions
believed to be reasonable and that such Responsible Officer has no reason to
believe that such Projections are incorrect or misleading in any material
respect;

(e) On the 10th Business Day of each month (or on Wednesday of each week (or, if
Wednesday is not a Business Day, on the next succeeding Business Day) if the
Lead Borrower shall so elect, subject to the proviso below), a certificate in
the form of Exhibit I (a “Borrowing Base Certificate”) showing the Tranche A
Borrowing Base and the FILO Borrowing Base and, to the extent ABL Term Loans are
outstanding, showing the ABL Term Borrowing Base, as of the close of business on
the immediately preceding Fiscal Month (or in the case of a voluntary delivery
of a Borrowing Base Certificate at the election of the Borrowers on a weekly
basis, as of the close of business on the immediately preceding Saturday), each
Borrowing Base Certificate, to be certified as complete and correct in all
material respects on behalf of the Lead Borrower by a Responsible Officer of the
Lead Borrower, provided that if (x) any Specified Default has occurred and is
continuing or (y) Availability is less than the greater of (A) twelve and
one-half percent (12.5%) of the lesser of ([X]1) the then FILO Borrowing Base
[(]or, if the FILO Commitments have been terminated, the then Tranche A
Borrowing Base[)] and ([Y]2) the then Revolving Credit Ceiling[,] and
(B) $25,000,000, in each case for this clause (y), for five (5) consecutive
Business Days, then such Borrowing Base Certificate shall be furnished on
Wednesday of each week (or, if Wednesday is not a Business Day, on the next
succeeding Business Day), as of the close of business on the immediately
preceding Saturday until the date on which, in the case of clause (x) above,
such Specified Default is waived or cured or, in the case of clause (y) above,
Availability has been greater than the greater of (A) twelve and one-half
percent (12.5%) of the lesser of ([X]1) the then FILO Borrowing Base [(]or, if
the FILO Commitments have been terminated, the then Tranche A Borrowing Base[)]
and ([Y]2) the then Revolving Credit Ceiling[,] and (B) $25,000,000, in each
case for thirty (30) consecutive calendar days; provided further that if the
Borrowers elect to furnish the Administrative Agent with a Borrowing Base
Certificate on a weekly basis, then the Lead Borrower shall continue to furnish
a Borrowing Base Certificate on such weekly basis from the date of such election
through the remainder of the Fiscal Year in which such election was made;

(f) simultaneously with the delivery of each set of Consolidated financial
statements referred to in SECTION 5.01(a)(i), SECTION 5.01(b) and SECTION
5.01(c) above, the related consolidating financial statements (which may be in
footnote form) reflecting the adjustments necessary to eliminate the accounts of
Unrestricted Subsidiaries (if any) from such Consolidated financial statements;
and

(g) promptly upon receipt thereof, copies of all management letters from the
Lead Borrower’s independent certified public accountants submitted by such
accountants to management in connection with their annual audit (i) commenting
on any material weakness in the Lead Borrower’s internal controls[,] and
(ii) subject to the consent of such accountants (which consent the Lead Borrower
shall in good faith seek to obtain), commenting on any other matters relating to
the Lead Borrower’s internal controls.

 

117



--------------------------------------------------------------------------------

Notwithstanding the foregoing, the obligations in paragraphs (a), (b) and (c) of
this SECTION 5.01 may be satisfied with respect to financial information of the
Lead Borrower and its Restricted Subsidiaries by furnishing (A) the Consolidated
financial statements of Holdings, the Lead Borrower (or any direct or indirect
parent thereof), or (B) the Lead Borrower’s or Holdings’ (or any direct or
indirect parent thereof), as applicable, Form 10-K or 10-Q, as applicable, filed
with the SEC, provided that to the extent that such information relates to
Holdings (or any direct or indirect parent thereof), such information is
accompanied by consolidating information that explains in reasonable detail the
differences between the information relating to Holdings (or any direct or
indirect parent thereof) and its Subsidiaries, on the one hand, and the Lead
Borrower and its Restricted Subsidiaries on the other hand, and (ii) to the
extent such information is in lieu of information required to be provided under
SECTION 5.01(a)(i), such materials are accompanied by a report and opinion of
Deloitte & Touche LLP or any other independent registered public accounting firm
of nationally recognized standing, which report and opinion shall be prepared in
accordance with generally accepted auditing standards and shall not be subject
to any “going concern” or like qualification or exception or any qualification
or exception as to the scope of such audit (except as may be required solely as
a result of the impending maturity of any Indebtedness, provided that the
exception with respect to the impending maturity of any Indebtedness set forth
in this parenthetical shall only be effective (and may only be relied on by the
Lead Borrower) to the extent that Section 6.01 of the Term Loan Agreement
contains a corresponding exception with respect to the impending maturity of
such Indebtedness).

SECTION 5.02 Certificates; Other Information.

Deliver to the Administrative Agent for prompt further distribution to each
Lender:

(a) [Reserved]

(b) (i) contemporaneously with the delivery of the financial statements referred
to in SECTION 5.01(a)(i) and SECTION 5.01(b), a duly completed Compliance
Certificate signed by a Responsible Officer of the Lead Borrower in the form of
Exhibit H hereto (a “Compliance Certificate”) ([i]A) certifying as to whether a
Default or Event of Default has occurred and, if a Default or Event of Default
has occurred, specifying the details thereof and any action taken or proposed to
be taken with respect thereto, ([ii]B) setting forth reasonably detailed
calculations with respect to the Consolidated Fixed Charge Coverage Ratio for
such period, ([iii]C) detailing all Store openings and Store closings during the
immediately preceding fiscal period, and stating the aggregate number of the
Loan Parties’ Stores as of the first day of the current fiscal period, ([iv]D)
setting forth in reasonable detail the status of rental payments for each of the
Loan Parties’ ([A]1) warehouses and distribution centers, and ([B]2) other
leased locations in the Landlord Lien States designated by the Administrative
Agent in its commercially reasonable judgment (which, as of the Closing Date,
are Washington, Pennsylvania and Virginia), and ([v]E) stating whether any
change in GAAP or in the application thereof has occurred since the date of the
Lead Borrower’s most recent audited financial statements and, if any such change
has occurred, specifying the effect of such change on the financial statements
accompanying such Compliance Certificate; and (ii) so long as any amount of the
ABL Term Loan remains outstanding, contemporaneously with the delivery of the
financial statements referred to in SECTION 5.01(a)(ii), SECTION 5.01(b) and
SECTION 5.01(c), or, if earlier, the date on which such financial statements are
required to be delivered, a duly completed EBITDA Certificate in the form of
Exhibit M attached hereto (an “EBITDA Certificate”) signed by a Responsible
Officer of the Lead Borrower certifying the calculation of the trailing twelve
month Consolidated EBITDA as of the last day of the most recently ended Fiscal
Month covered by the financial statements delivered pursuant to SECTION
5.01(a)(ii), SECTION 5.01(b), or SECTION 5.01(c), as applicable (it being
acknowledged and agreed that the Lead Borrower shall be required to update prior
calculations of the trailing twelve month Consolidated EBITDA previously
delivered with respect to any Fiscal Year simultaneously with the delivery of
the audited financial statements required under SECTION 5.01(a)(i) for such
Fiscal Year to reflect changes between GAAP line items that were incorporated
into such prior calculations of Consolidated EBITDA and any final GAAP line
items set forth in such financial statements that are included in the
determination of Consolidated EBITDA by delivery of an EBITDA Certificate and
any such redetermination shall not, in and of itself, constitute a Default or
Event of Default hereunder, unless such redetermination gives rise to an
independent Default or Event of Default);

 

118



--------------------------------------------------------------------------------

(c) promptly after the same are publicly available, copies of all annual,
regular, periodic and special reports and registration statements which the Lead
Borrower or Holdings files with the SEC or with any Governmental Authority that
may be substituted therefor (other than amendments to any registration statement
(to the extent such registration statement, in the form it became effective, is
delivered), exhibits to any registration statement and, if applicable, any
registration statement on Form S-8) and in any case not otherwise required to be
delivered to the Administrative Agent pursuant hereto;

(d) promptly after the furnishing thereof, copies of any material requests or
material notices received by the Lead Borrower or any of its Restricted
Subsidiaries (other than in the ordinary course of business) or material
statements or material reports (other than in connection with any board observer
rights) furnished to any holder of Material Indebtedness of the Lead Borrower or
of any of its Restricted Subsidiaries, including pursuant to the terms of the
Senior Notes, the Term Loan Facility, any Junior Financing or any Permitted
Refinancing thereof, and not otherwise required to be furnished to the Lenders
pursuant to any other clause of this SECTION 5.02;

(e) together with the delivery of each Compliance Certificate pursuant to
SECTION 5.02(b), (i) a report setting forth the information required by SECTION
4.02(e) of the Security Agreement or confirming that there has been no change in
such information since the Closing Date or the date of the last such report, and
(ii) a list of each Subsidiary that identifies each Subsidiary as a Restricted
Subsidiary or an Unrestricted Subsidiary as of the date of delivery of such
Compliance Certificate;

(f) the financial and collateral reports described on Schedule 5.02(f) hereto,
at the times set forth in such Schedule 5.02(f); and

(g) after the occurrence and during the continuance of a Cash Dominion Event, a
detailed summary of all Net Proceeds received from any Specified Event, in each
case within five (5) Business Days after receipt of such Net Proceeds other than
from sales of Inventory in the ordinary course of business;

(h) promptly when available, (i) a copy of the acquisition agreement and other
acquisition documents relating to any Permitted Acquisition and (ii) updated
schedules to this Agreement and the Security Agreement after giving effect to
such Permitted Acquisition, appropriate financial statements of the Person which
is the subject of such Permitted Acquisition and financial statements prepared
on a Pro Forma Basis (to the extent available) after giving effect to such
Permitted Acquisition (including balance sheets, cash flows and income
statements);

(i) at least five (5) Business Days (or such shorter period as the
Administrative Agent shall agree in writing) prior to the making of any
Specified Payment or RP Payment, a detailed calculation of the Consolidated
Fixed Charge Coverage Ratio (to the extent that a minimum Consolidated Fixed
Charge Coverage Ratio is a condition to the making of such Specified Payment or
RP Payment) and the Pro Forma Availability Condition and all components thereof,
with such supporting documentation as the Administrative Agent may reasonably
request; and

(j) promptly, such additional information regarding the business, legal,
financial or corporate affairs of any Loan Party or any Subsidiary, or
compliance with the terms of the Loan Documents, as the Administrative Agent or
any Lender through the Administrative Agent may from time to time reasonably
request.

 

119



--------------------------------------------------------------------------------

Documents required to be delivered pursuant to SECTION 5.01(a), SECTION 5.01(b),
SECTION 5.01(c) or SECTION 5.02(d) (to the extent any such documents are
included in materials otherwise filed with the SEC) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date (i) on which the Lead Borrower posts such documents, or provides a link
thereto on the Lead Borrower’s website on the Internet at the website address
listed on Schedule 5.02; or (ii) on which such documents are posted on the Lead
Borrower’s behalf on IntraLinks/IntraAgency or another relevant website, if any,
to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that: (i) upon written request by the Administrative Agent, the
Lead Borrower shall deliver paper copies of such documents to the Administrative
Agent for further distribution to each Lender until a written request to cease
delivering paper copies is given by the Administrative Agent and (ii) the Lead
Borrower shall notify (which may be by facsimile or electronic mail) the
Administrative Agent of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents. Notwithstanding anything contained herein, in every instance
the Lead Borrower shall be required to provide paper copies of the Compliance
Certificates required by SECTION 5.02(b) to the Administrative Agent. Each
Lender shall be solely responsible for timely accessing posted documents or
requesting delivery of paper copies of such documents from the Administrative
Agent and maintaining its copies of such documents.

The Lead Borrower hereby acknowledges that (a) the Administrative Agent and/or
the Arranger will make available to the Lenders and the Issuing Banks materials
and/or information provided by or on behalf of the Loan Parties hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to Holdings (or any parent
thereof), the Lead Borrower or any of their respective Subsidiaries, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Lead Borrower hereby agrees that (w) all Borrower Materials that
are to be made available to Public Lenders shall be clearly and conspicuously
marked “PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall
appear prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Lead Borrower shall be deemed to have authorized the
Administrative Agent, the Arranger, the Issuing Banks and the Lenders to treat
such Borrower Materials as not containing any material non-public information
with respect to the Lead Borrower or its securities for purposes of United
States Federal and state securities laws (provided, however, that to the extent
such Borrower Materials constitute Information, they shall be treated as set
forth in SECTION 9.08); (y) all Borrower Materials marked “PUBLIC” are permitted
to be made available through a portion of the Platform designated “Public Side
Information;” and (z) the Administrative Agent and the Arranger shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information.” Notwithstanding the foregoing, the Lead Borrower shall be
under no obligation to mark any Borrower Materials “PUBLIC.”

SECTION 5.03 Notices.

Promptly after obtaining knowledge thereof, notify the Administrative Agent in
writing (for prompt distribution to the Lenders):

(a) of the occurrence of any Default, specifying the nature and extent thereof
and the action (if any) which is proposed to be taken with respect thereto;

 

120



--------------------------------------------------------------------------------

(b) (i) of any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect, including arising out of or resulting from
(A) breach or non-performance of, or any default or event of default under, a
contractual obligation of any Loan Party or any Subsidiary, (B) any dispute,
litigation, investigation, proceeding or suspension between any Loan Party or
any Subsidiary and any Governmental Authority, (C) the commencement of, or any
material development in, any litigation or proceeding affecting any Loan Party
or any Subsidiary, including pursuant to any applicable Environmental Laws or in
respect of IP Rights or the assertion or occurrence of any noncompliance by any
Loan Party or any of its Subsidiaries with, or liability under, any
Environmental Law or permit, (D) any strikes, lockouts or slowdowns against any
Loan Party, or (E) the occurrence of any ERISA Event or (ii) if any Loan Party
or any ERISA Affiliate enters into any agreement or takes any other corporate
action that will result in its becoming a sponsor of, beginning to maintain or
becoming obligated to contribute to, a Plan or a Multiemployer Plan;

(c) [RESERVED];

(d) any material change in any Loan Party’s financial reporting practices;

(e) the filing of any Lien for unpaid Taxes against any Loan Party in excess of
$10,000,000;

(f) the discharge by any Loan Party of its present independent accountants or
any withdrawal or resignation by such independent accountants;

(g) any casualty or other insured damage to any portion of the Collateral
included in the Tranche A Borrowing Base[ or], the FILO Borrowing Base or the
ABL Term Borrowing Base in excess of $10,000,000, or the commencement of any
action or proceeding for the taking of any interest in a portion of the
Collateral included in the Tranche A Borrowing Base[ or], the FILO Borrowing
Base or the ABL Term Borrowing Base in excess of $10,000,000 or any part thereof
or interest therein under power of eminent domain or by condemnation or similar
proceeding, and

(h) the receipt of any notice of default by a Loan Party under, or notice of
termination of, any Lease for any of the Loan Parties’ distribution centers or
warehouses.

Each notice pursuant to this Section shall be accompanied by a written statement
of a Responsible Officer of the Lead Borrower (x) that such notice is being
delivered pursuant to this SECTION 5.03, and (y) setting forth details of the
occurrence referred to therein and stating what action the Lead Borrower has
taken and proposes to take with respect thereto.

SECTION 5.04 Payment of Taxes, Etc.

Pay, discharge or otherwise satisfy as the same shall become due and payable,
(a) all its Indebtedness and other obligations in accordance with their terms
and (b) all its obligations and liabilities in respect of Taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits or
in respect of its property, except, in each case, (x) in the case of clause (b),
where the validity or amount thereof is being contested in good faith by
appropriate actions and the Lead Borrower or its Restricted Subsidiary, as
applicable, has set aside on its books adequate reserves with respect thereto in
accordance with GAAP, and such contest effectively suspends collection of the
contested obligation and enforcement of any Lien securing such obligation, or
(b) in the case of either clause (a) or (b), to the extent the failure to pay,
discharge or otherwise satisfy the same could not reasonably be expected to have
a Material Adverse Effect.

 

121



--------------------------------------------------------------------------------

SECTION 5.05 Preservation of Existence, Etc.

(a) Preserve, renew and maintain in full force and effect its legal existence
under the Applicable Laws of the jurisdiction of its organization except in a
transaction permitted by SECTION 6.04 or SECTION 6.05, and (b) take all
reasonable action to maintain all rights, privileges (including its good
standing), permits, licenses and franchises necessary or desirable in the normal
conduct of its business, except (i) to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect or (ii) pursuant to
a transaction permitted by SECTION 6.04 or SECTION 6.05.

SECTION 5.06 Maintenance of Properties.

Unless the failure to do so could not reasonably be expected to have a Material
Adverse Effect, (a) maintain, preserve and protect all of its properties and
equipment necessary in the operation of its business in good working order,
repair and condition, ordinary wear and tear and obligations of landlords under
leases excepted and casualty or condemnation excepted, and (b) make all
necessary renewals, replacements, modifications, improvements, upgrades,
extensions and additions thereof or thereto in accordance with prudent industry
practice.

SECTION 5.07 Maintenance of Insurance.

(a) Maintain with financially sound and reputable insurance companies, insurance
with respect to their properties and business against loss or damage of the
kinds customarily insured against by Persons engaged in the same or similar
business, of such types and in such amounts (after giving effect to any
self-insurance reasonable and customary for similarly situated Persons engaged
in the same or similar businesses as the Lead Borrower and its Restricted
Subsidiaries) as are customarily carried under similar circumstances by such
other Persons. The Lead Borrower shall furnish to the Administrative Agent, upon
written request, full information as to the insurance carried.

(b) Use commercially reasonable efforts to obtain (to the extent not already
obtained), and maintain endorsements or amendments to all casualty, loss, fire
and extended coverage policies maintained with respect to any Collateral to
include (i) a non-contributing mortgage clause (regarding improvements to real
property) and a lenders’ loss payable clause (regarding personal property), in
form and substance reasonably satisfactory to the Administrative Agent, which
endorsements or amendments shall provide that the insurer shall pay all proceeds
otherwise payable to the Loan Parties (other than Holdings) under the policies
directly to the Administrative Agent, (ii) a provision to the effect that none
of the Loan Parties, Credit Parties (in their capacity as such) or any other
Affiliate of a Loan Party shall be a co-insurer (the foregoing not being deemed
to limit the amount of self-insured retention or deductibles under such
policies, which self-insured retention or deductibles shall be consistent with
business practices in effect on the Closing Date or as otherwise determined by
the Responsible Officers of the Loan Parties acting reasonably in their business
judgment; it being understood that any applicable deductible under such policies
will apply to cover losses), and (iii) such other provisions as the
Administrative Agent may reasonably require from time to time to protect the
interests of the Credit Parties. Commercial general liability policies shall be
endorsed to name the Administrative Agent as an additional insured (or, in the
event that the Administrative Agent is already named as such, shall continue to
name the Administrative Agent as an additional insured). To the extent such
endorsement can be obtained through the commercially reasonable efforts of the
Lead Borrower and its Restricted Subsidiaries, each endorsement to such casualty
or liability policy referred to in this SECTION 5.07(b) shall also provide that
it shall not be canceled, modified in any manner that would cause this SECTION
5.07 to be violated, or not renewed (i) by reason of nonpayment of premium
except upon not less than ten (10) days’ prior written notice thereof by the
insurer to the Administrative Agent (giving the Administrative Agent the right
to cure defaults in the payment of premiums) or (ii) for any other reason except
upon not less than thirty (30) days’ prior written notice thereof by the insurer
to the Administrative Agent. The Lead Borrower shall deliver to the
Administrative Agent, prior to any cancellation, any material modification or
any non-renewal of any such policy of insurance, a copy of a renewal or
replacement policy (or other evidence of renewal of a policy previously
delivered to the Administrative Agent, including an insurance binder) together
with evidence reasonably satisfactory to the Administrative Agent of payment of
the premium therefor.

 

122



--------------------------------------------------------------------------------

(c) The Administrative Agent acknowledges that the insurance policies described
on Schedule 5.07 are satisfactory to it as of the Closing Date and are in
compliance with the provisions of this SECTION 5.07.

(d) With respect to each Mortgaged Property, if at any time the area in which
any building or other improvement is located is designated a “flood hazard area”
in any Flood Insurance Rate Map published by the Federal Emergency Management
Agency (or any successor agency), obtain flood insurance in such amount and with
such deductible as is required to ensure compliance with the Flood Laws.
Following the Closing Date, the Lead Borrower shall deliver to the Collateral
Agent annual renewals of the flood insurance policy or annual renewals of a
force-placed flood insurance policy. In connection with any amendment to this
Agreement pursuant to which any increase, extension, or renewal of Loans or
Commitments is contemplated, the Lead Borrower shall cause to be delivered to
the Collateral Agent for any Mortgaged Property, a Flood Determination Form,
Borrower Notice and Evidence of Flood Insurance, as applicable.

SECTION 5.08 Compliance with Laws.

Comply in all material respects with the requirements of all Applicable Laws
applicable to it or to its business or property, except where the failure to
comply therewith could not reasonably be expected to have a Material Adverse
Effect.

SECTION 5.09 Books and Records.

Maintain proper books of record and account, in which entries that are full,
true and correct in all material respects shall be made of all material
financial transactions and matters involving the assets and business of the Lead
Borrower or its Restricted Subsidiaries, as the case may be and shall cause
financial statements to be prepared in conformity with GAAP to the extent
required pursuant to SECTION 5.01.

SECTION 5.10 Inspection Rights.

(a) Permit any representatives designated by the Administrative Agent, upon
reasonable prior notice, to visit and inspect its properties, to discuss its
affairs, finances and condition with its officers and to examine and make
extracts from its books and records, all at such reasonable times during normal
business hours and as may be reasonably requested upon reasonable advance notice
to the Lead Borrower; provided that, excluding any such visits and inspections
during the continuation of an Event of Default, only the Administrative Agent on
behalf of the Lenders may exercise the rights of the Administrative Agent and
the Lenders under this SECTION 5.10(a) and the Administrative Agent shall not
exercise such rights more often than two (2) times during any calendar year,
absent the existence of an Event of Default and only one (1) such time shall be
at the Lead Borrower’s expense; provided further that when an Event of Default
exists, the Administrative Agent or any Lender (or any of their respective
representatives or independent contractors) may do any of the foregoing at the
expense of the Lead Borrower at any time during normal business hours and upon
reasonable advance notice. The Administrative Agent and the Lenders shall give
the Lead Borrower the opportunity to participate in any discussions with the
Lead Borrower’s independent public accountants. Nothing contained in this
SECTION 5.10(a) shall be deemed to limit or modify the rights of the
Administrative Agent under SECTION 5.10(b) hereof.

 

123



--------------------------------------------------------------------------------

(b) From time to time upon the request of the Administrative Agent, permit the
Administrative Agent or professionals (including consultants, accountants,
lawyers and appraisers) retained by the Administrative Agent, on reasonable
prior notice and during normal business hours, to conduct appraisals and
commercial finance examinations, including, without limitation, of (i) the
Borrowers’ practices in the computation of the then FILO Borrowing Base (or, if
the FILO Commitments have been terminated, the then Tranche A Borrowing Base)
and the ABL Term Borrowing Base, and (ii) the assets included in the then FILO
Borrowing Base (or, if the FILO Commitments have been terminated, the then
Tranche A Borrowing Base) and the ABL Term Borrowing Base and related financial
information such as, but not limited to, sales, gross margins, payables,
accruals and reserves. The Administrative Agent shall promptly deliver copies of
the final appraisals and commercial finance examinations to the ABL Term Loan
Agent. Subject to the following, the Loan Parties shall pay the reasonable
out-of-pocket fees and expenses of the Administrative Agent or such
professionals with respect to such evaluations and appraisals.

(i) The Administrative Agent may, and upon the written request of the ABL Term
Loan Agent, shall conduct[ up to] one (1) commercial finance examination in each
calendar year, each at the Loan Parties’ expense; provided that, if Availability
is less than thirty-five percent (35%) of the lesser of (A) the then FILO
Borrowing Base [(]or, if the FILO Commitments have been terminated, the then
Tranche A Borrowing Base[)] and (B) the then Revolving Credit Ceiling, in each
case for five (5) consecutive Business Days, the Administrative Agent may, and
upon the written request of the ABL Term Loan Agent, shall conduct[ up to] two
(2) commercial finance examinations in each calendar year, each at the Loan
Parties’ expense. Notwithstanding anything to the contrary contained herein, the
Administrative Agent (A) may undertake one (1) additional commercial finance
examination in each calendar year at the sole expense of the Administrative
Agent, [and ](B) so long as the Administrative Agent has not elected to
undertake an additional commercial finance examination set forth in clause
(A)(1) herein, upon the written request of the ABL Term Loan Agent, shall
undertake one (1) additional commercial finance examination in each calendar
year at the sole expense of the ABL Term Loan Agent, and (C) after the
occurrence and during the continuance of any Specified Default, may cause such
additional commercial finance examinations to be taken as the Administrative
Agent, in its reasonable discretion, determine are necessary or appropriate
(each, at the expense of the Loan Parties).

(ii) The Administrative Agent may, and upon the written request of the ABL Term
Loan Agent, shall conduct[ up to] one (1) appraisal of the Loan Parties’
Inventory in each calendar year, each at the Loan Parties’ expense; provided
that, if Availability is less than thirty-five percent (35%) [of ]the lesser of
(A) the then FILO Borrowing Base [(]or, if the FILO Commitments have been
terminated, the then Tranche A Borrowing Base[)] and (B) the then Revolving
Credit Ceiling, in each case for five (5) consecutive Business Days, the
Administrative Agent may, and upon the written request of the ABL Term Loan
Agent, shall conduct[ up to] two (2) appraisals of the Loan Parties’ Inventory
in each calendar year, each at the Loan Parties’ expense. Notwithstanding
anything to the contrary contained herein, the Administrative Agent (A) may
undertake one (1) additional Inventory appraisal in each calendar year at the
sole expense of the Administrative Agent, [and ](B) so long as the
Administrative Agent has not elected to undertake an additional inventory
appraisal set forth in clause (A)(1) herein, upon the written request of the ABL
Term Loan Agent, shall undertake one (1) additional inventory appraisal in each
calendar year at the sole expense of the ABL Term Loan Agent, and (C) after the
occurrence and during the continuance of any Specified Default, may cause such
additional Inventory appraisals to be taken as the Administrative Agent, in its
reasonable discretion, determine are necessary or appropriate (each, at the
expense of the Loan Parties).

 

124



--------------------------------------------------------------------------------

(iii) The commercial finance examination and appraisal delivered to the
Administrative Agent in January 2012 pursuant to the Existing Credit Agreement
shall be deemed to have been conducted in the calendar year 2012 for the
purposes of clauses (i) and (ii) above (provided that, for the avoidance of
doubt, to the extent that the Administrative Agent orders a commercial finance
examination or appraisal in any calendar year for delivery in the immediately
following calendar year, such commercial finance examination or appraisal shall
be deemed to have been conducted in the calendar year in which it was delivered
and not the calendar year it was ordered).

(c) At all times retain independent certified public accountants of national
standing and shall instruct such accountants to cooperate with, and be available
to, the Administrative Agent or its representatives to discuss the annual
audited statements, the financial performance, financial condition, operating
results, controls of the Lead Borrower and its Restricted Subsidiaries, and such
other matters, within the scope of the retention of such accountants for such
audited statements, as may be raised by the Administrative Agent; subject,
however, if requested by such accountants, to the execution of an access
agreement by the Administrative Agent and such accountants in form reasonably
satisfactory to each of them; provided that a representative of the Lead
Borrower shall be given the opportunity to be present all such discussions.

SECTION 5.11 Covenant to Become a Loan Party and Give Security.

At the Lead Borrower’s expense, take all action necessary or reasonably
requested by the Administrative Agent or the Collateral Agent to ensure that the
Collateral and Guarantee Requirement continues to be satisfied (subject to the
limitations set forth in the definition of “Collateral and Guarantee
Requirement”), including:

(a) Upon the formation or acquisition of any new direct or indirect wholly owned
Domestic Subsidiary (in each case, other than an Excluded Subsidiary) by the
Lead Borrower, the designation in accordance with SECTION 5.14 of any existing
direct or indirect wholly owned Domestic Subsidiary as a Restricted Subsidiary
(other than an Excluded Subsidiary) or any wholly owned Domestic Subsidiary
ceasing to be an Excluded Subsidiary:

(i) as soon as practicable, but in any event within 60 days after such
formation, acquisition, designation or other event, or such longer period as the
Administrative Agent may agree in writing in its sole discretion:

(a) cause each such Domestic Subsidiary to duly execute and deliver to the
Administrative Agent or the Collateral Agent (as appropriate) a joinder to this
Agreement as a Borrower (provided, however, that if the Lead Borrower shall
reasonably determine that causing such Restricted Subsidiary to become a
Borrower hereunder is not practicable (including, without limitation, because
materially adverse tax consequences would result therefrom), the Lead Borrower
shall cause such Restricted Subsidiary to duly execute and deliver to the
Administrative Agent a joinder to the Facility Guaranty) security agreement
supplements, intellectual property security agreements and other security
agreements and documents, as reasonably requested by and in form and substance
reasonably satisfactory to the Administrative Agent (consistent with the
Mortgage, Security Agreement, intellectual property security agreements and
other security agreements in effect on the Closing Date), in each case granting
Liens required by the Collateral and Guarantee Requirement;

 

125



--------------------------------------------------------------------------------

(b) cause each such Domestic Subsidiary (and the parent of each such Domestic
Subsidiary that is a Loan Party) to deliver to the Collateral Agent (subject to
the Intercreditor Agreement) any and all certificates representing Capital Stock
(to the extent certificated) and intercompany notes (to the extent certificated)
that are required to be pledged pursuant to the Collateral and Guarantee
Requirement, accompanied by undated stock powers or other appropriate
instruments of transfer executed in blank;

(c) take and cause such Restricted Subsidiary and each direct or indirect parent
of such Restricted Subsidiary to take whatever action (including the recording
of Mortgages, the filing of UCC financing statements and delivery of stock and
membership interest certificates) as may be necessary in the reasonable opinion
of the Collateral Agent to vest in the Collateral Agent (or in any
representative of the Collateral Agent designated by it) valid and perfected
Liens to the extent required by the Collateral and Guarantee Requirement, and to
otherwise comply with the requirements of the Collateral and Guarantee
Requirement;

(ii) if reasonably requested by the Administrative Agent or the Collateral
Agent, as soon as available but in any event within forty-five (45) days after
such request (or such longer period as the Administrative Agent may agree in
writing in its sole discretion), deliver to the Administrative Agent a signed
copy of an opinion, addressed to the Administrative Agent, the Collateral Agent
and the Lenders, of counsel for the Loan Parties reasonably acceptable to the
Administrative Agent as to such matters set forth in this SECTION 5.11(a) as the
Administrative Agent may reasonably request;

(iii) as promptly as practicable after the request therefor by the
Administrative Agent or the Collateral Agent, deliver to the Collateral Agent
with respect to each Material Real Property, any existing surveys, title
reports, abstracts or environmental assessment reports, to the extent available
and in the possession or control of the Borrower; provided, however, that there
shall be no obligation to deliver to the Collateral Agent any existing
environmental assessment report whose disclosure to the Collateral Agent would
require the consent of a Person other than the Lead Borrower or one of its
Subsidiaries, where, despite the commercially reasonable efforts of the Lead
Borrower to obtain such consent, such consent cannot be obtained; and

(iv) if reasonably requested by the Administrative Agent or the Collateral
Agent, as soon as available but in any event within sixty (60) days after such
request (or such longer period as the Administrative Agent may agree in writing
in its sole discretion), deliver to the Collateral Agent any other items
necessary from time to time to satisfy the Collateral and Guarantee Requirement
with respect to the validity, perfection, existence and priority of security
interests with respect to property of any Borrower or Facility Guarantor
acquired after the Closing Date and subject to the Collateral and Guarantee
Requirement, but not specifically covered by the preceding clauses (i), (ii) or
(iii) or clause (b) below.

(b) As soon as is practicable, but in any event not later than one hundred
twenty (120) days after the acquisition by any Loan Party of Material Real
Property that is required to be provided as Collateral pursuant to the
Collateral and Guarantee Requirement (or such longer period as the
Administrative Agent may agree in writing in its sole discretion), which
property would not be automatically subject to another Lien pursuant to
pre-existing Security Documents, cause such property to be subject to a Lien in
favor of the Collateral Agent, for the benefit of the Secured Parties and take,
or cause the relevant Loan Party to take, such actions as shall be necessary or
reasonably requested by the Administrative Agent or the Collateral Agent to
grant and perfect or record such Lien, in each case to the extent required by,
and subject to the limitations and exceptions of, the Collateral and Guarantee
Requirement and to otherwise comply with the requirements of the Collateral and
Guarantee Requirement.

 

126



--------------------------------------------------------------------------------

(c) Always ensuring that the Obligations are secured by a perfected security
interest in all the Capital Stock of each of the Borrowers and the Subsidiary
Facility Guarantors.

Notwithstanding anything in this Agreement or the Security Documents to the
contrary, in no event shall any of the Borrowers or the Subsidiary Facility
Guarantors be required to deliver certificate(s) representing the Capital Stock
of Gymboree Hong Kong Services Limited that constitute Pledged Equity, or any
related stock powers, to the Collateral Agent or the collateral agent under the
Term Loan Facility (pursuant to the Intercreditor Agreement) until the date that
is thirty (30) days after the Closing Date or such longer period as the
Collateral Agent may agree in its Permitted Discretion.

SECTION 5.12 Compliance with Environmental Laws.

Except, in each case, to the extent that the failure to do so could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, the Loan Parties shall comply, and take all reasonable actions
to cause all lessees and other Persons operating or occupying its properties to
comply with all applicable Environmental Laws and permits; obtain and renew all
permits necessary for its operations and properties; and, in each case to the
extent required by Environmental Laws, conduct any investigation, study,
sampling and testing, and undertake any cleanup, removal, remedial or other
action necessary to remove and clean up all Hazardous Materials from any of its
properties, in accordance with the requirements of all Environmental Laws.

SECTION 5.13 Further Assurances and Post-Closing Conditions.

(a) [Reserved].

(b) Promptly upon reasonable request by the Administrative Agent or the
Collateral Agent (i) correct any material defect or error that may be discovered
in the execution, acknowledgment, filing or recordation of any Security Document
or other document or instrument relating to any Collateral, and (ii) do,
execute, acknowledge, deliver, record, re-record, file, re-file, register and
re-register any and all such further acts, deeds, certificates, assurances and
other instruments as the Administrative Agent or the Collateral Agent may
reasonably request from time to time in order to carry out more effectively the
purposes of the Loan Documents and to cause the Collateral and Guarantee
Requirement to be and remain satisfied. Without limiting the foregoing, the Loan
Parties shall use commercially reasonable efforts to obtain a Collateral Access
Agreement from any Person from whom a Loan Party enters into a Lease after the
Closing Date for a warehouse or distribution center prior to entering into such
Lease.

(c) Use commercially reasonable efforts to cause each of its customs brokers or
freight forwarder or carrier to deliver an agreement (including, without
limitation, a Customs Broker Agreement) to the Collateral Agent covering such
matters and in such form as the Collateral Agent may reasonably require.
Notwithstanding anything to the contrary contained in any Loan Document, unless
the Administrative Agent shall otherwise agree in its Permitted Discretion, in
the event Inventory is in the possession or control of a customs broker or
freight forwarder or carrier that has not delivered an agreement as required by
the preceding sentence, such Inventory shall not be considered Eligible
In-Transit Inventory hereunder.

SECTION 5.14 Designation of Subsidiaries.

The board of directors of the Lead Borrower may at any time designate any
Restricted Subsidiary as an Unrestricted Subsidiary or any Unrestricted
Subsidiary as a Restricted Subsidiary; provided that (i) immediately before and
after such designation, no Default shall have occurred and be continuing,
(ii) after giving effect to such designation, the Payment Conditions shall have
been satisfied, (iii) no Subsidiary may

 

127



--------------------------------------------------------------------------------

be designated as an Unrestricted Subsidiary if such Subsidiary is a Borrower or
if such Subsidiary owns any property of the type (e.g., Inventory and Accounts)
included in the Tranche A Borrowing Base, the FILO Borrowing Base or, if
applicable, the ABL Term Borrowing Base, (iv) no Subsidiary may be designated as
an Unrestricted Subsidiary if it is a “Restricted Subsidiary” for the purpose of
the Senior Notes, the Term Loan Facility or any Junior Financing, as applicable,
and (v) no Restricted Subsidiary may be designated as an Unrestricted Subsidiary
if it was previously designated an Unrestricted Subsidiary. The designation of
any Subsidiary as an Unrestricted Subsidiary shall constitute an Investment by
the Lead Borrower therein at the date of designation in an amount equal to the
net book value of the Lead Borrower’s or Restricted Subsidiary’s (as applicable)
investment therein. The designation of any Unrestricted Subsidiary as a
Restricted Subsidiary shall constitute the incurrence at the time of designation
of any Indebtedness or Liens of such Subsidiary existing at such time.

SECTION 5.15 Information Regarding Collateral.

The Lead Borrower will furnish to the Administrative Agent prompt written notice
of any change in: (a) any Loan Party’s name; (b) the location of any Loan
Party’s chief executive office or its principal place of business; (c) any Loan
Party’s organizational structure or jurisdiction of incorporation or formation;
or (d) any Loan Party’s Federal Taxpayer Identification Number or organizational
identification number assigned to it by its state or province of organization.
The Loan Parties agree not to effect or permit any change referred to in the
preceding sentence unless all filings, publications and registrations, have been
made (or will be made in a timely fashion) under the UCC or other Applicable Law
that are required in order for the Collateral Agent to continue at all times
following such change to have a valid, legal and perfected first priority
security interest to the extent required under the Security Documents (subject
only to Permitted Encumbrances having priority under Applicable Law) in all the
Collateral for its own benefit and the benefit of the other Secured Parties.

SECTION 5.16 Physical Inventories.

The Loan Parties, at their own expense, shall cause not less than one
(1) physical count of Inventory to be undertaken in each twelve (12) month
period (or alternatively, periodic cycle counts) in conjunction with the
preparation of its annual audited financial statements, conducted following such
methodology as is consistent with the methodology used in the immediately
preceding Inventory (or cycle count) or as otherwise may be reasonably
satisfactory to the Administrative Agent. Following the completion of such
Inventory count, and in any event by the next date required for the delivery of
a Borrowing Base Certificate hereunder, the Borrowers shall (x) if requested by
the Administrative Agent, deliver the results of such physical inventory to the
Administrative Agent and (x) post such results to the Loan Parties’ stock
ledgers and general ledgers, as applicable.

SECTION 5.17 Use of Proceeds.

The proceeds of[ Revolving Credit] Loans made hereunder and of Letters of Credit
issued hereunder will be used only (a) to finance the acquisition of working
capital assets of the Lead Borrower and its Subsidiaries, including the purchase
of inventory and equipment, in each case in the ordinary course of business,
(b) to finance Capital Expenditures of the Lead Borrower and its Subsidiaries,
(c) to finance Permitted Acquisitions[,] and (d) for general corporate purposes,
all to the extent permitted in this Agreement; provided that no part of the
proceeds of the ABL Term Loan will be used to make Restricted Payments. No part
of the proceeds of any[ Revolving Credit] Loan or other Credit Extension will be
used, whether directly or indirectly, for any purpose that entails a violation
of any of the regulations of the FRB, including Regulations U and X.

 

128



--------------------------------------------------------------------------------

SECTION 5.18 [Reserved].

SECTION 5.19 [Reserved].

SECTION 5.20 Pension Plans.

Cause each of its Plans to be duly qualified and administered in all respects in
compliance with all Applicable Laws, and the terms of the Plans and any
agreements relating thereto, except for such non-compliance as would not
reasonably be expected to have a Material Adverse Effect. The Lead Borrower and
each of its Restricted Subsidiaries shall use reasonable commercial efforts to
ensure that it, except where failure to do so would not reasonably be expected
to have a Material Adverse Effect: (a) has no Unfunded Pension Liability in
respect of any Plan, including any Plan to be established and administered by it
or them; and (b) does not engage in a prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that could reasonably be
expected to result in liability.

ARTICLE VI

Negative Covenants

Until (i) the Commitments have expired or been terminated, (ii) the principal of
and interest on each Loan (including Swingline Loans) and all fees and other
Obligations (other than contingent indemnity obligations with respect to then
unasserted claims and the Other Liabilities) shall have been paid in full,
(iii) all Letters of Credit shall have expired or terminated (or been cash
collateralized or backstopped in a manner reasonably satisfactory to the
applicable Issuing Bank) and (iv) all Letter of Credit Outstandings have been
reduced to zero (or cash collateralized or backstopped in a manner reasonably
satisfactory to the applicable Issuing Bank):

SECTION 6.01 Liens.

The Lead Borrower will not, nor will it permit any Restricted Subsidiary to,
create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than the
following (each a “Permitted Encumbrance”):

(a) Liens securing any Obligations;

(b) Liens existing on the Closing Date and listed on Schedule 6.01 and any
modifications, replacements, renewals or extensions thereof; provided that
(i) the Lien does not extend to any additional property other than
(A) after-acquired property that is affixed or incorporated into the property
covered by such Lien or financed by Indebtedness permitted under SECTION 6.03,
and (B) proceeds and products thereof, and (ii) the renewal, extension or
refinancing of the obligations secured or benefited by such Liens is permitted
by SECTION 6.03;

(c) Liens for taxes, assessments or governmental charges which are not required
to be paid pursuant to SECTION 5.04 or which are not yet due and payable;

(d) statutory or common law Liens of landlords, sublandlords, carriers,
warehousemen, mechanics, materialmen, repairmen, construction contractors or
other like Liens imposed by Applicable Law or other customary Liens (other than
Liens in respect of Indebtedness) in favor of landlords, in each case, arising
in the ordinary course of business which secure amounts not overdue for a period
of more than thirty (30) days and no other action has been taken to enforce such
Lien or which are being contested in good faith and by appropriate actions
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of the applicable Person in accordance with GAAP and such contest
effectively suspends collection of the contested obligation and enforcement of
any Lien securing such obligation;

 

129



--------------------------------------------------------------------------------

(e) (i) pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation and (ii) pledges and deposits in the ordinary course of business
securing liability for reimbursement or indemnification obligations of
(including obligations in respect of letters of credit or bank guarantees for
the benefit of) insurance carriers providing property, casualty or liability
insurance to the Lead Borrower or any Restricted Subsidiary;

(f) deposits to secure the performance of bids, trade contracts, governmental
contracts and leases (other than Indebtedness for borrowed money), statutory
obligations, surety, stay, customs and appeal bonds, performance bonds and other
obligations of a like nature (including those to secure health, safety and
environmental obligations) incurred in the ordinary course of business;

(g) easements, rights-of-way, restrictions, encroachments, servitudes, rights of
way, licenses, protrusions, site plan agreements, development agreements,
contract zoning agreements and other similar encumbrances, rights, agreements
and minor title defects affecting real property which, in the aggregate, do not
in any case materially interfere with the ordinary conduct of the business of
the Lead Borrower or any Restricted Subsidiary (other than an Immaterial
Subsidiary) taken as a whole, and exceptions on Mortgage Policies issued in
connection with such Mortgage Policies;

(h) Liens securing judgments for the payment of money not constituting an Event
of Default under SECTION 7.01(h);

(i) Liens securing Indebtedness permitted under SECTION 6.03(e); provided that
(i) such Liens attach concurrently with or within two hundred and seventy
(270) days after the acquisition, lease, repair, replacement, construction or
improvement (as applicable) of the property subject to such Liens, (ii) such
Liens do not at any time encumber any property (except for accessions,
replacements or additions to such property) other than the property financed by
such Indebtedness and the proceeds and the products thereof and customary
security deposits and (iii) with respect to Capitalized Leases, such Liens do
not at any time extend to or cover any assets (except for accessions,
replacements or additions to such assets) other than the assets subject to such
Capitalized Leases and the proceeds and products thereof and customary security
deposits; provided that individual financings of equipment provided by one
lender may be cross collateralized to other financings of equipment provided by
such lender; and Liens securing any Permitted Refinancing of Indebtedness under
SECTION 6.03(e) that do not extend to any property that was not subject to the
Lien securing the Indebtedness being refinanced other than (A) after-acquired
property that is affixed or incorporated into the property covered by such Lien
and (B) proceeds and products thereof, and (ii) the renewal, extension or
refinancing of the obligations secured or benefited by such Liens is permitted
by SECTION 6.03 (to the extent constituting Indebtedness);

(j) leases, licenses, subleases or sublicenses granted to others in the ordinary
course of business which do not (i) interfere in any material respect with the
business of Holdings, the Lead Borrower or any Restricted Subsidiary (other than
an Immaterial Subsidiary), taken as a whole, or (ii) secure any Indebtedness;

(k) Liens (i) in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business which payments are not overdue for a
period of more than thirty (30) days and no other action has been taken to
enforce such Lien or which are being contested in good faith and by appropriate
actions diligently conducted, if adequate reserves with respect thereto are
maintained on the books of the applicable

 

130



--------------------------------------------------------------------------------

Person in accordance with GAAP and such contest effectively suspends collection
of the contested obligation and enforcement of any Lien securing such obligation
and (ii) on specific items of inventory or other goods and proceeds thereof of
any Person securing such Person’s obligations in respect of bankers’ acceptances
or letters of credit issued or created for the account of such person to
facilitate the purchase, shipment or storage of such inventory or such other
goods in the ordinary course of business; provided that no item of inventory
subject to a Lien under this clause (k)(ii) (other than a Lien in favor of the
Collateral Agent securing the Obligations and Liens in favor of Term Loan Agent
and/or any agent or trustee with respect to the Term Loan Facility or any
Permitted Refinancing thereof) shall be included in the FILO Borrowing Base[
or], the Tranche A Borrowing Base or the ABL Term Borrowing Base;

(l) Liens (i) arising by operation of law under Article 4 of the UCC in
connection with collection of items provided for therein, and (ii) in favor of a
banking or other financial institution arising as a matter of law or under
customary general terms and conditions encumbering deposits or other funds
maintained with a financial institution (including the right of set-off) and
which are within the general parameters customary in the banking industry or
arising pursuant to such banking institution’s general terms and conditions;

(m) Liens (i) on cash advances in favor of the seller of any property to be
acquired in a Permitted Acquisition, an Investment permitted pursuant to SECTION
6.02(l) or, to the extent related to any of the foregoing, SECTION 6.02(v), in
each case, to be applied against the purchase price for such Permitted
Acquisition or Investment, and (ii) consisting of an agreement to dispose of any
property in a Permitted Disposition, in each case, solely to the extent such
Permitted Acquisition or Permitted Disposition, as the case may be, would have
been permitted on the date of the creation of such Lien;

(n) Liens on property (i) of any Foreign Subsidiary that is not a Loan Party and
(ii) that does not constitute Collateral, which Liens secure Indebtedness of the
applicable Foreign Subsidiary permitted under SECTION 6.03;

(o) Liens in favor of the Lead Borrower or a Restricted Subsidiary securing
Indebtedness permitted under SECTION 6.03(d);

(p) Liens (x) existing on property (other than ABL Priority Collateral unless
the Liens thereon are subordinated to the Lien of the Collateral Agent in a
manner consistent with the terms of the Intercreditor Agreement) at the time of
its acquisition or existing on the property of any Person at the time such
Person becomes a Restricted Subsidiary (other than by designation as a
Restricted Subsidiary pursuant to SECTION 5.14), in each case after the Closing
Date (other than Liens on the Capital Stock of any Person that becomes a
Restricted Subsidiary) and (y) placed upon property or assets (other than ABL
Priority Collateral unless the Liens thereon are subordinated to the Lien of the
Collateral Agent in a manner consistent with the terms of the Intercreditor
Agreement) of any Restricted Subsidiary or its Restricted Subsidiaries acquired
pursuant to a Permitted Acquisition to secure Indebtedness incurred pursuant to
SECTION 6.03(g) in connection with such Permitted Acquisition; provided that
(i) in the case of clause (x), such Lien was not created in contemplation of
such acquisition or such Person becoming a Restricted Subsidiary, (ii) in the
case of clause (x), such Lien does not extend to or cover any other assets or
property (other than the proceeds or products thereof and accessions or
additions thereto and other than after-acquired property subjected to a Lien
securing Indebtedness and other obligations incurred prior to such time and
which Indebtedness and other obligations are permitted hereunder that require,
pursuant to their terms at such time, a pledge of after-acquired property, it
being understood that such requirement shall not be permitted to apply to any
property to which such requirement would not have applied but for such
acquisition) and (iii) in the case of clauses (x) and (y), (1) the obligations
secured thereby do not exceed $50,000,000 at any time outstanding and (2) the
Indebtedness secured thereby is permitted under SECTION 6.03(g);

 

131



--------------------------------------------------------------------------------

(q) any interest or title (and all encumbrances and other matters affecting such
interest or title) of a licensor, sublicensor, lessor or sublessor under
licenses and leases entered into by the Lead Borrower or any of its Restricted
Subsidiaries in the ordinary course of business provided that no such lease or
sublease shall constitute a Capitalized Lease;

(r) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by the Lead Borrower or any
of its Restricted Subsidiaries in the ordinary course of business permitted by
this Agreement;

(s) Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to commodity trading accounts or other brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes;

(t) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of the Lead Borrower or any Restricted Subsidiary to permit satisfaction of
overdraft or similar obligations incurred in the ordinary course of business of
the Lead Borrower and its Restricted Subsidiaries or (iii) relating to purchase
orders and other agreements entered into with customers of the Lead Borrower or
any Restricted Subsidiary in the ordinary course of business;

(u) Liens solely on any cash earnest money deposits made by the Lead Borrower or
any of its Restricted Subsidiaries in connection with any letter of intent or
purchase agreement permitted hereunder;

(v) Liens in respect of the Indebtedness incurred pursuant to SECTION 6.03(s) or
any Permitted Refinancing thereof; provided that such Liens are at all times
subject to the Intercreditor Agreement;

(w) Liens arising from precautionary UCC filings regarding “true” operating
leases or the consignment of goods to a Loan Party;

(x) Liens placed on the Capital Stock of any joint venture entity in the form of
a transfer restriction, purchase option, call or similar right of a third party
joint venture partner;

(y) ground leases in respect of real property on which facilities owned or
leased by the Lead Borrower or any of its Subsidiaries are located;

(z) Liens existing on title insurance policies relating to any Mortgages;

(aa) Liens on insurance proceeds incurred in the ordinary course of business in
connection with the financing of insurance premiums;

(bb) Liens on securities which are the subject of repurchase agreements incurred
in the ordinary course of business, provided that such Liens do not extend to
any assets other than those that are the subject of such repurchase agreement;

(cc) Liens arising by operation of law in the United States under Article 2 of
the UCC in favor of a reclaiming seller of goods or buyer of goods;

(dd) Security given to a public or private utility or any Governmental Authority
as required in the ordinary course of business;

 

132



--------------------------------------------------------------------------------

(ee) (i) zoning, building, entitlement and other land use regulations by
Governmental Authorities with which the normal operation of the business
complies, and (ii) any zoning or similar law or right reserved to or vested in
any Governmental Authority to control or regulate the use of any real property
that does not materially interfere with the ordinary conduct of the business of
the Lead Borrower and its Restricted Subsidiaries, taken as a whole;

(ff) [Reserved];

(gg) Undetermined or inchoate Liens which have not at such time been filed and
of which none of the Loan Parties have been given notice and which relate to
obligations not then due and payable; and

(hh) Without duplication of, or aggregation with, any other Lien permitted under
any other clause of this SECTION 6.01, other Liens (not covering ABL Priority
Collateral unless the Liens thereon are subordinated to the Lien of the
Collateral Agent in a manner consistent with the terms of the Intercreditor
Agreement) securing Indebtedness outstanding in an aggregate principal amount
not to exceed $60,000,000 at any time outstanding.

The designation of a Lien as a Permitted Encumbrance shall not limit or restrict
the ability of the Administrative Agent to establish any Reserve relating
thereto.

SECTION 6.02 Investments.

The Lead Borrower shall not, nor shall it permit any Restricted Subsidiary to,
make or hold any Investments, except the following (each a “Permitted
Investment”):

(a) Investments by the Lead Borrower or a Restricted Subsidiary in assets that
were Cash Equivalents when such Investment was made;

(b) loans or advances to officers, directors and employees of Holdings, the Lead
Borrower and its Restricted Subsidiaries (i) for reasonable and customary
business-related travel, entertainment, relocation and analogous ordinary
business purposes, (ii) to the extent permitted by Applicable Law, in connection
with such Person’s purchase of Capital Stock of the Lead Borrower (or any direct
or indirect parent of the Lead Borrower), provided that the amount of such loans
and advances shall be contributed to the Lead Borrower in cash as common equity,
or paid to the Lead Borrower in connection with such purchase of Capital Stock,
and (iii) to the extent permitted by Applicable Law, for purposes not described
in the foregoing clauses (i) and (ii), provided that the aggregate principal
amount outstanding at any time pursuant to this SECTION 6.02(b) shall not exceed
$18,000,000;

(c) Investments (i) by the Lead Borrower or any Restricted Subsidiary in any
Loan Party (other than Holdings), (ii) by any Restricted Subsidiary that is not
a Loan Party in any other such Restricted Subsidiary that is also not a Loan
Party, and (iii) by the Lead Borrower or any Restricted Subsidiary (A) in any
Foreign Subsidiary; provided that the outstanding aggregate amount of such
Investments in Foreign Subsidiaries that are not Loan Parties shall not exceed
$25,000,000 at any time (net of any return representing a return of capital in
respect of any such Investment), (B) in any Foreign Subsidiary, constituting an
exchange of Capital Stock of such Foreign Subsidiary for Indebtedness of such
Foreign Subsidiary or (C) constituting Guarantees of Indebtedness or other
monetary obligations of Foreign Subsidiaries owing to any Loan Party;

(d) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and other credits
to suppliers in the ordinary course of business;

 

133



--------------------------------------------------------------------------------

(e) Investments consisting of Permitted Encumbrances, Permitted Indebtedness,
fundamental changes, Permitted Dispositions, and Restricted Payments permitted
under SECTION 6.01, SECTION 6.03 (other than SECTION 6.03(c) and (d)), SECTION
6.04 (other than SECTION 6.04(c), (d) and (g)), SECTION 6.05 (other than SECTION
6.05(d) and (e)), and SECTION 6.06 (other than SECTION 6.06(c)), respectively;

(f) Investments by the Lead Borrower and its Restricted Subsidiaries consisting
of Permitted Acquisitions;

(g) Investments (i) existing or contemplated on the Closing Date and set forth
on Schedule 6.02 and any modification, replacement, renewal, reinvestment or
extension thereof and (ii) Investments existing on the Closing Date by the Lead
Borrower or any Restricted Subsidiary in the Lead Borrower or any other
Restricted Subsidiary and any modification, renewal or extension thereof;
provided that the amount of the original Investment is not increased except by
the terms of such Investment or as otherwise permitted by this SECTION 6.02;

(h) Investments in Swap Contracts permitted under SECTION 6.03;

(i) promissory notes and other noncash consideration received in connection with
Permitted Dispositions;

(j) Investments in the ordinary course of business consisting of endorsements
for collection or deposit and customary trade arrangements with customers
consistent with past practices;

(k) Investments (including debt obligations and Capital Stock) received in
connection with the bankruptcy or reorganization of suppliers and customers or
in settlement of delinquent obligations of, or other disputes with, customers
and suppliers arising in the ordinary course of business or upon the foreclosure
with respect to any secured Investment or other transfer of title with respect
to any secured Investment;

(l) so long as immediately after giving effect to any such Investment, no Event
of Default has occurred and is continuing and without duplication of any other
clauses of this SECTION 6.02, other Investments that do not exceed $60,000,000
in the aggregate at any time outstanding (net of any return of capital,
interest, distributions, income and similar amounts actually received in cash in
respect of any such Investment) and valued at the time of the making thereof
(provided that, such amount shall be increased by the Net Proceeds of Permitted
Equity Issuances (without duplication of any such Net Proceeds that are utilized
in connection with Section 6.06(e) or 6.06(g) of this Agreement)), and
determined without regard to any write-downs or write-offs thereof;

(m) advances of payroll payments to employees in the ordinary course of
business;

(n) Investments to the extent that payment for such Investments is made solely
with Capital Stock of the Lead Borrower or any direct or indirect parent of the
Lead Borrower not resulting in a Change in Control;

(o) Investments of a Restricted Subsidiary acquired after the Closing Date or of
a Person merged into or amalgamated with the Lead Borrower or merged,
amalgamated or consolidated with a Restricted Subsidiary in accordance with
SECTION 6.04 after the Closing Date to the extent that such Investments were not
made in contemplation of or in connection with such acquisition, merger,
amalgamation, or consolidation and were in existence on the date of such
acquisition, merger, amalgamation, or consolidation;

 

134



--------------------------------------------------------------------------------

(p) Guarantees by the Lead Borrower or any Restricted Subsidiary of leases
(other than Capitalized Leases) or of other obligations that do not constitute
Indebtedness, in each case entered into in the ordinary course of business;

(q) Guarantees constituting Permitted Indebtedness;

(r) Subject to SECTION 2.18, Investments in deposit accounts opened in the
ordinary course of business;

(s) [Reserved];

(t) Capital Expenditures;

(u) Loans and advances to Holdings in lieu of, and not in excess of the amount
of (after giving effect to any other loans, advances or Restricted Payments in
respect thereof), Restricted Payments to the extent permitted to be made to
Holdings in accordance with SECTION 6.06;

(v) Without duplication of, or aggregation with, any Investment made under any
other clause of this SECTION 6.02, the Lead Borrower and its Restricted
Subsidiaries may make other Investments as long as the Payment Conditions are
satisfied; and

(w) Investments made by any Restricted Subsidiary that is not a Loan Party to
the extent such Investments are financed with the proceeds received by such
Restricted Subsidiary from an Investment in such Restricted Subsidiary permitted
pursuant to SECTION 6.02(c)(iii), SECTION 6.02(f) or SECTION 6.02(v);

provided that no Investment in an Unrestricted Subsidiary that would otherwise
be permitted under this SECTION 6.02 shall be permitted hereunder (w) to the
extent that any portion of such Investment is used to make any prepayments,
redemptions, purchases, defeasances and other payments in respect of any
Indebtedness of Holdings, the Lead Borrower or any of their Restricted
Subsidiaries, (x) if immediately before or after such Investment, an Event of
Default shall have occurred and be continuing, (y) if after giving effect to
such Investment, the Payment Conditions shall not have been satisfied, or (z) if
such Investment consists of a transfer of any property of the type (e.g.,
Inventory and Accounts) included in the Tranche A Borrowing Base[ or], the FILO
Borrowing Base or the ABL Term Borrowing Base.

SECTION 6.03 Indebtedness.

The Lead Borrower will not, nor will it permit any Restricted Subsidiary to,
create, incur, assume or suffer to exist any Indebtedness, except the following
(each “Permitted Indebtedness”):

(a) Indebtedness of the Lead Borrower and any of its Subsidiaries under the Loan
Documents;

(b) Indebtedness (i) outstanding on the Closing Date and listed on Schedule
6.03, and (ii) intercompany Indebtedness outstanding on the Closing Date;

 

135



--------------------------------------------------------------------------------

(c) Guarantees by the Lead Borrower and its Restricted Subsidiaries in respect
of Indebtedness of the Lead Borrower or any Restricted Subsidiary otherwise
permitted hereunder; provided that (A) no Guarantee by any Restricted Subsidiary
of the Senior Notes or the Term Loan Facility or any Junior Financing shall be
permitted unless such Restricted Subsidiary shall have also provided a Guarantee
of the Obligations substantially on the terms set forth in the Facility
Guarantee executed on the Initial Closing Date and (B) if the Indebtedness being
Guaranteed is subordinated to the Obligations, such Guarantee shall be
subordinated to the Facility Guarantee of the Obligations on terms at least as
favorable to the Lenders as those contained in the subordination of such
Indebtedness;

(d) Indebtedness of the Lead Borrower or any Restricted Subsidiary owing to the
Lead Borrower or any other Restricted Subsidiary to the extent constituting an
Investment permitted by SECTION 6.02; provided that, (i) all such Indebtedness
of any Loan Party owed to any Person that is not, or ceases to be, a Loan Party
shall be subject to the subordination terms set forth in the Security Agreement
pursuant to an express written agreement by such Person for the benefit of the
Administrative Agent and the Collateral Agent and (ii) in the event of any such
Indebtedness in respect of the sale, transfer or assignment of ABL Priority
Collateral, such Indebtedness shall be duly noted on the books and records of
the Loan Parties as being owing in respect of ABL Priority Collateral;

(e) So long as the Payment Conditions are satisfied after giving effect thereto,
Attributable Indebtedness and other Indebtedness (including Capitalized Leases)
of the Lead Borrower and its Restricted Subsidiaries financing the acquisition,
lease, construction, repair, replacement or improvement of fixed or capital
assets, other than software; provided that (i) such Indebtedness is incurred
concurrently with or within two hundred and seventy (270) days after the
applicable acquisition, construction, repair, lease, replacement or improvement,
and (ii) if reasonably requested by the Administrative Agent, the Loan Parties
will use commercially reasonable efforts to cause the holder of such
Indebtedness to enter into a Collateral Access Agreement with the Collateral
Agent on terms reasonably satisfactory to the Collateral Agent; provided further
that notwithstanding the foregoing, the Lead Borrower and its Restricted
Subsidiaries may incur Attributable Indebtedness and other Indebtedness of the
type described in this clause (e), in an aggregate amount not to exceed
$25,000,000 at any time outstanding, without satisfaction of the Payment
Conditions.

(f) Indebtedness in respect of Swap Contracts designed to hedge against interest
rates, foreign exchange rates or commodities pricing risks incurred in the
ordinary course of business and not for speculative purposes;

(g) (i) Indebtedness of the Lead Borrower or any of its Restricted Subsidiaries
(A) assumed in connection with any Permitted Acquisition; provided that such
Indebtedness is not incurred in contemplation of such Permitted Acquisition, or
(B) incurred to finance a Permitted Acquisition and (ii) any Permitted
Refinancing of the foregoing; provided, in each case that such Indebtedness and
all Indebtedness resulting from any Permitted Refinancing thereof (v) is
unsecured (except for (A) Liens permitted under SECTION 6.01(p) securing
Indebtedness (together with Permitted Refinancings thereof) in an aggregate
principal outstanding not to exceed $50,000,000 and (B) Liens permitted under
SECTION 6.01(hh)) or is subordinated to the Obligations on terms reasonably
acceptable to the Administrative Agent, (w) both immediately prior and after
giving effect thereto, no Event of Default shall exist or result therefrom
(other than with respect to a Permitted Acquisition made pursuant to a legally
binding commitment entered into at a time when no Event of Default existed or
would result therefrom), (x) matures after, and does not require any scheduled
amortization or other scheduled payments of principal prior to, the then Latest
Maturity Date (it being understood that such Indebtedness may have mandatory
prepayment, repurchase or redemptions provisions satisfying the requirement of
clause (y) hereof) and (y) has terms and conditions (other than interest rate,
redemption premiums, and optional prepayment and optional redemption terms),
taken as a whole, that are reasonably acceptable to the Administrative Agent
provided that a certificate of a

 

136



--------------------------------------------------------------------------------

Responsible Officer shall be delivered to the Administrative Agent at least five
Business Days prior to the incurrence of such Indebtedness (or within such
shorter period as the Administrative Agent shall agree in writing, in its sole
discretion), together with a reasonably detailed description of the material
terms and conditions of such Indebtedness or drafts of the documentation
relating thereto, stating that the Lead Borrower has determined in good faith
that such terms and conditions satisfy the foregoing requirement and such
certificate shall be conclusive evidence that such terms and conditions satisfy
the foregoing requirement unless the Administrative Agent notifies the Lead
Borrower within such five Business Day period that it disagrees with such
determination (including a reasonable description of the basis upon which it
disagrees);

(h) Indebtedness representing deferred compensation, phantom equity plan
obligations, severance, and health and welfare retirement benefits to current
and former employees and other services providers of Holdings, the Lead Borrower
and its Restricted Subsidiaries (or their beneficiaries) incurred in the
ordinary course of business or existing on the Closing Date;

(i) Indebtedness consisting of promissory notes issued by any Loan Party to
current or former officers, directors, employees and consultants, their
respective estates, spouses or former spouses to finance the purchase or
redemption of Capital Stock of Holdings or the Lead Borrower or any direct or
indirect parent of Holdings or the Lead Borrower permitted by SECTION 6.06;

(j) Indebtedness incurred by the Lead Borrower or its Restricted Subsidiaries in
connection with any Permitted Acquisition, Investment or
[disposition]Disposition expressly permitted hereunder constituting
indemnification obligations or obligations in respect of purchase price
(including earnouts) or other similar adjustments, provided that in the case of
a [disposition]Disposition, the maximum assumable liability in respect of all
such Indebtedness shall at no time exceed the gross proceeds including non-cash
proceeds (the fair market value of such non-cash proceeds being measured at the
time received and without giving effect to any subsequent changes in value)
actually received by the Lead Borrower and its Restricted Subsidiaries in
connection with such Acquisition or Investment;

(k) Indebtedness consisting of obligations of the Lead Borrower or its
Restricted Subsidiaries under deferred compensation or other similar
arrangements incurred by such Person in connection with the Transaction and
Permitted Acquisitions or any other Investment expressly permitted hereunder;

(l) Obligations with respect to Cash Management Services and other Indebtedness
in respect of netting services, overdraft protections and similar arrangements
in each case in connection with deposit accounts;

(m) Without duplication of, or accumulation with, any other clauses of this
SECTION 6.03, Indebtedness in an aggregate principal amount not to exceed
$90,000,000 at any time outstanding;

(n) As long as the Payment Conditions are satisfied after giving effect thereto,
Subordinated Indebtedness and other unsecured non-amortizing long term
Indebtedness;

(o) Indebtedness consisting of (a) the financing of insurance premiums or
(b) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;

(p) [Reserved];

(q) obligations in respect of performance, bid, appeal and surety bonds and
performance and completion guarantees and similar obligations provided by the
Lead Borrower or any of its Restricted Subsidiaries or obligations in respect of
letters of credit, bank guarantees or similar instruments related thereto, in
each case in the ordinary course of business or consistent with past practice;

 

137



--------------------------------------------------------------------------------

(r) Indebtedness supported by a Letter of Credit, in a principal amount not to
exceed the face amount of such Letter of Credit;

(s) Indebtedness in respect of the Term Loan Facility in an aggregate principal
amount at any time outstanding not to exceed the sum of (x) $820,000,000 plus
(y) $200,000,000 minus (z) the aggregate principal amount of Commitment
Increases made hereunder in accordance with SECTION 2.02 (whether or not
outstanding);

(t) Indebtedness in respect of the Senior Notes in an aggregate principal amount
not to exceed $400,000,000 at any time outstanding;

(u) Indebtedness incurred in connection with sale-leaseback transactions
permitted hereunder;

(v) Unsecured Indebtedness owed to the Sponsor and/or other stockholders of
Holdings, the Lead Borrower and their respective Affiliates, provided that such
Indebtedness does not require the payment in cash of interest at a rate in
excess of ten percent (10%) per annum or principal prior to the then Latest
Maturity Date, has a maturity which extends beyond the then Latest Maturity
Date, and is subordinated to the Obligations on terms reasonably acceptable to
the Administrative Agent;

(w) Guarantees and letters of credit and surety bonds (other than Guarantees of,
or letters of credit and surety bonds related to, Indebtedness) issued by the
Lead Borrower and its Restricted Subsidiaries in connection with Permitted
Acquisitions and Permitted Dispositions;

(x) Without duplication of any other Indebtedness, non-cash accruals of
interest, accretion or amortization of original issue discount and
payment-in-kind interest with respect to Indebtedness permitted hereunder;

(y) Indebtedness due to any landlord in connection with the financing by such
landlord of leasehold improvements;

(z) All premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in clauses (a) through (y) above;

(aa) Indebtedness of Restricted Subsidiaries that are not Loan Parties, in an
aggregate principal amount at any time outstanding not to exceed $40,000,000;
and

(bb) Extensions, renewals and replacements of any such Indebtedness described in
clauses (b), (c), (d), (e), (f), (g), (m), (n), (s), (t), (u), (v), (w), (x) and
(aa) above provided that such Indebtedness constitutes a Permitted Refinancing.

For purposes of calculating compliance with this SECTION 6.03 only, the amount
of Indebtedness of a Person which is non-recourse to such Person shall be deemed
to be equal to the lesser of (i) the aggregate unpaid amount of such
Indebtedness, or (ii) the fair market value of the property upon which a Lien
has been granted to secure such Indebtedness.

 

138



--------------------------------------------------------------------------------

SECTION 6.04 Fundamental Changes.

The Lead Borrower shall not, nor shall it permit any Restricted Subsidiary to,
merge, amalgamate, dissolve, liquidate, wind up, consolidate with or into
another Person, or dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that:

(a) any Restricted Subsidiary may merge or amalgamate with (i) any Borrower
(including a merger or amalgamation, the purpose of which is to reorganize such
Borrower into a new jurisdiction); provided that such Borrower shall be the
continuing or surviving Person and no Event of Default shall have occurred or
resulted therefrom, or (ii) any one or more other Restricted Subsidiaries;
provided that when any Restricted Subsidiary that is a Loan Party is merging or
amalgamating with another Restricted Subsidiary, a Loan Party shall be the
continuing or surviving Person except to the extent otherwise constituting an
Investment permitted by SECTION 6.02 (other than SECTION 6.02 (e));

(b) (i) any Subsidiary that is not a Loan Party may merge, amalgamate or
consolidate with or into any other Subsidiary that is not a Loan Party, (ii) any
Loan Party may merge, amalgamate or consolidate with any other Loan Party,
provided that if a Borrower is a party thereto, a Borrower shall be the
continuing or surviving Person, and (iii) any Subsidiary may liquidate or
dissolve or change its legal form if the Lead Borrower determines in good faith
that such action is in the best interests of the Lead Borrower and its
Subsidiaries and if not materially disadvantageous to the Lenders; provided that
with respect to this clause (b)(iii), a certificate of a Responsible Officer
shall be delivered to the Administrative Agent at least five (5) Business Days
(or within such shorter period as the Administrative Agent shall agree in
writing, in its sole discretion) prior to the liquidation, dissolution or change
of legal form, together with a reasonably detailed description of the material
terms and conditions thereof, stating that the Lead Borrower has determined in
good faith that such terms and conditions satisfy the foregoing requirement;

(c) any Restricted Subsidiary may dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to the Lead Borrower or to
another Restricted Subsidiary; provided that if the transferor in such a
transaction is a Loan Party, then (i) the transferee must be another Loan Party,
or (ii) to the extent constituting an Investment, such Investment must be a
Permitted Investment in or Indebtedness of a Restricted Subsidiary which is not
a Loan Party in accordance with SECTION 6.02 and SECTION 6.03, respectively;

(d) so long as no Event of Default exists or would result therefrom, any
Restricted Subsidiary may merge or amalgamate with any other Person in order to
effect a Permitted Investment; provided that the continuing or surviving Person
shall be a Restricted Subsidiary, which together with each of its Restricted
Subsidiaries, shall have complied with the requirements of SECTION 5.11;

(e) so long as no Event of Default exists or would result therefrom, the Lead
Borrower and its Restricted Subsidiaries may consummate a merger, amalgamation,
dissolution, winding up, liquidation, consolidation or Disposition, the purpose
of which is to effect a Permitted Disposition;

(f) [Reserved]; and

(g) so long as no Event of Default exists or would result therefrom, the Lead
Borrower may merge with any other Person; provided that (i) the Lead Borrower
shall be the continuing or surviving corporation or (ii) if the Person formed by
or surviving any such merger or consolidation is not the Lead Borrower (any such
Person, the “Successor Lead Borrower”), (A) the Successor Lead Borrower shall be
an entity organized or existing under the Laws of the United States, any state
thereof or the District of Columbia and such transaction shall not have an
adverse effect on the attachment, perfection or priority of the Liens granted
under the Security Documents, (B) the Successor Lead Borrower shall expressly
assume all the obligations of the Lead Borrower under this Agreement and the
other Loan Documents to which the Lead

 

139



--------------------------------------------------------------------------------

Borrower is a party pursuant to a supplement hereto or thereto in form and
substance reasonably satisfactory to the Administrative Agent, (C) each other
Borrower and Facility Guarantor, unless it is the other party to such merger or
consolidation, shall have confirmed that its Guarantee shall apply to the
Successor Lead Borrower’s obligations under the Loan Documents, (D) each other
Borrower and Facility Guarantor, unless it is the other party to such merger or
consolidation, shall have by a supplement to the Security Agreement and other
applicable Security Documents confirmed that its obligations thereunder shall
apply to the Successor Lead Borrower’s obligations under the Loan Documents,
(E) if requested by the Collateral Agent, each mortgagor of a mortgaged
property, unless it is the other party to such merger or consolidation, shall
have by an amendment to or restatement of the applicable mortgage (or other
instrument reasonably satisfactory to the Collateral Agent) confirmed that its
obligations thereunder shall apply to the Successor Lead Borrower’s obligations
under the Loan Documents, (F) the Administrative Agent shall have received such
financial information, collateral appraisals and examinations, projections
(including Availability projections) and other information (all at the cost and
expense of the Lead Borrower) as the Administrative may reasonably request in
connection with such transaction, (G) the Administrative Agent, in good faith in
the exercise of its Permitted Discretion, shall have approved such transaction
and (H) the Lead Borrower shall have delivered to the Administrative Agent
(x) an officer’s certificate and an opinion of counsel, each stating that such
merger or consolidation and such supplement to this Agreement or any Security
Document comply with this Agreement and (y) an updated Borrowing Base
Certificate dated as of the date of such merger (after giving effect thereto);
provided, further, that if the foregoing are satisfied, the Successor Lead
Borrower will succeed to, and be substituted for, the Lead Borrower under this
Agreement; and provided further that the Lead Borrower agrees to use
commercially reasonable efforts to provide any documentation and other
information about the Successor Lead Borrower as shall have been reasonably
requested in writing by any Lender through the Administrative Agent that such
Lender shall have reasonably determined is required by regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including without limitation the USA Patriot Act.

SECTION 6.05 Dispositions.

The Lead Borrower shall not, nor shall it permit any Restricted Subsidiary to,
make any Disposition, except the following (each, a “Permitted Disposition”):

(a) Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business and dispositions of
property no longer used or useful in the conduct of the business of the Lead
Borrower and its Restricted Subsidiaries including, without limitation, the
abandonment of or failure to maintain Intellectual Property and with respect to
closed Stores;

(b) Dispositions of Inventory in the ordinary course of business;

(c) Dispositions of property to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property or
(ii) the proceeds of such disposition are promptly applied to the purchase price
of such replacement property;

(d) Dispositions of property to the Lead Borrower or to a Restricted Subsidiary;
provided that if the transferor of such property is a Loan Party (i) the
transferee thereof must either be a Borrower or a Subsidiary Facility Guarantor,
in which event the Collateral Agent shall retain its perfected Lien on the
property so disposed of, subject to the same priority as existed prior to such
disposition, or (ii) to the extent such transaction constitutes an Investment,
such transaction is a Permitted Investment, provided further that (A) if the
property being disposed of is transferred to a Subsidiary that is not a Loan
Party, the Administrative Agent may require, in the exercise of its reasonable
business judgment, that the transferee execute an agreement granting the Agents
access to such property for purposes of conducting a Liquidation, and (B) if the
property being disposed of constitutes Eligible Credit Card Receivables,
Eligible Trade Receivables, Eligible Inventory, Eligible In-Transit Inventory,
[or ]Eligible Letters of Credit, Eligible Bangladesh Inventory or Eligible
Vendor Rebates and Duty Drawbacks and is being transferred to a Subsidiary which
is not a Borrower or a Subsidiary Facility Guarantor, such disposition shall be
made only if the Payment Conditions are satisfied after giving effect thereto;

 

140



--------------------------------------------------------------------------------

(e) Dispositions permitted by SECTION 6.02 (other than SECTION 6.02(e)), SECTION
6.04 (other than SECTION 6.04(e)) and SECTION 6.06 (other than SECTION 6.06(c))
and Permitted Encumbrances;

(f) Dispositions of Cash Equivalents;

(g) sales, discounting or forgiveness of Accounts in the ordinary course of
business or in connection with the collection or compromise thereof;

(h) leases, subleases, licenses or sublicenses (including the provision of
Software under an open source license), in each case in the ordinary course of
business and which (i) do not materially interfere with the business of the Lead
Borrower and its Restricted Subsidiaries, or (ii) relate to closed Stores;

(i) termination of Leases in the ordinary course of business;

(j) transfers of property subject to Casualty Events upon receipt (where
practical) of the Net Proceeds of such Casualty Event;

(k) licenses for the conduct of licensed departments within the Loan Parties’
Stores in the ordinary course of business;

(l) as long as no Specified Default hereof then exists or would arise therefrom,
and no Overadvance would result therefrom, bulk sales or other dispositions of
the Loan Parties’ Inventory not in the ordinary course of business in connection
with Store closings, at arm’s length, provided that (i) such Store closures and
related Inventory dispositions shall not exceed, in any Fiscal Year of the Lead
Borrower and its Subsidiaries, ten percent (10%) of the number of the Loan
Parties’ Stores as of the beginning of such Fiscal Year (net of Store
relocations (i) occurring substantially contemporaneously, but in no event later
than ten (10) Business Days after the related Store closure date, or
(ii) wherein a binding lease has been entered into prior to the related Store
closure date) as set forth in the Compliance Certificate delivered pursuant to
SECTION 5.02(b), and (ii) as of any date after the Closing Date, the aggregate
number of such Store closures since the Closing Date shall not exceed
twenty-five percent (25%) of the greater of (x) the number of the Loan Parties’
Stores in existence as of the Closing Date or (y) the number of the Loan
Parties’ Stores as of the first day of any Fiscal Year beginning after the
Closing Date (net of Store relocations (i) occurring substantially
contemporaneously, but in no event later than ten (10) Business Days after the
related Store closure date or (ii) wherein a binding lease has been entered into
prior to the related Store closure date) as set forth in the Compliance
Certificate delivered pursuant to SECTION 5.02(b), provided that all sales of
Inventory in connection with Store closings in a transaction or series of
related transactions shall be in accordance with liquidation agreements and with
professional liquidators reasonably acceptable to the Administrative Agent;
provided further that all Net Proceeds received in connection therewith are
applied to the Obligations, if then required in accordance with SECTION 2.17,
SECTION 2.18 or SECTION 7.04 hereof;

(m) sales of non-core assets acquired in connection with a Permitted Acquisition
and sales of Real Estate acquired in a Permitted Acquisition which, within
thirty days of the date of the Acquisition (or such longer period as the
Administrative Agent shall agree in writing, in its sole discretion), are
designated in writing to the Administrative Agent as being held for sale and not
for the continued operation of a Store;

 

141



--------------------------------------------------------------------------------

(n) exchanges or swaps, including, without limitation, transactions covered by
Section 1031 of the Code, of Leases and other Real Estate of the Loan Parties so
long as the exchange or swap is made for fair value and on an arm’s length
basis, provided that upon the consummation of such exchange or swap, (x) the
Collateral Agent has a perfected Lien having the same priority as any Lien held
on the Leases or Real Estate so exchanged or swapped and (y) the Net Proceeds,
if any, received in connection with any such exchange or swap are applied to the
Obligations if then required in accordance with SECTION 2.17, SECTION 2.18 or
SECTION 7.04 hereof;

(o) sale-leaseback transactions of Real Estate of any Loan Party as long as
(A) no Specified Default then exists or would arise therefrom, and (B) with
respect to any distribution center, warehouse, manufacturing facility or
corporate offices, (1) such sale-leaseback is made pursuant to leases on market
terms, and (2) the Loan Parties cause each purchaser of such Real Estate to
enter into a Collateral Access Agreement with the Collateral Agent on terms
reasonably satisfactory to the Collateral Agent; provided that the Loan Parties
need not enter into such Collateral Access Agreements to the extent that the
aggregate fair market value of the Real Estate disposed of pursuant to this
SECTION 6.05(o) since the Closing Date and with respect to which no Collateral
Access Agreements have been executed does not exceed $40,000,000 (but the
foregoing shall not impair the right of the Administrative Agent to impose an
Availability Reserve);

(p) Dispositions listed on Schedule 6.05;

(q) Dispositions of Investments in joint ventures to the extent required by, or
made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements; and

(r) Dispositions of property not otherwise permitted under this SECTION 6.05,
provided that (i) at the time of such Disposition (other than any such
Disposition made pursuant to a legally binding commitment entered into at any
time when no Event of Default exists), no Event of Default shall exist or would
result from such Disposition, (ii) the aggregate book value of all property
disposed of pursuant to this clause (r) and clause (s) below shall not exceed
$250,000,000 in the aggregate after the Closing Date, (iii) in the event that a
Disposition includes, in whole or in part, any ABL Priority Collateral, (w) the
Pro Forma Availability Condition shall be satisfied after giving effect to such
Disposition of ABL Priority Collateral, (x) the fair market value of such ABL
Priority Collateral so disposed of shall not exceed 15% of the FILO Borrowing
Base (or if the FILO Commitments have been terminated and all FILO Loans repaid,
the Tranche A Borrowing Base) reflected on the most recently delivered Borrowing
Base Certificate, (y) the Lead Borrower shall, prior to the consummation of such
Disposition, deliver to the Administrative Agent an updated Borrowing Base
Certificate (calculated after giving effect to such Disposition of ABL Priority
Collateral) and (z) cash proceeds received from such Disposition equal to the
greater of (x) the fair market value of such ABL Priority Collateral or (y) the
amount by which the ABL Term Borrowing Base (or, if the ABL Term Loan has been
paid in full, the FILO Borrowing Base (or if the FILO Commitments have been
terminated and all FILO Loans repaid, the Tranche A Borrowing Base) is reduced
as a result of such Disposition of ABL Priority Collateral shall be promptly
applied to prepay any then outstanding Revolving Credit Loans and (iv) in the
event of a Disposition of Intellectual Property used or useful in connection
with any ABL Priority Collateral (remaining after giving effect to such
Disposition), the purchaser, assignee or other transferee thereof agrees in
writing to be bound by a non-exclusive royalty-free worldwide license of such
Intellectual Property in favor of the Collateral Agent for use in connection
with the exercise of the rights and remedies of the Secured Parties, which
license shall be in form and substance reasonably satisfactory to the Collateral
Agent, and provided further, that in the case of a Disposition of Intellectual
Property licensed by the Lead Borrower or one of its Restricted Subsidiaries
from a third party, the transferee thereof shall be required to provide such a
license only to the extent to which the applicable license gives it a right to
do so;

 

142



--------------------------------------------------------------------------------

(s) so long as no Event of Default exists or would arise as a result of the
transaction, sales of a Subsidiary or any business segment which is a Non-Core
Business Segment, or any portion thereof, (i) to any Person other than a Loan
Party or a Subsidiary or a Sponsor, for fair market value and so long as the
consideration received for such sale or transfer is at least 85% cash, or (ii)
to a Subsidiary or Sponsor, if the Pro Forma Availability Condition is
satisfied, such sale or transfer is for fair market value and the entire
consideration received for such sale or transfer is paid in cash, provided that,
in each case, such sale shall be in an amount at least equal to the greater of
the amounts advanced or available to be advanced against the assets included in
the sale under the ABL Term Borrowing Base[,] (or, if the ABL Term Loan has been
paid in full, the FILO Borrowing Base (or if the FILO Commitments have been
terminated, the Tranche A Borrowing Base) and further provided that (A) all Net
Proceeds, if any, received in connection with any such sales are applied to the
Obligations if then required in accordance with SECTION 2.17 or SECTION 2.18
hereof and (B) the aggregate book value of all property disposed of pursuant to
this clause (s) and clause (r) above shall not exceed $250,000,000 in the
aggregate after the Closing Date;

provided that (1) any disposition of any property pursuant to this SECTION 6.05
(except for Dispositions pursuant to SECTION 6.05(e), SECTION 6.05(j) and
SECTION 6.05(q) and Dispositions from a Loan Party to another Loan Party), shall
be for no less than the fair market value of such property at the time of such
disposition, (2) to the extent any Disposition consists in whole or in part of
ABL Priority Collateral, consideration received in respect of the Disposition of
such ABL Priority Collateral shall be solely in the form of cash and (3) in the
case of a Disposition of any assets pursuant to SECTION 6.05(r) for a purchase
price in excess of $5,000,000, at least seventy-five percent (75%) of the
consideration is payable in cash or Cash Equivalents at the time of consummation
of the transaction; provided, however, that, the following shall be deemed to be
cash for purposes of this clause (3): (A) any liabilities (as shown on the Lead
Borrower’s most recent balance sheet provided hereunder or in the footnotes
thereto) of the Lead Borrower or such Restricted Subsidiary, other than
liabilities that are by their terms subordinated to the payment in cash of the
Obligations, that are assumed by the transferee with respect to the applicable
Disposition and for which the Lead Borrower and all of its Restricted
Subsidiaries shall have been validly released by all applicable creditors in
writing, (B) any securities received by the Lead Borrower or the applicable
Restricted Subsidiary from such transferee that are converted by the Lead
Borrower or such Restricted Subsidiary into cash or Cash Equivalents (to the
extent of the cash or Cash Equivalents received) within 180 days following the
closing of the applicable Disposition, and (C) aggregate non-cash consideration
received by the Lead Borrower or the applicable Restricted Subsidiary having an
aggregate fair market value (determined as of the closing of the applicable
Disposition for which such non-cash consideration is received) not to exceed
$10,000,000 at any time (net of any non-cash consideration converted into cash
and Cash Equivalents). To the extent any Collateral is disposed of as expressly
permitted by this SECTION 6.05 to any Person other than the Lead Borrower or any
other Loan Party, such Collateral shall be sold free and clear of the Liens
created by the Loan Documents, and, if requested by the Lead Borrower, upon the
certification delivered to the Administrative Agent or the Collateral by the
Lead Borrower that such Disposition is permitted by this Agreement, the Agents
shall be authorized to take any actions deemed appropriate in order to effect
the foregoing.

SECTION 6.06 Restricted Payments.

The Lead Borrower shall not, nor shall it permit any Restricted Subsidiary to
declare or make, directly or indirectly, any Restricted Payment, except:

 

143



--------------------------------------------------------------------------------

(a) each Restricted Subsidiary may make Restricted Payments to the Lead Borrower
and to other Restricted Subsidiaries (and, in the case of a Restricted Payment
by a non-wholly owned Restricted Subsidiary, to the Lead Borrower and any other
Restricted Subsidiary and to each other owner of Capital Stock of such
Restricted Subsidiary based on their relative ownership interests of the
relevant class of Capital Stock);

(b) the Lead Borrower and each Restricted Subsidiary may declare and make
dividend payments or other distributions payable solely in the Capital Stock
(other than Disqualified Capital Stock not otherwise permitted by SECTION 6.03)
of such Person;

(c) to the extent constituting Restricted Payments, the Lead Borrower and its
Restricted Subsidiaries may enter into and consummate transactions expressly
permitted by any provision of SECTION 6.02 (other than SECTION 6.02(e)), SECTION
6.04 or SECTION 6.08 (other than SECTION 6.08(h) and (k));

(d) the Lead Borrower or any Restricted Subsidiary may repurchase (or may make
Restricted Payments to allow Holdings or any direct or indirect parent thereof
to repurchase) Capital Stock in Holdings or any direct or indirect parent
thereof, the Lead Borrower or any Restricted Subsidiary deemed to occur upon the
exercise of stock options or warrants if such Capital Stock represents a portion
of the exercise price of such options or warrants;

(e) the Lead Borrower or any Restricted Subsidiary may pay (or make Restricted
Payments to allow Holdings or any direct or indirect parent thereof to pay) for
the repurchase, retirement, or other acquisition of Capital Stock of Holdings or
any of its direct or indirect parent companies held by any former or present
officer, director, employee or consultant of Holdings, the Lead Borrower or any
of its Restricted Subsidiaries or any of its direct or indirect parent
companies, or any of their respective estates, spouses or former spouses
pursuant to any management, director or employee equity plan or stock option
plan or any other management, director or employee benefit plan or agreement
(each, an “Applicable Agreement”) (including, for the avoidance of doubt, any
principal and interest payable on any notes issued by Holdings or the Lead
Borrower or any direct or indirect parent company in connection with such
repurchase, retirement or other acquisition); provided that amounts payable
under this clause (e) do not exceed $10,000,000 in any [fiscal year]Fiscal Year
(which shall increase to $20,000,000 subsequent to the consummation of an
underwritten Qualifying IPO by Holdings, the Lead Borrower or any direct or
indirect parent company of Holdings), with unused amounts in any calendar year
being carried over to succeeding [fiscal years]Fiscal Years, subject to a
maximum (without giving effect to the following proviso) of $20,000,000 in any
[fiscal year]Fiscal Year unless the Pro Forma Availability Condition shall have
been satisfied after giving effect to such Restricted Payment, in which case the
maximum amount shall be $40,000,000 in any [fiscal year]Fiscal Year after the
consummation of an underwritten Qualifying IPO by Holdings, the Lead Borrower or
any direct or indirect parent company of Holdings, which, in all cases, so long
as any amount under the ABL Term Loan remains outstanding, may be comprised of
no more than $2,000,000 in any twelve month period, exclusive of those amounts
for which the Lead Borrower or any Restricted Subsidiary are obligated to pay
under any Applicable Agreements that were entered into prior to Second Amendment
Effective Date (as each Applicable Agreement is in effect on the Second
Amendment Effective Date) (such amount, the “Term Sublimit”); provided
[further]that (A) such amount in any [fiscal year]Fiscal Year (except for the
Term Sublimit) may be increased by an amount not to exceed the Net Proceeds of
Permitted Equity Issuances (other than Disqualified Capital Stock) (without
duplication of any such Net Proceeds that are utilized in connection with
Sections 6.02(l) or 6.06(g) of this Agreement) after the Closing Date to the
extent that such Net Proceeds shall have been actually received by the Lead
Borrower, in each case to members of management, directors or consultants of
Holdings or of its Restricted Subsidiaries or any direct or indirect parent
company of Holdings that occurs after the Closing Date, plus, in respect of any
sale of Capital Stock in connection with an exercise

 

144



--------------------------------------------------------------------------------

of stock options, an amount equal to the amount required to be withheld by
Holdings, the Lead Borrower or any of its direct or indirect parent companies in
connection with such exercise under applicable law to the extent such amount is
repaid to Holdings or any of its direct or indirect parent companies, less
(B) the amount of any Restricted Payments previously made with the cash proceeds
described in [clauses]subclause (A) of this clause (e);

(f) the Lead Borrower may make cash payments (or may make Restricted Payments to
permit Holdings or any direct or indirect parent thereof to make cash payments)
in lieu of the issuance of fractional shares in connection with the exercise of
warrants, options or other securities convertible into or exchangeable for
Capital Stock of Holdings (or any direct or indirect parent thereof), the Lead
Borrower or any Restricted Subsidiary in an amount not to exceed $1,000,000 in
any twelve (12) month period; provided, however, that any such cash payment
shall not be for the purpose of evading the limitations of this Agreement;

(g) the Lead Borrower and its Restricted Subsidiaries may make Restricted
Payments with the Net Proceeds of Permitted Equity Issuances (without
duplication of any such Net Proceeds that are utilized in connection with
Sections 6.02(l) or 6.06(e) of this Agreement);

(h) the Lead Borrower and its Restricted Subsidiaries may distribute, by
dividend or otherwise, shares of Capital Stock of, or Indebtedness owed to
Holdings, the Lead Borrower or a Restricted Subsidiary by, Unrestricted
Subsidiaries (other than any Unrestricted Subsidiary whose primary assets are
Cash Equivalents);

(i) The Lead Borrower may declare and pay dividends or distributions to, or make
loans to, Holdings in amounts required for Holdings or any direct or indirect
parent of Holdings to pay, in each case without duplication,

(i) franchise taxes and other fees, Taxes and expenses required to maintain
Holdings’ (or such parent’s) corporate existence;

(ii) for any taxable period in which the Lead Borrower and/or any of its
Subsidiaries is a member of a consolidated, combined or similar income tax group
of which a direct or indirect parent of the Lead Borrower is the common parent
(a “Tax Group”), to pay federal, foreign, state and local income taxes of such
Tax Group that are attributable to the taxable income of the Lead Borrower
and/or its Subsidiaries; provided that, for each taxable period, the amount of
such payments made in respect of such taxable period in the aggregate shall not
exceed the amount that the Lead Borrower and its Subsidiaries would have been
required to pay in respect of federal, foreign, state and local income taxes in
the aggregate if such entities were corporations paying taxes separately from
any Tax Group at the highest combined applicable federal, foreign, state and
local tax rate for such [fiscal year]Fiscal Year (it being understood and agreed
that if the Lead Borrower or any Subsidiary pays any such federal, foreign,
state or local income taxes directly to such taxing authority, that a Restricted
Payment in duplication of such amount shall not be permitted to be made pursuant
to this clause (ii)); provided further that the permitted payment pursuant to
this clause (ii) with respect to any taxes of any Unrestricted Subsidiary for
any taxable period shall be limited to the amount actually paid with respect to
such period by such Unrestricted Subsidiary to the Lead Borrower or its
Restricted Subsidiaries for the purposes of paying such consolidated, combined
or similar taxes;

(iii) as long as no Event of Default then exists or would arise therefrom (or if
such Event of Default exists or would so arise, with the written consent of the
Administrative Agent or without such consent, by using the amounts in the
Designated Account), for any Permitted Acquisition that would be permitted to be
made pursuant to SECTION 6.02, assuming such recipient were subject to such
section;

 

145



--------------------------------------------------------------------------------

(iv) (A) its operating expenses incurred in the ordinary course of business and
other corporate overhead costs and expenses (including administrative, legal,
accounting and similar expenses provided by third parties), which are reasonable
and customary and incurred in the ordinary course of business and attributable
to the ownership or operations of the Lead Borrower and its Restricted
Subsidiaries and (B) Transaction Expenses and any reasonable and customary
indemnification claims made by directors or officers of such parent attributable
to the ownership or operations of the Lead Borrower and its Restricted
Subsidiaries;

(v) customary salary, bonus and other benefits payable to officers and employees
of Holdings or any direct or indirect parent company of Holdings to the extent
such salaries, bonuses and other benefits are attributable to the ownership or
operation of the Lead Borrower and its Restricted Subsidiaries; and

(vi) as long as no Event of Default then exists or would arise therefrom (or if
such Event of Default exists or would so arise, with the written consent of the
Administrative Agent or without such consent, by using the amounts in the
Designated Account), reasonable and customary fees and expenses (other than to
Affiliates) related to any unsuccessful equity or debt offering by Holdings (or
any direct or indirect parent thereof) not prohibited by this Agreement that is
directly attributable to the operations of the Lead Borrower and its Restricted
Subsidiaries.

(j) the Lead Borrower or any of its Restricted Subsidiaries may make payments in
respect of withholding or similar Taxes payable by any future, present or former
employee, director, manager or consultant incurred by such person in their
capacities as employee, director, manager or consultant of any Loan Party;

(k) without duplication of, or aggregation with, any Restricted Payments
permitted under any other clause of this SECTION 6.06, (i) the Lead Borrower and
its Restricted Subsidiaries may make other Restricted Payments to the holders of
their respective Capital Stock as long as the RP Payment Conditions are
satisfied and (ii) as long as the Pro Forma Availability Condition is satisfied
and no Event of Default then exists or would arise therefrom, the Lead Borrower
and its Restricted Subsidiaries may make other Restricted Payments to the
holders of their respective Capital Stock, in the case of this clause (ii), in
an aggregate amount, when added to the aggregate amount of voluntary
prepayments, purchases, exchanges or redemptions of Indebtedness made pursuant
to SECTION 6.11(g), not to exceed $40,000,000 over the term of this Agreement;
provided, that so long as any amount of the ABL Term Loan remains outstanding
(x) no Restricted Payments may be made under this clause (k) for the period from
and including the Second Amendment Effective Date through and including
December 31, 2016 and (y) thereafter, Restricted Payments may be made under this
clause (k) only if, as of the date that the applicable Restricted Payment is
made, the Term Loan Facility (and any Permitted Refinancing thereof) and the
Senior Notes (and any Permitted Refinancing thereof) have either been paid off
in full or the earliest scheduled final maturity date of any tranche under the
Term Loan Facility (or any Permitted Refinancing thereof) or the Senior Notes
(or any Permitted Refinancing thereof) occurs after October 24, 2020; provided,
further that any tranche under the Term Loan Facility (or any Permitted
Refinancing thereof) or the Senior Notes (or any Permitted Refinancing thereof)
with a scheduled final maturity date that occurs on or before October 24, 2020
(any such tranche, a “Non-Extended Tranche”) shall be disregarded for purposes
of this clause (y) so long as the aggregate outstanding principal amount of all
Non-Extended Tranches as of such date of determination does not exceed 25% of
the aggregate outstanding principal amount of the Term Loan Facility and the
Senior Notes as of the Second Amendment Effective Date;

 

146



--------------------------------------------------------------------------------

(l) [reserved]; and

(m) after a Qualifying IPO, so long as no Event of Default shall have occurred
and be continuing or would result therefrom the Lead Borrower or any of its
Restricted Subsidiaries may make any Restricted Payment to pay listing fees and
other costs and expenses directly attributable to being a publicly traded
company which are reasonable and customary.

SECTION 6.07 Change in Nature of Business.

(a) The Lead Borrower shall not, nor shall it permit any Restricted Subsidiary
to, engage in any material line of business substantially different from those
lines of business conducted by the Lead Borrower and its Restricted Subsidiaries
on the date hereof or any business reasonably related or ancillary thereto or a
reasonable extension thereof.

(b) Holdings shall not conduct, transact or otherwise engage in any business or
operations other than those incidental to (i) its ownership of the Capital Stock
of the Lead Borrower, (ii) the maintenance of its legal existence, (iii) the
performance of the Loan Documents and the Term Loan Facility and other
Indebtedness incurred by it, (iv) any public offering of its common stock or any
other issuance of its Capital Stock not prohibited by this Article VI, (v) any
transaction that Holdings is permitted to enter into or consummate under this
Article VI, (vi) financing activities, including the issuance of securities,
incurrence of debt, payment of dividends, making contributions to the capital of
the Lead Borrower and guaranteeing the obligations of the Lead Borrower,
(vii) participating in tax, accounting and other administrative matters as a
member of the consolidated group of Holdings and the Lead Borrower,
(viii) holding any cash or property (but not operate any property) and
(ix) providing indemnification to officers and directors. Furthermore,
notwithstanding anything to the contrary herein contained, Holdings shall not
(i) own any material assets other than the Capital Stock of the Lead Borrower or
(ii) grant any Liens in any of its assets (other than Liens granted to the
Collateral Agent, for the benefit of the Secured Parties, under the Loan
Documents or to secure obligations under the Term Loan Facility or any Permitted
Refinancing thereof).

SECTION 6.08 Transactions with Affiliates.

The Lead Borrower shall not, nor shall it permit any Restricted Subsidiary to,
enter into any transaction of any kind with any Affiliate of the Lead Borrower,
whether or not in the ordinary course of business, other than (a) transactions
among the Loan Parties or any Restricted Subsidiary or a Person that becomes a
Restricted Subsidiary as a result of such transaction, (b) on terms
substantially as favorable to the Lead Borrower or such Restricted Subsidiary as
would be obtainable by the Lead Borrower or such Restricted Subsidiary at the
time in a comparable arm’s-length transaction with a Person other than an
Affiliate, (c) payments due pursuant to the Sponsor Management Agreement on
account of management, monitoring, consulting, and transaction and advisory fees
(including termination fees), provided that such payments may not be made if a
Specified Default has occurred and is continuing or would arise therefrom,
provided further that such fees not paid may accrue and be payable on or after
the date when the applicable Specified Default has been cured or waived and no
additional Specified Default has occurred and is continuing or would arise as a
result of such payment, (d) payments of indemnities and expense reimbursements
under the Sponsor Management Agreements as in effect on the Initial Closing
Date, (e) equity issuances, repurchases, retirements or other acquisitions or
retirements of Capital Stock of the Lead Borrower permitted under SECTION 6.06,
(f) loans and other transactions by the Lead Borrower and its

 

147



--------------------------------------------------------------------------------

Restricted Subsidiaries to the extent permitted under this Article VI,
(g) employment and severance arrangements between the Lead Borrower and its
Restricted Subsidiaries and their respective officers and employees and
transactions pursuant to stock option plans and employee benefit plans and
similar arrangements in the ordinary course of business, (h) payments by the
Restricted Subsidiaries pursuant to the tax sharing agreements among the Lead
Borrower and its Restricted Subsidiaries on customary terms to the extent
attributable to the ownership or operation of Holdings, the Lead Borrower and
its Restricted Subsidiaries, (i) the payment of customary fees, compensation,
and reasonable out of pocket costs to, and indemnities provided on behalf of,
directors, officers and employees of Holdings, the Lead Borrower and its
Restricted Subsidiaries in the ordinary course of business to the extent
attributable to the ownership or operation of the Lead Borrower and its
Restricted Subsidiaries, (j) transactions pursuant to permitted agreements in
existence on the Closing Date and set forth on Schedule 6.08 or any amendment
thereto to the extent such an amendment is not adverse to the Lenders in any
material respect, (k) dividends, redemptions and repurchases permitted under
SECTION 6.06, (l) the Transactions and the payment of fees and expenses
(including Transaction Expenses) as part of or in connection with the
Transactions, (m) any payments required to be made pursuant to the Merger
Agreement, (n) so long as no Specified Default has occurred and is continuing or
would result therefrom, customary payments by the Lead Borrower and any of its
Restricted Subsidiaries to the Sponsor made for any financial advisory,
financing, underwriting or placement services or in respect of other investment
banking activities (including in connection with acquisitions or divestitures),
which payments are approved by the majority of the members of the board of
directors or a majority of the disinterested members of the board of directors
of the Lead Borrower, in good faith and (o) the payment of reasonable
out-of-pocket costs and expenses relating to registration rights and indemnities
provided to shareholders of Holdings or any direct or indirect parent thereof
pursuant to the Stockholders Agreement (including any registration rights
agreement or purchase agreement related thereto).

SECTION 6.09 Burdensome Agreements.

The Lead Borrower shall not, nor shall it permit any Restricted Subsidiary to,
enter into or permit to exist any contractual obligation (including Material
Indebtedness) (other than this Agreement or any other Loan Document) that limits
the ability of (a) any Restricted Subsidiary of the Lead Borrower that is not a
Borrower or a Facility Guarantor to make Restricted Payments to any Loan Party
or to make or repay loans or advances to or otherwise transfer assets to or make
Investments in the Borrowers or any Subsidiary Facility Guarantor or (b) the
Lead Borrower or any other Loan Party to create, incur, assume or suffer to
exist Liens on property of such Person for the benefit of the Secured Parties
with respect to the Obligations or under the Loan Documents; provided that the
foregoing clauses (a) and (b) shall not apply to contractual obligations
(including Material Indebtedness) which (i) (x) exist on the Closing Date and
(to the extent not otherwise permitted by this SECTION 6.09) are listed on
Schedule 6.09 hereto and (y) to the extent contractual obligations permitted by
clause (x) are set forth in an agreement evidencing Indebtedness, are set forth
in any agreement evidencing any permitted renewal, extension or refinancing of
such Indebtedness so long as such renewal, extension or refinancing does not
expand the scope of such contractual obligation in any material respect,
(ii) are binding on a Restricted Subsidiary at the time such Restricted
Subsidiary first becomes a Restricted Subsidiary of Holdings, so long as such
contractual obligations were not entered into solely in contemplation of such
Person becoming a Restricted Subsidiary of Holdings; provided further that this
clause (ii) shall not apply to contractual obligations that are binding on a
Person that becomes a Restricted Subsidiary pursuant to SECTION 5.14,
(iii) represent Indebtedness of a Restricted Subsidiary of the Lead Borrower
which is not a Loan Party which is permitted pursuant to SECTION 6.03,
(iv) arise in connection with any Permitted Disposition, (v) are customary
provisions in joint venture agreements and other similar agreements applicable
to joint ventures permitted under SECTION 6.02 and applicable solely to such
joint venture entered into in the ordinary course of business, (vi) are negative
pledges and restrictions on Liens in favor of any holder of Indebtedness
permitted under SECTION 6.03 (other than Junior Financings) but solely to the
extent any negative pledge relates to the property financed by or the

 

148



--------------------------------------------------------------------------------

subject of such Indebtedness, (vii) are customary restrictions on leases,
subleases, licenses or asset sale agreements otherwise permitted hereby so long
as such restrictions relate to the assets subject thereto, (viii) comprise
restrictions imposed by any agreement relating to secured Indebtedness permitted
pursuant to SECTION 6.03(e), SECTION 6.03(g) or SECTION 6.03(m) to the extent
that such restrictions apply only to the property or assets securing such
Indebtedness or, in the case of Indebtedness incurred pursuant to SECTION
6.03(g) only, to the Restricted Subsidiaries incurring or guaranteeing such
Indebtedness, (ix) are customary provisions restricting subletting or assignment
of any lease governing a leasehold interest of the Lead Borrower or any
Restricted Subsidiary, (x) are customary provisions restricting assignment of
any agreement entered into in the ordinary course of business, (xi) are
restrictions on cash or other deposits imposed by customers under contracts
entered into in the ordinary course of business, (xii) are customary
restrictions contained in the documentation relating to the Senior Notes or the
Term Loan Facility, (xiii) arise in connection with cash or other deposits
permitted under SECTION 6.01 and SECTION 6.02 and limited to such cash or
deposit, (xiv) arise under applicable law or any applicable rule, regulation or
order and (xv) comprise restrictions imposed by any agreement governing
Indebtedness entered into after the Closing Date and permitted under SECTION
6.03 that are, taken as a whole, in the good faith judgment of the Lead
Borrower, no more restrictive with respect to the Lead Borrower or any
Restricted Subsidiary than customary market terms for Indebtedness of such type
(and, in any event, are no more restrictive than the restrictions contained in
this Agreement), so long as the Lead Borrower shall have determined in good
faith that such restrictions will not affect its obligation or ability to make
any payments required hereunder.

SECTION 6.10 Accounting Changes.

The Lead Borrower shall not, nor shall it permit any Restricted Subsidiary to,
make any change in their Fiscal Year (it being understood that the Lead
Borrower’s fiscal year ends on the Saturday closest to January 31 of each year);
provided, however, that the Lead Borrower may, upon written notice to the
Administrative Agent, change its Fiscal Year to any other Fiscal Year reasonably
acceptable to the Administrative Agent, in which case, the Lead Borrower and the
Administrative Agent will, and are hereby authorized by the Lenders to, make any
adjustments to this Agreement that are necessary to reflect such change in
Fiscal Year.

SECTION 6.11 Prepayments, Etc., of Indebtedness.

The Lead Borrower will not, nor will it permit any Restricted Subsidiary to,
make or agree to pay or make any payment or other distribution (whether in cash,
securities or other property) of or in respect of principal of or interest on
any Indebtedness (other than any Obligations), or any payment or other
distribution (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any Indebtedness (other
than any Obligations), except:

(a) payments in Capital Stock (as long as no Change in Control would result
therefrom), the conversion of Indebtedness to Capital Stock (other than
Disqualified Capital Stock) or Indebtedness of Holdings (as long as no Change in
Control would result therefrom) and payments of interest in-kind of the Loan
Parties or the accretion of interest on Permitted Indebtedness;

(b) payments of principal and interest as and when due in respect of any
Subordinated Indebtedness (subject to applicable subordination provisions
relating thereto);

(c) scheduled or mandatory payments of principal (including mandatory
prepayments) and interest as and when due in respect of any Permitted
Indebtedness (other than Subordinated Indebtedness);

 

149



--------------------------------------------------------------------------------

(d) voluntary prepayments, redemptions, exchanges, purchases, and defeasances in
whole or in part of the Senior Notes, the Term Loan Facility and other
Indebtedness with the Net Proceeds of any Permitted Equity Issuances for the
purpose of making such payment or prepayment;

(e) voluntary prepayments, redemptions, purchases, exchanges and
[defeasences]defeasances, in whole or in part, of the Senior Notes or the Term
Loan Facility from any Permitted Refinancing thereof;

(f) if the Payment Conditions are satisfied, prepayments, redemptions,
purchases, exchanges and defeasances, in whole or in part, of the Senior Notes,
the Term Loan Facility or any other Permitted Indebtedness;

(g) as long as the Pro Forma Availability Condition is satisfied and no Event of
Default then exists or would arise therefrom, in an aggregate amount, when added
to the aggregate amount of any Restricted Payments made pursuant to SECTION
6.06(k)(ii), not to exceed $40,000,000 over the term of this Agreement,
voluntary prepayments, purchases, exchanges or redemptions, in whole or in part,
of Indebtedness;

(h) the prepayment of Indebtedness of the Lead Borrower or any Restricted
Subsidiary to the Lead Borrower or any Restricted Subsidiary to the extent
permitted by the Security Documents;

(i) other Permitted Refinancings of Indebtedness;

(j) mandatory redemptions of the Senior Notes (and exchange notes issued in
respect thereof) due to the existence of an AHYDO Amount (as defined in the
indenture for the Senior Notes); and

(k) the conversion (or exchange) of any Indebtedness to (or with) Capital Stock
or Indebtedness of Holdings or any direct or indirect parent thereof.

SECTION 6.12 Equity Interests of the Lead Borrower and Restricted Subsidiaries.

The Lead Borrower shall not, nor shall it permit any Restricted Subsidiary to,
permit any Subsidiary that is a Restricted Subsidiary to be a non-wholly owned
Subsidiary, except (i) as a result of or in connection with a dissolution,
merger, amalgamation, consolidation or disposition of a Restricted Subsidiary
permitted by SECTION 6.04 or SECTION 6.05 or a Permitted Investment in any
Person or (ii) so long as such Restricted Subsidiary continues to be a Facility
Guarantor or a Borrower.

SECTION 6.13 Amendment of Material Documents.

(a) The Lead Borrower will not, nor shall it permit any Restricted Subsidiary
to, amend, modify or waive any of its rights under (i) its Organization
Documents, (ii) the Sponsor Management Agreement, or (iii) any Material
Indebtedness (other than as a result of a Permitted Refinancing thereof), in
each case to the extent that such amendment, modification or waiver would either
(A) reasonably likely have a Material Adverse Effect, (B) except with respect to
the Term Loan Facility and any Permitted Refinancing thereof, be materially
adverse to the interests of the Credit Parties (it being understood that, with
respect to clause (ii), any amendment, modification or waiver which directly or
indirectly increase the obligation of Holdings, the Lead Borrower or any of its
Affiliates to make any payments thereunder shall be deemed materially adverse to
the interests of the Credit Parties) or (C) with respect to clause (iii) only,
(1) shorten the maturity date of any Material Indebtedness to a date which is
prior to ninety-one (91) days after the then Latest Maturity Date, (2) except as
provided in clause (1), shorten the date scheduled for any principal payment or
increase the amount of any required principal

 

150



--------------------------------------------------------------------------------

payment, the result of which would be to require principal payments on account
thereof in excess of the amounts previously required over the twenty-four
(24) months following such amendment, modification or waiver, (3) grant any
collateral security therefor on the ABL Priority Collateral, except to the
extent that such collateral security constitutes a Permitted Encumbrance and is
granted subject to an intercreditor agreement on terms substantially similar to
those contained in the Intercreditor Agreement, (4) without duplication of any
collateral security granted under clause (3) above, grant any other collateral
therefor except to the extent such grant of security constitutes a Permitted
Encumbrance, the Collateral Agent also has or obtains a Lien on such assets, and
provided that to the extent that such collateral security consists of assets
that would constitute Term Priority Collateral, such collateral security is
granted subject to an intercreditor agreement on terms substantially similar to
those contained in the Intercreditor Agreement, or (5) modify the subordination
provisions thereof.

(b) The Lead Borrower shall not, and shall not permit any of its Restricted
Subsidiaries to, designate any Indebtedness (or related interest obligations) as
“Designated Senior Debt” or any similar term (as defined in any documents or
agreements evidencing the Junior Financing), in each case, except for the
Obligations, the Term Loan Facility (and related obligations), the Senior Notes
and any Permitted Refinancings thereof.

SECTION 6.14 Designated Account.

After the occurrence and during the continuance of a Cash Dominion Event, the
Lead Borrower shall not, nor shall it permit any Restricted Subsidiary to,
utilize the funds on deposit in the Designated Account for any purposes other
than the payment of operating expenses incurred by the Loan Parties in the
ordinary course of business (including payments of interest when due on account
of the Senior Notes and the Term Loan Facility and any Permitted Refinancing
thereof).

SECTION 6.15 Minimum Consolidated Fixed Charge Coverage Ratio.

[Upon]So long as no amount of the ABL Term Loan remains outstanding, upon the
occurrence and during the continuation of a FCCR Trigger Event (including, for
the avoidance of doubt, on any FCCR Initial Test Date), the Lead Borrower shall
not permit the Consolidated Fixed Charge Coverage Ratio to be less than 1.00 to
1.00 as of the last day of the applicable FCCR Test Period.

SECTION 6.16 Availability Covenants.

(a) Minimum Combined Availability. So long as any amount of the ABL Term Loan
remains outstanding, the Lead Borrower and its Restricted Subsidiaries shall
maintain, at all times, Combined Availability in excess of the greater of
(a) $17,500,000 and (b) ten percent (10%) of the ABL Term Borrowing Base.

(b) Minimum Availability. So long as any amount of the ABL Term Loan remains
outstanding, the Lead Borrower and its Restricted Subsidiaries shall maintain,
at all times, Availability in excess of the greater of (a) $17,500,000 and
(b) ten percent (10%) of the lesser of (i) the FILO Borrowing Base (or if the
FILO Commitments have been terminated and all FILO Loans repaid, the Tranche A
Borrowing Base) and (ii) the Revolving Credit Ceiling.

 

151



--------------------------------------------------------------------------------

ARTICLE VII

Events of Default

SECTION 7.01 Events of Default.

The occurrence of any of the following events shall constitute an “Event of
Default” hereunder:

(a) Non-Payment. Any Borrower or any other Loan Party fails to pay (i) when and
as required to be paid herein, any amount of principal of any Loan (including
Swingline Loans), or any reimbursement obligation in respect of any Letter of
Credit Disbursement, or (ii) within five (5) Business Days after the same
becomes due, any interest on any Loan (including Swingline Loans) or any other
amount payable hereunder or with respect to any other Loan Document; or

(b) Specific Covenants. Any Loan Party shall fail to observe or perform when due
any covenant, condition or agreement contained in (i) any Section of Article VI,
or (ii) SECTION 5.01(e) (after a two (2) Business Day grace period),
(iii) SECTION 2.16([a)(i)(B]e), (iv) SECTION 2.18 (provided that for SECTION
2.18(f), after a five (5) Business Day grace period), or (v) any of SECTION
5.01(a), SECTION 5.01(b), SECTION 5.01(c), SECTION 5.02(b), SECTION 5.03(a),
SECTION 5.07 (but only with respect to casualty, loss and extended coverage
policies maintained with respect to any Collateral), SECTION 5.10(b), SECTION
5.17 (provided that if (A) any such Default described in this clause (v) is of a
type that can be cured within five (5) Business Days and (B) such Default could
not materially adversely impact the Lenders’ Liens on the Collateral, such
default shall not constitute an Event of Default for five (5) Business Days
after the occurrence of such Default so long as the Loan Parties are diligently
pursuing the cure of such Default); or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in SECTION 7.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days after notice thereof by the Administrative Agent
to the Lead Borrower; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Lead Borrower or
any other Loan Party herein, in any other Loan Document, or in any document
required to be delivered in connection herewith or therewith shall be incorrect
or misleading in any material respect when made or deemed made; or

(e) Cross-Default. Any Loan Party or any Restricted Subsidiary (A) fails to make
any payment beyond the applicable grace period with respect thereto, if any
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) in respect of any Material Indebtedness (other than the Obligations),
or (B) fails to observe or perform any other agreement or condition relating to
any such Material Indebtedness beyond the applicable grace period with respect
thereto, or any other event occurs (other than, with respect to Indebtedness
consisting of Swap Contracts, termination events or equivalent events pursuant
to the terms of such Swap Contracts), the effect of which default or other event
is to cause, or to permit the holder or holders of such Indebtedness (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) after the expiration of the applicable grace period with respect
thereto, to cause, with the giving of notice if required, such Indebtedness to
become due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such Material
Indebtedness to be made, prior to its stated maturity; provided that this clause
(e)(B) shall not apply to secured Indebtedness that becomes due as a result of
the voluntary sale or transfer of the property or assets securing such
Indebtedness, if such sale or transfer is permitted hereunder and under the
documents providing for such Indebtedness, and further provided that the
occurrence of any event of default under the Term Loan Agreement by virtue of
the breach of any financial maintenance covenant contained in [Section]SECTION
7.11 of the Term Loan Agreement (or any other financial maintenance covenant
from time to time in effect under the Term Loan Agreement and not contained in
this Agreement) shall not constitute an Event of Default until the earliest of
(x) sixty (60) days after the date of such breach (during which period such
breach is not waived by the lenders under the Term Loan Agreement or such breach
is not cured pursuant to Section 8.05 of the Term Loan Agreement), or (y) the
acceleration of the obligations under the Term Loan Agreement, or (z) the
commencement of the Exercise of Any Secured Creditor Remedies (as defined in the
Intercreditor Agreement as in effect on the Closing Date) by the Term Loan Agent
and/or the Term Loan Lenders under the Term Loan Agreement as a result of such
breach; or

 

152



--------------------------------------------------------------------------------

(f) Insolvency Proceedings, Etc. Any Loan Party or any of the Lead Borrower’s
Restricted Subsidiaries institutes or consents to the institution of any
proceeding under the Bankruptcy Code or any other federal, state, provincial, or
foreign bankruptcy, insolvency, receivership or similar law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, monitor,
liquidator, rehabilitator, administrator, administrative receiver or similar
officer for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, monitor, liquidator, rehabilitator,
administrator, administrative receiver or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for sixty (60) calendar days; or any proceeding under
the Bankruptcy Code or any other federal, state, provincial, or foreign
bankruptcy, insolvency, receivership or similar law relating to any such Person
or to all or any material part of its property is instituted without the consent
of such Person and continues undismissed or unstayed for sixty (60) calendar
days, or an order for relief is entered in any such proceeding; or

(g) Inability to Pay Debts; Attachment. (i) Any Loan Party or any Restricted
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due, or (ii) any writ or warrant of attachment
or execution or similar process is issued or levied against all or any material
part of the property of the Loan Parties, taken as a whole, and is not released,
vacated or fully bonded within forty-five (45) days after its issue or levy; or

(h) Judgments. There is entered against any Loan Party or any Restricted
Subsidiary a final judgment or order for the payment of money in an aggregate
amount in excess of $25,000,000 (to the extent not covered by independent
third-party insurance as to which the insurer has been notified of such judgment
or order and has not denied coverage) and such judgment or order shall not have
been satisfied, vacated, discharged or stayed or bonded pending an appeal for a
period of forty-five (45) consecutive days; or

(i) ERISA. (a)(i) An ERISA Event occurs with respect to a Plan subject to ERISA
or Multiemployer Plan subject to ERISA which, together with any other ERISA
Events that have occurred, has resulted or could reasonably be expected to
result in liability of any Loan Party under Title IV of ERISA in an aggregate
amount in excess of $25,000,000, or (ii) any Loan Party or any ERISA Affiliate
fails to pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan in an aggregate amount in excess of
$25,000,000; or (b) except as could not reasonably be expected to result in a
Material Adverse Effect, (i) the appointment by the appropriate Governmental
Authority of a trustee for any Plan or (ii) if any Plan shall be terminated or
any such trustee shall be requested or appointed; or

(j) Invalidity of Loan Documents. (i) Any material provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder (including as a result of a
transaction permitted under SECTION 6.04 or SECTION 6.05) or as a result of acts
or omissions by any Agent or any Lender or the satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party contests
in writing (or supports any other Person in contesting) the validity or
enforceability of any provision of any Loan Document; or any Loan Party denies
in writing that it has any or further liability or obligation under any Loan
Document (other than as a result of repayment in full of the Obligations and
termination of the Commitments), or purports in writing to revoke or rescind any
Loan Document; or (ii) any challenge by or on behalf of any Loan Party,
receiver, trustee, custodian, conservator, monitor, liquidator, rehabilitator,
administrator, administrative receiver or similar

 

153



--------------------------------------------------------------------------------

officer for any Loan Party or for all or any material part of its property to
the validity of any Loan Document or the applicability or enforceability of any
Loan Document strictly in accordance with the subject Loan Document’s terms or
which seeks to void, avoid, limit, or otherwise adversely affect any security
interest created by or in any Loan Document or any payment made pursuant
thereto; or

(k) Change in Control. There occurs any Change in Control; or

(l) Security Documents. (i) Any Security Document shall for any reason (other
than pursuant to the terms thereof including as a result of a transaction
permitted under SECTION 6.04 or SECTION 6.05) cease to create a valid and
perfected or recorded Lien, with the priority required by the Security
Documents, (or other security purported to be created on the applicable
Collateral) on, security interest in, and hypothecs of any material portion of
the Collateral purported to be covered thereby, subject to Permitted
Encumbrances, except to the extent that any such loss of perfection or priority
results from the failure of the Administrative Agent or the Collateral Agent to
maintain possession of certificates actually delivered to it representing
securities pledged under the Security Documents or to file Uniform Commercial
Code continuation statements and except as to Collateral consisting of real
property to the extent that such losses are covered by a lender’s title
insurance policy and such insurer has not denied coverage, or (ii) any of the
Capital Stock of the Lead Borrower ceasing to be pledged pursuant to the
Security Agreement free of Liens other than Liens created by the Security
Agreement (other than Liens to secure the Term Loan Facility or Liens securing
any Permitted Refinancing thereof) or any nonconsensual Liens arising solely by
operation of Law;

(m) Junior Financing. (i) Any of the Obligations of the Loan Parties under the
Loan Documents for any reason shall cease to be “Senior Indebtedness” (or any
comparable term) or “Senior Secured Financing” (or any comparable term) under
any Junior Financing, or (ii) the subordination provisions set forth in any
Junior Financing shall, in whole or in part, cease to be effective or cease to
be legally valid, binding and enforceable against the holders of any Junior
Financing;

(n) Termination of Business. Except as permitted under SECTION 6.05, the
determination of the Loan Parties, whether by vote of the Loan Parties’ board of
directors or otherwise to: suspend the operation of the Loan Parties’ business
in the ordinary course, liquidate all or substantially all of the Loan Parties’
assets or Store locations, or employ an agent or other third party to conduct
any so-called store closing, store liquidation or “Going-Out-Of-Business” sales
for all or substantially all of the Loan Parties’ Stores;

(o) Termination of Guaranty. The termination of the Facility Guaranty or any
other guaranty of the Obligations (except for any release or termination
permitted hereunder); or

(p) Indictment. The indictment of any Loan Party under any Applicable Law where
the crime alleged would constitute a felony under Applicable Law and such
indictment remains unquashed or such legal process remains undismissed for a
period of ninety (90) days or more, unless either (i) the Administrative Agent,
in its reasonable discretion, determines that the indictment is not material or
(ii) such indictment relates to the Lead Borrower’s stock option practices.

 

154



--------------------------------------------------------------------------------

SECTION 7.02 Remedies Upon Event of Default.

(a) If any Event of Default occurs and is continuing, the Administrative Agent
may and, at the request of the Required Lenders or the Required Revolving
Lenders, shall take any or all of the following actions:

(a) declare the Commitment of each Revolving Credit Lender to make Revolving
Credit Loans (including Swingline Loans) and any obligation of the Issuing Banks
to issue Letters of Credit to be terminated, whereupon such Commitments and
obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans (including
Swingline Loans), all interest accrued and unpaid thereon, and all other amounts
owing or payable hereunder or under any other Loan Document to be immediately
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby expressly waived by the Borrowers;

(c) require that the Borrowers cash collateralize the amount of the Letter of
Credit Outstandings (in an amount equal to 103% of the then Stated Amount of
outstanding Letters of Credit plus 103% of the then unreimbursed amounts due to
the Issuing Banks); and

(d) exercise on behalf of itself and the Secured Parties all rights and remedies
available to it and the Secured Parties under the Loan Documents or Applicable
Law;

provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to the any Loan Party under the Bankruptcy Code, the
obligation of each Lender to make Revolving Credit Loans (including Swingline
Loans) and any obligation of the Issuing Banks to issue Letters of Credit shall
automatically terminate, the unpaid principal amount of all outstanding Loans
(including Swingline Loans) and all interest and other amounts as aforesaid
shall automatically become due and payable, and the obligation of the Borrowers
to cash collateralize the amount of Letter of Credit Outstandings as aforesaid
shall automatically become effective, in each case without further act of the
Administrative Agent or any Lender.

(b) If at any time while the ABL Term Loan is outstanding any ABL Term Loan
Event of Default occurs and is continuing (unless the ABL Term Loan Agent has
waived such ABL Term Loan Event of Default) and the ABL Term Loan Standstill
Period has expired, the Administrative Agent, at the written request of the ABL
Term Loan Agent, shall, within a reasonable time after receipt of such request
(but in any event within two (2) Business Days with respect to clause (i) below,
only) take any or all of the following actions:

(i) declare the unpaid principal amount of the outstanding ABL Term Loan, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document with respect to the ABL Term Loan to
be immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by the Loan
Parties; or

(ii) whether or not the maturity of the ABL Term Loan shall have been
accelerated pursuant hereto, proceed to protect, enforce and exercise the rights
and remedies under this Agreement, any of the other Loan Documents or Applicable
Law on behalf of the ABL Term Loan Agent and the ABL Term Lenders, all in such
manner as the Administrative Agent may determine in its reasonable discretion;
provided, however, that the ABL Term Loan Agent will not request or direct the
Administrative Agent to commence or continue the exercise of any secured
creditor remedies or direct or request the Administrative Agent to seek or
continue any rights and remedies under this Agreement, any of the other Loan
Documents or Applicable Law on behalf of the ABL Term Loan Agent and the ABL
Term Lenders so long as the Administrative Agent is diligently pursuing in good
faith the exercise of its rights and remedies against all or a material portion
of the Collateral, including through actions taken by the Loan Parties with the
consent of the Administrative Agent. For the avoidance of doubt, the
Administrative Agent shall have no liability for a failure to follow any such
request or direction.

 

155



--------------------------------------------------------------------------------

SECTION 7.03 Exclusion of Immaterial Subsidiaries.

Solely for the purpose of determining whether a Default or Event of Default has
occurred under clause (f) or (g) of SECTION 7.01, any reference in any such
clause to any Restricted Subsidiary or Loan Party shall be deemed not to include
any Immaterial Subsidiary affected by any event or circumstances referred to in
any such clause (it being agreed that all Immaterial Subsidiaries affected by
any event or circumstance referred to in any such clause shall be considered
together, as a single consolidated Restricted Subsidiary, for purposes of
determining whether they constitute Immaterial Subsidiaries).

SECTION 7.04 Application of Proceeds.

After (i) the occurrence and during the continuance of any Cash Dominion Event,
(ii) the occurrence and during the continuance of any Event of Default (that
does not otherwise constitute a Cash Dominion Event), at the election of the
Administrative Agent or at the direction of the Required Lenders or the Required
Revolving Lenders or (iii) the exercise of remedies provided for in
[Section]SECTION 7.02 (or after the Loans have automatically become immediately
due and payable and the Letter of Credit Outstandings have automatically been
required to be cash collateralized as set forth in the proviso to
[Section]SECTION 7.02), all proceeds of the Collateral received by the
Administrative Agent or any other Secured Party and all proceeds realized from
the Loan Parties on account of the Collateral shall be applied in the following
order:

(a) FIRST, ratably to pay the Obligations in respect of any Credit Party
Expenses, indemnities and other amounts (including expenses, indemnities and
other amounts accrued after the commencement of any proceeding under any Debtor
Relief Laws, whether or not allowed in such proceeding under any Debtor Relief
Laws) then due to the Administrative Agent[ and], the Collateral Agent and the
ABL Term Loan Agent until paid in full;

(b) SECOND, ratably to pay the Obligations in respect of any Credit Party
Expenses and indemnities (including expenses and indemnities accrued after the
commencement of any proceeding under any Debtor Relief Laws, whether or not
allowed in such proceeding under any Debtor Relief Laws) to the Revolving Credit
Lenders, and to pay any fees (including fees accrued after the commencement of
any proceeding under any Debtor Relief Laws, whether or not allowed in such
proceeding under any Debtor Relief Laws) then due to the Revolving Credit
Lenders (other than any fees owed to FILO Lenders)[] until paid in full;

(c) THIRD, ratably to pay interest (including default interest and specifically
including interest accrued after the commencement of any proceeding under any
Debtor Relief Laws, whether or not allowed in such proceeding under any Debtor
Relief Laws) accrued in respect of the Obligations (other than the FILO Loans or
the ABL Term Loans) until paid in full;

(d) FOURTH, to pay principal due in respect of the Swingline Loans until paid in
full;

(e) FIFTH, ratably to pay principal due in respect of the Revolving Credit Loans
(other than FILO Loans) until paid in full;

(f) SIXTH, to the Administrative Agent, to be held by the Administrative Agent,
for the ratable benefit of the Issuing Banks and the Tranche A Lenders as cash
collateral in an amount up to 103% of the then Stated Amount of Letters of
Credit (other than those in which the FILO Lenders participate) until paid in
full;

 

156



--------------------------------------------------------------------------------

(g) SEVENTH, ratably to pay any fees (including fees accrued after the
commencement of any proceeding under any Debtor Relief Laws, whether or not
allowed in such proceeding under any Debtor Relief Laws) then due to the FILO
Lenders until paid in full;

(h) EIGHTH, ratably to pay interest (including default interest and specifically
including interest accrued after the commencement of any proceeding under any
Debtor Relief Laws, whether or not allowed in such proceeding under any Debtor
Relief Laws) accrued in respect of the FILO Loans until paid in full;

(i) NINTH, ratably to pay principal due in respect of FILO Loans until paid in
full;

(j) TENTH, to the Administrative Agent, to be held by the Administrative Agent,
for the ratable benefit of the Issuing Banks and the FILO Lenders, as cash
collateral in an amount up to 103% of the then Stated Amount of Letters of
Credit in which the FILO Lenders participate until paid in full;

(k) ELEVENTH, ratably to pay [any other outstanding]that portion of the
Obligations [(including any Cash Management Services, Bank Products and other
outstanding Other Liabilities) then due to the Revolving Secured Parties]arising
from (i) Cash Management Services under sections (a), (b) or (e) of such
definition, in proportion to the respective amounts held by them, (ii) Cash
Management Services under sections (c), (d) and (f) of such definition for which
a Cash Management Reserve has been implemented and is in effect, in proportion
to the respective amounts held by them and (iii) Bank Products for a which a
Bank Products Reserve has been implemented and is in effect, in proportion to
the respective amounts held by them;

(l) TWELFTH, ratably to pay any Credit Party Expenses and indemnities to the ABL
Term Lenders[,] and to pay any fees then due to the ABL Term Lenders until paid
in full;

(m) THIRTEENTH, ratably to pay outstanding interest accrued in respect of the
ABL Term Loans until paid in full;

(n) FOURTEENTH, ratably to pay outstanding principal due in respect of the ABL
Term Loans until paid in full;

(o) FIFTEENTH, ratably to pay any other outstanding [ABL Term Obligations then
due to the ABL Term]Obligations (including any Bank Products for which no Bank
Product Reserves were taken and Cash Management Services under sections (c),
(d) and (f) for which no Cash Management Reserves were taken and other
outstanding Other Liabilities) then due to the Revolving Secured Parties until
paid in full;[ and]

(p) SIXTEENTH, ratably to pay any other outstanding ABL Term Obligations then
due to the ABL Term Secured Parties until paid in full;

(q) SEVENTEENTH, to the Lead Borrower or such other Person entitled thereto
under Applicable Law.

Excluded Swap Obligations with respect to any Loan Party shall not be paid with
proceeds received from such Loan Party or its assets, but appropriate
adjustments shall be made with respect to proceeds received from other Loan
Parties to preserve the allocations to the Obligations owing to the Revolving
Secured Parties otherwise set forth in this Section 7.04.

 

157



--------------------------------------------------------------------------------

Whether or not it is held that the Revolving Obligations and the ABL Term
Obligations together constitute only one secured claim (rather than separate
classes of secured claims), the parties hereto agree that in any proceeding
under any Debtor Relief Laws of any Loan Party, all payments and distributions
shall applied as if the Revolving Obligations and the ABL Term Obligations were
separate classes of secured claims against the Loan Parties in respect of the
Collateral with the effect that the holders of the Revolving Obligations shall
be entitled to receive payment in full of all amounts owing to them (whether or
not allowed in such proceeding under any Debtor Relief Laws, and including in
respect of post-petition interest and expenses) that would be owing to them as
if the holders of the Revolving Obligations were so classified as a separate
claim and secured by a separate Lien, with the holders of the ABL Term
Obligations hereby acknowledging and agreeing to turn over to the holders of the
Revolving Obligations payments or proceeds of Collateral otherwise received or
receivable by them to the extent necessary to effectuate the intent of this
sentence. In the event that, notwithstanding the foregoing provisions of this
Section 7.04, payments or proceeds of Collateral shall be received by any Lender
in violation of the priorities set forth herein, such payments or proceeds of
Collateral shall be held in trust for the benefit of and shall be paid over to
or delivered to the Administrative Agent upon the Administrative Agent’s or the
Required Revolving Lenders’ written demand.

SECTION 7.05 Lead Borrower’s Right to Cure.

(a) Notwithstanding anything to the contrary contained in SECTION 7.01 or
SECTION 7.02, in the event of any Event of Default under the covenant set forth
in SECTION 6.15 and until the expiration of the tenth (10th) day after the date
on which financial statements are required to be delivered with respect to the
applicable Fiscal Quarter hereunder, any Permitted Holder may directly or
indirectly make a Specified Equity Contribution to the Lead Borrower, and the
Lead Borrower shall apply the amount of the net cash proceeds thereof to
increase Consolidated EBITDA with respect to such applicable Fiscal Quarter to
the extent provided in this SECTION 7.05; provided that such net cash proceeds
(i) are actually received by the Lead Borrower as cash common equity (including
through capital contribution of such net cash proceeds to the Lead Borrower) no
later than ten (10) days after the date on which financial statements are
required to be delivered with respect to such Fiscal Quarter hereunder (ii) are
Not Otherwise Applied and (iii) are identified in a certificate of a Responsible
Officer of the Lead Borrower delivered to the Administrative Agent as a
Specified Equity Contribution. The parties hereby acknowledge that this SECTION
7.05(a) may not be relied on for purposes of calculating any financial ratios
other than as applicable to SECTION 6.15 and shall not result in any adjustment
to any amounts other than the amount of the Consolidated EBITDA referred to in
the immediately preceding sentence, provided no such increase will be applied in
the calculation of the Other Inventory Advance Rate.

(b) (i) In each period of four consecutive [fiscal quarters]Fiscal Quarters,
there shall be at least two [fiscal quarters]Fiscal Quarters in which no
Specified Equity Contribution is made, (ii) no more than five Specified Equity
Contributions will be made in the aggregate during the term of this Agreement,
(iii) the amount of any Specified Equity Contribution shall be no more than the
amount required to cause the Lead Borrower to be in Pro Forma Compliance with
SECTION 6.15 for any applicable period, (iv) all Specified Equity Contributions
shall be disregarded for the purposes of determining pricing, financial
ratio-based conditioning or any baskets with respect to the covenants contained
in this Agreement, (v) there shall not have been a breach of any covenant under
this Agreement by reason of having no longer included such Specified Equity
Contribution in any basket during the relevant period and (vi) there shall be no
pro forma reduction in Indebtedness with the proceeds of any Specified Equity
Contribution for determining compliance with SECTION 6.15.

 

158



--------------------------------------------------------------------------------

SECTION 7.06 DIP Financing; Proceedings under Debtor Relief Laws.

(a) Notwithstanding anything to the contrary contained in this Agreement or any
other Loan Document, if any Loan Party shall be subject to any proceeding with
respect to Debtor Relief Laws,

(i) If the Administrative Agent or any other Credit Party (other than the ABL
Term Loan Agent or the ABL Term Lenders) shall seek to provide any Loan Party
with, or consent to a third party providing, any DIP Financing, with such DIP
Financing to be secured by all or any portion of the Collateral (including
assets that, but for the application of Section 552 of the Bankruptcy Code or
other Applicable Law would be Collateral), then each of the ABL Term Loan Agent
and the ABL Term Lenders agrees that it will raise no objection and will not
support any objection to such DIP Financing or to the Liens securing the same
(or securing any claim for diminution in value in connection therewith) on any
grounds, so long as (i) the Administrative Agent retains its Lien on the
Collateral to secure the Obligations with respect to the ABL Term Loan,
subordinate to the DIP Financing which satisfies the terms and conditions of
this SECTION 7.06 (or any Lien securing any claim for diminution in value in
connection therewith) but otherwise with the same priority as existed
immediately prior to the commencement of such proceeding with respect to Debtor
Relief Laws, and (ii) the aggregate principal amount of loans and letter of
credit accommodations outstanding under any such DIP Financing, together with
the aggregate outstanding principal amount of loans (other than the ABL Term
Loans under this Agreement) and outstanding amount of letters of credit made,
issued or incurred pursuant to this Agreement and the other Loan Documents
(giving effect to any repayments), does not exceed the Maximum Revolving
Insolvency Amount, (iii) such agreement contains a minimum Combined Availability
covenant and Minimum Availability covenant, in each case, no less restrictive
than contained in this Agreement, (iv) the agent under such DIP Financing shall
implement, and maintain, at all times, a reserve against all borrowing bases in
the amount of the Carve Out, and (v) to the extent any term or condition
contained in such DIP Financing (x) corresponds to a term or condition contained
in this Agreement the modification or waiver of which would, pursuant to SECTION
9.01, require the consent of the ABL Term Loan Agent and (y) would be less
restrictive to the Loan Parties than the corresponding term or condition
contained in this Agreement, such term or condition shall be approved by the ABL
Term Loan Agent in its reasonable discretion (a DIP Financing complying with the
provisions of this paragraph referred to herein as a “Conforming DIP”). For
purposes of determining whether a DIP Financing is a Conforming DIP (in
addition, for certainty, to any approval of the lenders or borrowers party to
such DIP Financing): (i) the “Maximum Revolving Insolvency Amount” shall be
calculated as it and all component terms are defined herein, mutatis mutandis
with respect to the DIP Financing, and any changes thereto which would result in
a greater amount available to be borrowed by the Borrowers shall be subject to
the prior written consent of the ABL Term Loan Agent and (ii) such DIP Financing
shall be subject to a minimum availability covenant not less restrictive than
that contained in SECTION 6.16, and any changes to such minimum availability
covenant which would result in a greater amount available to be borrowed by the
Borrowers shall be subject to the prior written consent of the ABL Term Loan
Agent. If the ABL Term Loan Agent consents to any change in any term or
condition contained in this Agreement as hereinabove provided (including,
without limitation, modifying the definition of “Maximum Revolving Insolvency
Amount” in a manner that would result in a greater amount available to be
borrowed by the Borrowers as hereinabove provided), then the ABL Term Loan Agent
and each ABL Term Lender agrees that it will raise no objection, and will not
support any objection, to such DIP Financing or to the Liens securing the same
(or securing any claim for diminution in value in connection therewith).

 

159



--------------------------------------------------------------------------------

(ii) The ABL Term Loan Agent and the ABL Term Lenders hereby agree that they
shall not provide or offer to provide any DIP Financing to the Loan Parties or
endorse (except as provided in clause (i) above) the provision of any DIP
Financing to the Loan Parties in any proceeding with respect to Debtor Relief
Laws pursuant to which Liens that are senior or pari passu in priority to the
Liens securing the Obligations are granted on the Collateral.

(iii) All adequate protection granted to the Administrative Agent in any
proceeding with respect to Debtor Relief Laws, including all Liens granted to
the Administrative Agent in any proceeding with respect to Debtor Relief Laws as
adequate protection, are intended to be for the benefit of all Credit Parties
and shall be subject to the priorities set forth in SECTION 7.04, subject to any
court order affecting the rights and interests of the parties hereto not in
conflict with the terms hereof. Without limiting the foregoing, the ABL Term
Loan Agent, on behalf of the ABL Term Lenders, shall have the right to seek
adequate protection for the ABL Term Loans solely in the form of payment of
interest at the non-Default Rate on the ABL Term Loans and reimbursement of
reasonable expenses of the ABL Term Loan Agent; provided, however, that the
Administrative Agent, on behalf of itself and the Revolving Secured Parties, may
contest (or support any other Person contesting) any request by the ABL Term
Loan Agent or any ABL Term Secured Party for such adequate protection from
proceeds of Collateral unless each of the following conditions is satisfied:
(w) such payments are approved by a final order of the United States Bankruptcy
Court approving a DIP Financing consented to by the Administrative Agent,
(x) the Revolving Credit Parties are also receiving adequate protection payments
covering their interest, fees and expenses, (y) the amount of all such payments
is added to the Maximum Revolving Insolvency Amount, and (z) the ABL Term Loan
Agent and ABL Term Secured Parties agree to pay over an amount not to exceed the
payments so received if the Revolving Obligations are not paid in full in such
proceeding with respect to Debtor Relief Laws.

(b) Each ABL Term Secured Party agrees not to (i) seek (or support any other
Person seeking) relief from the automatic stay or any other stay in any
proceeding with respect to Debtor Relief Laws in respect of any Loan Party,
without the prior written consent of the Administrative Agent, or (ii) oppose
any request by the Administrative Agent or any Revolving Secured Party for
relief from the automatic stay or any other stay in any proceeding with respect
to Debtor Relief Laws in respect of any Loan Party.

ARTICLE VIII

The Administrative Agent

SECTION 8.01 Appointment of Administrative Agent.

Each Credit Party hereby irrevocably designates Bank of America as
Administrative Agent under this Agreement and the other Loan Documents. The
general administration of the Loan Documents shall be by the Administrative
Agent. The Credit Parties each hereby (a) irrevocably authorizes the
Administrative Agent (i) to enter into the Loan Documents to which it is a
party, and (ii) at its discretion, to take or refrain from taking such actions
as agent on its behalf and to exercise or refrain from exercising such powers
under the Loan Documents as are delegated by the terms hereof or thereof, as
appropriate, together with all

 

160



--------------------------------------------------------------------------------

powers reasonably incidental thereto, and (b) agrees and consents to all of the
provisions of the Security Documents. The Administrative Agent shall have no
duties or responsibilities except as set forth in this Agreement and the other
Loan Documents, nor shall it have any fiduciary relationship with any other
Credit Party, and no implied covenants, responsibilities, duties, obligations,
or liabilities shall be read into the Loan Documents or otherwise exist against
the Administrative Agent.

SECTION 8.02 Appointment of Collateral Agent.

Each Secured Party hereby irrevocably designates Bank of America as Collateral
Agent under this Agreement and the other Loan Documents. Each Secured Party
hereby (i) irrevocably authorizes the Collateral Agent (x) to enter into the
Loan Documents to which it is a party, and (y) at its discretion, to take or
refrain from taking such actions as agent on its behalf and to exercise or
refrain from exercising such powers under the Loan Documents as are delegated by
the terms hereof or thereof, as appropriate, together with all powers reasonably
incidental thereto, and (ii) agrees and consents to all of the provisions of the
Security Documents. All Collateral shall be held or administered by the
Collateral Agent (or its duly-appointed agent) for its own benefit and for the
ratable benefit of the other Credit Parties. Any proceeds received by the
Collateral Agent from the foreclosure, sale, lease or other disposition of any
of the Collateral and any other proceeds received pursuant to the terms of the
Security Documents or the other Loan Documents shall be paid over to the
Administrative Agent for application as provided in SECTION 7.04 (if applicable)
and, otherwise, in accordance with this Agreement and the other Loan Documents.
The Collateral Agent shall have no duties or responsibilities except as set
forth in this Agreement and the other Loan Documents, nor shall it have any
fiduciary relationship with any other Secured Party, and no implied covenants,
responsibilities, duties, obligations, or liabilities shall be read into the
Loan Documents or otherwise exist against the Collateral Agent.

SECTION 8.03 [Reserved.]Administrative Agent May File Proofs of Claim.

In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or Letter of Credit shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrowers) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, Letters of Credit and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Banks and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the Issuing
Banks and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the Issuing Banks and the Administrative
Agent under SECTIONS 2.19, 9.04, and 9.05) allowed in such judicial proceeding;
and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each Issuing Bank to make such payments to the Administrative
Agent and, if the Administrative Agent shall consent to the making of such
payments directly to the Lenders and the Issuing Banks, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under SECTIONS 2.19,
9.04, and 9.05.

 

161



--------------------------------------------------------------------------------

SECTION 8.04 Sharing of Excess Payments.

If at any time or times any Secured Party shall receive (i) by payment,
foreclosure, setoff, banker’s lien, counterclaim, or otherwise, or any payments
with respect to the Obligations owing to such Secured Party arising under, or
relating to, this Agreement or the other Loan Documents, or (ii) payments from
the Administrative Agent in excess of such Secured Party’s ratable portion of
all such distributions by the Administrative Agent, such Secured Party shall
promptly (1) turn the same over to the Administrative Agent, in kind, and with
such endorsements as may be required to negotiate the same to the Administrative
Agent, or in same day funds, as applicable, for the account of all of the
Secured Parties and for application to the Obligations in accordance with the
applicable provisions of this Agreement, or (2) purchase, without recourse or
warranty, an undivided interest and participation in the Obligations owed to the
other Secured Parties so that such excess payment received shall be applied
ratably as among the Secured Parties in accordance with the provisions of
SECTION 2.17 or SECTION 7.04, as applicable; provided, however, that if all or
part of such excess payment received by the purchasing party is thereafter
recovered from it, those purchases of participations shall be rescinded in whole
or in part, as applicable, and the applicable portion of the purchase price paid
therefor shall be returned to such purchasing party, but without interest except
to the extent that such purchasing party is required to pay interest in
connection with the recovery of the excess payment. In no event shall the
provisions of this paragraph be construed to apply to any payment made by the
Borrowers pursuant to and in accordance with the express terms of this Agreement
or any payment obtained by a Lender as consideration for the assignment of or
sale of a participation in any of its Loans or participations in Swingline Loans
or in drawings under Letters of Credit to any Eligible Assignee or participant,
other than to the Borrowers (as to which the provisions of this paragraph shall
apply).

SECTION 8.05 Agreement of Applicable Lenders.

Upon any occasion requiring or permitting an approval, consent, waiver, election
or other action on the part of the Applicable Lenders, action shall be taken by
each Agent for and on behalf or for the benefit of all Credit Parties upon the
direction of the Applicable Lenders, and any such action shall be binding on all
Credit Parties. No amendment, modification, consent, or waiver shall be
effective except in accordance with the provisions of SECTION 9.01.

SECTION 8.06 Liability of Agents.

(a) The Agents, when acting on behalf of the Credit Parties, may execute any of
their respective duties under this Agreement or any of the other Loan Documents
by or through any of their respective officers, agents and employees, and none
of the Agents nor any of their respective directors, officers, agents or
employees shall be liable to any other Secured Party for any action taken or
omitted to be taken in good faith, or be responsible to any other Secured Party
for the consequences of any oversight or error of judgment, or for any loss,
except to the extent of any liability imposed by law by reason of such Agent’s
own gross negligence or willful misconduct (as determined by a court of
competent jurisdiction in a final and non-appealable decision). None of the
Agents nor any of their respective directors, officers, agents and employees
shall in any event be liable to any other Secured Party for any action taken or
omitted to be taken by it pursuant to instructions received by it from the
Applicable Lenders, or in reliance upon the advice of counsel selected by it.
Without limiting the foregoing none of the Agents, nor any of their respective
directors, officers, employees, or agents shall be: (i) responsible to any other
Secured Party for the due execution, validity, genuineness, effectiveness,
sufficiency, or enforceability of, or for any recital, statement, warranty or
representation in, this Agreement, any other Loan Document or any related
agreement, document or order; (ii) required to ascertain or to make any inquiry
concerning the performance

 

162



--------------------------------------------------------------------------------

or observance by any Loan Party of any of the terms, conditions, covenants, or
agreements of this Agreement or any of the Loan Documents; (iii) responsible to
any other Secured Party for the state or condition of any properties of the Loan
Parties or any other obligor hereunder constituting Collateral for the
Obligations or any information contained in the books or records of the Loan
Parties; (iv) responsible to any other Secured Party for the validity,
enforceability, [collectibility]collectability, effectiveness or genuineness of
this Agreement or any other Loan Document or any other certificate, document or
instrument furnished in connection therewith; or (v) responsible to any other
Secured Party for the validity, priority or perfection of any Lien securing or
purporting to secure the Obligations or for the value or sufficiency of any of
the Collateral.

(b) The Agents may execute any of their duties under this Agreement or any other
Loan Document by or through their agents or attorneys-in-fact, and shall be
entitled to the advice of counsel concerning all matters pertaining to its
rights and duties hereunder or under the other Loan Documents. The Agents shall
not be responsible for the negligence or misconduct of any agent or
attorneys-in-fact selected by them with reasonable care.

(c) None of the Agents nor any of their respective directors, officers,
employees, or agents shall have any responsibility to any Loan Party on account
of the failure or delay in performance or breach by any other Secured Party
(other than by each such Agent in its capacity as a Lender) of any of its
respective obligations under this Agreement or any of the other Loan Documents
or in connection herewith or therewith.

(d) The Agents shall be entitled to rely, and shall be fully protected in
relying, upon any notice, consent, certificate, affidavit, or other document or
writing believed by them to be genuine and correct and to have been signed, sent
or made by the proper person or persons, and upon the advice and statements of
legal counsel (including, without, limitation, counsel to the Loan Parties),
independent accountants and other experts selected by any Loan Party or any
Secured Party. The Agents shall be fully justified in failing or refusing to
take any action under this Agreement or any other Loan Document unless they
shall first receive such advice or concurrence of the Applicable Lenders as they
deem appropriate or they shall first be indemnified to their satisfaction by the
other Secured Parties against any and all liability and expense which may be
incurred by them by reason of the taking or failing to take any such action.

SECTION 8.07 Notice of Default.

No Agent shall be deemed to have knowledge or notice of the occurrence of any
Default or Event of Default unless such Agent has actual knowledge of the same
or has received notice from a Secured Party or Loan Party referring to this
Agreement, describing such Default or Event of Default and stating that such
notice is a “notice of default”. In the event that an Agent obtains such actual
knowledge or receives such a notice, such Agent shall give prompt notice thereof
to each of the other Secured Parties. Upon the occurrence of an Event of
Default, the Agents shall take such action with respect to such Default or Event
of Default as shall be reasonably directed by the Required Lenders. Unless and
until the Agents shall have received such direction, the Agents may (but shall
not be obligated to) take such action, or refrain from taking such action, with
respect to any such Default or Event of Default as they shall deem advisable in
the best interest of the Secured Parties. In no event shall the Agents be
required to comply with any such directions to the extent that the Agents
believe that their compliance with such directions would be unlawful.

 

163



--------------------------------------------------------------------------------

SECTION 8.08 Credit Decisions.

Each Secured Party (other than the Agents) acknowledges that it has,
independently and without reliance upon the Agents or any other Secured Party,
and based on the financial statements prepared by the Loan Parties and such
other documents and information as it has deemed appropriate, made its own
credit analysis and investigation into the business, assets, operations,
property, and financial and other condition of the Loan Parties and has made its
own decision to enter into this Agreement and the other Loan Documents. Each
Credit Party (other than the Agents) also acknowledges that it will,
independently and without reliance upon the Agents or any other Secured Party,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in determining whether or not
conditions precedent to closing any Revolving Credit Loan hereunder have been
satisfied and in taking or not taking any action under this Agreement and the
other Loan Documents.

SECTION 8.09 Reimbursement and Indemnification.

(a) Each Secured Party (other than the Administrative Agent and the Collateral
Agent) agrees to (i) reimburse the Administrative Agent and the Collateral Agent
for such Secured Party’s Pro Rata Percentage (or, in the case of any Lender that
has assigned its Commitments pursuant to SECTION 9.07 hereof, where the
applicable assignee has not ratably assumed such Lender’s obligations under this
SECTION 8.09(a) with respect to acts or omissions that occurred prior to such
assignment, such assigning Lender’s Pro Rata Percentage prior to such
assignment) of (x) any expenses and fees incurred by such Agent for the benefit
of Secured Parties under this Agreement and any of the other Loan Documents,
including, without limitation, counsel fees and compensation of agents and
employees paid for services rendered on behalf of the Secured Parties, and any
other expense incurred in connection with the operation or enforcement thereof
not reimbursed by the Loan Parties, and (y) any expenses of such Agent incurred
for the benefit of the Secured Parties that the Loan Parties have agreed to
reimburse pursuant to this Agreement or any other Loan Document and have failed
to so reimburse, and (ii) indemnify and hold harmless such Agent and any of its
directors, officers, employees, or agents, on demand, in the amount of such
Secured Party’s Pro Rata Percentage (or, in the case of any Lender that has
assigned its Commitments pursuant to SECTION 9.07 hereof, where the applicable
assignee has not ratably assumed such Lender’s obligations under this SECTION
8.09(a) with respect to acts or omissions that occurred prior to such
assignment, such assigning Lender’s Pro Rata Percentage prior to such
assignment), from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses, or disbursements
of any kind or nature whatsoever which may be imposed on, incurred by, or
asserted against such Agent or any Secured Party in any way relating to or
arising out of this Agreement or any of the other Loan Documents or any action
taken or omitted by it or any of them under this Agreement or any of the other
Loan Documents, to the extent not reimbursed by the Loan Parties, including,
without limitation, costs of any suit initiated either by such Agent against any
Secured Party or against such Agent or Secured Party (except such as shall have
been determined by a court of competent jurisdiction or another independent
tribunal having jurisdiction by final and non-appealable judgment to have
resulted from the gross negligence or willful misconduct of such Agent);
provided, however, that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against such Secured Party in its capacity as such.

(b) The provisions of this SECTION 8.09 shall survive the repayment or
assignment of the Obligations and the termination of the Commitments and, in the
case of any Lender that has assigned its Commitments and/or Loans pursuant to
SECTION 9.07 hereof where the applicable assignee has not ratably assumed such
Lender’s obligations under this SECTION 8.09 with respect to acts or omissions
that occurred prior to such assignment, with respect to events which have
occurred prior to any such assignment.

SECTION 8.10 Rights of Agents.

It is understood and agreed that the Agents shall have the same rights and
powers hereunder (including the right to give such instructions) as the other
Lenders and may exercise such rights and powers, as well as their rights and
powers under other agreements and instruments to which they are or may be

 

164



--------------------------------------------------------------------------------

party, and engage in other transactions with the Loan Parties, as though they
were not the Agents. Each Agent and their respective Affiliates may accept
deposits from, lend money to, and generally engage in any kind of commercial or
investment banking, trust, advisory or other business with the Loan Parties and
their Affiliates as if it were not an Agent thereunder.

SECTION 8.11 Notice of Transfer.

The Administrative Agent may deem and treat a Lender party to this Agreement as
the owner of such Lender’s portion of the Obligations for all purposes, unless
and until, and except to the extent, an Assignment and Acceptance shall have
become effective as set forth in SECTION 9.07.

SECTION 8.12 Successor Agents.

Any Agent may resign at any time by giving thirty (30) Business Days’ written
notice thereof to the other Secured Parties and the Lead Borrower. Upon any such
resignation of an Agent, the Required Lenders shall have the right to appoint a
successor Agent, which, so long as there is no Specified Default, shall be
reasonably satisfactory to the Lead Borrower (whose consent in any event shall
not be unreasonably withheld or delayed) provided further that neither the
Sponsor nor any of its Affiliates may be appointed an Agent. If no successor
Agent shall have been so appointed by the Required Lenders, and/or none shall
have accepted such appointment within thirty (30) days after the retiring
Agent’s giving of notice of resignation, the retiring Agent may, on behalf of
the other Secured Parties, appoint a successor Agent which shall be a commercial
bank (or affiliate thereof) organized under the laws of the United States of
America or of any State thereof and having a combined capital and surplus of a
least $1,000,000,000, or capable of complying with all of the duties of such
Agent hereunder (in the opinion of the retiring Agent and as certified to the
other Secured Parties in writing by such successor Agent) which, so long as
there is no Specified Default, shall be reasonably satisfactory to the Lead
Borrower (whose consent shall not in any event be unreasonably withheld or
delayed) provided that neither the Sponsor nor any of its Affiliates may be
appointed an Agent. Upon the acceptance of any appointment as Agent by a
successor Agent, such successor Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring Agent
and the retiring Agent shall be discharged from its duties and obligations under
this Agreement. After any retiring Agent’s resignation hereunder as such Agent,
the provisions of this Article VIII shall inure to its benefit as to any actions
taken or omitted to be taken by it (i) while it was such Agent under this
Agreement and (ii) after such resignation for so long as it continues to act in
any capacity hereunder or under the other Loan Documents, including (a) holding
any collateral security on behalf of any of the Lenders and (b) in respect of
any actions taken in connection with transferring the agency or Collateral to a
successor Administrative Agent or Collateral Agent.

SECTION 8.13 Relation Among the Lenders.

The Lenders are not partners or co-venturers, and no Lender shall be liable for
the acts or omissions of, or (except as otherwise set forth herein in case of
any Agent) authorized to act for, any other Lender.

SECTION 8.14 Reports and Financial Statements.

By signing this Agreement, each Lender (and with respect to clause (a), each
Secured Party):

(a) agrees to furnish the Administrative Agent at its written request, after the
occurrence and during the continuance of a Cash Dominion Event (and thereafter
at such frequency as the Administrative Agent may reasonably request in
writing), with a summary of all Other Liabilities due or to become due to such
Lender or its Affiliates;

 

165



--------------------------------------------------------------------------------

(b) is deemed to have requested that the Agents furnish such Lender, promptly
after they become available, copies of all financial statements required to be
delivered by the Lead Borrower under SECTION 5.01(a) through and including
SECTION 5.01(g), all commercial finance examinations and appraisals of the
Collateral received by the Agents (collectively, the “Reports”), the
certificates and other information delivered by the Lead Borrower under SECTION
5.02, and the notices delivered by the Lead Borrower under SECTION 5.03, and the
Agents agree to furnish the same promptly to the Lenders (which Reports may be
furnished in accordance with the final paragraph of SECTION 5.01);

(c) expressly agrees and acknowledges that no Agent makes any representation or
warranty as to the accuracy of the Reports, and shall not be liable for any
information contained in any Report;

(d) expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that the Agents or any other party performing any audit
or examination will inspect only specific information regarding the Loan Parties
and will rely significantly upon the Loan Parties’ books and records, as well as
on representations of the Loan Parties’ personnel;

(e) agrees to keep all Reports confidential and strictly for its internal use,
and not to distribute except to its participants, or use any Report in any other
manner; and

(f) without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold each Agent and any such other
Lender preparing a Report harmless from any action the indemnifying Lender may
take or conclusion the indemnifying Lender may reach or draw from any Report in
connection with any Credit Extensions that the indemnifying Lender has made or
may make to the Borrowers, or the indemnifying Lender’s participation in
Swingline Loans and Letters of Credit, or the indemnifying Lender’s purchase of,
Revolving Credit Loans of the Borrowers; and (ii) to pay and protect, and
indemnify, defend, and hold each Agent and any such other Lender preparing a
Report harmless from and against, the claims, actions, proceedings, damages,
costs, expenses, and other amounts (including attorney costs) incurred by the
Agents and any such other Lender preparing a Report as the direct or indirect
result of any third parties who might obtain all or part of any Report through
the indemnifying Lender in violation of the terms hereof.

SECTION 8.15 Agency for Perfection.

Each Lender hereby appoints each other Lender as agent for the purpose of
perfecting Liens for the benefit of the Agents and the Secured Parties, in
assets which, in accordance with Article 9 of the UCC or any other Applicable
Law of the United States of America can be perfected only by possession. Should
any Secured Party (other than an Agent) obtain possession of any such
Collateral, such Secured Party shall notify the Administrative Agent thereof,
and, promptly upon the Administrative Agent’s request therefor shall deliver
such Collateral to the Collateral Agent, or otherwise deal with such Collateral
in accordance with the Collateral Agent’s instructions.

SECTION 8.16 Delinquent Lender.

(a) If for any reason any Lender (in each case, as determined by the
Administrative Agent) (i) shall fail or refuse to abide by its obligations under
this Agreement, including without limitation its obligation to make available to
Administrative Agent its Commitment Percentage of any Revolving Credit Loans,
expenses or setoff or purchase its Commitment Percentage of a participation
interest in the Swingline Loans or Letter of Credit Outstandings and such
failure is not cured within one (1) Business Day of receipt from the
Administrative Agent of written notice thereof, (ii) shall fail, within three
(3) Business Days after request by the Administrative Agent, to confirm that it
will comply with the terms of this

 

166



--------------------------------------------------------------------------------

Agreement relating to its Commitments, (iii) has notified the Lead Borrower or
the Administrative Agent or any other Lender that it does not intend to comply
with its funding obligations or has made a public statement to that effect with
respect to its funding obligations hereunder or under other agreements in which
it commits to extend credit[ or], (iv) has, or has a direct or indirect parent
that has, been deemed insolvent or become the subject of [a bankruptcy or
insolvency proceeding or had a receiver, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or a custodian appointed for
it]any proceeding under any Debtor Relief Law (or taken any action in
furtherance of any such proceeding or appointment) or (v) become the subject of
a Bail-In Action (each, a “Delinquent Lender”); provided that a Lender shall not
be deemed a Delinquent Lender solely by virtue of the ownership or acquisition
of any equity interest in that Lender or any direct or indirect parent company
thereof by a Governmental Authority, then, in addition to the rights and
remedies that may be available to the other Secured Parties, the Loan Parties or
any other party at law or in equity, and not at limitation thereof, (i) such
Delinquent Lender’s right to participate in the administration of, or
decision-making rights related to, the Revolving Credit Loans, this Agreement or
the other Loan Documents shall be suspended during the pendency of such failure
or refusal, (ii) a Delinquent Lender shall be deemed to have assigned any and
all payments due to it from the Loan Parties, whether on account of outstanding
Revolving Credit Loans, interest, fees or otherwise, to the remaining
non-Delinquent Lenders for application to, and reduction of, their proportionate
shares of all outstanding Obligations until, as a result of application of such
assigned payments the Lenders’ respective Commitment Percentages of all
outstanding Obligations (other than Other Liabilities) shall have returned to
those in effect immediately prior to such delinquency and without giving effect
to the nonpayment causing such delinquency, and (iii) at the option of the
Administrative Agent, any amounts payable to such Delinquent Lender hereunder
(whether on account of principal, interest, fees or otherwise) shall, in lieu of
being distributed to such Delinquent Lender, be retained by the Administrative
Agent as cash collateral and may be utilized for future funding obligations of
the Delinquent Lender in respect of any Revolving Credit Loan or existing or
future participating interest in any Swingline Loan or Letter of Credit. The
Delinquent Lender’s decision-making and participation rights and rights to
payments as set forth in clauses (i) and (ii) hereinabove shall be restored only
upon the payment by the Delinquent Lender of its Commitment Percentage of any
Obligations (other than Other Liabilities), any participation obligation, or
expenses as to which it is delinquent, together with interest thereon at the
Revolving Default Rate from the date when originally due until the date upon
which any such amounts are actually paid. Any payments, prepayments or other
amounts paid or payable to a Delinquent Lender that are applied (or held) to pay
amounts owed by a Delinquent Lender or to post cash collateral pursuant to this
SECTION 8.16(a) shall be deemed paid to and redirected by that Delinquent
Lender, and each Lender irrevocably consents hereto.

(b) The non-Delinquent Lenders shall also have the right, but not the
obligation, in their respective, sole and absolute discretion, to cause the
termination and assignment without any further action by the Delinquent Lender
for no cash consideration (pro rata, based on the respective Commitments of
those Lenders electing to exercise such right), the Delinquent Lender’s
Commitment to fund future Credit Extensions. Upon any such purchase of the
Commitment Percentage of any Delinquent Lender, the Delinquent Lender’s share in
future Credit Extensions and its rights under the Loan Documents with respect
thereto shall terminate on the date of purchase, and the Delinquent Lender shall
promptly execute all documents reasonably requested to surrender and transfer
such interest, including, if so requested, an Assignment and Acceptance. The
Borrowers may, on ten (10) days’ prior written notice to the Administrative
Agent and such Delinquent Lender, replace such Delinquent Lender (in its
capacity as a Lender) by causing such Delinquent Lender to (and such Delinquent
Lender shall be obligated to) assign (with the assignment fee to be paid by the
Borrowers in such instance) all of its rights and obligations under this
Agreement to one or more Eligible Assignees.

 

167



--------------------------------------------------------------------------------

(c) During any period in which there is a Delinquent Lender, for purposes of
computing the amount of the obligation of each non-Delinquent Lender to acquire,
refinance or fund participations in Letters of Credit or Swingline Loans under
this Agreement, the Commitment Percentage of each applicable non-Delinquent
Lender holding a Tranche A Commitment or a FILO Commitment (as applicable) shall
be computed without giving effect to the Tranche A Commitment or a FILO
Commitment (as applicable) of that Delinquent Lender; provided that (i) each
such reallocation shall be given effect only if, at the date the applicable
Lender becomes a Delinquent Lender, no Default or Event of Default exists; and
(ii) the aggregate obligation of each non-Delinquent Lender to acquire,
refinance or fund participations in Letters of Credit and Swingline Loans shall
not exceed the positive difference, if any, of (1) the Tranche A Commitment or a
FILO Commitment (as applicable) of that non-Delinquent Lender minus (2) the
aggregate outstanding amount of the Credit Extensions of that Lender in respect
of its Tranche A Commitment or FILO Commitment (as applicable).

(d) At any time that there shall exist a Delinquent Lender, immediately upon the
request of the Administrative Agent, an Issuing Bank or the Swingline Lender,
the Borrowers shall deliver to the Administrative Agent cash collateral in an
amount sufficient to cover all fronting exposure of such Person in respect of
such Delinquent Lender (after giving effect to SECTION 8.16(c) and any cash
collateral provided by the Delinquent Lender).

(e) Each Delinquent Lender shall indemnify the Administrative Agent and each
non-delinquent Lender from and against any and all loss, damage or expenses,
including but not limited to reasonable attorneys’ fees and funds advanced by
the Administrative Agent or by any non-delinquent Lender, on account of a
Delinquent Lender’s failure to timely fund its Commitment Percentage of a
Revolving Credit Loan, or its participation in Swingline Loans and Letters of
Credit or to otherwise perform its obligations under the Loan Documents.

SECTION 8.17 Collateral Matters.

(a) The Lenders hereby irrevocably authorize the Collateral Agent to release any
Lien upon any Collateral (i) upon the termination of the Commitments and payment
and satisfaction in full of all Obligations (other than (A) contingent
indemnification obligations and (B) Obligations in respect of obligations that
may thereafter arise with respect to Other Liabilities not yet due and payable;
unless the Administrative Agent has received written notice, at least two
(2) Business Days prior to the proposed date of any such release of Liens,
stating that arrangements reasonably satisfactory to the applicable provider
thereof in respect of obligations and liabilities under Cash Management Services
and Bank Products constituting Obligations have not been made), all Letters of
Credit shall have expired or terminated (or been collateralized or backstopped
in a manner reasonably satisfactory to the applicable Issuing Bank) and all
Letter of Credit Outstandings have been reduced to zero (or collateralized or
backstopped in a manner reasonably satisfactory to the applicable Issuing Bank),
or (ii) of a Borrower or a Facility Guarantor upon the consummation of any
transaction permitted by this Agreement as a result of which such Borrower or
Facility Guarantor (as applicable) ceases to be a Borrower or a Facility
Guarantor (provided that the Required Lenders shall have consented to such
transaction (to the extent required by the Credit Agreement) and the terms of
such consent did not provide otherwise) or (iii) constituting property being
sold, transferred or disposed of in a Permitted Disposition (other than a
Permitted Disposition to a Person required to grant a Lien to the Administrative
Agent or the Collateral Agent under the Loan Documents), subject to the
conditions thereof, or upon the effectiveness of any written consent to the
release of the security interest granted hereby in any Collateral pursuant to
SECTION 9.01 of this Agreement. Except as provided above, the Collateral Agent
will not release any of such Collateral Agent’s Liens without the prior written
authorization of the Applicable Lenders. Upon request by any Agent or any Loan
Party at any time, the Lenders will confirm in writing the Collateral Agent’s
authority to release any Liens upon particular types or items of Collateral
pursuant to this SECTION 8.17.

 

168



--------------------------------------------------------------------------------

(b) Upon at least two (2) Business Days’ prior written request by the Lead
Borrower (or within such shorter period as the Collateral Agent may agree in
writing), the Collateral Agent shall (and is hereby irrevocably authorized by
the Lenders to) execute such documents as may be necessary to evidence the
release of the Liens upon any Collateral described in SECTION 8.17(a); provided,
however, that (i) the Collateral Agent shall not be required to execute any such
document on terms which, in its reasonable opinion, would, under Applicable Law,
expose the Collateral Agent to liability or create any obligation or entail any
adverse consequence other than the release of such Liens without recourse or
warranty, and (ii) such release shall not in any manner discharge, affect or
impair the Obligations or any Liens (other than those expressly being released)
upon (or obligations of any Loan Party in respect of) all interests retained by
any Loan Party, including (without limitation) the proceeds of any sale, all of
which shall continue to constitute part of the Collateral.

SECTION 8.18 Additional Secured Parties.

The benefit of the provisions of the Loan Documents directly relating to the
Collateral or any Lien granted thereunder shall extend to and be available to
any Secured Party that is not an Agent, a Lender or an Issuing Bank party hereto
as long as, by accepting such benefits, such Secured Party agrees, as among
Agent and all other Secured Parties, that such Secured Party is bound by (and,
if requested by Agent, shall confirm such agreement in a writing in form and
substance reasonably acceptable to Agent) this ARTICLE VIII and SECTION 2.23,
SECTION 9.08, SECTION 9.09, SECTION 9.18, and SECTION 9.20 and the Intercreditor
Agreement, and the decisions and actions of any Agent and the Required Lenders
(or, where expressly required by the terms of this Agreement, a greater
proportion of the Lenders or other parties hereto as required herein) to the
same extent a Lender is bound; provided, however, that, notwithstanding the
foregoing, (a) such Secured Party shall be bound by SECTION 8.09 only to the
extent of liabilities, reimbursement obligations, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses, or disbursements with
respect to or otherwise relating to the Liens and Collateral held for the
benefit of such Secured Party, in which case the obligations of such Secured
Party thereunder shall not be limited by any concept of pro rata share or
similar concept, (b) each of Agents, the Lenders and the Issuing Banks party
hereto shall be entitled to act at its sole discretion, without regard to the
interest of such Secured Party, regardless of whether any Obligation to such
Secured Party thereafter remains outstanding, is deprived of the benefit of the
Collateral, becomes unsecured or is otherwise affected or put in jeopardy
thereby, and without any duty or liability to such Secured Party or any such
Obligation and (c) except as otherwise set forth herein and in the other Loan
Documents, such Secured Party shall not have any right to be notified of,
consent to, direct, require or be heard with respect to, any action taken or
omitted in respect of the Collateral or under any Loan Document.

SECTION 8.19 Syndication Agent, Documentation Agent, Arranger and Joint
Bookrunners.

Notwithstanding the provisions of this Agreement or any of the other Loan
Documents, the Syndication Agent, the Documentation Agent, the Arranger and
Joint Bookrunners shall have no powers, rights, duties, responsibilities or
liabilities with respect to this Agreement and the other Loan Documents.

SECTION 8.20 Intercreditor Agreements.

Each Lender that has signed this Agreement shall be deemed to have consented to
and hereby irrevocably authorizes the Agents (or any of them) to enter into any
Intercreditor Agreement (including any and all amendments, amendments and
restatements, modification, supplements and acknowledgements thereto) from time
to time, and agree to be bound by the provisions thereof.

 

169



--------------------------------------------------------------------------------

SECTION 8.21 Reserves.

(a) Upon the written request of the ABL Term Loan Agent, the Administrative
Agent shall establish a Bank Product Reserve and a Cash Management Reserve with
respect to Bank Products and with respect to Cash Management Services specified
in clauses (c), (d) or (f) of the definition of Cash Management Services which
are provided by any Revolving Credit Lender or its Affiliates, at any time that
(i) a Specified Default has occurred and is continuing or (ii) a Borrowing Base
Certificate furnished by the Borrowers to the Administrative Agent reflects that
Availability is less than fifteen percent (15%) of the lesser of (A) the then
ABL Term Borrowing Base and (B) the sum of (1) the then Revolving Credit Ceiling
and (2) the then outstanding principal amount of the ABL Term Loans. The amount
of the applicable Bank Produce Reserve and Cash Management Reserve shall be
determined by the Administrative Agent in good faith consistent with past
practices for similarly situated borrowers and shall be reviewed and adjusted by
the Administrative Agent periodically (but no less frequently than with the
delivery of a Borrowing Base Certificate) to reflect any material changes in the
credit exposure with respect to such Bank Products and with respect to such Cash
Management Services for which the respective Bank Products Reserve and Cash
Management Reserves have been established. Any Bank Product Reserve or Cash
Management Reserve established pursuant to this SECTION 8.21(a) shall
automatically be released and no longer required from and including the date of
which such Specified Default is no longer continuing or, if such Bank Product
Reserve or Cash Management Reserves have been imposed pursuant to clause
(ii) above, the date of which the Borrowers have delivered a Borrowing Base
Certificate evidencing Availability equal to or in excess of the level indicated
in this SECTION 8.21(a). The foregoing provisions are intended solely to
establish circumstances in which the Administrative Agent must establish such
Bank Product Reserves and Cash Management Reserves. The provisions of this
SECTION 8.21(a) shall not limit the right of the Administrative Agent to
establish additional Bank Product Reserves and Cash Management Reserves at such
time and in such amounts as the Administrative Agent determines in its Permitted
Discretion.

(b) Notwithstanding anything to the contrary contained in this Agreement, as
long as the ABL Term Loan remains outstanding, the Administrative Agent shall
maintain Reserves of the type existing on the Second Amendment Effective Date,
which Reserves shall be calculated using the same methodology used prior to the
Second Amendment Effective Date; provided that (x) the Administrative Agent may
eliminate any Reserve (other than any reserves described in SECTION 8.21(a))
concurrent with, or after elimination of, the event or circumstance that gave
rise to the establishment of such Reserve and (y) the Administrative Agent may
in its Permitted Discretion change the methodology used to calculate any Reserve
if the effect of such change is to increase the amount of such Reserve. For
clarity, the foregoing shall not limit the right of the Administrative Agent
(i) to modify the amount of any of the Reserves based upon mathematical
calculations (e.g., based on an increase or reduction in Customer Credit
Liabilities at the time of calculation), including reducing the amount of any
such Reserves to an amount less than those Reserves in effect on the Second
Amendment Effective Date, or (ii) without regard to clause (i) hereof, to
increase any Reserve from the level in effect at the time of the Second
Amendment Effective Date and thereafter to reduce the amount of such Reserve to
an amount not less than the amount thereof in effect on the Second Amendment
Effective Date, in the case of each of clauses (i) and (ii), in a manner
otherwise permitted by this Agreement.

SECTION 8.22 Resignation of ABL Term Loan Agent.

The ABL Term Loan Agent may resign at any time by giving thirty (30) Business
Days’ written notice thereof to the other Secured Parties, the Administrative
Agent and the Lead Borrower. Upon any such resignation of the ABL Term Loan
Agent, the Required Term Lenders shall have the right to appoint a successor ABL
Term Loan Agent, which, shall be reasonably satisfactory to the Administrative
Agent and, so long as there is no Specified Default, shall be

 

170



--------------------------------------------------------------------------------

reasonably satisfactory to the Lead Borrower, provided that neither the Sponsor
nor any of its Affiliates may be appointed the ABL Term Loan Agent. If no
successor ABL Term Loan Agent shall have been so appointed by the Required Term
Lenders, and/or none shall have accepted such appointment within thirty
(30) days after the retiring ABL Term Loan Agent’s giving of notice of
resignation, the retiring ABL Loan Term Agent may, on behalf of the other ABL
Term Secured Parties, appoint a successor ABL Term Loan Agent which shall either
be a commercial bank (or an affiliate thereof) or a commercial finance company
specializing in providing financings comparable to the ABL Term Loan, in either
such case, organized under the laws of the United States of America or of any
State thereof and having a combined capital and surplus of a least
$1,000,000,000, or capable of complying with all of the duties of the ABL Term
Loan Agent hereunder (in the opinion of the retiring ABL Term Loan Agent and as
certified to the other ABL Term Secured Parties, the Administrative Agent and
the Lead Borrower by the ABL Term Loan Agent in writing by such successor ABL
Term Loan Agent) which, shall be reasonably satisfactory to the Administrative
Agent and, so long as there is no Specified Default, shall be reasonably
satisfactory to the Lead Borrower, provided that neither the Sponsor nor any of
its Affiliates may be appointed the ABL Term Loan Agent. Upon the acceptance of
any appointment as ABL Term Loan Agent by a successor ABL Term Loan Agent, such
successor ABL Term Loan Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the retiring ABL Term Loan
Agent and the retiring ABL Term Loan Agent shall be discharged from its duties
and obligations under this Agreement. After any retiring ABL Term Loan Agent’s
resignation hereunder as ABL Term Loan Agent, the provisions of this Article
VIII shall inure to its benefit as to any actions taken or omitted to be taken
by it (i) while it was ABL Term Loan Agent under this Agreement and (ii) after
such resignation for so long as it continues to act in any capacity hereunder or
under the other Loan Documents.

ARTICLE IX

Miscellaneous

SECTION 9.01 Amendments, Etc.

Except as otherwise set forth in this Agreement, no amendment or waiver of any
provision of this Agreement or any other Loan Document, and no consent to any
departure by the Lead Borrower or any other Loan Party therefrom, shall be
effective unless in writing signed by the Required Lenders (other than with
respect to any amendment, waiver or consent contemplated in [Section 9.01(h),
(j)(x), and (l), which shall require the consent of the Lenders
expressly]SECTION 9.01(b) (as set forth in the proviso therein[, and not the
Required Lenders]), (c) (as set forth in the proviso therein), and (d)(iii)) and
the Lead Borrower or the applicable Loan Party, as the case may be, and each
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given; provided that, no such amendment, waiver
or consent shall:

(a) extend or increase the Commitment of any Lender without the written consent
of such Lender (it being understood that a waiver of any condition precedent set
forth in SECTION 4.02 or the waiver of any Default, mandatory prepayment or
mandatory reduction of the Commitments shall not constitute an extension or
increase of any Commitment of any Lender);

(b) postpone any date scheduled for, or reduce the amount of, any payment of
principal, interest, fees or other amounts payable under the Loan Documents or
reduce the amount of, waive or excuse any such payment or postpone the
expiration of the Commitments or the Maturity Date, without the prior written
consent of all Lenders directly affected thereby provided that, (i) only the
consent of the Required Revolving Lenders shall be necessary (x) to amend the
definition of “[Default Rate” or]Revolving

 

171



--------------------------------------------------------------------------------

Default Rate” to increase the Revolving Default Rate up to an additional two
percent (2.0%) and any amount over two percent (2.0%) shall require the consent
of the Required Revolving Lenders and the ABL Term Loan Agent or (y) to waive
any obligation of the Borrowers to pay interest at the Revolving Default Rate
with respect to the Revolving Obligations and (ii) only the consent of the
[Required Lenders and the Required]ABL Term [Lenders]Loan Agent shall be
necessary to (x) amend the definition of “[Default Rate” or]ABL Default Rate” to
increase the ABL Default Rate up to an additional two percent (2.0%) and any
amount over two percent (2.0%) shall require the prior written consent of the
Required Revolving Lenders and the ABL Term Loan Agent or (y) to waive any
obligation of the Borrowers to pay interest at the ABL Default Rate with respect
to the ABL Term Obligations;

(c) reduce the principal of, or the rate of interest specified herein on, any
Loan, or any fees or other amounts payable hereunder or under any other Loan
Document without the prior written consent of all Lenders directly affected
thereby; provided that, (i) only the consent of the Required Revolving Lenders
shall be necessary (x) to amend the definition of “[Default Rate” or]Revolving
Default Rate” to increase the Revolving Default Rate up to an additional two
percent (2.0%) and any amount over two percent (2.0%) shall require the prior
written consent of the Required Revolving Lenders and the ABL Term Loan Agent or
(y) to waive any obligation of the Borrowers to pay interest at the Revolving
Default Rate with respect to the Revolving Obligations and (ii) only the consent
of the [Required Lenders and the Required]ABL Term [Lenders]Loan Agent shall be
necessary (x) to amend the definition of “[Default Rate” or]ABL Default Rate” to
increase the ABL Default Rate up to an additional two percent (2.0%) and any
amount over two percent (2.0%) shall require the prior written consent of the
Required Revolving Lenders and the ABL Term Loan Agent or (y) to waive any
obligation of the Borrowers to pay interest at the ABL Default Rate with respect
to the ABL Term Obligations;

(d) (i) change any provision of this SECTION 9.01, or change the definition of
“Required Lenders”[,] without the prior written consent of all Lenders,
(ii) change the definition of “Required Revolving[ Lenders”, “Required Term]
Lenders”, “Supermajority Consent of the Revolving Lenders”, “Supermajority
Consent of the FILO Lenders” [or]without the prior written consent of all of the
Revolving Credit Lenders, (iii) change the definition of “Required Term Lenders”
without the prior written consent of all of the ABL Term Lenders, or (iv) change
any other provision of any Loan Document specifying the number or percentage of
Lenders required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the prior written consent
of all Lenders[ directly] affected thereby;

(e) other than in a transaction permitted under SECTION 6.05, and subject to the
Specified Release Paragraph, release all or substantially all of the Collateral
in any transaction or series of related transactions, without the prior written
consent of all Revolving Credit Lenders [directly affected thereby; or]and the
ABL Term Loan Agent;

(f) other than in connection with a transaction permitted under SECTION 6.04 or
SECTION 6.05, and subject to the Specified Release Paragraph, release any Loan
Party from its obligations under any Loan Document or limit its liability in
respect of such Loan Document, without the prior written consent of all
Revolving Credit Lenders [directly affected thereby; or]and the ABL Term Loan
Agent;

(g) increase any advance rate (x) under the “Tranche A Borrowing Base” or “FILO
Borrowing Base” above the advance rates as in effect on the [Closing]Second
Amendment Effective Date, without the prior written consent of all the Revolving
Credit Lenders [directly affected thereby]and the ABL Term Loan Agent and
(y) under the “ABL Term Borrowing Base” above the advance rates as in effect on
the Second Amendment Effective Date, without the prior written consent of all of
the Revolving Credit Lenders and the ABL Term Loan Agent;

 

172



--------------------------------------------------------------------------------

(h) (1) without the prior written consent of the [Required]Supermajority Consent
of the Revolving Lenders and the ABL Term Loan Agent, change the
[definition]definitions of [the terms]any of “Availability”[ or], “Tranche A
Borrowing Base”[ or], “FILO Borrowing Base” or any component definition of any
such terms[, provided, that], if as a result of any such change, the amounts
available to be borrowed by the Borrowers would be increased, [the prior written
]Supermajority Consent of the[ Revolving Lenders shall be required, provided,
however,]provided that in the event that the FILO Lenders are affected by any
such change described under [the first proviso to ]this clause (h)(1), the prior
written Supermajority Consent of the FILO Lenders shall also be required[; and
provided, further,] or (2) without the prior written consent of the Required
Revolving Lenders and the ABL Term Loan Agent, change the definitions of any of
“Combined Availability”, “ABL Term Borrowing Base” or any component definition
of any such terms; provided that the foregoing provision of this subsection
(h) shall not limit the discretion of the Administrative Agent to change,
establish or eliminate any Reserves or to add Inventory and Accounts acquired in
a Permitted Acquisition to the Tranche A Borrowing Base, FILO Borrowing Base and
ABL Term Borrowing Base, as provided herein;[ or]

(i) without the prior written Supermajority Consent of the Revolving Lenders and
the ABL Term Loan Agent, modify the definition of “Permitted Overadvance” so as
to increase the amount thereof, or, except as provided in such definition, the
time period for a Permitted Overadvance, or the definition of “Inadvertent
Overadvance”;

(j) without the prior written consent of ([x]i) [all ]the Required Revolving
[Credit Lenders directly affected thereby]Lenders and the ABL Term Loan Agent,
change SECTION 2.16(e), (ii) all the Revolving Credit Lenders, change SECTION
2.16(a)(i)[(A) or ], (iii) all the Revolving Credit Lenders and the ABL Term
Loan Agent, change SECTION 2.18[,] and ([y]iv) all the Lenders directly affected
thereby, change SECTION 2.17, SECTION 7.04, or SECTION 8.04 or amend or modify
the ratable requirement of SECTION 2.21(b);

(k) without the prior written consent of all Lenders directly affected thereby,
(i) subordinate the Obligations hereunder to any other Indebtedness, or
(ii) except as provided by operation of Applicable Law or in the Intercreditor
Agreement or in connection with a Conforming DIP (as defined in SECTION 7.06
hereof), subordinate the Liens granted hereunder or under the other Loan
Documents to any other Lien;

(l) [without the prior written consent of the Required Revolving Lenders, amend,
modify or waive (x) SECTION 2.16(a)(i)(B) or (y) the definition of the terms
“Payment Conditions”, “RP Payment Conditions”,] “Pro Forma Availability
Condition”[, “Pro Forma Availability”, “Specified]Payment”, “RP Payment”,
[“Consolidated Fixed Charge Coverage Ratio” or “Permitted Overadvance”; or](1)
without the prior written consent of the Required Revolving Lenders and the ABL
Term Loan Agent, amend, modify or waive the definition of “ABL Term Loan Event
of Default”, “ABL Term Obligations”, “ABL Term Loan Standstill Period”, “Bank
Products”, “Bank Product Reserves”, “Borrowing Base Certificates”, “Cash
Management Reserves”, “Cash Management Services”, “Consolidated Fixed Charge
Coverage Ratio”, “DIP Financing”, (except as provided in clause (i) above)
“Permitted Overadvance”, “Restricted Payment”, “RP Payment”, or “Specified
Payment” or (2) without the prior written consent of the Required Revolving
Lenders and the ABL Term Loan Agent, amend, modify or waive the definition of
(i) “Cash Dominion Event” in a manner that would reduce the numerical percentage
(or the calculation of what such percentage is being applied to) set forth in
clause (b)(i) thereof, or reduce the amounts set forth in clause (b)(ii)
thereof, or modify clause (a) thereof, or otherwise be more favorable to the
Borrowers, (ii) “Payment Conditions” in a manner that would reduce the required
Consolidated Fixed Charge Coverage Ratio set forth therein, or reduce the
numerical percentage (or the calculation of what such percentage is being
applied to) set forth in the last sentence thereof, or modify clause
(a) thereof, or otherwise be more favorable to the

 

173



--------------------------------------------------------------------------------

Borrowers, (iii) “Pro Forma Availability Condition” in a manner that would
reduce the numerical percentage (or the calculation of what such percentage is
being applied to) set forth clause (a) thereof, or reduce the amount set forth
in clause (b) thereof, or otherwise be more favorable to the Borrowers,
(iv) “Pro Forma Availability” in a manner that would reduce the time period set
forth in the first sentence thereof, or change the last sentence thereof, or
otherwise be more favorable to the Borrowers, or (v) “RP Payment Conditions” in
a manner that would reduce the required Consolidated Fixed Charge Coverage Ratio
set forth therein, or reduce the numerical percentage (or the calculation of
what such percentage is being applied to) set forth in the last sentence
thereof, or modify clause (a) thereof, or otherwise be more favorable to the
Borrowers;

(m) without the prior written consent of the Required Revolving Lenders and the
ABL Term Loan Agent, amend, modify or waive (t) SECTION 4.02, SECTION 5.01(e),
SECTION 5.10, SECTION 7.01, SECTION 7.02, or SECTION 7.06, or the definition of
“Maximum Revolving Insolvency Amount”, (u) Article II (solely to the extent such
amendment, modification or waiver being proposed would directly affect the
Revolving Credit Loans, Swingline Loans and Overadvances, as applicable, made
thereunder), (v) Article II (solely to the extent such amendment, modification
or waiver being proposed would directly affect the Letters of Credit issued,
extended or renewed thereunder), (w) the definitions of “Letter of Credit
Sublimit”, “Other Liabilities”, “Overadvance”, “ Revolving Credit Ceiling” and
“Swingline Loan Ceiling”, (x) SECTION 5.01(a), SECTION 5.01(b), SECTION 5.01(c)
or SECTION 6.06 in a manner that would be more favorable to the Borrowers,
(y) SECTION 6.16(a) in a manner that would reduce the amount set forth in clause
(a) thereof, or reduce the numerical percentage (or the calculation of what such
percentage is being applied to) set forth clause (b) thereof, or otherwise be
more favorable to the Borrowers or (z) SECTION 6.16(b) in a manner that would
reduce the amount set forth in clause (a) thereof, or reduce the numerical
percentage (or the calculation of what such percentage is being applied to) set
forth clause (b) thereof or otherwise be more favorable to the Borrowers;

(n) without the prior written consent of the [Required Revolving Lenders, amend,
modify or waive SECTION 7.02;]ABL Term Loan Agent (and, for certainty, the
Required Lenders), amend, modify or waive SECTION 2.02 so as to increase the
amount of the Commitment Increase provided for therein, SECTION 2.19(g) or
SECTION 8.21; or

(o) solely to the extent the ABL Term Loan Agent or the ABL Term Lenders do not
have to provide their consent in order to effectuate such a change, increase the
rates of interest set forth in the definition of “Applicable Margin” at any
level of the pricing grid applicable thereto, or of the “Revolving Default Rate”
with respect to the Revolving Credit Loans or Letter of Credit Fees unless the
rate of interest provided in SECTION 2.08(b) or the “ABL Default Rate”, as the
case may be, is increased by the same amount; provided that the foregoing shall
not include any increase occurring because of fluctuations in underlying rate
indices or the imposition of the “Revolving Default Rate;”

and provided further that (i) no amendment, waiver or consent shall, unless in
writing and signed by each Issuing Bank in addition to the Lenders required
above, affect the rights or duties of an Issuing Bank under this Agreement or
any Letter of Credit application relating to any Letter of Credit issued or to
be issued by it; (ii) no amendment, waiver or consent shall, unless in writing
and signed by the Swingline Lender in addition to the Lenders required above,
affect the rights or duties of the Swingline Lender under this Agreement;
(iii) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent and the Collateral Agent in addition to the Lenders
required above, affect the rights or duties of, or any fees or other amounts
payable to, the Administrative Agent or the Collateral Agent under this
Agreement or any other Loan Document, (iv) the Fee Letter and the ABL Term Loan
Fee Letter, respectively, may be amended, or rights or privileges thereunder
waived, in a writing executed only

 

174



--------------------------------------------------------------------------------

by the respective parties thereto, (v) no Lender consent is required to effect
an Extension (except as expressly provided in SECTION 2.27), (vi) modifications
to SECTION 2.21 or any other provision requiring pro rata payments or sharing of
payments in connection with any Extension, shall only require approval (to the
extent any such approval is otherwise required) of the Required Lenders,
(vii) no Lender consent is required to effect the Canadian Credit Facility
(except as expressly provided in SECTION 2.26)[ and], (viii) no Lender consent
is required to effect any amendment or supplement to the Intercreditor Agreement
(I) that is for the purposes of adding the holders of any Indebtedness
constituting a Permitted Refinancing of the Term Loan Facility (or any agent or
trustee of such holders) as parties thereto, as expressly contemplated by the
terms of the Intercreditor Agreement (it being understood that any such
amendment or supplement may make such other changes to the Intercreditor
Agreement as, in the good faith determination of the Administrative Agent, are
required to effectuate the foregoing and provided, that such other changes are
not adverse, in any material respect, to the interests of the Lenders) and (II)
that is expressly contemplated by Section 5.2(c) or the second paragraph of
Section 7.4 of the Intercreditor Agreement (or the comparable provisions, if
any, of any successor intercreditor agreement with respect to a Permitted
Refinancing of the Term Loan Facility) and (ix) to the extent that the foregoing
clauses (a) through (o) above expressly require the consent or approval of the
ABL Term Agent, the Required Term Lenders or the ABL Term Lenders, as the case
may be, such consent or approval shall only be required so long as any amount of
the ABL Term Loan remains outstanding. Notwithstanding anything to the contrary
herein, no Delinquent Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder, except that the Commitment of such
Lender may not be increased or extended without the consent of such Lender (it
being understood that any Commitments or Loans held or deemed held by any
Delinquent Lender shall be excluded for a vote of the Lenders hereunder
requiring any consent of the Lenders).

Notwithstanding anything to the contrary contained in this SECTION 9.01, (a) in
the event that the Lead Borrower shall request that this Agreement or any other
Loan Document be modified, amended or waived in a manner which would require the
consent of all Lenders directly affected thereby and such amendment is approved
by the Required Lenders, the Required Revolving Lenders or the Required Term
Lenders, as applicable, but not by all the Lenders, all the Revolving Credit
Lenders or all the ABL Term Lenders, as applicable, directly affected thereby,
the Lead Borrower and the Administrative Agent shall be permitted to amend this
Agreement without the consent of the Lender or Lenders which did not agree to
the modification or amendment requested by the Lead Borrower (such Lender or
Lenders, collectively the “Minority Lenders”) subject to their providing for
(i) the termination of the Commitment of each of the Minority Lenders, (ii) the
addition to this Agreement of one or more other financial institutions which
would qualify as an Eligible Assignee, subject to the reasonable approval of the
Administrative Agent, or an increase in the Commitment of one or more of the
Lenders, so that the Total Commitments after giving effect to such amendment
shall be in the same amount as the aggregate Commitments immediately before
giving effect to such amendment, (iii) if any Loans are outstanding at the time
of such amendment, the making of such additional Loans by such new or increasing
Lender or Lenders, as the case may be, as may be necessary to repay in full the
outstanding Loans (including principal, interest, fees and other amounts due and
owing under the Loan Documents) of the Minority Lenders immediately before
giving effect to such amendment and (iv) such other modifications to this
Agreement or the Loan Documents as may be appropriate and incidental to the
foregoing[,] and (b) the Administrative Agent and the Lead Borrower may amend
any Loan Document to correct administrative errors or omissions, or to effect
administrative changes that are not adverse to any Lender and, notwithstanding
anything to the contrary contained herein, such amendment shall become effective
without any further consent of any other party to such Loan Document[ and
(c) the Administrative Agent and the Loan Parties shall be permitted to amend
this Agreement to permit the incurrence of the ABL Term Loans on the terms set
forth herein and in the ABL Term Loan Term Sheet (the “ABL Term Loan Amendment”)
and such ABL Term Loan Amendment may include other modifications to this
Agreement relating to the ABL Term Loan (in each case, to be reasonably
satisfactory to the Administrative Agent) (1) as may be necessary or appropriate
to implement

 

175



--------------------------------------------------------------------------------

the permitted terms of the ABL Term Loans or as necessary in the reasonable
opinion of the Administrative Agent and the Lead Borrower to effect technical
amendments to permit the implementation of the ABL Term Loans (including, among
other things, to address (A) funding and payment mechanics in respect of ABL
Term Loans and (B) lien subordination and/or payment subordination by the ABL
Term Lenders in favor of the Revolving Credit Lenders), (2) to effect changes in
connection with the incurrence of the ABL Term Loans that are not directly
adverse (as reasonably determined by the Administrative Agent) to the interests
of the Revolving Credit Lenders party to this Agreement on the date of the ABL
Term Loan Amendment (such Lenders, the “Specified Existing Lenders”), (3) that
are applicable only to periods after the Latest Maturity Date of the then
outstanding Commitments as in effect on the date of the ABL Term Loan Amendment
and (4) as are posted (pursuant to procedures reasonably satisfactory to the
Administrative Agent) to the Revolving Credit Lenders to the extent not objected
to by the Required Revolving Lenders (determined without regard to the Credit
Extensions and Commitments held by the Sponsor Group or any of their respective
Affiliates) by the date that is seven (7) Business Days after the date of such
posting; provided that the ABL Term Loan Amendment shall not provide for any
amendment, waiver or consent relating to (x) the items described in clauses
(a) through (m) of the first paragraph of this SECTION 9.01 or (y) any term of
the ABL Term Loans set forth under the headings “ABL Term Loan Amount”, “ABL
Term Loan Maturity Date”, “ABL Term Borrowing Base”, “Availability” and
“Financial Covenants” in the ABL Term Loan Term Sheet. The Specified Existing
Lenders hereby authorize the Agent to enter into, and agree to be bound by, the
ABL Term Loan Amendment that conforms to the requirements of clause (c) of the
immediately preceding sentence.].

Notwithstanding SECTION 9.01 or anything else to the contrary in this Agreement
or any other Loan Document, the ABL Term Loan Agent and each ABL Term Secured
Party, agrees that neither it nor they will raise any objection to, or oppose,
and shall be deemed to have consented to the release of any Loan Party from its
obligations under any Loan Document or to any private or public sale or other
disposition of all or any portion of the Collateral (and any post-petition or
post-filing assets subject to adequate protection Liens or comparable Liens
under any Debtor Relief Law in favor of the Administrative Agent) free and clear
of any Liens and other claims at any time after the occurrence and during the
continuance of an Event of Default under this Agreement and with the consent of
the Administrative Agent or under Section 363 of the Bankruptcy Code (or other
similar provision of any Debtor Relief Law) if (x) the ABL Term Loan Agent has
received at least five (5) Business Days prior written notice of such sale or
disposition and the terms and conditions thereof, and (y) the Administrative
Agent has consented to such release or such sale or other disposition of such
Collateral, and in connection with any of the foregoing, each ABL Term Secured
Party hereby irrevocably authorizes the Administrative Agent to release any Lien
on any of the Collateral; provided that any Lien of the Administrative Agent on
such Collateral attaches to the net proceeds of such sale or other disposition
and all proceeds received by the Administrative Agent from such sale or
disposition are, after application to any DIP Financing, applied in accordance
with SECTION 7.04 hereof. This paragraph shall be referred to herein as the
“Specified Release Paragraph”.

If Administrative Agent shall notify the ABL Term Loan Agent of its intention to
(by itself or at the direction of the Required Lenders) sell, lease or otherwise
dispose of all or substantially all of the Collateral whether by private or
public sale in accordance with the immediately preceding paragraph; provided
that any notice from Administrative Agent to the ABL Term Loan Agent of the
Administrative Agent’s intention to conduct such a sale shall be delivered by
the Administrative Agent to the ABL Term Loan Agent not less than five
(5) Business Days prior to the commencement of any such sale (the foregoing
event is referred to herein as a, “Purchase Option Event”), the ABL Term Lenders
shall have the opportunity to purchase all (but not less than all) of the
Revolving Obligations; provided that such option shall expire if the applicable
ABL Term Lenders fail to deliver a written notice (a “Revolving Purchase
Notice”) to the Administrative Agent within five (5) Business Days following the
first date the ABL Term Loan Agent obtains knowledge of the

 

176



--------------------------------------------------------------------------------

occurrence of a Purchase Option Event, which Revolving Purchase Notice shall
(A) be signed by the applicable ABL Term Lenders committing to such purchase
(the “Revolving Purchasing Creditors”) and indicate the percentage of the
Revolving Obligations to be purchased by each Revolving Purchasing Creditor
(which aggregate commitments must add up to one hundred percent (100%) of the
Revolving Obligations) and (B) confirm that the offer contained therein is
irrevocable. Upon receipt of such Revolving Purchase Notice by the
Administrative Agent, the Revolving Purchasing Creditors shall have from the
date of delivery thereof to and including the date that is five (5) Business
Days after the Revolving Purchase Notice was received by the Administrative
Agent to purchase all (but not less than all) of the Revolving Obligations (the
date of such purchase, the “Revolving Purchase Date”).

On the Revolving Purchase Date, the Administrative Agent and the other Revolving
Secured Parties shall, subject to any required approval of any Governmental
Authority, if any, sell to the Revolving Purchasing Creditors all (but not less
than all) of the Revolving Obligations. On such Revolving Purchase Date, the
Revolving Purchasing Creditors shall (i) pay to the Administrative Agent, for
the benefit of the Revolving Secured Parties, as directed by the Administrative
Agent, in immediately available funds the full amount (at par) of all Revolving
Obligations together with all accrued and unpaid interest and fees thereon, all
in the amounts specified by the Administrative Agent and determined in good
faith in accordance with the Loan Documents or other applicable documents,
(ii) furnish such amount of cash collateral in immediately available funds as
the Administrative Agent determines is reasonably necessary to secure the
Revolving Secured Parties on terms reasonably satisfactory to the Administrative
Agent in connection with any (x) asserted indemnification claims, and (y) all
Revolving Obligations in respect of or relating to Letters of Credit but not in
any event in an amount greater than 105% thereof, and (iii) agree to reimburse
the Revolving Secured Parties for any loss, cost, damage or expense resulting
from the granting of provisional credit for any checks, wire or ACH transfers
that are reversed or not final or other payments provisionally credited to the
Revolving Obligations and as to which the Administrative Agent and the other
Revolving Secured Parties have not yet received final payment as of the
Revolving Purchase Date. Such purchase price shall be remitted by wire transfer
in immediately available funds to such bank account of the Administrative Agent
(for the benefit of the applicable Revolving Secured Parties) as the
Administrative Agent shall have specified in writing to the ABL Term Loan Agent.
Interest and fees shall be calculated to but excluding the Revolving Purchase
Date if the amounts so paid by the applicable Revolving Purchasing Creditors to
the bank account designated by the Administrative Agent are received in such
bank account prior to 11:00 a.m, and interest shall be calculated to and
including such Revolving Purchase Date if the amounts so paid by the Revolving
Purchasing Creditors to the bank account designated by the Administrative Agent
are received in such bank account after 11:00 a.m. Notwithstanding anything to
the contrary contained in the Loan Documents, the Loan Parties hereby consent to
and approve the assignment of the Revolving Obligations contemplated by this
Section.

Any purchase pursuant to the purchase option described in this Section shall,
except as provided below, be expressly made without representation or warranty
of any kind by the Administrative Agent or the other Revolving Secured Parties
as to the Revolving Obligations, the Collateral or otherwise, and without
recourse to the Administrative Agent and the other Revolving Secured Parties as
to the Revolving Obligations, the Collateral or otherwise, except that the
Administrative Agent and each of the other Revolving Secured Parties, as to
itself only, shall represent and warrant only as to (i) the principal amount of
the Revolving Obligations being sold by it, (ii) that such Person has not
created any Lien on, or sold any participation in, any Revolving Obligations
being sold by it, and (iii) that such Person has the right to assign the
Revolving Obligations being assigned by it.

 

177



--------------------------------------------------------------------------------

In connection with any purchase of Revolving Obligations pursuant to this
Section, each Revolving Secured Party agrees to enter into and deliver to the
Revolving Purchasing Creditors on the Revolving Purchase Date, as a condition to
closing, an assignment agreement substantially in the form of Exhibit A-1 or A-2
(as applicable) to this Agreement or any other form approved by the
Administrative Agent and, at the expense of the Loan Parties, each of the
Revolving Secured Parties shall deliver all possessory Collateral (if any),
together with any necessary endorsements and other documents (including any
applicable stock powers or note powers), then in such Revolving Secured Party’s
possession or in the possession of its agent or bailee, or turn over control as
to any pledged Collateral, deposit accounts or securities accounts of which such
Revolving Secured Party or its agent or bailee then has control, as the case may
be, to the ABL Term Loan Agent to act as the successor Administrative Agent and
Collateral Agent and otherwise take such actions as may be reasonably
appropriate to effect an orderly transition to the ABL Term Loan Agent to act as
the successor Administrative Agent and Collateral Agent. Upon the consummation
of the purchase of the Revolving Obligations pursuant to this Section, the
Administrative Agent and Collateral Agent shall be deemed to have resigned as an
“agent” or “administrative agent” or “collateral agent” (or any similar role)
for the Secured Parties or the Revolving Secured Parties, as applicable, under
the Loan Documents; provided the Administrative Agent and Collateral Agent (and
all other agents under this Agreement) shall be entitled to all of the rights
and benefits of a former “agent” or “administrative agent” or “collateral agent”
under this Agreement.

Notwithstanding the foregoing purchase of the Revolving Obligations by the
Revolving Purchasing Creditors, the Revolving Secured Parties shall retain those
contingent indemnification obligations and other obligations under the Loan
Documents which by their terms would survive any repayment of the Revolving
Obligations.

SECTION 9.02 Notices and Other Communications; Facsimile Copies.

(a) General. Unless otherwise expressly provided herein, all notices and other
communications provided for hereunder or under any other Loan Document shall be
in writing (including by facsimile transmission). All such written notices shall
be mailed, faxed or delivered to the applicable address, facsimile number or
electronic mail address, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:

(i) if to any Loan Party, to it at The Gymboree Corporation, Attention: Kimberly
Holtz MacMillan, Vice President and General Counsel, 500 Howard Street, San
Francisco, [CA]California 94105 (Telecopy No. 415-278-7562) (E-Mail:
kimberly_macmillan@gymboree.com), with a copy to the attention of Andrew North,
Chief Financial Officer, 500 Howard Street, San Francisco, [CA]California 94105
(Telecopy No. (415) 278-7502) (E-mail: andy_north@gymboree.com), and, with a
copy to Ropes & Gray LLP, 1211 Avenue of the Americas, New York, New York 10036,
Attention: Sunil W. Savkar, Esquire (Telecopy No. (646) 728-1533), (E-Mail:
sunil.savkar@ropesgray.com); and

(ii) if to the Administrative Agent, the Collateral Agent or the Swingline
Lender to Bank of America, N.A., 100 Federal Street, Boston, Massachusetts
02110, Attention: Rick Hill (Telecopy No. (617) 310-2156), (E-Mail:
rick.hill@baml.com), with a copy to Morgan, Lewis & Bockius LLP, [225
Franklin]One Federal Street, Boston, Massachusetts [02109,]02110, Attention:
Matthew F. Furlong, Esquire (Telecopy No. (617) 341-7701), (E-Mail:
[mfurlong@morganlewis.com]matthew.furlong@morganlewis.com);

(iii) If to the ABL Term Loan Agent to Pathlight Capital LLC, 18 Shipyard Drive,
Suite 2C, Hingham, Massachusetts 02043, Attention: Katie Hendricks (E-Mail:
khendricks@pathlightcapital.com) and, with a copy to Choate Hall & Stewart, LLP,
Two International Place, Boston, Massachusetts 02110. Attention: Jennifer Conway
Fenn, Esquire, (Telecopy No: 617-502-4845), (E-Mail: jfenn@choate.com)

 

178



--------------------------------------------------------------------------------

(iv) if to any other Credit Party, to it at its address (or telecopy number or
electronic mail address) set forth on the signature pages hereto or on any
Assignment and Acceptance.

All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, four (4) Business Days
after deposit in the mails, postage prepaid; (C) if delivered by facsimile, when
sent and receipt has been confirmed by telephone; and (D) if delivered by
electronic mail (which form of delivery is subject to the provisions of SECTION
5.02), when delivered; provided that notices and other communications to the
Administrative Agent, the Issuing Banks and the Swingline Lender pursuant to
Article II shall not be effective until actually received by such Person. In no
event shall a voice mail message be effective as a notice, communication or
confirmation hereunder.

Notwithstanding the foregoing, any notice hereunder sent by e-mail shall be
solely for the distribution of (i) routine communications such as financial
statements and (ii) documents and signature pages for execution by the parties
hereto, and for no other purpose. Unless the Administrative Agent otherwise
prescribes, notices and other communications sent to an e-mail address shall be
deemed received upon the sender’s receipt of an acknowledgement from the
intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement), provided that if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next Business Day for the recipient. Any party
hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto.

(b) Effectiveness of Facsimile Documents and Signatures. Loan Documents may be
transmitted and/or signed by facsimile or by electronic pdf copy. The
effectiveness of any such documents and signatures shall, subject to Applicable
Law, have the same force and effect as manually signed originals and shall be
binding on all Loan Parties, the Administrative Agent, the Collateral Agent, the
Issuing Banks, and the Lenders.

(c) Reliance by Agents and Lenders. The Administrative Agent, the Collateral
Agent, the Issuing Banks and the Lenders shall be entitled to rely and act upon
any notices (including telephonic Borrowing Requests) purportedly given by or on
behalf of any Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrowers shall indemnify
the Credit Parties and each Related Person from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrowers in the absence of gross
negligence or willful misconduct. All telephonic notices to the Administrative
Agent may be recorded by the Administrative Agent, and each of the parties
hereto hereby consents to such recording.

SECTION 9.03 No Waiver; Cumulative Remedies.

No failure or delay by any Credit Party in exercising any right or power
hereunder or under any other Loan Document shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude

 

179



--------------------------------------------------------------------------------

any other or further exercise thereof or the exercise of any other right or
power. The rights and remedies of the Credit Parties hereunder and under the
other Loan Documents are cumulative and are not exclusive of any other rights or
remedies that they would otherwise have. No waiver of any provision of any Loan
Document or consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be permitted by SECTION 9.01, and then
such waiver or consent shall be effective only in the specific instance and for
the purpose for which given. Without limiting the generality of the foregoing,
the making of a Revolving Credit Loan or issuance of a Letter of Credit shall
not be construed as a waiver of any Default or Event of Default, regardless of
whether any Credit Party may have had notice or knowledge of such Default or
Event of Default at the time.

SECTION 9.04 Attorney Costs and Expenses.

The Lead Borrower agrees (a) to pay or reimburse the Administrative Agent, the
Collateral Agent[and], the Arrangers and the ABL Term Loan Agent for all
respective Credit Party Expenses incurred in connection with (i) the
preparation, negotiation, syndication and execution of this Agreement and the
other Loan Documents, and (ii) any amendment, waiver, consent or other
modification of the provisions hereof and thereof (whether or not the
transactions contemplated thereby are consummated), and (iii) the consummation
and administration of the transactions contemplated hereby and thereby,
including, in each case, all reasonable fees and expenses of Morgan, Lewis &
Bockius, LLP, and (b) to pay or reimburse the Administrative Agent, the
Collateral Agent, the ABL Term Loan Agent and each Lender for all Credit Party
Expenses incurred in connection with the enforcement of any rights or remedies
under this Agreement or the other Loan Documents (including, without limitation,
all such costs and expenses incurred during any legal proceeding, including any
proceeding under the Bankruptcy Code, and including all fees and expenses of
counsel to the Administrative Agent, the Collateral Agent the ABL Term Loan
Agent and, to the extent constituting Credit Party Expenses, the other Credit
Parties, including without limitation, the ABL Term Credit Parties). The
agreements in this SECTION 9.04 shall survive the termination of the
Commitments, repayment of all other Obligations and assignment of any portion of
the Obligations. All amounts due under this SECTION 9.04 for Credit Party
Expenses incurred after the Closing Date shall be paid within ten (10) Business
Days of receipt by the Lead Borrower of an invoice relating thereto setting
forth such Credit Party Expenses in reasonable detail. If any Loan Party fails
to pay when due any Credit Party Expenses payable by it hereunder or under any
Loan Document, such amount may be paid on behalf of such Loan Party by the
Administrative Agent in its sole discretion, without notice to or consent from
the Loan Parties, and any amounts so paid shall constitute Loans hereunder.

SECTION 9.05 Indemnification by the Lead Borrower.

Whether or not the transactions contemplated hereby are consummated, the Lead
Borrower shall indemnify and hold harmless each Credit Party, including without
limitation, the ABL Term Credit Parties, their respective Related Parties and
their respective Affiliates (collectively the “Indemnitees”) from and against
any and all liabilities, obligations, losses, damages, penalties, claims,
demands, actions, judgments, suits, costs, expenses and disbursements (including
fees and expenses of one counsel to the Administrative Agent, the Collateral
Agent, the Arranger the ABL Term Loan Agent and the Lenders (and, if reasonably
necessary, one local counsel in each applicable jurisdiction for all
Indemnities, taken as a whole, and, in the event of any actual conflict of
interest, one additional counsel of each type for all similarly situated
affected parties, taken as a whole) of any kind or nature whatsoever which may
at any time be imposed on, incurred by or asserted against any such Indemnitee
in any way relating to or arising out of or in connection with (a) the
execution, delivery, enforcement, performance or administration of any Loan
Document, the Existing Credit Agreement or any other agreement, letter or
instrument delivered in connection with the transactions contemplated thereby or
the consummation of the transactions contemplated thereby, (b) any Commitment,
Loan (including Swingline Loans) or Letter of Credit or the use or proposed use
of the proceeds therefrom (including any refusal by an Issuing Bank to honor a
demand

 

180



--------------------------------------------------------------------------------

for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), or (c) any actual or alleged presence or release of Hazardous Materials
on or from any property currently or formerly owned or operated by the Lead
Borrower, any Subsidiary or any other Loan Party, or any Environmental Liability
related in any way to the Lead Borrower, any Subsidiary or any other Loan Party,
or (d) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory (including any investigation of, preparation for, or defense of any
pending or threatened claim, investigation, litigation or proceeding) and
regardless of whether any Indemnitee is a party thereto and, in each case,
whether or not caused by or arising, in whole or in part, out of the negligence
of the Indemnitee; provided that such indemnity shall not, as to any Indemnitee,
be available to the extent that such liabilities, obligations, losses, damages,
penalties, claims, demands, actions, judgments, suits, costs, expenses or
disbursements (i) resulted from the gross negligence, bad faith, or willful
misconduct of such Indemnitee or of any Affiliate or Related Party of such
Indemnitee, as determined by the final non-appealable judgment of a court of
competent jurisdiction, (ii) are relating to disputes amongst Indemnitees other
than (1) any claim against an Indemnitee or its Related Parties in its capacity
or in fulfilling its role as Administrative Agent, Collateral Agent, Arranger,
ABL Term Loan Agent or similar role and (2) any claim arising out of the any act
or omission of the Lead Borrower or any of its Affiliates or (iii) relate to
Taxes (other than Taxes relating to liabilities, obligations, losses, damages,
penalties, claims, demands, actions, judgments, suits, costs, expenses or
disbursements indemnified under this SECTION 9.05). No Indemnitee shall be
liable for any damages arising from the use by others of any information or
other materials obtained through IntraLinks or other similar information
transmission systems in connection with this Agreement, nor shall any Indemnitee
or any Loan Party have any liability and each party hereby waives, any claim
against any other party to this Agreement or any Indemnitee, for any special,
punitive, indirect or consequential damages relating to this Agreement or any
other Loan Document or arising out of its activities in connection herewith or
therewith (whether before or after the Closing Date). In the case of an
investigation, litigation or other proceeding to which the indemnity in this
SECTION 9.05 applies, such indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by any Loan Party, its
directors, stockholders or creditors or an Indemnitee or any other Person,
whether or not any Indemnitee is otherwise a party thereto and whether or not
any of the transactions contemplated hereunder or under any of the other Loan
Documents is consummated. All amounts due under this SECTION 9.05 shall be paid
within ten (10) Business Days after demand therefor; provided, however, that
such Indemnitee shall promptly refund such amount to the extent that there is a
final judicial or arbitral determination that such Indemnitee was not entitled
to indemnification or contribution rights with respect to such payment pursuant
to the express terms of this SECTION 9.05. The agreements in this SECTION 9.05
shall survive the resignation of the Administrative Agent or the Collateral
Agent, the replacement of any Lender, the termination of the Commitments, the
repayment, satisfaction or discharge of all the other Obligations and the
assignment of any of the Obligations to a third party.

SECTION 9.06 Payments Set Aside.

To the extent that any payment by or on behalf of the Lead Borrower is made to
any Credit Party, or any Credit Party exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by such Credit Party in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under the Bankruptcy Code or any other debtor
relief law or otherwise, then (a) to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied shall be revived and
continued in full force and effect as if such payment had not been made or such
setoff had not occurred, and (b) each Lender severally agrees to pay to the
Administrative Agent upon demand its applicable share of any amount so recovered
from or repaid by the Administrative Agent or the Collateral Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Effective Rate from time to time
in effect.

 

181



--------------------------------------------------------------------------------

SECTION 9.07 Successors and Assigns.

The provisions of this Agreement shall be binding upon and inure to the benefit
of the Secured Parties, the Loan Parties and their respective successors and
assigns permitted hereby, except that no Loan Party may assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an Eligible Assignee, (ii) by way
of participation in accordance with the provisions of SECTION 9.07(d) or SECTION
9.07(e), or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of SECTION 9.07(g) or SECTION 9.07(h) (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the Secured Parties, the Loan Parties and their
respective successors and assigns permitted hereby, Participants to the extent
provided in SECTION 9.07(e) and, to the extent expressly contemplated hereby,
the Indemnitees) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

(a) (i) Subject to the conditions set forth in paragraph (a)(ii) below, any
Lender may assign to one or more Eligible Assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and/or the Loans (including for purposes of this SECTION 9.07(a),
participations in Letters of Credit and in Swingline Loans) at the time owing to
it) with the prior written consent (such consent not to be unreasonably
withheld) of:

(A) the Lead Borrower, provided that no consent of the Lead Borrower shall be
required for an assignment to a Lender, an Affiliate of a Lender, an Approved
Fund or, if a Specified Default has occurred and is continuing, any Eligible
Assignee;

(B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment to a Lender, an Affiliate of a Lender,
or an Approved Fund; and

(C) the Issuing Banks and the Swingline Lender for any assignment of the Tranche
A Commitments that increases the obligation of the assignee to participate in
exposure under one or more Letters of Credit or Swingline Loans (in each case,
whether or not then outstanding);

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or ABL Term Loans, the amount of the Commitment
and the ABL Term Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
(x) with respect to Tranche A Commitments, $5,000,000, (y) in the case of FILO
Commitments, $1,000,000 or (z) in the case of ABL Term Loans, $1,000,000, unless
in each case each of the Lead Borrower and the Administrative Agent otherwise
consents, provided that (1) no such consent of the Lead Borrower shall be
required if a Specified Default has occurred and is continuing and (2) such
amounts shall be aggregated in respect of each Lender and its Affiliates or
Approved Funds, if any;

 

182



--------------------------------------------------------------------------------

(B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee of $3,500 (unless such fee is waived by the Administrative
Agent);

(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire satisfactory in form and
content to the Administrative Agent; and

(D) the assignment shall be recorded in the Register.

(b) Subject to acceptance and recording thereof by the Administrative Agent
pursuant to SECTION 9.07(c), from and after the effective date specified in each
Assignment and Acceptance, the Eligible Assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Acceptance, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (except to the extent provided in SECTION 8.09,
and, in the case of an Assignment and Acceptance covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of SECTION
9.05 with respect to facts and circumstances occurring prior to the effective
date of such assignment). Upon request, and the surrender by the assigning
Lender of its Note, the Borrowers (at their expense) shall execute and deliver a
Note to the assignee Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this clause (b) shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with SECTION 9.07(d).

(c) The Administrative Agent, acting solely for this purpose as an agent of the
Borrowers, shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Acceptance delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts (and related interest amounts) of the Loans (including Swingline Loans)
and Obligations with respect to Letters of Credit owing to, each Lender pursuant
to the terms hereof from time to time (the “Register”). The entries in the
Register shall be conclusive, absent manifest error, and the Administrative
Agent, the Borrowers and the Credit Parties shall treat each Person whose name
is recorded in the Register pursuant to the terms hereof as the owner of the
related Commitments and Obligations as set forth next to the name of such Person
in the Register, notwithstanding notice to the contrary. The Register shall be
available for inspection by any Borrower and any Credit Party, at any reasonable
time and from time to time upon reasonable prior notice.

(d) Any Lender may at any time, without the consent of, or notice to, the
Borrowers or the Administrative Agent, sell participations to any Person (other
than (x) any Loan Party, (y) any natural person, or (z) the Sponsors or any of
their respective Affiliates (other than a Sponsor Related Investment Funds))
(each, a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of its Commitment
and/or the Loans (including such Lender’s participations in Letters of Credit
and/or Swingline Loans) owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrowers and the other Credit Parties shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells

 

183



--------------------------------------------------------------------------------

such a participation shall provide that such Lender shall retain the sole right
to enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement or the
other Loan Documents; provided that such agreement or instrument may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in SECTION 9.01(b), (c),
(e) or (f) that directly affects such Participant. Subject to SECTION 9.07(f),
the Borrowers agree that each Participant shall be entitled to the benefits of
SECTION 2.14 and SECTION 2.23 (subject to the terms thereof as if it were a
Lender) to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to SECTION 9.07(b). To the extent permitted by Applicable
Law, each Participant also shall be entitled to the benefits of SECTION 9.09 as
though it were a Lender; provided that such Participant agrees to be subject to
SECTION 8.04 as though it were a Lender.

(e) Each Lender that sells a participation shall, acting solely for this
purposes as an agent of the Borrowers, maintain a register on which it enters
the name and address of each participant and the principal amounts (and interest
thereon) of each participant’s interest in the Loans or other Obligations under
this Agreement (the “Participant Register”). Notwithstanding any other provision
of this Agreement, no sale, grant or other transfer of a participation shall be
effective until recorded in the Participant Register. The entries in Participant
Register shall be conclusive and the Borrower, Lenders and each Agent shall
treat each Person whose name is recorded in the Participant Register as the
owner of such participation for all purposes of this Agreement, notwithstanding
notice to the contrary. The Participant Register shall be available for
inspection by any Borrower and any Credit Party at any reasonable time and from
time to time upon reasonable prior notice.

(f) A Participant shall not be entitled to receive any greater payment under
SECTION 2.14 or SECTION 2.23 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Lead
Borrower’s prior written consent.

(g) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including under its Note, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(h) Notwithstanding anything to the contrary contained herein, (1) any Lender
may in accordance with Applicable Law create a security interest in all or any
portion of the Loans owing to it and the Note, if any, held by it and (2) any
Lender that is a fund that invests in loans may create a security interest in
all or any portion of the Loans owing to it and the Note, if any, held by it to
the trustee for holders of obligations owed, or securities issued, by such fund
as security for such obligations or securities; provided that unless and until
such trustee actually becomes a Lender in compliance with the other provisions
of this SECTION 9.07, (i) no such pledge shall release the pledging Lender from
any of its obligations under the Loan Documents and (ii) such trustee shall not
be entitled to exercise any of the rights of a Lender under the Loan Documents
even though such trustee may have acquired ownership rights with respect to the
pledged interest through foreclosure or otherwise.

(i) Notwithstanding anything to the contrary contained herein, any Issuing Bank
or the Swingline Lender may, upon thirty (30) days’ notice to the Lead Borrower
and the Lenders, resign as an Issuing Bank or the Swingline Lender,
respectively; provided that on or prior to the expiration of such 30-day period
with respect to such resignation, the relevant Issuing Bank or the Swingline
Lender shall have identified a successor Issuing Bank or Swingline Lender
reasonably acceptable to the Lead Borrower willing to accept its appointment as
successor Issuing Bank or Swingline Lender, as applicable. In the event of any
such resignation of an Issuing Bank or the Swingline Lender, the Lead Borrower
shall be entitled to appoint

 

184



--------------------------------------------------------------------------------

from among the Revolving Credit Lenders willing to accept such appointment a
successor Issuing Bank or Swingline Lender hereunder; provided that no failure
by the Lead Borrower to appoint any such successor shall affect the resignation
of the relevant Issuing Bank or the Swingline Lender, as the case may be, except
as expressly provided above. If an Issuing Bank resigns as an Issuing Bank, it
shall retain all the rights and obligations of an Issuing Bank hereunder with
respect to all Letters of Credit outstanding as of the effective date of its
resignation as an Issuing Bank and all Obligations with respect thereto
(including the right to require the Lenders to make Prime Rate Loans or fund
risk participations in Letters of Credit). If the Swingline Lender resigns as
Swingline Lender, it shall retain all the rights of the Swingline Lender
provided for hereunder with respect to Swingline Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Prime Rate Loans or fund risk participations in
outstanding Swingline Loans.

(j) Notwithstanding anything to the contrary contained herein, the parties
hereby agree that MLPF&S may, without notice to the Company, assign its rights
and obligations under this Agreement to any other registered broker-dealer
wholly-owned by Bank of America Corporation to which all or substantially all of
Bank of America Corporation’s or any of its subsidiaries’ investment banking,
commercial lending services or related businesses may be transferred following
the Second Amendment Effective Date.

SECTION 9.08 Confidentiality.

Each of the Agents and the Lenders agrees to maintain the confidentiality of the
Information, except that Information may be disclosed (a) to its Affiliates and
its Affiliates’ directors, officers, employees, trustees, investment advisors
and agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and shall agree to keep such
Information confidential); (b) to the extent requested by any Governmental
Authority; (c) to the extent required by Applicable Law or regulations or by any
subpoena or similar legal process; (d) to any other party to this Agreement;
(e) subject to an agreement containing provisions substantially the same as
those of this SECTION 9.08 (or as may otherwise be reasonably acceptable to the
Lead Borrower), to any pledgee referred to in SECTION 9.07(g), counterparty to a
Swap Contract, Eligible Assignee of or Participant in, or any prospective
Eligible Assignee of or Participant in, any of its rights or obligations under
this Agreement; (f) with the written consent of the Lead Borrower; (g) to the
extent such Information becomes publicly available other than as a result of a
breach of this SECTION 9.08; (h) to any Governmental Authority or examiner
(including the National Association of Insurance Commissioners or any other
similar organization) regulating any Lender; (i) to any rating agency when
required by it (it being understood that, prior to any such disclosure, such
rating agency shall undertake to preserve the confidentiality of any Information
relating to the Loan Parties received by it from such Lender); (j) in connection
with the exercise of any remedies hereunder or any suit, action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder; (k) to the extent such Information becomes
available to any Credit Party on a nonconfidential basis from a source other
than the Loan Parties; and (l) to the extent that such Information is
independently developed by such Credit Party. In addition, the Credit Parties
may disclose the existence of this Agreement and information about this
Agreement to market data collectors, similar service providers to the lending
industry, and service providers to the Credit Parties in connection with the
administration and management of this Agreement, the other Loan Documents, the
Commitments, and the Credit Extensions. For the purposes of this SECTION 9.08,
“Information” means all information received from any Loan Party relating to any
Loan Party or its business, other than any such information that is publicly
available to any Credit Party prior to disclosure by any Loan Party other than
as a result of a breach of this SECTION 9.08; provided that, in the case of
information received from a Loan Party after the Closing Date, such information
is (i) clearly identified at the time of delivery as confidential or (ii) is
delivered pursuant to SECTION 5.01, SECTION 5.02 or SECTION 5.03 hereof.

 

185



--------------------------------------------------------------------------------

SECTION 9.09 Setoff.

In addition to any rights and remedies of the Lenders provided by Applicable
Law, upon the occurrence and during the continuance of any Event of Default,
each Lender and its Affiliates is authorized at any time and from time to time,
without prior notice to the Lead Borrower or any other Loan Party, any such
notice being waived by the Lead Borrower (on its own behalf and on behalf of
each Loan Party and its Subsidiaries) to the fullest extent permitted by
Applicable Law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held by, and other
Indebtedness at any time owing by, such Lender and its Affiliates to or for the
credit or the account of the respective Loan Parties against any and all
Obligations owing to such Lender and its Affiliates hereunder or under any other
Loan Document or document governing any Other Liabilities, now or hereafter
existing, irrespective of whether or not such Lender or Affiliate shall have
made demand under this Agreement or any other Loan Document or document
governing any Other Liabilities and although such Obligations may be contingent
or unmatured or denominated in a currency different from that of the applicable
deposit or Indebtedness. Each Lender agrees promptly to notify the Lead Borrower
and the Administrative Agent after any such set off and application made by such
Lender; provided that the failure to give such notice shall not affect the
validity of such setoff and application. The rights of the Administrative Agent
and each Lender under this SECTION 9.09 are in addition to other rights and
remedies (including other rights of setoff) that the Administrative Agent, the
Collateral Agent and such Lender may have.

SECTION 9.10 Interest Rate Limitation.

Notwithstanding anything to the contrary contained in any Loan Document, any
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by Applicable Law (the “Maximum
Rate”). If any Credit Party shall receive interest in an amount that exceeds the
Maximum Rate, the excess interest shall be applied to the principal of the Loans
(including Swingline Loans) or, if it exceeds such unpaid principal, refunded to
the Borrowers. In determining whether the interest contracted for, charged, or
received by a Credit Party exceeds the Maximum Rate, such Person may, to the
extent permitted by Applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.

SECTION 9.11 Counterparts.

This Agreement and each other Loan Document may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery by telecopier or
by electronic .pdf copy of an executed counterpart of a signature page to this
Agreement and each other Loan Document shall be effective as delivery of an
original executed counterpart of this Agreement and such other Loan Document.
The Administrative Agent and the Collateral Agent may also require that any such
documents and signatures delivered by telecopier be confirmed by a manually
signed original thereof; provided that the failure to request or deliver the
same shall not limit the effectiveness of any document or signature delivered by
telecopier.

SECTION 9.12 Integration.

This Agreement, together with the Fee Letter, the ABL Term Loan Fee Letter and
the other Loan Documents, comprises the complete and integrated agreement of the
parties on the subject matter hereof and thereof and supersedes all prior
agreements, written or oral, on such subject matter. In the event of any
conflict between the provisions of this Agreement and those of any other Loan
Document, the provisions of this Agreement shall control; provided that the
inclusion of supplemental rights or remedies in favor of the Credit Parties in
any other Loan Document shall not be deemed a conflict with this Agreement. Each
Loan Document was drafted with the joint participation of the respective parties
thereto and shall be construed neither against nor in favor of any party, but
rather in accordance with the fair meaning thereof.

 

186



--------------------------------------------------------------------------------

SECTION 9.13 Severability.

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, the legality, validity and enforceability of
the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

SECTION 9.14 Governing Law.

(a) THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK; PROVIDED,
HOWEVER, THAT IF THE LAWS OF ANY JURISDICTION OTHER THAN NEW YORK SHALL GOVERN
IN REGARD TO THE VALIDITY, PERFECTION OR EFFECT OF PERFECTION OF ANY LIEN OR IN
REGARD TO PROCEDURAL MATTERS AFFECTING ENFORCEMENT OF ANY LIENS IN COLLATERAL,
SUCH LAWS OF SUCH OTHER JURISDICTIONS SHALL CONTINUE TO APPLY TO THAT EXTENT.

(b) ANY LEGAL ACTION OR PROCEEDING ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED
THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, MAY BE BROUGHT
IN THE COURTS OF THE STATE OF NEW YORK SITTING IN THE BOROUGH OF MANHATTAN IN
NEW YORK CITY OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF SUCH STATE,
AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH LOAN PARTY AND EACH CREDIT
PARTY CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE
JURISDICTION OF THOSE COURTS. EACH BORROWER, EACH FACILITY GUARANTOR AND EACH
CREDIT PARTY IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE
LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH
JURISDICTION OR OTHER JURISDICTION CHOSEN BY THE ADMINISTRATIVE AGENT IN RESPECT
OF ANY LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO.

SECTION 9.15 Waiver of Right to Trial by Jury.

EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY
OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT
OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE
PARTIES HERETO OR ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE
TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY
HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO
THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 9.15
WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO
THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

187



--------------------------------------------------------------------------------

SECTION 9.16 Binding Effect.

This Agreement shall become effective when it shall have been executed by the
Borrowers and the Administrative Agent shall have been notified by each Lender,
Swingline Lender and Issuing Bank that each such Lender, Swingline Lender and
Issuing Bank has executed it and thereafter shall be binding upon and inure to
the benefit of each Borrower and each Credit Party and their respective
successors and assigns, except that no Borrower shall have the right to assign
its rights hereunder or any interest herein without the prior written consent of
the Lenders except as otherwise permitted hereby.

SECTION 9.17 Judgment Currency.

If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or any other Loan Document in one currency into
another currency, the rate of exchange used shall be that at which in accordance
with normal banking procedures the Administrative Agent could purchase the first
currency with such other currency on the Business Day preceding that on which
final judgment is given. The obligation of each Borrower in respect of any such
sum due from it to the Administrative Agent or the Lenders hereunder or under
the other Loan Documents shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by the Administrative Agent of any sum adjudged to be so due in the
Judgment Currency, the Administrative Agent may in accordance with normal
banking procedures purchase the Agreement Currency with the Judgment Currency.
If the amount of the Agreement Currency so purchased is less than the sum
originally due to the Administrative Agent from any Borrower in the Agreement
Currency, such Borrower agrees, as a separate obligation and notwithstanding any
such judgment, to indemnify the Administrative Agent or the Person to whom such
obligation was owing against such loss. If the amount of the Agreement Currency
so purchased is greater than the sum originally due to the Administrative Agent
in such currency, the Administrative Agent agrees to return the amount of any
excess to such Borrower (or to any other Person who may be entitled thereto
under Applicable Law).

SECTION 9.18 Lender Action.

Each Lender agrees that it shall not take or institute any actions or
proceedings, judicial or otherwise, for any right or remedy against any Loan
Party or any other obligor under any of the Loan Documents (including the
exercise of any right of setoff, rights on account of any banker’s lien or
similar claim or other rights of self-help), or institute any actions or
proceedings, or otherwise commence any remedial procedures, with respect to any
Collateral or any other property of any such Loan Party, without the prior
written consent of the Administrative Agent. The provision of this SECTION 9.18
are for the sole benefit of the Lenders and shall not afford any right to, or
constitute a defense available to, any Loan Party.

SECTION 9.19 USA PATRIOT ACT, ETC.; PROCEEDS OF CRIME ACT.

Each Lender hereby notifies the Loan Parties that pursuant to the requirements
of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) and other “know your customer” rules, regulations, laws and
policies (together with the Act, collectively, the “KYC Provisions”), it is
required to obtain, verify and record information that identifies the Loan
Parties, which information includes the name and address of each Loan Party and
other information that will allow such Lender to identify such Loan Party in
accordance with KYC Provisions. Each Loan Party is in compliance,

 

188



--------------------------------------------------------------------------------

in all material respects, with the KYC Provisions and the Proceeds of Crime Act.
No part of the proceeds of the Loans will be used by the Loan Parties, directly
or indirectly, for any payments to any governmental official or employee,
political party, official of a political party, candidate for political office,
or anyone else acting in an official capacity, in order to obtain, retain or
direct business or obtain any improper advantage, in violation of the United
States Foreign Corrupt Practices Act of 1977, as amended.

SECTION 9.20 No Advisory or Fiduciary Responsibility.

In connection with all aspects of each transaction contemplated hereby, the Loan
Parties each acknowledge and agree that: (i) the credit facility provided for
hereunder and any related arranging or other services in connection therewith
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document) are an arm’s-length commercial transaction
between the Loan Parties, on the one hand, and the Credit Parties, on the other
hand, and each of the Loan Parties is capable of evaluating and understanding
and understands and accepts the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents (including any amendment,
waiver or other modification hereof or thereof); (ii) in connection with the
process leading to such transaction, each Credit Party is and has been acting
solely as a principal and is not the financial advisor, agent or fiduciary, for
the Loan Parties or any of their respective Affiliates, stockholders, creditors
or employees or any other Person; (iii) none of the Credit Parties has assumed
or will assume an advisory, agency or fiduciary responsibility in favor of the
Loan Parties with respect to any of the transactions contemplated hereby or the
process leading thereto, including with respect to any amendment, waiver or
other modification hereof or of any other Loan Document (irrespective of whether
any of the Credit Parties has advised or is currently advising any Loan Party or
any of its Affiliates on other matters) and none of the Credit Parties has any
obligation to any Loan Party or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; (iv) the Credit Parties and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Loan Parties and their
respective Affiliates, and none of the Credit Parties has any obligation to
disclose any of such interests by virtue of any advisory, agency or fiduciary
relationship; and (v) the Credit Parties have not provided and will not provide
any legal, accounting, regulatory or tax advice with respect to any of the
transactions contemplated hereby (including any amendment, waiver or other
modification hereof or of any other Loan Document) and each of the Loan Parties
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate. Each of the Loan Parties hereby waives and
releases, to the fullest extent permitted by law, any claims that it may have
against each of the Credit Parties with respect to any breach or alleged breach
of agency or fiduciary duty.

SECTION 9.21 Foreign Asset Control Regulations.

Neither of the advance of the Loans nor the use of the proceeds of any thereof
will violate the Trading With the Enemy Act (50 U.S.C. § 1 et seq., as amended)
(the “Trading With the Enemy Act”) or any of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) (the “Foreign Assets Control Regulations”) or any
enabling legislation or executive order relating thereto (which for the
avoidance of doubt shall include, but shall not be limited to (a) Executive
Order 13224 of September 21, 2001 Blocking Property and Prohibiting Transactions
With Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg.
49079 (2001)) (the “Executive Order”) and (b) the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of 2001 (Public Law 107-56)). Furthermore, none of the Borrowers
or their Subsidiaries (a) is or will become a “blocked person” as described in
the Executive Order, the Trading With the Enemy Act or the Foreign Assets
Control Regulations or (b) knowingly engages or will engage in any dealings or
transactions, or be otherwise associated, with any such “blocked person” or in
any manner violative of any such order.

 

189



--------------------------------------------------------------------------------

SECTION 9.22 Survival.

All covenants, agreements, indemnities, representations and warranties made by
the Loan Parties in the Loan Documents and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement or any
other Loan Document shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of any Loans and issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and, notwithstanding that any Credit Party may have had notice or knowledge of
any Default or Event of Default or incorrect representation or warranty at the
time any credit is extended hereunder, and shall continue in full force and
effect until (i) the Commitments have expired or been terminated, (ii) the
principal of and interest on each Loan (including Swingline Loans) and all fees
and other Obligations (other than contingent indemnity obligations with respect
to then unasserted claims) shall have been paid in full, (iii) all Letters of
Credit shall have expired or terminated (or been cash collateralized or
backstopped in a manner reasonably satisfactory to the applicable Issuing Bank)
and (iv) all Letter of Credit Outstandings have been reduced to zero (or cash
collateralized in a manner reasonably satisfactory to the applicable Issuing
Bank). In connection with the termination of this Agreement and the release and
termination of the security interests in the Collateral, the Administrative
Agent, on behalf of itself and the other Credit Parties, may require such
indemnities as they shall reasonably deem necessary or appropriate to protect
the Credit Parties against (x) loss on account of credits previously applied to
the Obligations that may subsequently be reversed or revoked, (y) any
obligations that may thereafter arise with respect to the Other Liabilities, and
(z) any Obligations that may thereafter arise under SECTION 9.04 or SECTION 9.05
hereof.

SECTION 9.23 Press Releases and Related Matters.

Each Loan Party consents to the publication by the Administrative Agent and the
ABL Term Loan Agent of customary trade advertising material in tombstone format
relating to the financing transactions contemplated by this Agreement using any
Loan Party’s name, and with the consent of the Lead Borrower, logo or trademark.
The Administrative Agent or the ABL Term Loan Agent, as applicable, shall
provide a draft reasonably in advance of any advertising material to the Lead
Borrower for review and comment prior to the publication thereof. The
Administrative Agent, the ABL Term Loan Agent and the Lenders reserve the right
to provide to industry trade organizations information necessary and customary
for inclusion in league table measurements.

SECTION 9.24 Additional Waivers.

(a) The Obligations are the joint and several obligation of each Loan Party. To
the fullest extent permitted by Applicable Law, the obligations of each Loan
Party hereunder shall not be affected by (i) the failure of any Credit Party to
assert any claim or demand or to enforce or exercise any right or remedy against
any other Loan Party under the provisions of this Agreement, any other Loan
Document or under Applicable Law, (ii) any rescission, waiver, amendment or
modification of, or any release of any Loan Party from, any of the terms or
provisions of, this Agreement, any other Loan Document, or (iii) the failure to
perfect any security interest in, or the release of, any of the Collateral or
other security held by or on behalf of the Collateral Agent, any Secured Party
or any other Credit Party.

(b) To the fullest extent permitted by Applicable Law, the obligations of each
Loan Party to pay the Obligations in full hereunder shall not be subject to any
reduction, limitation, impairment or termination for any reason (other than the
payment in full in cash of the Obligations after the termination of all
Commitments to any Loan Party under any Loan Document), including any claim of
waiver, release, surrender, alteration or compromise of any of the Obligations,
and shall not be subject to any defense or setoff, counterclaim, recoupment or
termination whatsoever by reason of the invalidity, illegality or
unenforceability of any of the Obligations or otherwise. Without limiting the
generality of the foregoing, to

 

190



--------------------------------------------------------------------------------

the fullest extent permitted by Applicable Law, the obligations of each Loan
Party hereunder shall not be discharged or impaired or otherwise affected by the
failure of the Administrative Agent, any Secured Party or any other Credit Party
to assert any claim or demand or to enforce any remedy under this Agreement, any
other Loan Document or any other agreement, by any waiver or modification of any
provision of any thereof, any default, failure or delay, willful or otherwise,
in the performance of any of the Obligations, or by any other act or omission
that may or might in any manner or to any extent vary the risk of any Loan Party
or that would otherwise operate as a discharge of any Loan Party as a matter of
law or equity (other than the payment in full in cash of all the Obligations
after termination of all Commitments to any Loan Party under any Loan Document).

(c) To the fullest extent permitted by Applicable Law, each Loan Party waives
any defense based on or arising out of any defense of any other Loan Party or
the unenforceability of the Obligations or any part thereof from any cause, or
the cessation from any cause of the liability of any other Loan Party, other
than the payment in full in cash of all the Obligations after the termination of
all Commitments to any Loan Party under any Loan Document. To the fullest extent
permitted by Applicable Law, the Collateral Agent, each Secured Party and the
other Credit Parties may, at their election, foreclose on any security held by
one or more of them by one or more judicial or nonjudicial sales, accept an
assignment of any such security in lieu of foreclosure, compromise or adjust any
part of the Obligations, make any other accommodation with any other Loan Party,
or exercise any other right or remedy available to them against any other Loan
Party, without affecting or impairing in any way the liability of any Loan Party
hereunder except to the extent that all the Obligations have been indefeasibly
paid in full in cash and performed in full after the termination of Commitments
to any Loan Party under any Loan Document. Pursuant to, and to the fullest
extent permitted by, Applicable Law, each Loan Party waives any defense arising
out of any such election even though such election operates, pursuant to
Applicable Law, to impair or to extinguish any right of reimbursement or
subrogation or other right or remedy of such Loan Party against any other Loan
Party, as the case may be, or any security. To the fullest extent permitted by
Applicable Law, each Loan Party waives any and all suretyship defenses.

(d) Except as otherwise specifically provided herein, each Loan Party is
obligated to repay the Obligations as joint and several obligors under this
Agreement. Upon payment by any Loan Party of any Obligations, all rights of such
Loan Party against any other Loan Party arising as a result thereof by way of
right of subrogation, contribution, reimbursement, indemnity or otherwise shall
in all respects be subordinate and junior in right of payment to the prior
payment in full in cash of all the Obligations (other than contingent indemnity
obligations for then unasserted claims) and the termination of all Commitments
to any Loan Party under any Loan Document. If any amount shall erroneously be
paid to any Loan Party on account of (i) such subrogation, contribution,
reimbursement, indemnity or similar right or (ii) any such indebtedness of any
Loan Party, such amount shall be held in trust for the benefit of the Credit
Parties and shall forthwith be paid to the Administrative Agent to be credited
against the payment of the Obligations, whether matured or unmatured, in
accordance with the terms of this Agreement and the other Loan Documents.
Subject to the foregoing, to the extent that any Loan Party shall, under this
Agreement as a joint and several obligor, repay any of the Obligations
constituting Loans made to another Loan Party hereunder (an “Accommodation
Payment”), then the Loan Party making such Accommodation Payment shall be
entitled to contribution and indemnification from, and be reimbursed by, each of
the other Loan Parties in an amount equal to a fraction of such Accommodation
Payment, the numerator of which fraction is such other Loan Party’s Allocable
Amount and the denominator of which is the sum of the Allocable Amounts of all
of the Loan Parties; provided that such rights of contribution and
indemnification shall be subordinated to the prior payment in full, in cash, of
all of the Obligations. As of any date of determination, the “Allocable Amount”
of each Loan Party shall be equal to the maximum amount of liability for
Accommodation Payments which could be asserted against such Loan Party hereunder
without (a) rendering such Loan Party “insolvent” within the meaning of
Section 101 (31) of the Bankruptcy Code, Section 2 of the Uniform Fraudulent
Transfer Act (“UFTA”) or Section 2 of the Uniform Fraudulent Conveyance Act
(“UFCA”), (b) leaving such Loan Party with unreasonably small capital or assets,
within the meaning of Section 548 of the Bankruptcy Code, Section 4 of the UFTA,
or Section 5 of the UFCA, or (c) leaving such Loan Party unable to pay its debts
as they become due within the meaning of Section 548 of the Bankruptcy Code or
Section 4 of the UFTA, or Section 5 of the UFCA.

 

191



--------------------------------------------------------------------------------

(e) Each Loan Party understands and acknowledges that if the Collateral Agent or
any other Secured Party forecloses judicially or nonjudicially against any real
property security for the Obligations, that foreclosure could impair or destroy
any ability that such Loan Party may have to seek reimbursement, contribution,
or indemnification from the other Loan Parties or others based on any right such
Loan Party may have of subrogation, reimbursement, contribution, or
indemnification for any amounts paid by such Loan Party hereunder or under the
Guaranty. Each Loan Party further understands and acknowledges that in the
absence of this paragraph, such potential impairment or destruction of such Loan
Party’s rights, if any, may entitle such Loan Party to assert a defense to its
obligations based on Section 580d of the California Code of Civil Procedure as
interpreted in Union Bank v. Gradsky, 265 Cal. App. 2d 40 (1968). By executing
the Loan Documents, each Loan Party freely, irrevocably, and unconditionally:
(i) waives and relinquishes that defense and agrees that such Loan Party will be
fully liable under the Loan Documents even though the Collateral Agent or any
other Secured Party may foreclose, either by judicial foreclosure or by exercise
of power of sale, any deed of trust securing the Obligations; (ii) agrees that
such Loan Party will not assert that defense in any action or proceeding which
the Administrative Agent, the Collateral Agent or any other Secured Party may
commence to enforce the Loan Documents; (iii) acknowledges and agrees that the
rights and defenses waived by such Loan Party herein include any right or
defense that such Loan Party may have or be entitled to assert based upon or
arising out of any one or more of §§ 580a, 580b, 580d, or 726 of the California
Code of Civil Procedure or § 2848 of the California Civil Code; and
(iv) acknowledges and agrees that the Secured Parties are relying on this waiver
in creating the Obligations, and that this waiver is a material part of the
consideration which the Secured Parties are receiving for creating the
Obligations.

(f) Each Loan Party hereby agrees to keep each other Loan Party fully apprised
at all times as to the status of its business, affairs, finances, and financial
condition, and its ability to perform its Obligations under the Loan Documents,
and in particular as to any adverse developments with respect thereto. Each Loan
Party hereby agrees to undertake to keep itself apprised at all times as to the
status of the business, affairs, finances, and financial condition of each other
Loan Party, and of the ability of each other Loan Party to perform its
Obligations under the Loan Documents, and in particular as to any adverse
developments with respect to any thereof. Each Loan Party hereby agrees, in
light of the foregoing mutual covenants to inform each other, and to keep
themselves and each other informed as to such matters, that the Credit Parties
shall have no duty to inform any Loan Party of any information pertaining to the
business, affairs, finances, or financial condition of any other Loan Party, or
pertaining to the ability of any other Loan Party to perform its Obligations
under the Loan Documents, even if such information is adverse, and even if such
information might influence the decision of one or more of the Loan Parties to
continue to be jointly and severally liable for, or to provide Collateral for,
the Obligations of one or more of the other Loan Parties. To the fullest extent
permitted by applicable law, each Loan Party hereby expressly waives any duty of
the Credit Parties to inform any Loan Party of any such information.

(g) Each Loan Party waives any right or defense it may have at law or equity,
including California Code of Civil Procedure §580a, to a fair market value
hearing or action to determine a deficiency judgment after a foreclosure.

 

192



--------------------------------------------------------------------------------

SECTION 9.25 Intercreditor Agreement.

Each of the Loan Parties, the Agents, the Lenders and the other Credit Parties
(i) consents to and ratifies the execution by the Administrative Agent (in both
its capacities as Administrative Agent and Collateral Agent) of the
Intercreditor Agreement and any amendments or supplements expressly contemplated
thereby, (ii) hereby agrees that it will be bound by and will take no actions
contrary to the provisions of the Intercreditor Agreement and (iii) acknowledges
that it has received a copy of the Intercreditor Agreement and that the exercise
of certain of the Agents’ rights and remedies hereunder may be subject to, and
restricted by, the provisions of the Intercreditor Agreement. Except as
specified herein, nothing contained in the Intercreditor Agreement shall be
deemed to modify any of the provisions of this Agreement and the other Loan
Documents, which, as among the Loan Parties, the Agents, the Lenders and the
other Credit Parties shall remain in full force and effect.

SECTION 9.26 Assumption by Company.

The Company, by its signature below, hereby confirms that, as a result of its
merger with Giraffe Acquisition Corporation, it assumed all of the rights and
obligations of Giraffe Acquisition Corporation under the Existing Credit
Agreement and the other Loan Documents (in furtherance of, and not in lieu of,
any assumption or deemed assumption as a matter of law) and joined the Existing
Credit Agreement as the Lead Borrower thereunder and joined the other Loan
Documents.

SECTION 9.27 Transitional Arrangements.

On the Closing Date, this Agreement shall amend and restate and supersede the
Existing Credit Agreement in its entirety. On the Closing Date, the rights and
obligations of the parties evidenced by the Existing Credit Agreement shall be
evidenced by this Agreement and the other Loan Documents. In the event that any
payment made by any Loan Party under the Existing Credit Agreement must be
disgorged or otherwise returned by any Credit Party, such Credit Party shall be
entitled to the benefits of the Existing Credit Agreement and the Loan Parties
shall unconditionally be obligated to repay the same along with any applicable
interest and fees. This Agreement represents a modification, and not a novation,
of the credit facility under the Existing Credit Agreement. All interest, fees
and expenses, if any, owing or accruing under or in respect of the Existing
Credit Agreement for periods prior to the Closing Date shall be calculated and
paid on the Closing Date. The Loan Parties acknowledge, represent and warrant
that they have no claims, defenses or offsets with respect to the Existing
Credit Agreement or any of the Loan Documents (as defined therein) related
thereto and that immediately prior to the effectiveness of this Agreement, the
Existing Credit Agreement and such other loan and collateral documents are
valid, binding and enforceable in accordance with the terms thereof. Except as
provided herein, this Agreement shall not be deemed to (i) be a consent to any
amendment, waiver or modification of any other term or condition of the Existing
Credit Agreement or any other Loan Document, or (ii) operate as a waiver or
otherwise prejudice any right, power or remedy that any Credit Party may now
have or may have in the future under or in connection with the Existing Credit
Agreement or any other Loan Document, except as specifically set forth herein.
Upon the effectiveness of this Agreement, each reference in the Loan Documents
to “the Credit Agreement” shall mean this Agreement.

SECTION 9.28 Ratification and Reaffirmation.

Each Loan Party (a) acknowledges and agrees that each Loan Document shall remain
in full force and effect, (b) ratifies, reaffirms and confirms all of its
Obligations under the Loan Documents and (c) ratifies, reaffirms and confirms
that the Obligations are and remain secured pursuant to the Loan Documents and
pursuant to all other instruments and documents executed and delivered by such
Loan Party as security for the Obligations.

 

193



--------------------------------------------------------------------------------

SECTION 9.29 Keepwell.

Each Loan Party that is a Qualified ECP Guarantor at the time the guarantee of
or the grant of the security interest by, in each case, any Specified Loan Party
under any Loan Document, becomes or would become effective with respect to any
Swap Obligation, hereby jointly and severally, absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support to each Specified
Loan Party with respect to such Swap Obligation as may be needed by such
Specified Loan Party from time to time to honor all of its obligations under its
guarantee and the Loan Documents in respect of such Swap Obligation (but, in
each case, only up to the maximum amount of such liability that can be hereby
incurred without rendering such Qualified ECP Guarantor’s obligations and
undertakings under this SECTION 9.29 voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations and undertakings of each Qualified ECP Guarantor under this
SECTION 9.29 shall remain in full force and effect until the Obligations have
been indefeasibly paid and performed in full. Each Qualified ECP Guarantor
intends this SECTION 9.29 to constitute, and this SECTION 9.29 shall be deemed
to constitute, a guarantee of the obligations of, and a “keepwell, support, or
other agreement” for the benefit of, each Specified Loan Party for all purposes
of the Commodity Exchange Act.

SECTION 9.30 Acknowledgment and Consent to Bail-In of EEA Financial
Institutions.

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

[SIGNATURE PAGES FOLLOW]

 

194



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

THE GYMBOREE CORPORATION, as Lead Borrower and as Borrower By:  

 

Name:  

 

Title:  

 

Signature Page to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

GYMBOREE MANUFACTURING, INC., as Borrower By:     Name:     Title:     GYMBOREE
OPERATIONS, INC., as Borrower By:     Name:     Title:     GYMBOREE PLAY
PROGRAMS, INC., as Borrower By:     Name:     Title:     GYMBOREE RETAIL STORES,
INC., as Borrower By:     Name:     Title:     GYM-CARD, LLC, as Borrower By:  
  Name:     Title:    

 

 

Signature Page to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

GYM-MARK, INC., as Borrower By:     Name:     Title:     S.C.C. WHOLESALE, INC.,
as Borrower By:     Name:     Title:    

 

 

Signature Page to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

GIRAFFE INTERMEDIATE B, INC., as a Facility Guarantor

By:

 

 

Name:

 

 

Title:

 

 

 

 

Signature Page to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent, as Collateral Agent, and as
Issuing Bank

By:

 

 

Name:

 

 

Title:

 

 

Address:

100 Federal Street, 9th Floor

Boston, Massachusetts 02110

Attn: [            ]

Telephone: [            ]

Telecopy: [            ]

BANK OF AMERICA, N.A., as Swingline Lender, and as a Lender

By:

 

 

Name

 

:

Title:

 

 

Address:

100 Federal Street, 9th Floor

Boston, Massachusetts 02110

Attn: Rick Hill

Telephone: 617-434-4080

Telecopy: [            ]

 

 

Signature Page to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

PATHLIGHT CAPITAL LLC, as ABL Term Loan Agent

By:                                                                     
                        Name:                          
                                                   
Title:                                                                    
           

Address:

18 Shipyard Lane

Hingham, Massachusetts             

Attn: Katie Hendricks

Telephone:

Telecopy: [            ]

[Signature blocks for other Lenders to be added]

 

 

Signature Page to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

ANNEX I

Schedule 1.01 to Amended Credit Agreement

Please see attached.



--------------------------------------------------------------------------------

ANNEX II

Schedule 3.01 (Organization Information), Schedule 3.08(b)(i) (Owned Real
Estate), Schedule 3.08(b)(ii) (Leased Real Estate), Schedule 3.12 (Subsidiaries;
Equity Interests) and Schedule 3.15 (Intellectual Property) to Amended Credit
Agreement

Please see attached.



--------------------------------------------------------------------------------

ANNEX III

Exhibit A-3 (Form of Assignment and Acceptance (ABL Term Loan)) to the Credit
Agreement

Please see attached.



--------------------------------------------------------------------------------

ANNEX IV

Exhibit H (Form of Compliance Certificate) to the Credit Agreement

Please see attached.



--------------------------------------------------------------------------------

ANNEX V

Exhibit I (Form of Borrowing Base Certificate) to the Credit Agreement

Please see attached.



--------------------------------------------------------------------------------

ANNEX VI

Exhibit M (Form of EBITDA Certificate) to the Credit Agreement

Please see attached.